Exhibit 10.1


Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.






--------------------------------------------------------------------------------



MASTER MODIFICATION AGREEMENT

DATED AS OF JULY 31, 2013

by and among

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.,
BEHRINGER HARVARD MULTIFAMILY OP I LP,
REIT TRS HOLDING, LLC,
BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC,
BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC,
BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC,
and
BEHRINGER HARVARD INSTITUTIONAL GP LP
(solely with respect to Articles I, IV, IX, and X and Sections 2.2, 8.3, and
8.7(b))





--------------------------------------------------------------------------------








 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page


 
 
 
 
 
ARTICLE I DEFINITIONS
 
2


 
 
 
 
 
ARTICLE II PURCHASE AND SALE OF PREFERRED STOCK; BHMP GP INTEREST ACQUISITION;
ASSUMPTION OF LIABILITIES; INITIAL CLOSING
 
16


 
SECTION 2.1
Purchase and Sale of Series A Preferred Stock; Cancellation of Existing
Convertible Shares
 
16


 
SECTION 2.2
BHMP Acquisition
 
17


 
SECTION 2.3
Initial Closing Payments
 
20


 
SECTION 2.4
Assumption of Certain Liabilities at Initial Closing
 
20


 
SECTION 2.5
Initial Closing; Initial Closing Deliverables
 
21


 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF MF REIT, MF OP AND REIT TRS
 
21


 
SECTION 3.1
Organization and Qualification
 
21


 
SECTION 3.2
Capitalization
 
22


 
SECTION 3.3
Issuance of Securities
 
22


 
SECTION 3.4
Authority; Approvals
 
22


 
SECTION 3.5
Litigation
 
23


 
SECTION 3.6
Brokers and Finders
 
24


 
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SERVICES HOLDINGS, THE SERVICE
PROVIDERS AND BHMP GP
 
24


 
SECTION 4.1
Organization
 
24


 
SECTION 4.2
Authority; Approvals
 
24


 
SECTION 4.3
Noncontravention
 
25


 
SECTION 4.4
Existing Convertible Shares
 
25


 
SECTION 4.5
Litigation
 
25


 
SECTION 4.6
No Infringement or Misappropriation
 
26


 
SECTION 4.7
Brokers and Finders
 
26


 
SECTION 4.8
Organization of BHMP GP
 
26


 
SECTION 4.9
Authority; Approvals of BHMP GP; Compliance with BHMP LP Agreement
 
26


 
SECTION 4.10
Litigation
 
27


 
SECTION 4.11
Title to BHMP GP Interest
 
27


 
SECTION 4.12
Brokers and Finders
 
27


 
 
 
 
 
ARTICLE V INITIAL CLOSING DELIVERIES
 
27


 
SECTION 5.1
Initial Closing Deliveries of MF REIT to Services Holdings and/or the Service
Providers
 
27


 
SECTION 5.2
Initial Closing Deliveries of Services Holdings and the Service Providers
 
28


 
SECTION 5.3
Initial Closing Deliveries of MF REIT to BHMP GP
 
29


 
SECTION 5.4
Initial Closing Deliveries of BHMP GP
 
30




i
 

--------------------------------------------------------------------------------




 
 
 
 
 
ARTICLE VI SELF-MANAGEMENT TRANSACTIONS AND CLOSING
 
30


 
SECTION 6.1
Approved Deal Fees
 
30


 
SECTION 6.2
Self-Management Closing
 
32


 
SECTION 6.3
Conditions to the Self-Management Closing
 
36


 
SECTION 6.4
Post-Closing Advisory and Property Management Fees and Expenses Adjustment
 
38


 
SECTION 6.5
Assignment of Property Management Agreement
 
41


 
SECTION 6.6
Status of Advisory Agreement after the Self-Management Closing
 
42


 
SECTION 6.7
Outside Date
 
42


 
SECTION 6.8
Effect of Termination; Survival
 
42


 
 
 
 
 
ARTICLE VII SPECIFIED EMPLOYEE MATTERS
 
43


 
SECTION 7.1
Specified Executives and Offers of Employment
 
43


 
SECTION 7.2
Specified Employees and Offers of Employment
 
44


 
SECTION 7.3
Replacement of Employees, Protected Employees and Additional Specified Employees
 
46


 
SECTION 7.4
Hiring of Additional Employees
 
47


 
SECTION 7.5
Maintenance of Workforce; Service Provider Consultations Regarding Specified
Employees
 
47


 
SECTION 7.6
Communications with Specified Employees
 
47


 
SECTION 7.7
Paid Time Off; Other Leave
 
49


 
SECTION 7.8
Severance Obligations
 
50


 
SECTION 7.9
Employee Benefit Plans
 
51


 
SECTION 7.10
No Third Party Beneficiaries
 
53


 
SECTION 7.11
No Waiver of Non-Solicit/Non-Hire Provisions upon Advisory Agreement or Property
Management Agreement Termination
 
53


 
SECTION 7.12
Acknowledgements With Respect to Initial Transferred Executives and Transferred
Employees
 
53


 
SECTION 7.13
Non-Solicitation/Non-Hire Provisions With Respect to Initial Transferred
Executives and Transferred Employees
 
54


 
 
 
 
 
ARTICLE VIII ADDITIONAL AGREEMENTS
 
54


 
SECTION 8.1
Reservation of MF REIT Common Stock
 
54


 
SECTION 8.2
Public Statements; SEC Filings
 
54


 
SECTION 8.3
Confidentiality
 
56


 
SECTION 8.4
Behringer Nominees
 
57


 
SECTION 8.5
Determination of Estimatede Per Share Value
 
58


 
SECTION 8.6
Support Service Agreements
 
59


 
SECTION 8.7
Tax Matters
 
59


 
SECTION 8.8
Requests for Information
 
60


 
SECTION 8.9
Relocation of MF REIT Headquarters
 
61


 
SECTION 8.10
New Investment Funds
 
61


 
SECTION 8.11
MF REIT Chief Executive Officer
 
61


 
SECTION 8.12
New Platform Schedule and New Platform Consideration
 
62


 
SECTION 8.13
BHMP Information Requests
 
62


 
SECTION 8.14
Contracts Included in Transferred Assets
 
62


 
SECTION 8.15
Subsequent Joint Ventures; Specified GT Projects
 
63




ii
 

--------------------------------------------------------------------------------




 
 
 
 
 
ARTICLE IX SURVIVAL AND REMEDY, INDEMNIFICATION
 
64


 
SECTION 9.1
Survival
 
64


 
SECTION 9.2
Indemnification
 
65


 
SECTION 9.3
Limitations
 
70


 
SECTION 9.4
Contribution
 
71


 
SECTION 9.5
Exclusivity
 
72


 
SECTION 9.6
Insurance Coverage
 
72


 
SECTION 9.7
Amendment of Articles of Amendment and Restatement; Certain Effects
 
73


 
 
 
 
 
ARTICLE X GENERAL PROVISIONS
 
74


 
SECTION 10.1
Notices
 
74


 
SECTION 10.2
Interpretation
 
75


 
SECTION 10.3
Choice of Law; Venue
 
76


 
SECTION 10.4
Disputes
 
76


 
SECTION 10.5
Entire Agreement
 
76


 
SECTION 10.6
Amendment
 
77


 
SECTION 10.7
Waiver
 
77


 
SECTION 10.8
Remedies
 
77


 
SECTION 10.9
Severability
 
78


 
SECTION 10.10
Relationship of MF REIT and the Behringer Group
 
78


 
SECTION 10.11
Further Assurances
 
78


 
SECTION 10.12
LIMITATIONS ON REPRESENTATIONS AND WARRANTIES
 
78


 
SECTION 10.13
Parties in Interest; No Third Party Beneficiaries
 
80


 
SECTION 10.14
Joint and Several Obligations; Status of BHMP GP
 
80


 
SECTION 10.15
Concerning Harvard Property Trust, LLC and BHMF, Inc.
 
80


 
SECTION 10.16
Successors and Assigns
 
81


 
SECTION 10.17
No Presumption Against Drafter
 
81


 
SECTION 10.18
Disclaimer
 
81


 
SECTION 10.19
Certain Sample Calculations
 
81


 
SECTION 10.20
Counterparts
 
82


 
SECTION 10.21
Facsimile Signatures
 
82





    
















    





iii
 

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1.1(a)
Knowledge Persons of Services Holdings and the Service Providers

Schedule 1.1(b)
Knowledge Persons of BHMP GP

Schedule 1.1(c)
MF REIT Knowledge Persons

Schedule 2.3
Executed LPA Projects

Schedule 7.3(b)
Protected Employees

Schedule 7.8
Severance Obligations

Schedule 8.4
Acceptable Behringer Nominees



ANNEXES
Annex A
New Platforms

Annex B
Certain Assignable Contracts

Annex C
Titles and Functions of Specified Employees



EXHIBITS
Exhibit A
Form of Articles Supplementary (Series A Preferred Stock)

Exhibit B
Form of MF REIT Representation Letter

Exhibit C
Form of Fifth Amended and Restated Advisory Management Agreement

Exhibit D
Form of Second Amended and Restated Property Management Agreement

Exhibit E
Form of Registration Rights Agreement

Exhibit F
Form of Amended and Restated License Agreement

Exhibit G
Form of Transition Services Agreement

Exhibit H
Form of BHMP Bill of Sale

Exhibit I
Form of Administrative Services Agreement

Exhibit J
Form of Limited Right to Use Agreement

Exhibit K
Form of Bill of Sale for Transferred Assets

Exhibit L
Form of Property Management Assignment and Assumption Agreement

Exhibit M
Form of Service Provider Representation Letter

Exhibit N
Form of Standard Broker-Dealer Confidentiality Agreement

Exhibit O
Sample Series A Preferred Stock Calculations

Exhibit P
Sample Acquisition Fee Credit Calculations




iv
 

--------------------------------------------------------------------------------




MASTER MODIFICATION AGREEMENT
This MASTER MODIFICATION AGREEMENT, dated as of July 31, 2013 (this
“Agreement”), is entered into by and among BEHRINGER HARVARD MULTIFAMILY REIT I,
INC., a Maryland corporation (“MF REIT”), BEHRINGER HARVARD MULTIFAMILY OP I LP,
a Delaware limited partnership (“MF OP”), REIT TRS HOLDING, LLC, a Delaware
limited liability company (“REIT TRS”), BEHRINGER HARVARD MULTIFAMILY REIT I
SERVICES HOLDINGS, LLC, a Texas limited liability company (“Services Holdings”),
BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC, a Texas limited liability company
(“Advisor”), BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC, a Texas
limited liability company (“Property Manager” and together with Advisor, the
“Service Providers”), and solely with respect to Articles I, IV, IX, and X and
Sections 2.2, 8.3, and 8.7(b), BEHRINGER HARVARD INSTITUTIONAL GP LP, a Texas
limited partnership (“BHMP GP”). Terms used herein are defined in Article I.
RECITALS
WHEREAS, the Board of Directors of MF REIT (based upon the recommendation of the
Special Committee) and each of MF OP, REIT TRS, Services Holdings, Advisor,
Property Manager, and BHMP GP have approved and declared advisable, upon the
terms and subject to the conditions of this Agreement, the modification of the
business relationship between MF REIT and MF OP, on the one hand, and the
Service Providers and BHMP GP, on the other hand;
WHEREAS, BHMP GP is the general partner of and owns a partnership interest in
Behringer Harvard Master Partnership I LP (such partnership, “BHMP” and such
partnership interest, the “BHMP GP Interest”);
WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Board of Directors of MF REIT (based upon the recommendation of the Special
Committee) desires that REIT TRS acquire from BHMP GP the BHMP GP Interest;
WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Service Providers desire to consummate, and the Board of Directors of MF REIT
(based upon the recommendation of the Special Committee) desires MF REIT to
consummate, the Self-Management Transactions such that MF REIT and its
Subsidiaries may undertake the advisory and property management functions of the
Service Providers;
WHEREAS, upon the terms and subject to the conditions of this Agreement, in
consideration for the Transactions (as defined below) the Board of Directors of
MF REIT (based upon the recommendation of the Special Committee) desires to
authorize and issue to Services Holdings and Services Holdings desires to
acquire from MF REIT 10,000 shares of Series A non-participating, voting,
cumulative, convertible 7.0% preferred stock, par value $0.0001 per share, of
MF REIT as described in the Articles Supplementary (Series A Preferred Stock) in
the form attached hereto as Exhibit A (the “Articles Supplementary”);

 

--------------------------------------------------------------------------------




WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Board of Directors of MF REIT (based upon the recommendation of the Special
Committee) and each of MF OP, REIT TRS, Services Holdings, Advisor, Property
Manager, and BHMP GP desire to enter into (i) each Ancillary Agreement to which
such Person will become a party concurrent with the execution of this Agreement
and the Initial Closing and (ii) each Ancillary Agreement to which such Person
is contemplated to become a party pursuant to the terms of this Agreement (this
Agreement, the Ancillary Agreements, and the transactions contemplated hereby
and thereby, including the issuance of the Series A Preferred Stock, the
exercise of the rights contemplated by the Articles Supplementary, the
consummation of the Self-Management Transactions, including the BHMP
Acquisition, collectively, the “Transactions”); and
WHEREAS, the Board of Directors of MF REIT (based upon the recommendation of the
Special Committee), including a majority of the members of the Board of
Directors of MF REIT not otherwise interested in the Transactions directly or
through an Affiliate (as defined in the MF REIT Charter), has determined that
the Transactions are in furtherance of and consistent with its business
strategy, that the Transactions are fair and reasonable to MF REIT and in the
best interests of its stockholders.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (the
“Parties”), intending to be legally bound hereby, agree as follows:
ARTICLE I
DEFINITIONS

For all purposes of this Agreement, the following terms shall have the following
respective meanings:
“Acquisition and Advisory Fees” shall mean the fees described in Section 3.01(b)
of the Advisory Agreement.
“Acquisition Expenses” has the meaning set forth in the Advisory Agreement.
“Acquisition Fee Credit” has the meaning set forth in Section 8.15(c).
“Additional Specified Employees” has the meaning set forth in Section 7.3(c).
“Administrative Services Agreement” has the meaning set forth in Section
6.3(a)(v)(A).
“Advisor” has the meaning set forth in the Preamble.
“Advisory Agreement” shall mean the Advisory Management Agreement in effect
between MF REIT and Advisor, or their respective successors and permitted
assigns, as may be in effect from time to time, including as amended and
restated pursuant to the Amended and Restated Advisory Agreement.

2
 

--------------------------------------------------------------------------------




“Advisory Fees and Expenses” shall mean all fees, expenses, reimbursements and
other amounts payable by MF REIT to Advisor pursuant to the Advisory Agreement.
“Advisory Fees Objection” has the meaning set forth in Section 6.4(a)(ii).
“Affiliate” shall mean, except as otherwise provided herein, with respect to any
Person, any other Person which, at the time of determination, directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of management and policies of such Person
through the ownership of voting securities, by contract or otherwise. For the
avoidance of doubt, MF REIT, MF OP, REIT TRS, and their respective Subsidiaries
shall not be considered Affiliates of any member of the Behringer Group,
Services Holdings, Advisor, Property Manager, and BHMP GP, and vice versa.
“Agreement” has the meaning set forth in the Preamble.
“Amended and Restated Advisory Agreement” has the meaning set forth in
Section 5.1(a).
“Amended and Restated Property Management Agreement” has the meaning set forth
in Section 5.1(b).
“Amended and Restated License Agreement” has the meaning set forth in Section
5.1(d).
“Ancillary Agreements” shall mean, collectively, the Amended and Restated
Advisory Agreement, Amended and Restated Property Management Agreement, the
Registration Rights Agreement, the Amended and Restated License Agreement, the
Administrative Services Agreement, the Transition Services Agreement, LRU
Agreement, the MF REIT Representation Letter, the Bill of Sale for Transferred
Assets, the Property Management Assignment and Assumption Agreement, the Service
Provider Representation Letter, the BHMP Bill of Sale, any other agreement,
instrument or document executed and delivered pursuant to the terms of this
Agreement or any of the forgoing agreements, and any amendments or modifications
of the foregoing, including the amendments contemplated by this Agreement.
“Approved Deal” shall mean any acquisition of Real Property or other Asset (as
defined in the Amended and Restated Advisory Agreement), development or
redevelopment, investment in loans or similar assets, project or other
transaction or series of related transactions, (i) which shall have been
approved by the MF REIT Board prior to the Self-Management Closing regardless of
whether subject to conditions or only within certain values, amounts or other
limitations, and irrespective of whether a final budget has been approved by the
MF REIT Board or an Approved Deal LPA has been entered into, for which Advisor
would be entitled to fees under Section 3.01(b) and/or Section 3.01(e) of the
Amended and Restated Advisory Agreement (assuming any other conditions to
payment have been satisfied) and for which such fees shall not have been paid as
of the Self-Management Closing, in each case assuming the effectiveness of the
Advisory Agreement, or (ii) for which Advisor has been paid Acquisition and
Advisory Fees and/or Development Fees pursuant to the Advisory Agreement prior
to the Self-Management Closing.

3
 

--------------------------------------------------------------------------------




“Approved Deal Fees” has the meaning set forth in Section 6.1.
“Approved Deal LPA” shall mean a limited partnership agreement (or other
organizational agreement or Contract) involving MF REIT or any of its Affiliates
that is entered into or made effective to memorialize a development or
redevelopment project that is an Approved Deal.
“Approved Employee Communications” has the meaning set forth in Section 7.6(a).
“Assumed BHMP Liabilities” has the meaning set forth in Section 2.2(d).
“Assumed Executive Liabilities” has the meaning set forth in Section 2.4.
“Articles Supplementary” has the meaning set forth in the Recitals.
“Behringer Communications Contact” shall be the person designated from time to
time by Services Holdings to review, comment upon, and consult with respect to
communications as contemplated by Section 8.2. Until further notice, Services
Holdings hereby designates Robert S. Aisner as the Behringer Communications
Contact; provided, that solely for the purposes of reviewing SEC Filings
pursuant to Section 8.2(c), until further notice, Services Holdings hereby
designates its Chief Legal Officer, from time to time, as the Behringer
Communications Contact.
“Behringer Deductible” has the meaning set forth in Section 9.3(a).
“Behringer Group” shall mean, collectively, (i) Services Holdings, (ii) the
Service Providers, (iii) Behringer Harvard Multifamily REIT I LTIP, LLC,
(iv) Behringer Harvard Holdings, LLC, (v) BHMP GP, and (vi) all of their
respective Affiliates. Notwithstanding the foregoing, BHMP, BHMP LP, MF REIT,
MF OP, REIT TRS, and their respective Subsidiaries shall not be considered
members of the Behringer Group.
“Behringer Indemnified Parties” has the meaning set forth in Section 9.2(a).
“Behringer Landlord” shall mean, at any given time, the member of the Behringer
Group then holding the leasehold, subleasehold or similar interest in the MF
REIT Headquarters.
“Behringer Nominees” has the meaning set forth in Section 8.4(a).
“Behringer Plans” shall mean, collectively, each plan, program, policy or
Contract providing for compensation, bonuses, pension, retirement, profit
sharing, health, dental, vision, life, disability, severance, termination pay,
performance awards, equity or “profits interests” awards, long-term incentive
awards, fringe benefits or other employee benefits of any kind, if any,
including any “employee benefit plan” within the meaning of Section 3(3) of
ERISA, which is sponsored, maintained, or contributed to by any member of the
Behringer Group in which any Initial Transferred Executive or Specified Employee
participates or under which any dependent or beneficiary of any Initial
Transferred Executive or Specified Employee receives benefits.
“BHMP” has the meaning set forth in the Recitals.

4
 

--------------------------------------------------------------------------------




“BHMP Acquisition” shall mean, collectively, the purchase and sale of the BHMP
GP Interest and the other transactions contemplated by Section 2.2.
“BHMP Bill of Sale” has the meaning set forth in Section 5.3(a).
“BHMP Fees and Expenses” shall mean all fees, expenses, reimbursements and other
amounts payable by BHMP to BHMP GP with respect to services rendered by BHMP GP
to BHMP through the Initial Closing pursuant to the BHMP LP Agreement.
“BHMP Fees and Expenses Adjustment Schedule” has the meaning set forth in
Section 2.2(c)(i).
“BHMP GP” has the meaning set forth in the Preamble.
“BHMP GP Interest” has the meaning set forth in the Recitals.
“BHMP LP” shall mean the limited partner under BHMP LP Agreement as of the date
hereof and any other limited partner under the BHMP LP Agreement.
“BHMP LP Agreement” has the meaning set forth in Section 2.2(d).
“BHMP Purchase Price” has the meaning set forth in Section 2.2(f).
“Bill of Sale for Transferred Assets” has the meaning set forth in Section
6.3(a)(v)(A).
“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which banks located in Dallas, Texas generally are authorized or required by Law
to close.
“Change of Control” shall mean, with respect to MF REIT, any event or series of
related events (including, without limitation, issue, transfer or other
disposition of shares of Equity Interests of MF REIT, merger, share exchange or
consolidation) after which (a) any Person is or becomes the “beneficial owner”
(as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
Equity Interests representing greater than 50% of the combined voting power of
the then outstanding Equity Interests of MF REIT and (b) the beneficial owners,
directly or indirectly, of Equity Interests of MF REIT immediately prior to such
event or series of related events have less than 50% of the combined voting
power of the surviving entity after such event or series of events. In addition,
any event that causes, directly or indirectly, any Person other than MF REIT to
become the beneficial owner of greater than 50% of the Equity Interests of MF OP
shall be deemed a Change of Control of MF REIT.
“Claim” shall mean any threatened, pending or completed claim, action, suit,
litigation, arbitration, alternative dispute resolution mechanism,
investigation, hearing or any other proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative,
regulatory, investigative or other, or any inquiry or investigation that might
lead to the institution of any such claim, action, suit, litigation or other
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative, regulatory, investigative or other.

5
 

--------------------------------------------------------------------------------




“COBRA” has the meaning set forth in Section 7.9(g).
“COBRA Liabilities” has the meaning set forth in Section 7.9(h).
“Confidential Material” shall mean information relating to (a) the pricing
related terms under the Administrative Services Agreement (including charges per
account), (b) the Severance Schedule (all of the preceding items, the “Pricing
Information”), (c) identity of the employees (other than any executive officers
of MF REIT) on the Specified Employees Schedule and Schedule 7.3(b) (Protected
Employees), (d) the identity of the Persons listed on the New Platforms
Schedule, (e) the identity of the Grandfathered Transactions listed on Annex A
to the Amended and Restated Advisory Agreement, (f) the identity of the Executed
LPA Projects listed on Schedule 2.3 and (g) any other mutually agreed
information, whether oral, written or otherwise, furnished by a party hereto
(the “Providing Party”) or any directors, officers, partners, Affiliates,
employees, agents, attorneys, advisors, accountants, consultants or
representatives (collectively, “Representatives”) of the Providing Party to
another party hereto (the “Receiving Party”) or any of the Receiving Party’s
Representatives, and all reports, analyses, compilations, studies and other
material prepared by the Receiving Party or any of its Representatives (in
whatever form maintained, whether documentary, computer storage or otherwise)
containing, reflecting or based upon, in whole or in part, any such information.
The term “Confidential Material” shall not include any (i) information that
becomes generally available to the public other than as a result of a disclosure
by a Party to this Agreement or the respective Affiliates, (ii) information
(other than Pricing Information) that becomes available to the Receiving Party
on a non-confidential basis from a source other than the Providing Party,
provided that such source is not known by the Receiving Party to be bound by a
confidentiality agreement with or other obligation of secrecy to the Providing
Party, or (iii) information (other than Pricing Information) that is
independently developed by the Receiving Party without use of or reference to
information from the Providing Party. For the avoidance of doubt, MF REIT is the
Receiving Party with respect to the Pricing Information.
“Contract” shall mean any loan agreement, mortgage, indenture, deed of trust,
lease, sublease, contract, covenant, plan, or other agreement, instrument,
arrangement, obligation, understanding or commitment, permit, concession,
franchise or license, whether oral or written, expressed or implied, that is
legally binding.
“Covered Claim” shall mean any Claim that arises from or relates to any
Transaction, including (a) any Claim by or on behalf of MF REIT, (b) any Claim
by a stockholder of MF REIT, and (c) any Claim that the indemnification
obligations contained in Section 9.2(a) or any Ancillary Agreement (including
the indemnification obligations contemplated by Section 9.7) are not valid or
are not fully enforceable or that such indemnification obligations are subject
to any limitation or exclusion not expressly set forth in such Section or such
Ancillary Agreement; provided, however, that Covered Claims shall not include
(i) any Claim by MF REIT or another MF REIT Indemnified Party based on a right
to indemnification under this Agreement or any Ancillary Agreement, (ii) any
Claim by a Behringer Indemnified Party or any holder of Equity Interests of a
member of the Behringer Group against another Behringer Indemnified Party, or
(iii) any Claim that arises out of, relates to or results from a matter
addressed by Section 4.3 without regard to any materiality, adverse effect or
other qualifier contained therein or any survival limitation with respect
thereto contained

6
 

--------------------------------------------------------------------------------




in Section 9.1, and, for the avoidance of doubt, assuming that the
representations and warranties contained in Section 4.3 are not made as of a
specific date, but are made on a continuous basis starting as of the date
hereof; provided, however, that the representations and warranties contained in
clause (b) of Section 4.3 with respect to Judgments applies only to Judgments in
existence on the date hereof.
“Covered Statement” shall mean any material press release or other public
statement, including any MF REIT SEC Filing, interviews or communications with
the media, or other communications intending or that will be reasonably likely
to result in media coverage or public dissemination, which may be reasonably
expected to result in stockholders of MF REIT (or their financial advisors)
directing questions regarding such press release or public statement to Advisor
or any of its Affiliates. For example, earnings related releases, releases with
respect to dispositions of properties or material Contracts entered into, and
quarterly reports to stockholders, are Covered Statements, but releases
announcing the acquisition of properties in the ordinary course of business
would not be a Covered Statement. Notwithstanding the foregoing, MF REIT has the
sole and absolute discretion to issue any press release or other public
statement and shall not be obligated to issue any press release or other public
statement related to any matter, except as required by Law.
“Covered REIT Employees” has the meaning set forth in Section 7.13.
“Current MF REIT Headquarters” shall mean the current headquarters of MF REIT
located at 15601 Dallas Parkway, Suite 600, Addison, Texas.
“Damages” shall mean any and all costs, losses, damages, Liabilities,
obligations, lawsuits, deficiencies, Claims, demands, penalties, assessments,
fines, return of any consideration, Judgments, arbitration awards,
indemnification payments, reasonable costs and Expenses, of any nature
whatsoever, reasonable costs and reasonable expenditures required or incurred to
comply with any Judgment, and all reasonable amounts paid in investigation,
defense or settlement of any of the foregoing. All Damages shall be calculated
on a pre-Tax basis, without reduction or other adjustment for any Tax
consequences arising out of the payment of such Damages.
“Debt Financing Fees” shall mean the fees described in Section 3.01(d) of the
Advisory Agreement, subject to Section 6.1(c).
“Departed REIT Employee Release” shall mean a release with respect to Claims of
an Initial Transferred Executive or Transferred Employee against MF REIT or its
Affiliates.
“Designated Terminated Employee” shall mean any employee of the Behringer Group
whose employment with the Behringer Group ceases prior to the Self-Management
Closing and who would be a Specified Employee if the Specified Employees
Schedule was prepared on the date of termination of such employee.
“Development Fees” shall mean the fees described in Section 3.01(e) of the
Advisory Agreement.

7
 

--------------------------------------------------------------------------------




“Equity Interests” shall mean (i) with respect to a corporation, as determined
under the Laws of the jurisdiction of organization of such entity, shares of
capital stock (whether common, preferred or treasury), (ii) with respect to a
partnership, limited liability company, limited liability partnership or similar
Person, as determined under the Laws of the jurisdiction of organization of such
entity, units, interests, or other partnership or limited liability company
interests, or (iii) any other equity ownership of any other entity as determined
under the Laws of the jurisdiction of such entity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations issued thereunder.
“Estimated Advisory Fees and Expenses” has the meaning set forth in
Section 6.2(e)(iii).
“Estimated BHMP Fees and Expenses” has the meaning set forth in Section 2.2(b).
“Estimated Per Share Value” has the meaning set forth in Section 8.5(a).
“Estimated Property Management Fees and Expenses” has the meaning set forth in
Section 6.2(e)(iv).
“Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.
“Excluded Assets” has the meaning set forth in Section 6.2(c)(iii).
“Excluded BHMP Liabilities” has the meaning set forth in Section 2.2(e).
“Excluded Employee Liabilities” has the meaning set forth in Section 7.2(c).
“Excluded Executive Liabilities” has the meaning set forth in Section 7.1(b).
“Excluded Liabilities” has the meaning set forth in Section 6.2(c)(iv).
“Executed LPA Project Fees” has the meaning set forth in Section 2.3.
“Executed LPA Projects” has the meaning set forth in Section 2.3.
“Existing Convertible Shares” has the meaning set forth in Section 2.1(g).
“Existing Credit Facility” shall mean that certain Credit Agreement, dated as of
March 26, 2010, by and among Behringer Harvard Multifamily OP I LP, and
Behringer Harvard Orange, LLC (d/b/a Grand Reserve Orange) collectively as
borrower, and Northmarq Capital, LLC, as lender, which provides for a senior
secured revolving credit facility of $150,000,000.
“Expenses” shall mean reasonable attorney fees and expenses, retainers, court
costs, transcript costs, fees of experts, witness fees, travel charges, postage,
delivery service fees and all other reasonable costs, disbursements, expenses
and obligations of the types customarily paid or incurred in connection with
prosecuting, investigating, defending, being a witness in or participating

8
 

--------------------------------------------------------------------------------




in (including on appeal), or preparing to prosecute, defend, be a witness in or
participate in any Claim.
“Federal Funds Rate” shall mean, for a particular day, the offered rate as
reported in The Wall Street Journal published for such day in the “Money Rates”
section for reserves traded among commercial banks for overnight use in amounts
of one million dollars or more or, if no such rate is published for a day, such
rate as most-recently published in The Wall Street Journal, calculated on a
daily basis based on a 365-day year.
“Final Advisory Fees and Expenses Amount” has the meaning set forth in
Section 6.4(a)(iii).
“Final BHMP Fees and Expenses” has the meaning set forth in Section 2.2(c)(iii).
“Final BHMP Payment Objection” has the meaning set forth in Section 2.2(c)(ii).
“Final Property Management Fees and Expenses Amount” has the meaning set forth
in Section 6.4(b)(iii).
“GAAP” shall mean United States generally accepted accounting principles in
effect on the date hereof, consistently applied.
“Governmental Authority” shall mean any United States or other international,
national, state or local government, any political subdivision thereof or any
other governmental, judicial, public or statutory instrumentality, authority,
body, agency, department, bureau, commission or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, or any arbitrator with authority to bind a party at law.
“Indebtedness” of any Person shall mean any liabilities in respect of or
representing (i) borrowed money or evidenced by bonds, monies, debentures, or
similar instruments, (ii) the balance deferred and unpaid of the purchase price
of any property but excluding current trade payables, if and to the extent any
of the foregoing indebtedness would appear as a liability upon a balance sheet
prepared in accordance with GAAP, (iii) all amounts owed by and all obligations
of such Person as lessee under leases that have been recorded as capital leases,
in accordance with GAAP, (iv) guaranties, direct or indirect, in any manner, of
all or any part of any Indebtedness of any Person, (v) any obligation secured by
a lien on a Person’s assets, and (vi) accrued interest, premiums, fees, and
prepayment penalties for any of the foregoing.
“Indemnified Party” has the meaning set forth in Section 9.2(e)(i).
“Indemnifying Party” has the meaning set forth in Section 9.2(e)(i).
“Indemnity Claim” has the meaning set forth in Section 9.1(g).
“Independent Arbitrator” has the meaning set forth in Section 2.2(c)(ii).
“Industry Participant” has the meaning set forth in Section 8.8(a).

9
 

--------------------------------------------------------------------------------




“Initial Announcement Meeting” has the meaning set forth in Section 7.6(a).
“Initial Closing” has the meaning set forth in Section 2.5(a).
“Initial Closing Date” has the meaning set forth in Section 2.5(a).
“Initial Closing Payments” has the meaning set forth in Section 2.3.
“Initial Closing Reimbursement” has the meaning set forth in Section 2.3.
“Initial Nominees” has the meaning set forth in Section 8.4(a)(i).
“Initial Transferred Executives” has the meaning set forth in Section 7.1(b).
“Intellectual Property Rights” shall mean any or all of the following and all
rights arising out of or associated therewith, in each case, in any jurisdiction
in the world: (i) patents and patent applications (including reissues,
reexaminations, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part), inventions (whether or not patentable and whether or not
reduced to practice), invention or patent disclosures and inventor’s
certificates; (ii) trade secrets, proprietary information and know-how,
including methods, processes, designs, drawings, technical data and customer
lists; (iii) original works of authorship (whether copyrightable or not),
copyrights, copyright registrations and copyright applications; (iv) industrial
designs and all registrations and applications thereof; (v) trademarks, service
marks, certification marks, trade names, corporate names, domain names, uniform
resource identifiers or locators (commonly known as URLs), logos, trade dress or
other indicia of source or origin, including unregistered and common law rights
in the foregoing, and all registrations of and applications to register the
foregoing, in each case in any jurisdiction throughout the world; (vi) Software;
(vii) moral and economic rights of authors and inventors, however denominated;
and (viii) all other intellectual property or industrial property rights.
“IPA Valuation Guidelines” shall mean the Investment Program Association
Practice Guideline 2013-01, Valuations of Publicly Registered Non-Listed REITs,
as such may be amended or restated from time to time, and including any
successor or replacement thereto.
“Judgments” shall mean any judgments, injunctions, orders, decrees, writs,
rulings, stipulations, consents, settlements, or awards of any court or other
judicial authority or any other Governmental Authority.
“Knowledge” shall mean (i) with respect to Services Holdings, Advisor, or
Property Manager, as the case may be, the actual knowledge of the individuals
listed in Schedule 1.1(a) without any duty to investigate, (ii) with respect to
BHMP GP, the actual knowledge of the individuals listed in Schedule 1.1(b)
without any duty to investigate, and (iii) with respect to MF REIT, MF OP, or
REIT TRS, shall mean the actual knowledge of the individuals listed in
Schedule 1.1(c) and the members of the Special Committee without any duty to
investigate.
“Laws” shall mean all laws, statutes, by-laws, ordinances, rules, regulations,
common law or Judgments of any Governmental Authority.

10
 

--------------------------------------------------------------------------------




“Liabilities” shall mean any liability, Indebtedness, guaranty, assurance,
commitment, claim, loss, damage, deficiency, assessment, obligation or
responsibility, whether fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured, accrued or unaccrued, absolute, known or
unknown, contingent or unmatured, liquidated or unliquidated, asserted or
unasserted, due or to become due, whenever or however arising (including whether
arising out of any Contract or tort based on negligence or strict liability) and
whether or not the same would be required by GAAP to be stated in financial
statements or disclosed in the notes thereto.
“Licensed Mark” shall have the meaning given to such term in the Amended and
Restated License Agreement.
“Listing Event” shall mean the listing of any Equity Interest of MF REIT on a
national securities exchange.
“LRU Agreement” has the meaning set forth in Section 6.3(a)(v)(B).
“LTIP” shall mean Behringer Harvard Multifamily REIT I LTIP, LLC.
“LTIP Program” shall mean the program pursuant to which Equity Interests in LTIP
were issued to certain employees providing services to MF REIT on behalf of the
Service Providers, as such program is in effect as of the Initial Closing.
“MF OP” has the meaning set forth in the Preamble.
“MF REIT” has the meaning set forth in the Preamble.
“MF REIT Board” shall mean the Board of Directors of MF REIT.
“MF REIT Bylaws” shall mean the Amended and Restated Bylaws of MF REIT, as may
be amended or amended and restated from time to time.
“MF REIT Charter” shall mean the Articles of Amendment and Restatement of
MF REIT, as may be amended or amended and restated from time to time.
“MF REIT Common Stock” has the meaning set forth in Section 3.2.
“MF REIT Disclosure Schedule” has the meaning set forth in Section 10.2(d).
“MF REIT Headquarters” shall mean the corporate headquarters of MF REIT as
MF REIT may occupy from time to time.
“MF REIT Indemnified Parties” has the meaning set forth in Section 9.2(b).
“MF REIT Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, financial condition, or results of operations of
MF REIT and its Subsidiaries, taken as a whole.

11
 

--------------------------------------------------------------------------------




“MF REIT Organizational Documents” shall mean the MF REIT Charter and MF REIT
Bylaws, collectively.
“MF REIT Plans” has the meaning set forth in Section 7.9(a).
“MF REIT Preferred Stock” has the meaning set forth in Section 3.2.
“MF REIT Representation Letter” means the representation letter set forth on
Exhibit B.
“MF REIT SEC Filings” shall mean each report, registration statement or document
filed or furnished by MF REIT with or to the SEC under the Exchange Act or the
Securities Act.
“New PGGM Investment Fund” shall mean any new fund or program, additional
investment or capital commitment to an existing fund or program, new capital
source, joint venture, or other arrangement pursuant to a definitive Contract
between PGGM or any of its Affiliates, on the one hand, and MF REIT or any of
its Affiliates, on the other hand, with respect to which PGGM or any of its
Affiliates will invest or commits to invest, directly or indirectly, in any real
property related investments in the United States. For the avoidance of doubt, a
New PGGM Investment Fund shall not be a New Platform.
“New Platform” shall mean any new fund or program, additional investment or
capital commitment to an existing fund or program, new capital source, joint
venture, or other similar arrangement pursuant to a definitive Contract with any
Person identified on the New Platform Schedule included in Annex A, with respect
to which MF REIT will receive an asset management fee or any similar fee, and/or
a promote interest or similar security. For the avoidance of doubt, PGGM (and
its Affiliates) will not be identified on Annex A.
“New Platform Consideration” has the meaning set forth on Annex A.
“New Platform Schedule” has the meaning set forth in Section 5.2(h).
“Non-Hired Specified Employee” has the meaning set forth in Section 7.2(c).
“Non-Hired Specified Executive” has the meaning set forth in Section 7.1(b).
“Notice” has the meaning set forth in Section 10.1.
“Outside Date” has the meaning set forth in Section 6.7.
“Parties” has the meaning set forth in the Recitals.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

12
 

--------------------------------------------------------------------------------




“PGGM” shall mean PGGM Private Real Estate Fund, a Dutch fund for the joint
account of the participants (fonds voor gemene rekening) with its principal
office at KroostwegNoord 149, P.O. Box 117,3700 AC Zeist, The Netherlands.
“Pre-Closing Advisory Fees and Expenses Schedule” has the meaning set forth in
Section 6.2(e)(iii).
“Pre-Closing BHMP Fees and Expenses Schedule” has the meaning set forth in
Section 2.2(b).
“Pre-Closing Property Management Fees and Expenses Schedule” has the meaning set
forth in Section 6.2(e)(iv).
“Preferred Stock Purchase Price” has the meaning set forth in Section 2.1(b).
“Pricing Information” has the meaning set forth in the definition of
Confidential Material.
“Property Management Agreement” shall mean the Property Management Agreement in
effect by and among MF REIT, BH OP, and Property Manager, or their respective
successors and permitted assigns, as may be in effect from time to time,
including as amended and restated pursuant to the Amended and Restated Property
Management Agreement.
“Property Management Assignment and Assumption Agreement” has the meaning set
forth in Section 6.3(a)(v)(D).
“Property Management Fees and Expenses” shall mean all fees, expenses,
reimbursements and other amounts payable by MF REIT to Property Manager pursuant
to the Property Management Agreement.
“Property Management Fees Objection” has the meaning set forth in Section
6.4(b)(ii).
“Property Manager” has the meaning set forth in the Preamble.
“Proposed Advisory Fees and Expenses Amount” has the meaning set forth in
Section 6.4(a)(i).
“Proposed Advisory Fees and Expenses Statement” has the meaning set forth in
Section 6.4(a)(i).
“Proposed BHMP Fees and Expenses Amount” has the meaning set forth in Section
2.2(c)(i).
“Proposed Property Management Fees and Expenses Amount” has the meaning set
forth in Section 6.4(b)(i).
“Proposed Property Management Fees and Expenses Statement” has the meaning set
forth in Section 6.4(b)(i).

13
 

--------------------------------------------------------------------------------




“Protected Employee” has the meaning set forth in Section 7.3(b).
“Providing Party” has the meaning set forth in the definition of Confidential
Material.
“PTO Benefits” means paid time off, vacation, and other accrued leave of absence
benefits.
“PTO Liabilities” has the meaning set forth in Section 7.7(c).
“Receiving Party” has the meaning set forth in the definition of Confidential
Material.
“Registration Rights Agreement” has the meaning set forth in Section 5.1(c).
“REIT TRS” has the meaning set forth in the Recitals.
“Relocation Space” has the meaning set forth in Section 8.9(a).
“Representatives” has the meaning set forth in the definition of Confidential
Material.
“SDAT” has the meaning set forth in Section 2.1(a).
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder.
“Self-Management Closing” has the meaning set forth in Section 6.2(a).
“Self-Management Closing Assumed Liabilities” has the meaning set forth in
Section 6.2(c)(ii).
“Self-Management Closing Date” has the meaning set forth in Section 6.2(a).
“Self-Management Transactions” shall mean, collectively, the waiver of certain
non-solicitation and non-hire provisions, the purchase and sale of the
Transferred Assets and the other transactions contemplated by Article VI.
“Series A Preferred Stock” has the meaning set forth in Section 2.1(b).
“Service Provider Disclosure Schedule” has the meaning set forth in Section
10.2(e).
“Service Provider Representation Letter” has the meaning set forth in Section
6.3(b)(i).
“Service Providers” has the meaning set forth in the Preamble.
“Service Providers Material Adverse Effect” shall mean a material adverse effect
on the business, properties, assets, financial condition, or results of
operations of Service Providers and their Subsidiaries, taken as a whole.

14
 

--------------------------------------------------------------------------------




“Services Holdings” has the meaning set forth in the Preamble.
“Services Holdings Material Adverse Effect” shall mean a material adverse effect
on the business, properties, assets, financial condition, or results of
operations of Services Holdings and its Subsidiaries, taken as a whole.
“Severance Schedule” has the meaning set forth in Section 7.8(a).
“Software” shall mean all software of any type (including programs,
applications, middleware, interfaces, utilities, tools, drivers, firmware,
microcode, scripts, batch files, JCL files, instruction sets and macros) and in
any form (including source code, object code and executable code), databases,
associated data and related documentation, and all rights therein.
“Special Committee” shall mean the Special Committee of the MF REIT Board
authorized with respect to the contemplated Transactions, the members of which
currently are E. Alan Patton, Jonathan L. Kempner, Roger D. Bowler, and Sami S.
Abbasi.
“Specified Employees” has the meaning set forth in Section 7.2(a).
“Specified Employees Schedule” has the meaning set forth in Section 7.2(a).
“Specified GT Projects” has the meaning set forth in Section 8.15(c).
“Specified Executives” shall mean Mark T. Alfieri, Howard S. Garfield, Daniel J.
Rosenberg, Ross P. Odland and Margaret M. Daly.
“Specified Tax Matters” shall mean matters related to or arising from any
decision with respect to Taxes where MF REIT is the tax matters partner.
“Stock Power” has the meaning set forth in Section 5.2(c).
“Subsequent Joint Venture” has the meaning set forth in Section 8.15(a).
“Subsidiary” of any Person shall mean any corporation, partnership, limited
liability company, association, trust, joint venture or other entity or
organization of which such Person, either alone or through or together with any
other Subsidiary, owns, directly or indirectly, more than 50% of the stock or
other Equity Interests, the holder of which is generally entitled to vote for
the election of the board of directors, managers or other governing body of the
entity or organization which such Person so owns. For the avoidance of doubt,
BHMP, BHMP LP, MF REIT, MF OP, REIT TRS, and their respective Subsidiaries shall
not be considered Subsidiaries of any member of the Behringer Group.
“Support Services Agreements” has the meaning set forth in Section 8.6.
“Tax Returns” shall mean any report, return (including information return),
election, document, estimated tax filing, declaration or other filing required
to be supplied to any taxing or other Governmental Authority with respect to
Taxes, including any amendments thereto.

15
 

--------------------------------------------------------------------------------




“Taxes” shall mean (i) all taxes, charges, fees, levies or other assessments,
including income, gross receipts, excise, property, sales, withholding, social
security, occupation, use, service, service and use, license, payroll,
franchise, transfer and recording taxes, fees and charges, imposed by the United
States, or any state, local or foreign government or subdivision or agency
thereof whether computed on a separate, consolidated, unitary, combined or any
other basis; and such term shall include any interest, fines, penalties or
additional amounts attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments and (ii) any Liability for the
payment of amounts determined by reference to amounts described in clause (i) as
a result of being a member of an affiliated, consolidated, combined or unitary
group.
“Transactions” has the meaning set forth in the Recitals.
“Transfer Taxes” has the meaning set forth in Section 8.7(b)(ii).
“Transferred Assets” has the meaning set forth in Section 6.2(c)(i).
“Transferred Assets Schedule” has the meaning set forth in Section 6.2(c)(i).
“Transferred Employees” has the meaning set forth in Section 7.2(c).
“Transition Services Agreement” has the meaning set forth in Section 5.1(e).
“Triggering Event” has the meaning set forth in Section 6.1(a).
ARTICLE II
PURCHASE AND SALE OF PREFERRED STOCK; BHMP GP INTEREST ACQUISITION; ASSUMPTION
OF LIABILITIES; INITIAL CLOSING

SECTION 2.1    Purchase and Sale of Series A Preferred Stock; Cancellation of
Existing Convertible Shares.
(a)    The MF REIT Board shall adopt and file with the State Department of
Assessments and Taxation of Maryland (“SDAT”) on the Initial Closing Date or
concurrent with the Initial Closing the Articles Supplementary (Series A
Preferred Stock) to the MF REIT Charter in the form attached hereto as Exhibit
A.
(b)    At the Initial Closing, MF REIT shall sell and issue to Services Holdings
and Services Holdings shall purchase 10,000 shares of Series A
non-participating, voting, cumulative, convertible 7.0% preferred stock, par
value $0.0001 per share, of MF REIT as described in the Articles Supplementary
(the “Series A Preferred Stock”) in consideration of the agreements, covenants
and obligations of Services Holdings, the Service Providers and the other
members of the Behringer Group under this Agreement and the Ancillary
Agreements, including the Transactions, and payment by Services Holdings of an
amount in cash equal to the aggregate par value of such Series A Preferred Stock
(the “Preferred Stock Purchase Price”). The Series A Preferred Stock shall be
registered in the name of Services Holdings and recorded on the books of
MF REIT in uncertificated form. The

16
 

--------------------------------------------------------------------------------




Series A Preferred Stock shall not be subject to any restriction on transfer
other than any restrictions: (i) as may be required or imposed pursuant to
applicable state and federal securities Laws; (ii) imposed by or contained in
the Registration Rights Agreement; (iii) contained in the MF REIT Charter as of
the Initial Closing or in any amendment or restatement of the MF REIT Charter
approved in accordance with the provisions of the Articles Supplementary with
respect to the Series A Preferred Stock; and (iv) as may be created by, or exist
through or under, any of the holders thereof.
(c)    At the Initial Closing, Services Holdings shall pay the Preferred Stock
Purchase Price to MF REIT in cash by wire transfer of immediately available
funds to the bank account as shall be designated in writing by MF REIT prior to
the Initial Closing.
(d)    The Series A Preferred Stock issued pursuant to this Section 2.1 shall be
subject to the restrictions and entitled to the registration and other rights
set forth in the Registration Rights Agreement.
(e)    The Parties shall treat the Series A Preferred Stock as stock for all
purposes.
(f)    The Parties acknowledge and agree that the consideration provided by
Services Holdings for the Series A Preferred Stock is valued at more than
$100,000.
(g)    At the Initial Closing, all 1,000 convertible shares of
non-participating, non-voting convertible stock, par value $0.0001 per share, of
MF REIT held by Advisor (the “Existing Convertible Shares”) shall be transferred
by Advisor to MF REIT pursuant to the Stock Power. All Existing Convertible
Shares shall be retired and cancelled promptly after such transfer.
SECTION 2.2    BHMP Acquisition.
(a)    Sale of BHMP GP Interest. Upon the terms and subject to the conditions of
this Agreement, at the Initial Closing, BHMP GP will sell and transfer the BHMP
GP Interest to REIT TRS, and REIT TRS will purchase and receive the BHMP GP
Interest from BHMP GP.
(b)    Pre-Closing BHMP Fees and Expenses. Within thirty (30) days of the date
hereof, BHMP GP shall deliver to MF REIT a schedule with reasonable supporting
documentation (the “Pre-Closing BHMP Fees and Expenses Schedule”) setting forth
its good faith calculation of the amount of all BHMP Fees and Expenses (such
amount, the “Estimated BHMP Fees and Expenses”). Promptly upon receipt of such
schedule, REIT TRS shall pay the Estimated BHMP Fees and Expenses to BHMP GP and
the payment of such Estimated BHMP Fees and Expenses is subject to adjustment as
set forth in Section 2.2(c) below.
(c)    Post-Closing BHMP Purchase Adjustment.

17
 

--------------------------------------------------------------------------------




(i)    Preparation of Final BHMP Payment Schedule. As soon as practicable, but
no later than forty-five (45) calendar days following payment of the Estimated
BHMP Fees and Expenses, REIT TRS shall prepare in good faith and deliver to BHMP
GP a schedule with reasonable supporting documentation (such schedule, the “BHMP
Fees and Expenses Adjustment Schedule”) setting forth its calculation of the
final BHMP Fees and Expenses (the “Proposed BHMP Fees and Expenses Amount”).
BHMP GP and its representatives shall be entitled to review the BHMP Fees and
Expenses Adjustment Schedule, and any working papers and similar materials
relating to the BHMP Fees and Expenses Adjustment Schedule prepared by REIT TRS
or its Affiliates or their accountants or agents. REIT TRS shall also provide
BHMP GP and its representatives with reasonable access, during normal business
hours, to REIT TRS’s or its Affiliates’ relevant employees and outside
accountants and books and records to the extent involved with or related to the
preparation of the BHMP Fees and Expenses Adjustment Schedule and the
determination of the Proposed BHMP Fees and Expenses Amount.
(ii)    Dispute Resolution Procedures. If, within thirty (30) calendar days
following REIT TRS’s delivery of the BHMP Fees and Expenses Adjustment Schedule
and all requested supporting documents and access as set forth above, BHMP GP
has not given REIT TRS written notice of its objection to REIT TRS’s calculation
of the Proposed BHMP Fees and Expenses Amount setting forth in reasonable detail
the basis of any such objection (a “Final BHMP Payment Objection”), then REIT
TRS’s calculation of the Proposed BHMP Fees and Expenses Amount shall be binding
and conclusive on the Parties for all purposes under this Agreement. If BHMP GP
delivers to REIT TRS a Final BHMP Payment Objection within the thirty (30)-day
period provided for in the previous sentence, then BHMP GP and REIT TRS will
work together in good faith to resolve the issues set forth in such Final BHMP
Payment Objection and to mutually agree upon a calculation of the BHMP Fees and
Expenses which shall be binding and conclusive on the Parties for all purposes
under this Agreement. If BHMP GP and REIT TRS fail to resolve the issues
outstanding with respect to REIT TRS’s calculation of the BHMP Fees and Expenses
within thirty (30) calendar days of REIT TRS’s receipt of the Final BHMP Payment
Objection, then BHMP GP and REIT TRS shall submit the issues regarding the final
calculation of the BHMP Fees and Expenses remaining in dispute to a mutually
agreeable independent third party arbitrator (the “Independent Arbitrator”) for
resolution in accordance with the terms of this Agreement. If BHMP GP and REIT
TRS are unable to mutually agree upon an Independent Arbitrator, then BHMP GP
and REIT TRS shall each select a third party arbitrator, and the two arbitrators
so selected will mutually agree upon the Independent Arbitrator, which Person
shall be the Independent Arbitrator that resolves any issues submitted pursuant
to this Section 2.2(c)(ii). If issues are submitted to the Independent
Arbitrator for resolution, (A) BHMP GP and REIT TRS shall furnish or cause to be
furnished to the Independent Arbitrator such documents and information relating
to the disputed issues as the Independent Arbitrator may reasonably request and
are available to such Party or its agents and shall be afforded the opportunity
to present

18
 

--------------------------------------------------------------------------------




to the Independent Arbitrator any material relating to the disputed issues and
to discuss such disputed issues with the Independent Arbitrator; (B) the
determination by the Independent Arbitrator, as set forth in a notice to be
delivered to both BHMP GP and REIT TRS within thirty (30) calendar days of the
submission to the Independent Arbitrator of the issues remaining in dispute,
shall be final, binding and conclusive on the Parties and (if necessary) shall
be used in calculation of the BHMP Fees and Expenses that shall be binding and
conclusive on the Parties for all purposes under this Agreement; and (C) BHMP GP
and REIT TRS shall each bear 50% of the fees and costs of the Independent
Arbitrator with respect to any such determination. In no event may the
Independent Arbitrator assign a value to any item greater than the greatest
value for such item claimed by either Party or less than the smallest value for
such item claimed by either Party.
(iii)    Post-Closing Final BHMP Payment. If the BHMP Fees and Expenses, as
finally determined pursuant to Section 2.2(c)(ii) (the “Final BHMP Fees and
Expenses”), exceeds the Estimated BHMP Fees and Expenses, then within five (5)
Business Days of the date of the determination of the Final BHMP Fees and
Expenses, REIT TRS shall pay the amount of such difference to BHMP GP in cash by
wire transfer of immediately available funds to the bank account as shall be
designated in writing in advance by BHMP GP. If the Estimated BHMP Fees and
Expenses exceeds the Final BHMP Fees and Expenses, then within five (5) Business
Days of the date of the determination of the Final BHMP Fees and Expenses, BHMP
GP shall pay the amount of such difference to REIT TRS in cash by wire transfer
of immediately available funds to the bank account as shall be designated in
writing in advance by REIT TRS.
(d)    Substitute General Partner; Assumed BHMP Liabilities. REIT TRS shall (i)
as of the Initial Closing, have all of the rights, duties and obligations of the
General Partner under the Third Amended and Restated Agreement of Limited
Partnership of Behringer Harvard Master Partnership I, LP, dated July 31, 2009
(the “BHMP LP Agreement”), (ii) perform all of its obligations as General
Partner under the BHMP LP Agreement from and after the Initial Closing, and
(iii) assume and be responsible for all Liabilities as the General Partner under
the BHMP LP Agreement arising from and after the Initial Closing (collectively,
the “Assumed BHMP Liabilities”).
(e)    Excluded BHMP Liabilities. BHMP GP is responsible for, and shall pay,
perform, fulfill and discharge, as they become due, any and all Claims or
Liabilities relating to the obligations and performance of BHMP GP as General
Partner and/or tax matters partner under the BHMP LP Agreement prior to the
Initial Closing (collectively, the “Excluded BHMP Liabilities”). For the
avoidance of doubt, Excluded BHMP Liabilities shall not include (i) any Claims
or Liabilities relating to or arising out of the negotiation and/or execution by
MF REIT or any of its Affiliates of any New PGGM Investment Fund or (ii)
Specified Tax Matters.

19
 

--------------------------------------------------------------------------------




(f)    BHMP Purchase Price. At the Initial Closing, REIT TRS shall pay an amount
equal to $23,115,000 (the “BHMP Purchase Price”), in respect of the purchase
price for the BHMP Acquisition, to BHMP GP in cash by wire transfer of
immediately available funds to the bank account as shall be designated in
writing by BHMP GP prior to the Initial Closing.
(g)    Partnership Status. REIT TRS and BHMP GP shall cooperate in good faith to
ensure that the transfer of the BHMP GP Interest pursuant to this Agreement
shall be effected in such manner as may be necessary to maintain the
classification of BHMP as a partnership for federal and state income tax
purposes.
(h)    Property Management Obligations. For the avoidance of doubt, the
consummation of the BHMP Acquisition shall not impact any property management
obligations with respect to properties in which BHMP has an interest and the
property management arrangements with respect to such properties shall remain
unchanged following the consummation of the BHMP Acquisition until the
Self-Management Closing Date.
(i)    Request for BHMP Information. In connection with the sale of the BHMP
Interest to REIT TRS, BHMP GP shall promptly deliver or make available (but in
no event more than fifteen (15) days following the Initial Closing) to REIT TRS
the books and records of BHMP or copies thereof, if not already in the
possession of MF REIT or the Initial Transferred Executives.
SECTION 2.3    Initial Closing Payments.
At the Initial Closing, REIT TRS shall pay an amount equal to $2,500,000 (the
“Initial Closing Reimbursement”) in respect of fees and expenses of Services
Holdings and its Affiliates in connection with the Transactions (as
consideration for, among other things, entry into this Agreement and the
Ancillary Agreements and the rights of MF REIT hereunder and thereunder). The
Parties shall treat the Initial Closing Reimbursement as a non-accountable
expense reimbursement for all purposes; provided, however, it is understood that
MF REIT will allocate the Initial Closing Reimbursement in accordance with GAAP
and make certain allocations for tax purposes. Because prior to the Initial
Closing an LPA (as defined in the Advisory Agreement) has been executed for each
project listed on Schedule 2.3 (the “Executed LPA Projects”) but fees with
respect to such Executed LPA Projects have not yet been paid to Advisor under
the Advisory Agreement, MF REIT shall pay at the Initial Closing all Acquisition
and Advisory Fees and Development Fees and all Acquisition Expenses (as
applicable) with respect to all such Executed LPA Projects (the “Executed LPA
Project Fees” and together with the Initial Closing Reimbursement, the “Initial
Closing Payments”). All Initial Closing Payments shall be paid in cash by wire
transfer of immediately available funds to the bank account as shall be
designated in writing by Services Holdings prior to the Initial Closing.
SECTION 2.4    Assumption of Certain Liabilities at Initial Closing.
As of the Initial Closing, MF REIT hereby assumes and agrees to pay, perform,
fulfill and discharge, and shall pay, perform, fulfill and discharge, as they
become due: (A) Liabilities with respect to the Initial Transferred Executives
arising on and after the Initial Closing as set forth in

20
 

--------------------------------------------------------------------------------




Article VII, (B) the PTO Liabilities related to the Initial Transferred
Executives and (C) any COBRA Liabilities related to the Initial Transferred
Executives (collectively, the “Assumed Executive Liabilities”).
SECTION 2.5    Initial Closing; Initial Closing Deliverables.
(a)    The closing of the issuance and sale of the Series A Preferred Stock, the
BHMP Acquisition, the execution of the Amended and Restated Advisory Agreement,
the execution of the Amended and Restated Property Management Agreement, the
execution of the Registration Rights Agreement, the execution of the Amended and
Restated License Agreement, and the other transactions contemplated by this
Agreement to occur upon execution and delivery hereof (the “Initial Closing”)
shall take place simultaneously with the execution of this Agreement, on the
date hereof (the “Initial Closing Date”) at the offices of Behringer Harvard
Holdings, 15601 Dallas Parkway, Addison, Texas, or at such other place as the
Parties may mutually agree. The Initial Closing shall be deemed effective for
all purposes at 11:59 P.M. on the Initial Closing Date.
(b)    At the Initial Closing, the Parties shall deliver or cause to be
delivered those agreements, assignments, instruments and other documents set
forth in Article V.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MF REIT, MF OP AND REIT TRS

Each of MF REIT, MF OP and REIT TRS hereby represents and warrants to Services
Holdings, the Service Providers, and BHMP GP as of the date hereof, as follows:
SECTION 3.1    Organization and Qualification.
(a)    MF REIT is a corporation validly existing and in good standing under the
laws of the State of Maryland. MF REIT has the requisite corporate power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted except where the failure to have such
power and authority would not reasonably be expected to have an MF REIT Material
Adverse Effect. As of the Initial Closing, to the Knowledge of MF REIT, no
shares of MF REIT Preferred Stock were issued and outstanding.
(b)    MF OP is a limited partnership validly existing and in good standing
under the laws of the State of Delaware. MF OP has the requisite partnership
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted except where the failure to
have such power and authority would not reasonably be expected to have an
MF REIT Material Adverse Effect.
(c)    REIT TRS is a limited liability company validly existing and in good
standing under the laws of the State of Delaware. REIT TRS has the requisite
limited liability company power and authority to serve as, and to perform the
duties and obligation of, the General Partner under the BHMP LP Agreement. REIT
TRS is a direct, wholly-owned Subsidiary of MF OP.

21
 

--------------------------------------------------------------------------------




SECTION 3.2    Capitalization.
To the Knowledge of MF REIT, the authorized capital stock of MF REIT consists of
(i) 875,000,000 shares of common stock, par value $0.0001 per share (“MF REIT
Common Stock”), (ii) 1,000 Existing Convertible Shares, and (iii) 124,999,000
shares of preferred stock, par value $0.0001 per share (“MF REIT Preferred
Stock”).
SECTION 3.3    Issuance of Securities.
The Series A Preferred Stock to be issued by MF REIT to Services Holdings in
connection with this Agreement, when issued in accordance with the provisions of
this Agreement, will (a) be duly authorized, validly issued, fully paid and
nonassessable, and (b) will not be subject to any restriction on transfer other
than any restrictions: (i) required or imposed pursuant to applicable state and
federal securities Laws; (ii) imposed by or contained in the Registration Rights
Agreement; (iii) contained in the MF REIT Charter as of the Initial Closing; and
(iv) as may be created by, or exist through or under, any of the holders
thereof.
SECTION 3.4    Authority; Approvals.
(a)    MF REIT has full corporate power and authority to enter into this
Agreement and each Ancillary Agreement to which it is or may become a party, and
to consummate the Transactions. No provision of Law applicable to MF REIT or the
MF REIT Organizational Documents requires approval by the stockholders of
MF REIT of any of this Agreement, the Ancillary Agreements, or the Transactions.
The execution and delivery by MF REIT of this Agreement and each Ancillary
Agreement to which it is or may become a party, and the consummation by MF REIT
of the Transactions, have been duly authorized by all necessary corporate action
and no other proceedings on the part of MF REIT are necessary to authorize the
execution and delivery of this Agreement and such Ancillary Agreements and the
consummation of the Transactions, except for filing the Articles Supplementary
with SDAT. This Agreement has been, and each Ancillary Agreement to which MF
REIT is or may become a party when executed and delivered will be, duly and
validly executed and delivered by MF REIT and, assuming the due authorization,
execution and delivery hereof and thereof by the other parties hereto or
thereto, constitutes or will constitute, as applicable, a legal, valid and
binding agreement of MF REIT, enforceable against MF REIT in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.
(b)    MF OP has full partnership power and authority to enter into this
Agreement and each Ancillary Agreement to which it is or may become a party, and
to consummate the Transactions. No provision of Law applicable to MF OP or the
partnership agreement of MF OP requires approval by the limited partners of
MF OP of this Agreement or the Ancillary Agreements to which it is a party or
the Transactions. The execution and delivery by MF OP of this Agreement and each
Ancillary Agreement to which it is or may become a party, and the consummation
by MF OP of the Transactions, to the extent applicable to MF OP, have been duly
authorized by all necessary partnership action and no other proceedings on the

22
 

--------------------------------------------------------------------------------




part of MF OP are necessary to authorize the execution and delivery of this
Agreement and such Ancillary Agreements and the consummation of the applicable
Transactions. This Agreement and each Ancillary Agreement to which MF OP is or
may become a party when executed and delivered will be duly and validly executed
and delivered by MF OP and, assuming the due authorization, execution and
delivery hereof and thereof by the other parties hereto or thereto, constitutes
or will constitute, as applicable, a legal, valid and binding agreement of
MF OP, enforceable against MF OP in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to enforcement of
creditors’ rights generally and (ii) general equitable principles.
(c)    REIT TRS has full limited liability company power and authority to enter
into this Agreement and each Ancillary Agreement to which it is or may become a
party, and to consummate the Transactions. No provision of Law applicable to
REIT TRS or the organizational documents of REIT TRS requires approval by anyone
other than MF OP, the sole member and manager of REIT TRS, of this Agreement or
the Ancillary Agreements to which it is a party or the Transactions. The
execution and delivery by REIT TRS of this Agreement and each Ancillary
Agreement to which it is or may become a party, and the consummation by REIT TRS
of the Transactions, to the extent applicable to REIT TRS, have been duly
authorized by all necessary limited liability company action and no other
proceedings on the part of REIT TRS are necessary to authorize the execution and
delivery of this Agreement and such Ancillary Agreements and the consummation of
the applicable Transactions. This Agreement and each Ancillary Agreement to
which REIT TRS is or may become a party when executed and delivered will be duly
and validly executed and delivered by REIT TRS and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
hereto or thereto, constitutes or will constitute, as applicable, a legal, valid
and binding agreement of REIT TRS, enforceable against REIT TRS in accordance
with its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.
(d)    To the Knowledge of MF REIT, except for the filing by MF REIT of the
Articles Supplementary, no declaration, filing or registration with, or notice
to, or authorization, consent or approval of, any Governmental Authority is
required to be made, obtained or given by or on behalf of MF REIT, MF OP, or
REIT TRS the absence of which would prevent the consummation by MF REIT, MF OP,
or REIT TRS of the Transactions, or the performance by any of MF REIT, MF OP, or
REIT TRS of its obligations under this Agreement or the Ancillary Agreements to
which such Person is or may become a party.
SECTION 3.5    Litigation.
To the Knowledge of MF REIT, there are no Claims pending or threatened in
writing against or investigations with respect to MF REIT, MF OP, REIT TRS, or
their respective Affiliates that would, individually or in the aggregate,
reasonably be expected to result in a MF REIT Material Adverse Effect or
otherwise reasonably be expected to prohibit or restrict the consummation of the

23
 

--------------------------------------------------------------------------------




Transactions. To the Knowledge of MF REIT, none of MF REIT, MF OP, REIT TRS, or
any of their respective Affiliates is subject to any Judgment or Contract which
would, individually or in the aggregate, reasonably be expected to result in a
MF REIT Material Adverse Effect or otherwise reasonably be expected to prohibit
or restrict the consummation of the Transactions.
SECTION 3.6    Brokers and Finders.
None of MF REIT, MF OP, REIT TRS or their Affiliates has employed, paid or
become obligated to pay any fee to any broker, finder or other intermediary on
behalf of itself or its Affiliates for or on account of the Transactions, except
for fees and expenses of Silver Portal Capital, LLC for which MF REIT will be
exclusively liable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SERVICES HOLDINGS, THE SERVICE PROVIDERS AND
BHMP GP

Each of Services Holdings and the Service Providers hereby represents and
warrants to MF REIT, as of the date hereof, as follows in Sections 4.1 through
4.7 and BHMP GP hereby represents and warrants to MF REIT, as of the date
hereof, as follows in Sections 4.8 through 4.12:
SECTION 4.1    Organization.
It is a limited liability company validly existing and in good standing under
the laws of its jurisdiction of organization. It has the requisite limited
liability company power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted except
where the failure to have such power and authority would not reasonably be
expected to have a Service Providers Material Adverse Effect or a Services
Holdings Material Adverse Effect (as applicable).
SECTION 4.2    Authority; Approvals.
(a)    It has the full limited liability company power and authority to enter
into this Agreement and the Ancillary Agreements to which it is or may become a
party, and to consummate the Transactions. No provision of Law applicable to it
or its organizational documents requires approval by its members of any of this
Agreement, the Ancillary Agreements or the Transactions, except as duly obtained
prior to or concurrent with the execution and delivery of this Agreement. The
execution and delivery by it of this Agreement and each Ancillary Agreement to
which it is or may become a party, and the consummation by it of the
Transactions, have been duly authorized by all necessary limited liability
company action, and no other proceedings on the part of it are necessary to
authorize the execution and delivery of this Agreement and such Ancillary
Agreements or to consummate the Transactions. This Agreement has been, and each
Ancillary Agreement to which it is or may become a party when executed and
delivered will be, duly and validly executed and delivered by it, as applicable,
and, assuming the due authorization, execution and delivery hereof and thereof
by the other parties hereto or thereto, constitutes or will constitute, as
applicable, a

24
 

--------------------------------------------------------------------------------




valid and binding agreement of it, as applicable, enforceable against it in
accordance with its terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to enforcement of creditors’ rights generally and
(ii) general equitable principles.
(b)    To its Knowledge, no declaration, filing or registration with, or notice
to, or authorization, consent or approval of, any Governmental Authority is
necessary for the execution and delivery by it of this Agreement and the
Ancillary Agreements to which it is or may become a party or the consummation by
it of the Transactions.
SECTION 4.3    Noncontravention.
The execution, delivery and performance of the Transactions by each of Services
Holdings, the Service Providers and the other members of the Behringer Group do
not and will not (a) violate, conflict with or result in the breach of any
provision of its organizational documents, or (b) conflict with or violate, in
any material respect, any Judgment in existence on the date hereof applicable to
it, or any of its assets, properties or businesses, or (c) conflict with, result
in any breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any lien
or other encumbrance on any of the shares of Series A Preferred Stock to be
issued by MF REIT to Services Holdings in connection with this Agreement,
pursuant to, any note, bond, mortgage or indenture, agreement, lease, sublease,
license, permit, franchise or other Contract, instrument or arrangement to which
it is a party or by which any of such shares, assets or properties is bound or
affected, except for (i) any Contract of a Service Provider with MF REIT or any
of its Subsidiaries or (ii) in the case of clause (c), to the extent that such
conflicts, breaches, defaults or other matters would not adversely affect its
ability to carry out its obligations under this Agreement, and to consummate the
Transactions.
SECTION 4.4    Existing Convertible Shares.
Advisor is the owner of the Existing Convertible Preferred Shares and has the
authority to transfer such Existing Convertible Shares to MF REIT pursuant to
this Agreement, free from all liens or other encumbrances.
SECTION 4.5    Litigation.
To its Knowledge, there are no Claims pending or threatened in writing against
or investigations with respect to Services Holdings, Service Providers and their
Affiliates that, if determined in a manner adverse to Services Holdings, Service
Providers and their Affiliates would, individually or in the aggregate,
reasonably be expected to result in a Services Holdings Material Adverse Effect
or Service Providers Material Adverse Effect or otherwise reasonably be expected
to prohibit or restrict the consummation of the Transactions. To its Knowledge,
neither of Services Holdings, Service Providers nor or any of their Affiliates
is subject to any Judgment or Contract which would, individually or in the
aggregate, reasonably be expected to result in a Services Holdings

25
 

--------------------------------------------------------------------------------




Material Adverse Effect or Service Providers Material Adverse Effect or
otherwise reasonably be expected to prohibit or restrict the consummation of the
Transactions.
SECTION 4.6    No Infringement or Misappropriation.
To its Knowledge, no member of the Behringer Group has received any notice of a
Claim alleging that it or MF REIT or any of their respective Affiliates has
infringed or misappropriated any Intellectual Property Rights of any third party
(including any Claim that it must license or refrain from using any Intellectual
Property Rights of any third party) through its use of the Licensed Mark.
SECTION 4.7    Brokers and Finders.
It has not employed any broker, finder or other intermediary on behalf of itself
or MF REIT in connection with the Transactions, except for fees and expenses of
Robert A. Stanger & Co., Inc. for which the Behringer Group will be exclusively
liable.
SECTION 4.8    Organization of BHMP GP. BHMP GP is a limited partnership validly
existing and in good standing under the laws of Texas.
SECTION 4.9    Authority; Approvals of BHMP GP; Compliance with BHMP LP
Agreement.
(a)    BHMP GP has the limited partnership power and authority to enter into
this Agreement and the Ancillary Agreements to which it is or may become a
party, and to consummate the applicable Transactions. No provision of Law
applicable to BHMP GP or its organizational documents requires approval by its
partners of any of this Agreement, the Ancillary Agreements or the applicable
Transactions, except as duly obtained prior to or concurrent with the execution
and delivery of this Agreement. The execution and delivery by it of this
Agreement and each Ancillary Agreement to which BHMP GP is or may become a
party, and the consummation by it of the applicable Transactions, have been duly
authorized by all necessary limited partnership action, and no other proceedings
on the part of it are necessary to authorize the execution and delivery of this
Agreement and such Ancillary Agreements or to consummate the applicable
Transactions. This Agreement has been, and each Ancillary Agreement to which it
is or may become a party when executed and delivered will be, duly and validly
executed and delivered by BHMP GP, as applicable, and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
hereto or thereto, constitutes or will constitute, as applicable, a valid and
binding agreement of it, as applicable, enforceable against it in accordance
with its terms, except that such enforcement may be subject to (1) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to enforcement of creditors’ rights generally and (2) general equitable
principles.
(b)    To the Knowledge of BHMP GP, no declaration, filing or registration with,
or notice to, or authorization, consent or approval of, any Governmental
Authority is necessary for the execution and delivery by BHMP GP of this
Agreement and the Ancillary

26
 

--------------------------------------------------------------------------------




Agreements to which it is or may become a party or the consummation by it of the
applicable Transactions.
(c)    BHMP GP is in compliance, in all material respects, with its obligations
under the BHMP LP Agreement.
SECTION 4.10    Litigation. To the Knowledge of BHMP GP, there are no Claims
pending or threatened in writing against or investigations with respect to BHMP
GP that, if determined in a manner adverse to itself would, individually or in
the aggregate, reasonably be expected to prohibit or restrict the consummation
of the applicable Transactions. To the Knowledge of BHMP GP, BHMP GP is not
subject to any Judgment or Contract which would, individually or in the
aggregate, reasonably be expected to prohibit or restrict the consummation of
the applicable Transactions.
SECTION 4.11    Title to BHMP GP Interest. BHMP GP is the owner of the BHMP GP
Interest and, upon the terms and subject to the conditions of this Agreement,
has the authority to transfer such BHMP GP Interest to REIT TRS at the Initial
Closing. At the Initial Closing, BHMP GP will deliver to MF REIT good and valid
title in and to the BHMP GP Interest, free from all liens or other encumbrances.
Other than the BHMP GP Interest, BHMP GP does not own any Equity Interest in
BHMP.
SECTION 4.12    Brokers and Finders. BHMP GP has not employed any broker, finder
or other intermediary on behalf of itself or its Affiliates in connection with
the Transactions, except for fees and expenses of Robert A. Stanger & Co., Inc.
for which the Behringer Group will be exclusively liable.
ARTICLE V
INITIAL CLOSING DELIVERIES

SECTION 5.1    Initial Closing Deliveries of MF REIT to Services Holdings and/or
the Service Providers.
Simultaneous with the execution of this Agreement, MF REIT has delivered or
caused to be delivered to Services Holdings and/or the Service Providers in
addition to the items contemplated by Article II:
(a)    a duly executed counterpart of the Fifth Amended and Restated Advisory
Management Agreement in substantially the form attached hereto as Exhibit C (the
“Amended and Restated Advisory Agreement”), executed by MF REIT;
(b)    a duly executed counterpart of the Second Amended and Restated Property
Management Agreement in substantially the form attached hereto as Exhibit D (the
“Amended and Restated Property Management Agreement”), executed by both MF REIT
and MF OP;

27
 

--------------------------------------------------------------------------------




(c)    a duly executed counterpart of the Registration Rights Agreement in
substantially the form attached hereto as Exhibit E (the “Registration Rights
Agreement”), executed by MF REIT;
(d)    a duly executed counterpart of the Amended and Restated License Agreement
in substantially the form attached hereto as Exhibit F (the “Amended and
Restated License Agreement”), executed by MF REIT;
(e)    a duly executed counterpart of the Transition Services Agreement in
substantially the form attached hereto as Exhibit G (the “Transition Services
Agreement”), executed by MF REIT;
(f)    instruments of authority from the Special Committee, the MF REIT Board,
or such other committee of the MF REIT Board, in customary form and substance,
authorizing this Agreement, the Ancillary Agreements, and the Transactions;
(g)    instruments of authority from MF OP, including in its capacity as the
member/manager of REIT TRS, in customary form and substance, authorizing this
Agreement, the Ancillary Agreements, and the Transactions;
(h)    a certificate by the Chief Operating Officer of MF REIT, in his or her
capacity as such, that the representations and warranties of MF REIT made under
Article III are accurate as of the Initial Closing, in customary form and
substance; and
(i)    such other agreements, documents, instruments or certificates as Services
Holdings has reasonably requested, upon reasonable advance notice to MF REIT, in
connection with the consummation of the transactions contemplated hereby.
SECTION 5.2    Initial Closing Deliveries of Services Holdings and the Service
Providers.
Simultaneous with the execution of this Agreement, Services Holdings and/or the
Service Providers have delivered or caused to be delivered to MF REIT, in
addition to the payment contemplated by Section 2.1:
(a)    a duly executed counterpart of the Amended and Restated Property
Management Agreement, executed by Property Manager;
(b)    a duly executed counterpart of the Amended and Restated Advisory
Agreement, executed by Advisor;
(c)    a duly executed stock power with respect to conveyance of the Existing
Convertible Shares to MF REIT, executed by Advisor (the “Stock Power”);
(d)    a duly executed counterpart of the Registration Rights Agreement,
executed by Services Holdings;

28
 

--------------------------------------------------------------------------------




(e)    a duly executed counterpart of the Amended and Restated License
Agreement, executed by Behringer Harvard Holdings, LLC;
(f)    a duly executed counterpart of the Transition Services Agreement,
executed by Services Holdings;
(g)    a certificate by an executive officer of each of Services Holdings and
the Service Providers, in his or her capacity as such, that the representations
and warranties of Services Holdings and the Service Providers made under Article
IV are accurate as of the Initial Closing, in customary form and substance;
(h)    a schedule setting forth a list of each New Platform (such schedule, the
“New Platform Schedule”); and
(i)    such other agreements, documents, instruments or certificates as MF REIT
has reasonably requested, upon reasonable advance notice to Services Holdings,
in connection with the consummation of the transactions contemplated hereby.
SECTION 5.3    Initial Closing Deliveries of MF REIT to BHMP GP.
Simultaneous with the execution of this Agreement, MF REIT has delivered or
caused to be delivered to BHMP GP, in addition to the payments contemplated by
Section 2.2:
(a)    a duly executed counterpart of a bill of sale and assignment and
assumption agreement with respect to the BHMP GP Interest, in the form attached
hereto as Exhibit H (the “BHMP Bill of Sale”), executed by REIT TRS;
(b)    instruments of authority from the MF REIT Board, or an authorized
committee thereof, in form and substance reasonably acceptable to BHMP GP,
authorizing the BHMP Acquisition;
(c)    instruments of authority from MF OP, including in its capacity as the
member/manager of REIT TRS, in form and substance reasonably acceptable to BHMP
GP, authorizing the BHMP Acquisition;
(d)    documents reasonably required to make REIT TRS a party to the BHMP LP
Agreement (including a joinder agreement or counterpart signature page whereby
REIT TRS agrees to become a party to the BHMP LP Agreement);
(e)    a certificate by the Chief Operating Officer of MF REIT (or if there is
no Chief Operating Officer at such time, another executive officer of MF REIT),
in his or her capacity as such, that the conditions set forth in this Section
5.3 have been met, in form and substance reasonably satisfactory to BHMP GP; and
(f)    such other agreements, documents, instruments or certificates as BHMP GP
has reasonably requested, upon reasonable advance notice to MF REIT, in
connection with the consummation of the BHMP Acquisition.

29
 

--------------------------------------------------------------------------------




SECTION 5.4    Initial Closing Deliveries of BHMP GP.
Simultaneous with the execution of this Agreement, BHMP GP has delivered or
caused to be delivered to MF REIT:
(a)    a duly executed counterpart of the BHMP Bill of Sale, executed by
BHMP GP;
(b)    a certificate by an executive officer of BHMP GP, in his or her capacity
as such, that the representations and warranties of BHMP GP made under Article
IV are accurate as of the Initial Closing, in customary form and substance; and
(c)    such other agreements, documents, instruments or certificates as MF REIT
may reasonably request, upon reasonable advance notice to BHMP GP, in connection
with the consummation of the BHMP Acquisition.
ARTICLE VI
SELF-MANAGEMENT TRANSACTIONS AND CLOSING

SECTION 6.1    Approved Deal Fees.
Notwithstanding Section 6.6, in consideration of the agreements, covenants and
obligations of Services Holdings, the Service Providers, BHMP GP and the other
members of the Behringer Group in this Agreement, the significant value and
opportunity that has or will inure to MF REIT with respect to each Approved Deal
and the assistance and contributions of Advisor in connection therewith, and the
agreement by Advisor to provide or make available services under the
Administrative Services Agreement, MF REIT shall pay to Advisor the Advisory
Fees and Expenses (the “Approved Deal Fees”) contemplated by Section 3.01(b),
Section 3.01(d), Section 3.01(e), Section 3.01(f) and/or Section 3.02(a)(ii) of
the Amended and Restated Advisory Agreement in connection with each Approved
Deal as follows:
(a)    Acquisition and Advisory Fees. Acquisition and Advisory Fees (excluding
any such fees payable with respect to a development or redevelopment project and
any Development Fees, in each case other than the initial acquisition of the
real property) relating to each Approved Deal which is closed or consummated or
otherwise satisfies the event or condition triggering payment of the applicable
Advisory Fee and Expense under the Amended and Restated Advisory Agreement (a
“Triggering Event”) following the Self-Management Closing shall be paid in the
manner set forth in the Amended and Restated Advisory Agreement as though the
Amended and Restated Advisory Agreement remained in full force and effect with
respect to such Approved Deal following the Self-Management Closing (for the
avoidance of doubt, the purchase price with respect to each such Approved Deal
shall be determined in a manner consistent with past practice under Section
3.01(b) of the Amended and Restated Advisory Agreement) within five (5) Business
Days of the respective Triggering Event; provided, however, that no such fees
shall be paid with respect to any such Approved Deal if the related Triggering
Event occurs more than six (6) months

30
 

--------------------------------------------------------------------------------




following the Self-Management Closing Date. For the avoidance of doubt, Advisor
shall in no event be entitled to receive both an Acquisition and Advisory Fee
and a Development Fee with respect to the same Approved Deal.
(b)    Development Fees for Development and Redevelopment Projects. Development
Fees (which term shall include for purposes of this Section 6.1(b) any
Acquisition and Advisory Fees payable with respect to a development or
redevelopment project) relating to each Approved Deal (including any development
or redevelopment project, but excluding the initial acquisition of the real
property) shall be paid as though the Amended and Restated Advisory Agreement
remained in full force and effect with respect to such Approved Deal following
the Self-Management Closing within five (5) Business Days following entry into
or effectiveness of the respective Approved Deal LPA based on the estimated
development costs for such Approved Deal as set forth in the applicable Approved
Deal LPA or (if not set forth in the Approved Deal LPA) otherwise approved by
the MF REIT Board; provided that no such fees shall be paid with respect to any
such Approved Deal unless an Approved Deal LPA is entered into within six (6)
months of the Self-Management Closing Date, including prior to the
Self-Management Closing. On every six (6) month anniversary of the respective
date on which each such Approved Deal LPA was entered into and finally on
completion of the applicable development or redevelopment project there will be
a true-up of the respective Development Fees consistent with past practice;
provided, that MF REIT may, at its option, defer any such true-up prior to the
final completion of the development or redevelopment project if the true-up
involves an immaterial amount. In the event that the MF REIT Board determines to
permanently and entirely abandon any development or redevelopment project,
Advisor shall refund any Development Fee paid to Advisor with respect to such
abandoned project, within six (6) months of the date of such determination by
the MF REIT Board, provided that the project remains abandoned as of the date of
such refund. For the avoidance of doubt, Advisor shall in no event be entitled
to receive both a Development Fee and an Acquisition and Advisory Fee with
respect to the same Approved Deal.
(c)    Debt Financing Fees. With respect to each Approved Deal, after the
Self-Management Closing, MF REIT shall also pay Debt Financing Fees to Advisor
with respect to such Approved Deal as though the Amended and Restated Advisory
Agreement remained in full force and effect following the Self-Management
Closing; provided that no Debt Financing Fees will be paid pursuant to this
Section 6.1(c): (i) with respect to the applicable Approved Deal, if an Approved
Deal LPA with respect to such Approved Deal is not entered into prior to the six
(6) month anniversary of the Self-Management Closing Date, including prior to
the Self-Management Closing Date; (ii) if a definitive Contract for debt
financing with respect to the applicable Approved Deal is not entered into prior
to the one (1) year anniversary of the Self-Management Closing Date; or (iii)
for any amounts advanced under the Existing Credit Facility to the extent such
financing is obtained based on the amount committed under the Existing Credit
Facility as the date of this Agreement.
(d)    Acquisition Expenses. With respect to each Approved Deal for which MF
REIT must pay Acquisition and Advisory Fees or Development Fees as contemplated
by

31
 

--------------------------------------------------------------------------------




Section 6.1(a) or (b), MF REIT shall also concurrently pay Acquisition Expenses
(based on the purchase price or estimated development costs, as applicable) to
Advisor with respect to such Approved Deal, as though the Amended and Restated
Advisory Agreement remained in full force and effect with respect to such
Approved Deal following the Self-Management Closing.
For the avoidance of doubt, any Advisory Fees and Expenses with respect to an
Approved Deal that are payable with respect to the period before the
Self-Management Closing shall be included in the Pre-Closing Advisory Fees and
Expenses Schedule delivered in connection with the Self-Management Closing.
SECTION 6.2    Self-Management Closing.
(a)    Self-Management Closing. The closing of all of the Self-Management
Transactions (the “Self-Management Closing”) shall occur simultaneously on June
30, 2014 or on such other date as provided in Section 6.2(b) or as MF REIT and
Services Holdings mutually agree (the “Self-Management Closing Date”), at the
offices of Behringer Harvard Holdings, 15601 Dallas Parkway, Addison, Texas, or
at such other place as MF REIT and Services Holdings may mutually agree;
provided that, subject to Section 6.2(b) and 6.7 below, all of the conditions
set forth in Section 6.3 below have been met or waived by the applicable party.
The Self-Management Closing shall be deemed effective for all purposes at 11:59
P.M. on the Self-Management Closing Date.
(b)    Conditions to Self-Management Closing. The obligations of the Parties to
consummate the Self-Management Transactions shall be subject to the respective
conditions set forth in Section 6.3. If the conditions to the Self-Management
Closing set forth in Section 6.3(a) shall not have been met as of the
Self-Management Closing Date through no fault of MF REIT or its Affiliates, MF
REIT may, upon written notice to Services Holdings, extend the Self-Management
Closing Date to the last Business Day of the month immediately following the
proposed Self-Management Closing Date, or such earlier date, if a Business Day,
upon which the Parties mutually agree. If the conditions to the Self-Management
Closing set forth in Section 6.3(b) shall not have been met as of the
Self-Management Closing Date through no fault of the Behringer Group, Services
Holdings may, upon written notice to MF REIT, extend the Self-Management Closing
Date to the last Business Day of the month immediately following the proposed
Self-Management Closing Date, or such earlier date, if a Business Day, upon
which the Parties mutually agree. In the event the proposed Self-Management
Closing Date is extended pursuant to this Section 6.2(b) or 6.7, the term of the
Advisory Agreement shall automatically be extended or renewed, as applicable,
through the actual Self-Management Closing Date, subject to MF REIT Board
approval of such extension or renewal.
(c)    Purchase, Sale and Transfer of Assets.
(i)    Transferred Assets. Upon the terms and subject to the conditions of this
Article VI, in consideration of the agreements under this Agreement, including
the waiver of certain non-solicit and non-compete provisions by the Service

32
 

--------------------------------------------------------------------------------




Providers, REIT TRS shall purchase and assume from the Service Providers, and
the Service Providers shall sell, convey, transfer, assign and deliver, or cause
to be sold, conveyed, transferred, assigned and delivered, to REIT TRS (or its
designee) at the Self-Management Closing, all of their right, title and interest
in, to and under the assets (which shall be conveyed on an “as is, where is”
basis) and Contracts expressly set forth under the headings “Assets and
Contracts of Advisor” and “Assets and Contracts of Property Manager” in a
schedule of assets and Contracts delivered by Services Holdings at least ten
(10) Business Days prior to the Self-Management Closing Date (such schedule, the
“Transferred Assets Schedule” and such assets and Contracts, the “Transferred
Assets”). No later than January 1, 2014, the Service Providers shall provide to
REIT TRS a preliminary list of Transferred Assets, and shall keep REIT TRS
informed of material changes to the list of Transferred Assets from the date of
the delivery of the preliminary list of Transferred Assets until the delivery of
the Transferred Assets Schedule. The Transferred Assets Schedule shall be
prepared in good faith by the Service Providers and shall include:
(A)    each Contract set forth in Annex B (or successor or replacement thereof)
that (1) remains in existence on the Self-Management Closing Date and (2) may be
assigned according to the terms of such Contract (including as a result of any
obtained consent or approval) to REIT TRS at the time of the Self-Management
Closing pursuant to the Bill of Sale for Transferred Assets;
(B)    any other Contracts to which the parties mutually agree; and
(C)    the tangible assets of Advisor and Property Manager, including furniture,
fixtures and equipment that meet all of the following conditions: (1) such
assets are located at the MF REIT Headquarters, on-site at properties of MF REIT
that are managed by the Property Manager, or at such other location (if any)
where the Specified Employee utilizing such assets regularly works, (2) such
assets are utilized by the Specified Employees exclusively in the conduct of the
business of MF REIT and which are not currently owned by MF REIT, and (3) such
assets have not been used by any member of the Behringer Group to provide
services to other investment funds under any Contract and will not be used by
any member of the Behringer Group to provide services to MF REIT after the
Self-Management Closing under the Administrative Services Agreement.
The Parties agree that the tangible assets included in the Transferred Assets
are being transferred for no consideration. Services Holdings shall use
commercially reasonable efforts to convey to REIT TRS physical possession of
such tangible assets (if not already in the possession of MF REIT and its
Affiliates).
(ii)    Assumed Liabilities. At the Self-Management Closing, MF REIT or its
permitted assigns shall assume and agree to pay, perform, fulfill and discharge,
and shall pay, perform, fulfill and discharge, as they become due:
(A) Liabilities

33
 

--------------------------------------------------------------------------------




with respect to the Transferred Employees arising on and after the
Self-Management Closing as set forth in Article VII, (B) the PTO Liabilities
related to the Specified Employees, (C) the COBRA Liabilities, (D) Liabilities
associated with the performance of the Contracts (if any) set forth in the
Transferred Assets Schedule arising (1) from and after the Self-Management
Closing or (2) from the conduct of MF REIT or its Affiliates prior to the
Self-Management Closing, and (E) Liabilities with respect to the Property
Management Agreement arising from and after the Self-Management Closing
(collectively, the “Self-Management Closing Assumed Liabilities”).
(iii)    Excluded Assets. The following assets, Contracts and properties (the
“Excluded Assets”) are not included in the Transferred Assets, and MF REIT shall
have no rights with respect to the following under this Agreement: (A) any and
all assets of any Person other than the Service Providers; (B) any and all
Behringer Plans; (C) any and all Contracts other than those expressly set forth
in the Transferred Assets Schedule; and (D) any and all assets of the Service
Providers other than those expressly set forth in the Transferred Assets
Schedule. For the avoidance of doubt, except for the license of certain
Intellectual Property Rights under the License Agreement as set forth therein,
no Intellectual Property Rights (including Software and/or licenses for Software
that may have been used by the Service Providers in connection with the
Transferred Assets or to provide services to MF REIT prior to Self-Management
Closing) are being conveyed or licensed to MF REIT or its Affiliates pursuant to
this Agreement, any Ancillary Agreement or any Transactions. For the avoidance
of doubt, nothing in this Section 6.2(c)(iii) is intended to, and nothing in
this Section 6.2(c)(iii) will be deemed to, modify any rights of any of the
Parties with respect to insurance policies currently in effect or in effect on
the date of the Self-Management Closing, including the status or rights of
MF REIT as a named insured or other covered person under any group insurance
policy maintained by a member of the Behringer Group.
(iv)    Excluded Liabilities. MF REIT shall have no liability for, and Services
Holdings and Service Providers are responsible for, and shall pay, perform,
fulfill and discharge, as they become due: (A) any and all Liabilities relating
to the Excluded Assets and (B) the Excluded Employee Liabilities (collectively,
the “Excluded Liabilities”).

34
 

--------------------------------------------------------------------------------




(d)    Limited Right to Use MF REIT Headquarters. Upon request of Services
Holdings, MF REIT shall, and Advisor shall cause the Behringer Landlord to,
cooperate in good faith to obtain any landlord consents reasonably deemed
necessary by Services Holdings with respect to the LRU Agreement and accept any
reasonable modifications to the LRU Agreement proposed by such landlord as a
condition to its consent. If such landlord consent cannot be obtained, MF REIT
and the Behringer Landlord shall use commercially reasonable efforts to enter
into an alternative arrangement that accomplishes the same economic and business
objectives and obligations without requiring landlord consent.
(e)    Self-Management Closing Payments.
(i)    Transferred Assets and Other Consideration Payment. At the
Self-Management Closing, REIT TRS shall pay to Services Holdings an amount equal
to $3,500,000 for the Transferred Assets and other rights and benefits set forth
in this Agreement and the Ancillary Agreements in cash by wire transfer of
immediately available funds to the bank account as shall be designated in
writing by Services Holdings at least two (2) Business Days prior to the
Self-Management Closing Date.
(ii)    New Platform Consideration Payment. At the Self-Management Closing, REIT
TRS shall pay Services Holdings an amount equal to the New Platform
Consideration with respect to each New Platform (if any) for which a payment
obligation has arisen but payment has not yet been made in cash by wire transfer
of immediately available funds to the bank account as shall be designated in
writing by Services Holdings at least two (2) Business Days prior to the
Self-Management Closing Date.
(iii)    Pre-Closing Advisory Fees and Expenses. At least three (3) Business
Days prior to the Self-Management Closing Date, Advisor shall deliver or cause
to be delivered to MF REIT a schedule (the “Pre-Closing Advisory Fees and
Expenses Schedule”) setting forth Advisor’s good faith estimate of the amount of
all Advisory Fees and Expenses due from MF REIT to Advisor for all services
rendered through the Self-Management Closing under the Advisory Agreement or
otherwise due to Advisor with respect to the period before the Self-Management
Closing under the Advisory Agreement (such amount, the “Estimated Advisory Fees
and Expenses”). At the Self-Management Closing, MF REIT shall pay the Estimated
Advisory Fees and Expenses to Advisor in cash by wire transfer of immediately
available funds to the bank account as shall be designated in writing by Advisor
at least two (2) Business Days prior to the Self-Management Closing Date. The
payment of such Estimated Advisory Fees and Expenses is subject to adjustment as
set forth in Section 6.4(a).
(iv)    Pre-Closing Property Management Fees and Expenses. At least three (3)
Business Days prior to the Self-Management Closing Date, Property Manager shall
deliver or cause to be delivered to MF REIT a schedule (the “Pre-Closing
Property Management Fees and Expenses Schedule”) setting forth Property
Manager’s good faith estimate of the amount of all Property Management Fees and
Expenses due from MF REIT to Property Manager for all services rendered through

35
 

--------------------------------------------------------------------------------




the Self-Management Closing under the Property Management Agreement or otherwise
due to Property Manager with respect to the period before the Self-Management
Closing under the Property Management Agreement (such amount, the “Estimated
Property Management Fees and Expenses”). At the Self-Management Closing, MF REIT
shall pay the Estimated Property Management Fees and Expenses to Property
Manager in cash by wire transfer of immediately available funds to the bank
account as shall be designated in writing by Property Manager at least two (2)
Business Days prior to the Self-Management Closing Date. The payment of such
Estimated Property Management Fees and Expenses is subject to adjustment as set
forth in Section 6.4(b).
SECTION 6.3    Conditions to the Self-Management Closing.
(a)    Conditions to the Obligations of Services Holdings and the Service
Providers. The obligation of Services Holdings and the Service Providers to
consummate the Self-Management Transactions is subject to the satisfaction of
the following conditions, as of the Self-Management Closing, including as such
may be extended pursuant to Section 6.2(b) or 6.7, any of which may be waived
exclusively in writing by Services Holdings:
(i)    Self-Management Closing Payments. MF REIT shall have paid and Services
Holdings or the Service Providers, as applicable, shall have received in full
(upon the Self-Management Closing) the payments contemplated by Section 6.2(e).
(ii)    Advisory Agreement. MF REIT shall not have terminated the Advisory
Agreement.
(iii)    Representations of MF REIT. MF REIT shall have delivered to Services
Holdings the MF REIT Representation Letter and each of the representations and
warranties of MF REIT set forth in the MF REIT Representation Letter shall be
true and correct in all respects as of the Self-Management Closing.
(iv)    No Proceedings. No Judgment of any court or Governmental Authority of
competent jurisdiction nor any applicable Law shall be in effect which would (i)
prohibit the consummation of any of the Self-Management Transactions,
(ii) declare unlawful any of the Self-Management Transactions, or (iii) cause
any of the Self-Management Transactions to be rescinded.
(v)    Other Self-Management Closing Deliverables. MF REIT shall have delivered
or caused to be delivered to Services Holdings on or before the Self-Management
Closing Date the following:
(A)    a duly executed counterpart of the Administrative Services Agreement in
substantially the form attached hereto as Exhibit I (the “Administrative
Services Agreement”), executed by MF REIT;

36
 

--------------------------------------------------------------------------------




(B)    a duly executed counterpart of the Limited Right to Use Agreement in
substantially the form attached hereto as Exhibit J (the “LRU Agreement”),
executed by MF REIT;
(C)    a duly executed counterpart of a bill of sale and assignment and
assumption agreement with respect to the Transferred Assets in substantially the
form attached hereto as Exhibit K (the “Bill of Sale for Transferred Assets”),
executed by REIT TRS;
(D)    a duly executed counterpart of the Property Management Assignment and
Assumption Agreement in substantially the form attached hereto as Exhibit L (the
“Property Management Assignment and Assumption Agreement”), executed by REIT TRS
(or its designated Affiliate);
(E)    instruments of authority from the Board of Directors of MF REIT, or an
authorized committee thereof, in customary form and substance, authorizing the
Self-Management Transactions;
(F)    instruments of authority from MF OP, including in its capacity as the
member/manager of REIT TRS, in customary form and substance, authorizing the
Self-Management Transactions;
(G)    a certificate by the Chief Operating Officer of MF REIT (or if there is
no Chief Operating Officer at such time, another executive officer of MF REIT),
in his or her capacity as such, that the conditions of the Self-Management
Closing set forth in this Section 6.3(a) have been met, in customary form and
substance; and
(H)    such other agreements, documents, instruments or certificates as Services
Holdings may reasonably request, upon reasonable advance notice to MF REIT, in
connection with the consummation of the Self-Management Transactions.
(b)    Conditions to the Obligations of MF REIT. The obligation of MF REIT to
consummate the Self-Management Transactions is subject to the satisfaction of
the following conditions, as of the Self-Management Closing, including as such
may be extended pursuant to Section 6.2(b) or 6.7, any of which may be waived
exclusively in writing by MF REIT:
(i)    Representations of Service Providers. Services Holdings shall deliver to
MF REIT at the Self-Management Closing representations and warranties in
substantially the form attached hereto as Exhibit M to this Agreement (the
“Service Provider Representation Letter”), which representations and warranties
shall be true and correct in all respects as of the Self-Management Closing.
(ii)    No Proceedings. No Judgment of any court or Governmental Authority of
competent jurisdiction nor any applicable Law shall be in effect which

37
 

--------------------------------------------------------------------------------




would (a) prohibit the consummation of any of the Self-Management Transactions,
(b) declare unlawful any of the Self-Management Transactions, or (c) cause any
of the Self-Management Transactions to be rescinded.
(iii)    Other Self-Management Closing Deliverables. Services Holdings shall
have delivered or caused to be delivered to MF REIT on or before the
Self-Management Closing Date the following:
(A)    the Transferred Assets Schedule;
(B)    the Specified Employees Schedule;
(C)    the Severance Schedule;
(D)    the Pre-Closing Advisory Fees and Expenses Schedule;
(E)    the Pre-Closing Property Management Fees and Expenses Schedule;
(F)    a duly executed counterpart of the Administrative Services Agreement,
executed by Advisor;
(G)    a duly executed counterpart of the LRU Agreement, executed by the
Behringer Landlord;
(H)    a duly executed counterpart of the Bill of Sale for Transferred Assets,
executed by Advisor;
(I)    a duly executed counterpart of the Property Management Assignment and
Assumption, executed by Property Manager;
(J)    a certificate by an executive officer of Services Holdings, in his or her
capacity as such, that the conditions for the Self-Management Closing set forth
in this Section 6.3(b) have been met, in customary form and substance; and
(K)    such other agreements, documents, instruments or certificates as MF REIT
may reasonably request, upon reasonable advance notice to Services Holdings, in
connection with the consummation of the Self-Management Transactions.
SECTION 6.4    Post-Closing Advisory and Property Management Fees and Expenses
Adjustment.

38
 

--------------------------------------------------------------------------------




(a)    Post-Closing Advisory Fees and Expenses Adjustment.
(i)    Preparation of Final Proposed Advisory Fees and Expenses Statement. As
soon as practicable, but in no event later than forty-five (45) calendar days
after the Self-Management Closing Date, Advisor shall prepare in good faith and
deliver to MF REIT a statement and reasonable supporting documentation (the
“Proposed Advisory Fees and Expenses Statement”) calculating the Advisory Fees
and Expenses for all services rendered through the Self-Management Closing under
the Advisory Agreement or otherwise due to Advisor with respect to the period
before the Self-Management Closing under the Advisory Agreement (the “Proposed
Advisory Fees and Expenses Amount”).
(ii)    Dispute Resolution Procedures. If, within thirty (30) calendar days
following Advisor’s delivery of the Proposed Advisory Fees and Expenses
Statement, MF REIT has not given Advisor written notice of its objection to
Advisor’s calculation of the Proposed Advisory Fees and Expenses Amount setting
forth in reasonable detail the basis of any such objection (an “Advisory Fees
Objection”), then Advisor’s calculation of the Proposed Advisory Fees and
Expenses Amount shall be binding and conclusive on the Parties for all purposes
under this Agreement. If MF REIT delivers to Advisor an Advisory Fees Objection
within the thirty (30)-day period provided for in the previous sentence, then
Advisor and MF REIT will work together in good faith to resolve the issues set
forth in such Advisory Fees Objection and to mutually agree upon a calculation
of the Proposed Advisory Fees and Expenses Amount which shall be binding and
conclusive on the Parties for all purposes under this Agreement. If Advisor and
MF REIT fail to resolve the issues outstanding with respect to Advisor’s
calculation of the Proposed Advisory Fees and Expenses Amount within thirty (30)
calendar days of Advisor’s receipt of the Advisory Fees Objection, then Advisor
and MF REIT shall submit the issues regarding the calculation of the Proposed
Advisory Fees and Expenses Amount remaining in dispute to an Independent
Arbitrator for resolution in accordance with the terms of Section 2.2(c)(ii) of
this Agreement, changing only those things which need to be changed (i.e.,
mutatis mutandis).
(iii)    Post-Closing Advisory Fees and Expenses Payment. If the Advisory Fees
and Expenses for all services rendered through the Self-Management Closing under
the Advisory Agreement or otherwise due to Advisor with respect to the period
before the Self-Management Closing under the Advisory Agreement, as finally
determined pursuant to Section 6.4(a)(ii) (the “Final Advisory Fees and Expenses
Amount”), exceeds the Estimated Advisory Fees and Expenses, then within five (5)
Business Days of the date of the determination of the Final Advisory Fees and
Expenses Amount, MF REIT shall pay the amount of such difference to Advisor (or
its designee) in cash by wire transfer of immediately available funds to the
bank account as shall be designated in writing in advance by Advisor. If the
Estimated Advisory Fees and Expenses exceeds the Final Advisory Fees and
Expenses Amount, then within five (5) Business Days of the date of the
determination of the Final

39
 

--------------------------------------------------------------------------------




Advisory Fees and Expenses Amount, Advisor shall pay the amount of such
difference to MF REIT in cash by wire transfer of immediately available funds to
the bank account as shall be designated in writing in advance by MF REIT.
(b)    Post-Closing Property Management Fees and Expenses Adjustment.
(i)    Preparation of Final Proposed Property Management Fees and Expenses
Statement. As soon as practicable, but in no event later than forty-five (45)
calendar days after the Self-Management Closing Date, Property Manager shall
prepare in good faith and deliver to MF REIT a final statement and reasonable
supporting documentation (the “Proposed Property Management Fees and Expenses
Statement”) calculating the Property Management Fees and Expenses for all
services rendered through the Self-Management Closing under the Property
Management Agreement or otherwise due to Property Manager with respect to the
period before the Self-Management Closing under the Property Management
Agreement (the “Proposed Property Management Fees and Expenses Amount”).
(ii)    Dispute Resolution Procedures. If, within thirty (30) calendar days
following Property Manager’s delivery of the Proposed Property Management Fees
and Expenses Statement, MF REIT has not given Property Manager written notice of
its objection to Property Manager’s calculation of the Proposed Property
Management Fees and Expenses Amount setting forth in reasonable detail the basis
of any such objection (a “Property Management Fees Objection”), then Property
Manager’s calculation of the Proposed Property Management Fees and Expenses
Amount shall be binding and conclusive on the Parties for all purposes under
this Agreement. If MF REIT delivers to Property Manager a Property Management
Fees Objection within the thirty (30)-day period provided for in the previous
sentence, then Property Manager and MF REIT will work together in good faith to
resolve the issues set forth in such Property Management Fees Objection and to
mutually agree upon a calculation of the Proposed Property Management Fees and
Expenses Amount which shall be binding and conclusive on the Parties for all
purposes under this Agreement. If Property Manager and MF REIT fail to resolve
the issues outstanding with respect to Property Manager’s calculation of the
Proposed Property Management Fees and Expenses Amount within thirty (30)
calendar days of Property Manager’s receipt of the Property Management Fees
Objection, then Property Manager and MF REIT shall submit the issues regarding
the calculation of the Proposed Property Management Fees and Expenses Amount
remaining in dispute to an Independent Arbitrator for resolution in accordance
with Section 2.2(c)(ii) of this Agreement, changing only those things which need
to be changed (i.e., mutatis mutandis).
(iii)    Post-Closing Property Management Fees and Expenses Payment. If the
Property Management Fees and Expenses for all services rendered through the
Self-Management Closing under the Property Management Agreement or otherwise due
to Property Manager with respect to the period before the Self-Management

40
 

--------------------------------------------------------------------------------




Closing under the Property Management Agreement, as finally determined pursuant
to Section 6.4(b)(ii) (the “Final Property Management Fees and Expenses
Amount”), exceeds the Estimated Property Management Fees and Expenses, then
within five (5) Business Days of the date of the determination of the Final
Property Management Fees and Expenses Amount, MF REIT shall pay the amount of
such difference to Property Manager in cash by wire transfer of immediately
available funds to the bank account as shall be designated in writing in advance
by Property Manager. If the Estimated Property Management Fees and Expenses
exceeds the Final Property Management Fees and Expenses Amount, then within five
(5) Business Days of the date of the determination of the Final Property
Management Fees and Expenses Amount, Property Manager shall pay the amount of
such difference to MF REIT in cash by wire transfer of immediately available
funds to the bank account as shall be designated in writing in advance by MF
REIT.
(c)    MF REIT and Services Holdings shall promptly make available to each other
such books, records and personnel as shall be reasonably requested by the other
Party in connection with the matters contained in this Section 6.4.
SECTION 6.5    Assignment of Property Management Agreement.
At the Self-Management Closing, Property Manager shall assign the Property
Management Agreement to REIT TRS or an Affiliate of REIT TRS designated by REIT
TRS at least two (2) Business Days prior to the Self-Management Closing;
provided, however, that Property Manager shall not assign and shall retain
certain rights and obligations as set forth in this Section 6.5.
(a)    Indemnification. Property Manager shall not assign and shall retain all
of its rights and obligations under any and all provisions of the Property
Management Agreement relating to indemnification, including Sections 2.4, 3.8,
4.4, 5.1, 6.11 and 6.13 of the Amended and Restated Property Management
Agreement (or their successor provisions), and all such provisions shall remain
in full force and effect in accordance with their terms.
(b)    Non-Solicitation. Subject to Section 7.2(a) of this Agreement, Property
Manager shall not assign and shall retain its rights under Section 6.2
(Non-Solicitation) of the Amended and Restated Property Management Agreement,
and such provision shall remain in full force and effect in accordance with its
terms without limitation for the benefit of Property Manager and its Affiliates.
(c)    Property Management Fees and Expenses. Property Manager shall not assign
and shall retain its rights to receive Property Management Fees and Expenses for
the period prior to the Self-Management Closing; provided that Property
Manager’s rights to receive such Property Management Fees and Expenses shall
immediately terminate and be of no further force and effect upon payment in full
of the Final Property Management Fees and Expenses Amount (if any) in accordance
with Section 6.4(b), and such payment of the Final Property Management Fees and
Expenses Amount shall be the final and binding payment with respect to any and
all Property Management Fees and Expenses for services provided by Property
Manager prior to the Self-Management Closing.

41
 

--------------------------------------------------------------------------------




(d)    Other Retained Rights. Manager shall not assign and shall retain its
rights under each other provision of the Property Management Agreement that, by
its express terms, survives the termination of the Property Management
Agreement, and each such provision shall continue in accordance with the terms
thereof with respect to Property Manager.
SECTION 6.6    Status of Advisory Agreement after the Self-Management Closing.
Upon the Self-Management Closing, the Advisory Agreement will terminate;
provided, however, that notwithstanding such termination, certain provisions of
the Advisory Agreement shall continue in full force and effect as set forth in
this Section 6.6.
(a)    Indemnification. Article V (Indemnification) of the Advisory Agreement
shall remain in full force and effect in accordance with its terms.
(b)    Non-Solicitation. Subject to Section 7.1(a) and Section 7.2(a) of this
Agreement, Section 6.02 (Non-Solicitation) of the Advisory Agreement shall
remain in full force and effect in accordance with its terms without limitation.
(c)    Advisory Fees and Expenses. Subject to Section 6.1, the provisions of the
Advisory Agreement that require MF REIT to pay Advisory Fees and Expenses to
Advisor prior to the Self-Management Closing shall immediately terminate and be
of no further force and effect upon payment in full of the Final Advisory Fees
and Expenses Amount (if any) in accordance with Section 6.4(a), and such payment
of the Final Advisory Fees and Expenses Amount shall be the final and binding
payment with respect to any and all Advisory Fees and Expenses for services
provided by Advisor prior to the Self-Management Closing.
(d)    Other Surviving Provisions. Other provisions of the Advisory Agreement
that, by their express terms, survive the termination of the Advisory Agreement,
shall continue in accordance with the terms thereof.
SECTION 6.7    Outside Date.
Notwithstanding any provision in this Agreement to the contrary, if the
Self-Management Closing shall not have occurred on or prior to 11:59 P.M. on
August 1, 2014 (the “Outside Date”), this Agreement shall automatically
terminate without further action of the Parties; provided, however, that the
Outside Date shall be automatically extended to September 1, 2014 in the event
that the Self-Management Closing has not occurred on or prior to 11:59 P.M. on
August 1, 2014 due solely to the fact that the conditions to consummate the
Self-Management Transactions set forth in Section 6.3(a)(iv) and Section
6.3(b)(ii) have not been satisfied.
SECTION 6.8    Effect of Termination; Survival.
(a)    Effect of Termination. Upon the termination of this Agreement pursuant to
Sections 6.7, the obligations of the Parties to comply with the terms hereof,
including the obligation to consummate the Self-Management Closing, shall
immediately terminate and

42
 

--------------------------------------------------------------------------------




be of no further force and effect, subject to the survival of any provision
pursuant to Section 6.8(b).
(b)    Survival. Notwithstanding any provision in this Agreement to the
contrary, each of the following provisions shall survive the termination of this
Agreement and shall continue in full force and effect following the termination
of this Agreement: (i) the provisions of Articles I, Sections 8.1, 8.3, 8.4,
8.5, 8.13, IX, and X, (ii) this Section 6.8, (iii) any provisions relating to
the Initial Closing or the Initial Transferred Executives, and (iv) any other
provision of this Agreement which by its terms shall survive the termination of
this Agreement.
ARTICLE VII
SPECIFIED EMPLOYEE MATTERS

SECTION 7.1    Specified Executives and Offers of Employment.
(a)    Waiver of Non-Solicit/Non-Hire Provisions with respect to the Specified
Executives. At the Initial Closing, Advisor, with respect to each Specified
Executive, shall be deemed to have irrevocably waived the non-solicitation and
non-hire provisions contained in Section 6.02 (Non-Solicitation) of the Advisory
Agreement and Property Manager shall be deemed to have irrevocably waived the
non-solicitation and non-hire provisions contained in Section 6.2
(Non-Solicitation) of the Property Management Agreement. At the Initial Closing,
each of Services Holdings and the Service Providers shall waive or cause to be
waived any non-solicitation, non-hire, non-compete or other similar provisions
contained in any Contract between any of them and any Specified Executive to the
extent necessary to allow such Specified Executive to work for MF REIT.
(b)    Effective immediately following the Initial Closing, MF REIT shall offer
employment to the Specified Executives on the terms and subject to the
conditions of this Article VII and the other terms and conditions determined by
the Compensation Committee of the MF REIT Board consistent with this Article
VII. The Specified Executives who accept and commence employment on or after the
Initial Closing with MF REIT are collectively referred to herein as the “Initial
Transferred Executives.” MF REIT hereby assumes, as of the Initial Closing, all
Liabilities related to the employment by MF REIT of the Initial Transferred
Executives (including the employment and termination thereof) arising on and
after the Initial Closing Date. Except for MF REIT’s indemnification for PTO
Liabilities pursuant to Section 7.7, reimbursement for severance benefits as
provided in Section 7.8, and assumption of COBRA obligations pursuant to Section
7.9(g), MF REIT does not assume, and shall not be liable or responsible for, any
Liabilities with respect to any Specified Executive who does not become an
Initial Transferred Executive (each, a “Non-Hired Specified Executive”) or any
other employee of the Behringer Group (such Liabilities, the “Excluded Executive
Liabilities”).
(c)    Subject to applicable Law and the terms of any Contract between an
Initial Transferred Executive and MF REIT, each Initial Transferred Executive
shall be, upon

43
 

--------------------------------------------------------------------------------




acceptance and commencement of employment with MF REIT, an “at will” employee of
MF REIT, and nothing in this Article VII shall create a contract of employment
between (x) MF REIT or any of its Affiliates and (y) an Initial Transferred
Executive, nor limit the right of MF REIT and its Affiliates to terminate the
employment of any Initial Transferred Executive at any time, for any reason,
with or without cause, and without notice.
(d)    For the avoidance of doubt, MF REIT is responsible for the negotiation
and execution of any employment related Contract with the Specified Executives
that is contemplated to be applicable in the period after the Initial Closing.
SECTION 7.2    Specified Employees and Offers of Employment.
(a)    Waiver of Non-Solicit/Non-Hire Provisions with respect to the Specified
Employees. At the Self-Management Closing, Advisor shall be deemed to have
irrevocably waived the non-solicitation and non-hire provisions contained in
Section 6.02 (Non-Solicitation) of the Advisory Agreement and Property Manager
shall be deemed to have irrevocably waived the non-solicitation and non-hire
provisions contained in Section 6.2 (Non-Solicitation) of the Property
Management Agreement, in each case, with respect to each employee set forth in a
schedule delivered or caused to be delivered by the Service Providers to MF REIT
at least ten (10) Business Days prior to the Self-Management Closing (the
“Specified Employees Schedule” and the employees on such Specified Employees
Schedule, the “Specified Employees”). At the Self-Management Closing, each of
Services Holdings and the Service Providers and their Affiliates shall waive or
cause to be waived any non-solicitation, non-hire, non-compete or other similar
provisions contained in any Contract between any of them and any Specified
Employee to the extent necessary to allow such Specified Employee to work for MF
REIT.
(b)    Specified Employees Schedule.
(i)    The Specified Employees Schedule shall be prepared in good faith by the
Service Providers and shall include: (A) each employee of the Behringer Group
then exclusively providing services for MF REIT under the Advisory Agreement as
of the Self-Management Closing; (B) each employee of the Behringer Group then
performing property management services for MF REIT on-site at the “Project” (as
defined in the Property Management Agreement) under the Property Management
Agreement as of the Self-Management Closing, (C) such other employees of the
Behringer Group then performing property management services under the Property
Management Agreement as of the Self-Management Closing that occupy the functions
or have the titles set forth in Annex C hereto and the other on-site property
management employees of the Behringer Group specified therein.
(ii)    It is the intention of MF REIT and the Service Providers that the
Specified Employees Schedule only set forth employees performing advisory or
property management services exclusively for MF REIT under the Advisory
Agreement or Property Management Agreement. For avoidance of doubt, the
Specified Employees Schedule shall not include any employee of the Behringer

44
 

--------------------------------------------------------------------------------




Group who will be performing services under the Administrative Services
Agreement, Transition Services Agreement, or any Support Services Agreement.
(iii)    The Parties acknowledge that, as of the date of this Agreement, the
Service Providers have provided to MF REIT for due diligence purposes a list of
current employees of the Behringer Group who would be included on the Specified
Employees Schedule assuming the Self-Management Closing were to occur as of the
date hereof. Upon the reasonable request of MF REIT, the Service Providers shall
promptly update and provide such list to MF REIT based on the then current
employees of the Behringer Group who would be included on the Specified
Employees Schedule.
(iv)    Upon the request of MF REIT, at least ninety (90) days prior to the
contemplated Self-Management Closing Date, the Service Providers shall deliver a
preliminary draft of the Specified Employees Schedule.
(c)    Effective as of the Self-Management Closing, MF REIT shall offer
employment to the Specified Employees on the terms and subject to the conditions
of this Article VII and the other terms and conditions determined by MF REIT
consistent with this Article VII. The Specified Employees who accept and
commence employment on or after the Self-Management Closing with MF REIT are
hereinafter collectively referred to as the “Transferred Employees.” For the
period commencing on the Self-Management Closing Date and ending no sooner than
eighteen (18) months after the Self-Management Closing Date, each of the
Transferred Employees shall receive base salary and cash bonus opportunities on
terms at least reasonably comparable, in the aggregate, to the salary and bonus
opportunities such Transferred Employee received from the Behringer Group
immediately prior to the Self-Management Closing Date. Further, MF REIT hereby
assumes, as of the Self-Management Closing, all Liabilities related to the
employment by MF REIT of the Transferred Employees (including the employment and
termination thereof) arising on and after the Self-Management Closing Date.
Except for MF REIT’s indemnification for PTO Liabilities pursuant to
Section 7.7, reimbursement for severance benefits as provided in Section 7.8,
and assumption of COBRA obligations pursuant to Section 7.9(h), MF REIT does not
assume, and shall not be liable or responsible for, any Liabilities with respect
to any Specified Employee who does not become a Transferred Employee (each, a
“Non-Hired Specified Employee”) or any other employee of the Behringer Group
(such Liabilities, the “Excluded Employee Liabilities”).
(d)    Subject to applicable Law and the terms of any Contract between a
Transferred Employee and MF REIT, each Transferred Employee shall be, upon
acceptance and commencement of employment with MF REIT, an “at will” employee of
MF REIT, and nothing in this Article VII shall create a contract of employment
between (x) MF REIT or any of its Affiliates and (y) a Transferred Employee, nor
limit the right of MF REIT and its Affiliates to terminate the employment of any
Transferred Employee at any time, for any reason, with or without cause, and
without notice.

45
 

--------------------------------------------------------------------------------




SECTION 7.3    Replacement of Employees, Protected Employees and Additional
Specified Employees.
(a)    Advisor or Property Manager (as the case may be) shall use commercially
reasonable efforts to replace each Designated Terminated Employee prior to the
Self-Management Closing. For purposes of the foregoing sentence, “commercially
reasonable efforts” shall not require Advisor or Property Manager to (i) take
any actions outside of the ordinary course of its business with respect to
hiring employees and it shall not be obligated to offer any replacement employee
of a Designated Terminated Employee compensation or benefits in excess of the
compensation or benefits offered to the Designated Terminated Employee
immediately prior to the termination of such Designated Terminated Employee,
(ii) take any extraordinary measures to recruit replacement employees or (iii)
take any actions with respect to Designated Terminated Employees who cease
employment with the Behringer Group within sixty (60) days prior to the
contemplated Self-Management Closing Date; provided, that Advisor or Property
Manager, as applicable, within such final sixty (60) day period, shall, upon the
reasonable request and at the cost and expense of MF REIT, engage recruiters to
locate suitable replacements for any Designated Terminated Employee.
(b)    From the date hereof until the earlier of the Self-Management Closing and
August 1, 2014, other than in connection with the Self-Management Closing,
Advisor or Property Manager (as the case may be) may not (and shall not allow
their Affiliates to), without the prior written consent of MF REIT, terminate or
decline to renew the employment of any of the individuals set forth on Schedule
7.3(b) (each such individual, a “Protected Employee”); provided, however, that
the prior consent or approval of MF REIT shall not be required for the
termination of the employment of a Protected Employee for “cause,” or other
similar terms or concepts (as defined pursuant to the written employment
agreement or contract with such Protected Employee (if applicable) or pursuant
to the terms of any applicable employee handbook or employment policies). This
Section 7.3(b) shall not restrict the right or ability of any Protected Employee
to voluntarily terminate or decline to renew employment.
(c)    In the event that, prior to the Self-Management Closing, MF REIT desires
that Advisor or Property Manager hire any additional employee (all such
employees, the “Additional Specified Employees”) that is not a replacement for a
Designated Terminated Employee for the purposes of performing services for the
benefit of MF REIT, Advisor or Property Manager (as the case may be) shall use
commercially reasonable efforts to hire such Additional Specified Employee as
directed by MF REIT (and on substantially the same employment terms as directed
by MF REIT) and MF REIT shall be responsible for all compensation, benefits
(including severance if the Additional Specified Employee is terminated by the
Behringer Group, as applicable) and other expenses associated with such
Additional Specified Employees (as an additional expense to be reimbursed by MF
REIT under the Advisory Agreement or Property Management Agreement) until the
earlier of (i) the termination of employment of each applicable Additional
Specified Employee with Advisor or Property Manager (as applicable) and (ii) the
transfer of each Additional Specified Employee to MF REIT in connection with the
Self-Management Closing. After hiring, each

46
 

--------------------------------------------------------------------------------




Additional Specified Employee shall be automatically added to the Specified
Employees Schedule and each Additional Specified Employee shall become a
Specified Employee.
SECTION 7.4    Hiring of Additional Employees.
Subject to any non-solicit, non-hire, and non-compete provisions in any Contract
with a member of the Behringer Group, MF REIT shall be permitted, prior to the
Self-Management Closing, to hire employees that will perform information
technology services or investor relations services for MF REIT; provided that
(i) MF REIT provides Services Holdings with reasonable advance notice of each
such hiring and (ii) the performance of services by such employee would not, in
the reasonable view of Services Holdings, materially interfere with the ability
of any member of the Behringer Group to perform services pursuant to Contracts
with MF REIT (including any Contract entered into after the date of this
Agreement). MF REIT hereby agrees that it is responsible for all compensation,
benefits (including severance) and other expenses associated with each such
employee. MF REIT shall promptly reimburse the Service Providers for any
additional costs incurred by the Service Providers as a result of the hiring or
performance of services by each such employee to the extent that such additional
costs are not otherwise reimbursed by MF REIT to the Service Providers under the
Advisory Agreement or Property Management Agreement. For the avoidance of doubt,
the performance of services by any MF REIT employee shall not limit the
obligation of MF REIT to pay in full all amounts due under any Contract with the
Behringer Group, and there shall be no offset or reduction of any fees due to a
member of the Behringer Group for any work performed by employees of MF REIT,
including under the Advisory Agreement.
SECTION 7.5    Maintenance of Workforce; Service Provider Consultation Regarding
Specified Employees.
From the Initial Closing through the Self-Management Closing, the Service
Providers shall use commercially reasonable efforts to (i) retain, in general,
the workforce that is performing services exclusively for MF REIT under the
Advisory Agreement and Property Management Agreement or listed on the Specified
Employees Schedule and (ii) consult with MF REIT with respect to the
compensation and other material terms of employment of the individuals who are
expected to be Specified Employees, consistent with past practice.
SECTION 7.6    Communications with Specified Employees.
(a)    Initial Announcement Meeting. Promptly following the Initial Closing and
at a time and place mutually agreed upon by Services Holdings and MF REIT, the
Initial Transferred Executives and designated representatives of Services
Holdings shall hold a joint meeting with the individuals who are expected to be
Specified Employees (based on the preliminary list of Specified Employees
prepared by Services Holdings and delivered to MF REIT for due diligence
purposes) to discuss this Agreement, the Self-Management Transactions, the
implications of the Transactions on the employment of the Specified Employees,
and such other topics mutually agreed upon by Services Holdings and MF REIT (the
“Initial Announcement Meeting”). Services Holdings and MF REIT shall cooperate
on the form and content of information to be shared at the Initial Announcement
Meeting, including talking points related thereto. Notwithstanding Section
7.6(b), if, prior to the Self-

47
 

--------------------------------------------------------------------------------




Management Closing, MF REIT, through the Initial Transferred Executives,
responds to requests for information from the individuals who are expected to be
Specified Employees, such responses will not constitute a violation of Section
6.02 of the Advisory Agreement, Section 6.2 of the Property Management
Agreement, or any non-solicitation, non-hire, non-compete or other similar
provisions contained in any Contract between MF REIT and a member of the
Behringer Group to the extent consistent with the terms and conditions of this
Section 7.6 so long as (i) the information presented by such Initial Transferred
Executives is limited to the talking points agreed upon by Services Holdings and
MF REIT in connection with the Initial Announcement Meeting, (ii) no specific
offers of employment are made or discussed, and (iii) such Initial Transferred
Executive informs such potential Specified Employee that any additional
questions or requests for information not covered by such agreed talking points
for the Initial Announcement Meeting should be directed to Service Holdings.
(b)    Approved Employee Communications. Within ninety (90) days prior to the
contemplated Self-Management Closing Date, MF REIT, through the Initial
Transferred Executives, may communicate with the Specified Employees (based on a
preliminary list of Specified Employees prepared by Services Holdings upon the
request of MF REIT) as a group or individually on the terms and conditions of
this Section 7.6 with respect to potential employment by MF REIT upon the
Self-Management Closing (the “Approved Employee Communications”), and Advisor
acknowledges that any such Approved Employee Communication will not constitute a
violation of Section 6.02 of the Advisory Agreement or Section 6.2 of the
Property Management Agreement or any other non-solicitation, non-hire,
non-compete or other similar provision contained in any Contract between Advisor
and its Affiliates covering the Specified Employees, to the extent consistent
with the terms and conditions of this Section 7.6 and the following conditions
are met:
(i)    all such communications include a statement that all offers of employment
are made by MF REIT and the terms thereof will not become effective until the
Self-Management Closing, it being understood that such offer of employment may
be accepted prior to the Self-Management Closing subject to the Self-Management
Closing occurring;
(ii)    Services Holdings is provided in advance of any communication a written
copy of the employment terms and conditions (and other information) to be
provided to or discussed with such Specified Employee; and
(iii)    Services Holdings is provided in advance a written copy of any proposed
agreements, arrangements or understandings between MF REIT (or any member of the
Special Committee, its counsel, or any Initial Transferred Executive) and such
Specified Employee with respect to any potential future employment of such
Specified Employee by MF REIT (with the understanding that any of the foregoing
shall be conditioned upon the consummation of the Self-Management Transactions).

48
 

--------------------------------------------------------------------------------




(c)    Nothing in this Section 7.6, nor any discussions or communications prior
to the date hereof, nor any actions pursuant to this Section 7.6 (including any
Approved Employee Communications), shall operate as or be deemed an amendment or
waiver of any provision of the Advisory Agreement or Property Management, which
remain in full force and effect in accordance with their terms; provided,
however, that any actions taken by MF REIT and/or the Initial Transferred
Executives, as applicable, to the extent in compliance with the terms and
conditions of Sections 7.6(a) and 7.6(b) of this Agreement, shall not constitute
a violation of Section 6.02 of the Advisory Agreement or Section 6.2 of the
Property Management Agreement or any other non-solicitation, non-hire,
non-compete or other similar provision contained in any Contract between Advisor
and its Affiliates covering the Specified Employees.
(d)    Nothing in this Article VII shall be deemed to limit any amounts payable
to Advisor or any other member of the Behringer Group (including any fees,
expenses, reimbursements or other amounts payable) from MF REIT or its
Affiliates for services provided by Advisor or any other member of the Behringer
Group with respect to human resources, integration planning, or otherwise,
including, for the avoidance of doubt, any payments to Advisor or any other
member of the Behringer Group pursuant to the Advisory Agreement or the
Administrative Services Agreement.
SECTION 7.7    Paid Time Off; Other Leave.
(a)    For the period commencing on the Initial Closing Date and ending no
sooner than eighteen (18) months after the Initial Closing Date, MF REIT shall
provide to each Initial Transferred Executive PTO Benefits on comparable terms,
in the aggregate, to such Initial Transferred Executive as such Initial
Transferred Executive received from the Behringer Group immediately prior to the
Initial Closing Date, and MF REIT shall give each Initial Transferred Executive
credit for the remaining PTO Benefits accrued by such Initial Transferred
Executive during his or her employment with the Behringer Group prior to the
Initial Closing (that has not been forfeited or lost as of the Initial Closing),
but MF REIT may subject such accrued PTO Benefits to any accrual caps and use
limitations (such as a “use it or lose it” policy) that are comparable to the
accrual caps and use limitations under the comparable Behringer Group policies
for PTO Benefits, as MF REIT may reasonably determine.
(b)    For the period commencing on the Self-Management Closing Date and ending
no sooner than eighteen (18) months after the Self-Management Closing Date,
MF REIT shall provide to each Transferred Employee PTO Benefits no less generous
to such Transferred Employee as such Transferred Employee received from the
Behringer Group immediately prior to the Self-Management Closing Date, and
MF REIT shall give each Transferred Employee credit for the remaining PTO
Benefits accrued by such Transferred Employee during his or her employment with
the Behringer Group prior to the Self-Management Closing (that has not been
forfeited or lost as of the Self-Management Closing), but MF REIT may subject
such accrued PTO Benefits to any accrual caps and use limitations (such as a
“use it or lose it” policy) that are comparable to the accrual caps and

49
 

--------------------------------------------------------------------------------




use limitations under the comparable Behringer Group policies for PTO Benefits,
as MF REIT may reasonably determine.
(c)    To the extent that any member of the Behringer Group incurs any Damages
with respect to any Liabilities for PTO Benefits with respect to any Specified
Employee or Initial Transferred Executive (collectively, the “PTO Liabilities”),
MF REIT shall indemnify such member of the Behringer Group with respect to such
Damages.
SECTION 7.8    Severance Obligations.
(a)    For the period commencing on the Initial Closing Date and ending no
sooner than eighteen (18) months after the Initial Closing Date, MF REIT shall
provide severance benefits no less generous than those which would be applicable
using the formula set forth in the severance schedule attached hereto
Schedule 7.8 (the “Severance Schedule”) to any Initial Transferred Executive who
is involuntarily terminated by MF REIT under circumstances that would entitle
the Initial Transferred Executive to severance benefits had his or her
employment been terminated by a member of the Behringer Group immediately prior
to the Initial Closing (for example, MF REIT shall be under no obligation to
provide severance benefits to any Initial Transferred Executive who has been
terminated for cause). If MF REIT or any of its Affiliates seeks a Departed REIT
Employee Release from any Initial Transferred Executive, MF REIT shall use
commercially reasonable efforts to obtain a release, releasing (among other
Persons) the Behringer Indemnified Parties of all Claims of such Initial
Transferred Executive arising during his or her term of service (as an employee
or otherwise) with the Behringer Group prior to the Initial Closing on
substantially similar terms as such Executive Release.
(b)    For the period commencing on the Self-Management Closing Date and ending
no sooner than eighteen (18) months after the Self-Management Closing Date,
MF REIT shall provide severance benefits reasonably comparable to those which
would be applicable under the Severance Schedule to any Transferred Employee who
is involuntarily terminated by MF REIT under circumstances that would entitle
the Transferred Employee to severance benefits had his or her employment been
terminated by a member of the Behringer Group immediately prior to the
Self-Management Closing (for the avoidance of doubt, MF REIT shall be under no
obligation to provide severance benefits to any Transferred Employee who has
been terminated for cause or any similar reason). If MF REIT or any of its
Affiliates seeks a Departed REIT Employee Release from any Transferred Employee,
MF REIT shall use commercially reasonable efforts to obtain a release, releasing
(among other Persons) the Behringer Indemnified Parties of all Claims of such
Transferred Employee arising during his or her term of service (as an employee
or otherwise) with the Behringer Group prior to the Self-Management Closing on
substantially similar terms as such Employee Release.
(c)    MF REIT shall reimburse the applicable member of the Behringer Group for
any severance benefits paid (up to the amount determined using the formula set
forth in the Severance Schedule) to any Non-Hired Specified Employee who has his
or her employment

50
 

--------------------------------------------------------------------------------




terminated by the applicable member of the Behringer Group within 180 days of
the Self-Management Closing Date.
(d)    MF REIT shall reimburse the applicable member of the Behringer Group for
any severance benefits paid up to the amount determined in accordance with the
severance policies of Behringer Group in effect as of the Initial Closing, to
any Non-Hired Specified Executive who has his or her employment terminated by
the applicable member of the Behringer Group within 180 days of the Initial
Closing Date.
SECTION 7.9    Employee Benefit Plans.
(a)    Effective as of the Initial Closing, the Initial Transferred Executives
shall cease participation in any and all Behringer Plans and shall be eligible
to participate in employee benefit and fringe benefit plans maintained by
MF REIT or one of its Affiliates (the “MF REIT Plans”).
(b)    Effective as of the Self-Management Closing, Transferred Employees shall
cease participation in any and all Behringer Plans and shall be eligible to
participate in the MF REIT Plans. Effective as of the Self-Management Closing
and continuing for a period ending no sooner than eighteen (18) months after the
Self-Management Closing Date, MF REIT shall provide to each Transferred Employee
through MF REIT Plans, employee benefits and fringe benefits which are
reasonably comparable in the aggregate to the employee benefits and fringe
benefits provided by the Behringer Group to such Transferred Employee under the
Behringer Plans immediately prior to the Self-Management Closing Date.
(c)    Following the Initial Closing, each Initial Transferred Executive shall
receive credit for all purposes (including credit for eligibility, benefit
accrual and for vesting) under the MF REIT Plans for years of service with the
Behringer Group; provided, however, that with respect to any credit for benefit
accruals under any MF REIT Plans, there shall be no duplication of benefits or
accruals under the employee benefit plans or programs of MF REIT and those of
the Behringer Group (for example, with respect to employer contributions under a
401(k) plan of MF REIT).
(d)    Following the Self-Management Closing, each Transferred Employee shall
receive credit for all purposes (including credit for eligibility, benefit
accrual and for vesting) under the MF REIT Plans for years of service with the
Behringer Group; provided, however, that with respect to any credit for benefit
accruals under any MF REIT Plans, there shall be no duplication of benefits or
accruals under the employee benefit plans or programs of MF REIT and those of
the Behringer Group (for example, with respect to employer contributions under a
401(k) plan of MF REIT).
(e)    Following the Initial Closing, MF REIT shall use commercially reasonable
efforts to cause any and all pre-existing condition limitations, eligibility
waiting periods and evidence of insurability requirements under any MF REIT
Plans that are group health plans in which such Initial Transferred Executives
and their eligible dependents shall participate

51
 

--------------------------------------------------------------------------------




to be waived (but only to the extent that such pre-existing condition
limitations, eligibility waiting periods or evidence of insurability
requirements would not be applied under, and provided that the Initial
Transferred Executives would be covered under, the applicable group health plan
of the Behringer Group) and shall provide credit, during the plan year that
includes the Initial Closing Date, for any co-payments and deductibles prior to
the Initial Closing for purposes of satisfying any applicable deductible,
out-of-pocket or similar requirements under any such plans that may apply after
the Initial Closing. It is the intention of the parties that the Initial
Transferred Executives and their eligible dependents be placed in no worse
position (as employees of MF REIT) than if they had remained participants in the
group health plans of the Behringer Group, and MF REIT shall use commercially
reasonable efforts to satisfy these intentions.
(f)    Following the Self-Management Closing, MF REIT shall cause any and all
pre-existing condition limitations, eligibility waiting periods and evidence of
insurability requirements under any MF REIT Plans that are group health plans in
which such Transferred Employees and their eligible dependents shall participate
to be waived (but only to the extent that such pre-existing condition
limitations, eligibility waiting periods or evidence of insurability
requirements would not be applied under, and provided that the Transferred
Employees would be covered under, the applicable group health plan of the
Behringer Group) and shall provide credit, during the applicable plan year, for
any co-payments and deductibles prior to the Self-Management Closing for
purposes of satisfying any applicable deductible, out-of-pocket or similar
requirements under any such plans that may apply after the Self-Management
Closing. It is the intention of the parties that the Transferred Employees and
their eligible dependents be placed in no worse position (as employees of
MF REIT) than if they had remained participants in the group health plans of the
Behringer Group, and MF REIT shall use commercially reasonable efforts to
satisfy these intentions.
(g)    As of the Initial Closing, (i) MF REIT hereby assumes all obligations and
Liabilities under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for each Initial Transferred Executive (and his/her dependents and
beneficiaries) and (ii) no member of the Behringer Group shall have any
Liabilities under COBRA with respect to such Initial Transferred Executives (and
their dependents and beneficiaries). MF REIT shall reimburse the applicable
member of the Behringer Group for any COBRA benefits paid to any Non-Hired
Specified Executive who has his or her employment terminated by the applicable
member of the Behringer Group within 180 days of the Initial Closing Date.
(h)    As of the Self-Management Closing, (i) MF REIT hereby assumes all
obligations and Liabilities under COBRA for each Transferred Employee (and
his/her dependents and beneficiaries) (collectively, the “COBRA Liabilities”)
and (ii) no member of the Behringer Group shall have any Liabilities under COBRA
with respect to such Transferred Employees (and their dependents and
beneficiaries). MF REIT shall reimburse the applicable member of the Behringer
Group for any COBRA benefits paid to any Non-Hired Specified Employee who has
his or her employment terminated by the applicable member of the Behringer Group
within 180 days of the Self-Management Closing Date.

52
 

--------------------------------------------------------------------------------




SECTION 7.10    No Third Party Beneficiaries.
No provision of this Article VII shall create any third party beneficiary or
other rights in any employee or former or future employee (including any
beneficiary or dependent thereof) of the Behringer Group or MF REIT or any of
its Affiliates (including any Initial Transferred Executive or Transferred
Employee) in respect of employment, continued employment (or resumed
employment), compensation, benefits, or severance, and no provision of this
Article VII shall create any such rights in any such Persons in respect of any
compensation, benefits, or severance that may be provided, directly or
indirectly, under any Behringer Plan or any plan or arrangement which may be
established by MF REIT or any of its Affiliates. No provision of this Agreement
is intended as, nor shall any provision of this Agreement constitute, the
establishment, amendment, or modification of, or supplement to, any employee
benefit plan subject to ERISA, any other Behringer Plan or MF REIT Plan, or with
respect to the LTIP Program. No provision of this Agreement shall constitute a
limitation on the rights of the Behringer Group, MF REIT or their respective
Affiliates to establish, amend, modify, supplement, or terminate after the
Initial Closing Date or after the Self-Management Closing Date any such plans or
arrangements.
SECTION 7.11    No Waiver of Non-Solicit/Non-Hire Provisions upon Advisory
Agreement or Property Management Agreement Termination.
Notwithstanding anything else to the contrary in this Agreement, it is
acknowledged by MF REIT that if either the Advisory Agreement or the Property
Management Agreement expires or is terminated other than through the
consummation of the Self-Management Transactions, all of the non-solicitation,
non-hire, non-compete and similar provisions contained in such Contract shall
remain in full force and effect, including with respect to the Specified
Employees. For the avoidance of doubt, the forgoing provision shall not be
deemed to nullify the waiver of such non-solicitation, non-hire, non-compete and
similar provisions in accordance with this Agreement in connection with (a) the
hiring of the Initial Transferred Executives or (b) communications permitted by
this Agreement prior to the expiration or termination of the Advisory Agreement
or Property Management Agreement.
SECTION 7.12    Acknowledgements With Respect to Initial Transferred Executives
and Transferred Employees.
(a)    For the avoidance of doubt, neither of the Service Providers nor any
other member of the Behringer Group shall be required to or be deemed to waive
any right, except as contemplated by Section 7.1 or Section 7.2, under any
non-solicit or non-hire provision of the Advisory Agreement, the Property
Management Agreement, the Transition Services Agreement, or any other Contract,
nor shall the foregoing Persons waive any such provision with respect to any
solicitation by such Specified Employees or Specified Executives or any rights
with respect to any other employee (or other covered service provider) who is
not a Specified Employee or a Specified Executive and is covered by such a
provision.
(b)    Except as contemplated by Section 7.1 or Section 7.2, no member of the
Behringer Group waives or agrees to waive any non-solicitation, non-hire,
non-compete or

53
 

--------------------------------------------------------------------------------




other similar provisions contained in any Contract between any of them and any
Specified Employee or Specified Executive.
SECTION 7.13    Non-Solicitation/Non-Hire Provisions With Respect to Initial
Transferred Executives and Transferred Employees.
During the period commencing on the Initial Closing Date, with respect to the
Initial Transferred Executives, and on the Self-Management Closing Date, with
respect to the Transferred Employees, and ending on the eighteen (18) month
anniversary of the Self-Management Closing Date, no member of the Behringer
Group shall, without MF REIT’s prior written consent, directly or indirectly,
(a) solicit or encourage any Initial Transferred Executive or Transferred
Employee or other persons then employed by MF REIT (the “Covered REIT
Employees”) to leave the employment or other service of MF REIT or any of its
Affiliates or offer employment to any such person, or (b) hire, on behalf of any
member of the Behringer Group any Covered REIT Employee or other person employed
by MF REIT.
ARTICLE VIII
ADDITIONAL AGREEMENTS

SECTION 8.1    Reservation of MF REIT Common Stock.
MF REIT has available and MF REIT shall reserve and keep available at all times,
free of preemptive and other similar rights of stockholders, the requisite
aggregate number of authorized but unissued shares of MF REIT Common Stock to
enable MF REIT to timely effect the issuance and delivery in full to the holders
of the Series A Preferred Stock the shares of MF REIT Common Stock issuable upon
the conversion of such Series A Preferred Stock, in any case prior to the
issuance to the holders of Series A Preferred Stock of such shares of MF REIT
Common Stock.
SECTION 8.2    Public Statements; SEC Filings.
(a)    Public Statements. Subject to Section 8.2(b), from and after the date
hereof, the Parties shall consult with each other in good faith prior to issuing
any press release or making any other public statement with respect to this
Agreement, any Ancillary Agreement, or the Transactions, and shall not issue any
such press release or public statement prior to review and approval by MF REIT
and Services Holdings as the case may be, except that prior review and approval
shall not be required if, in the reasonable judgment of counsel to the party
seeking to issue such press release or make such public statement, allowing time
for such prior review and approval would prevent the timely dissemination or
issuance of such release or statement in violation of applicable Law, except
that in such case the issuing party shall use its reasonable best efforts to
consult with the other party before issuing such release or making such public
statement. Required approvals under this Section 8.2(a) shall not be
unreasonably withheld or delayed. Notwithstanding anything to the contrary, all
MF REIT SEC Filings (but not any exhibits to such filings, which are otherwise
publicly released) shall be governed by the terms and conditions of Section
8.2(c).

54
 

--------------------------------------------------------------------------------




(b)    Covered Statements. Notwithstanding Section 8.2(a), from and after the
date hereof until such time as a member of the Behringer Group is no longer
providing Shareholder Services (as defined in the Administrative Services
Agreement) or similar services for or on behalf of MF REIT, MF REIT shall and
shall cause its Affiliates to:
(i)    consult with the Behringer Communications Contact prior to making any
Covered Statement;
(ii)    provide the Behringer Communications Contact in advance of any Covered
Statement a written draft of such Covered Statement with a reasonable time to
review and comment (provided that the foregoing shall not be required if, in the
reasonable judgment of counsel to MF REIT, allowing time for prior review and
approval would prevent the timely dissemination or issuance of such release or
statement in violation of applicable Law);
(iii)    not make any Covered Statement without considering in good faith any
comments provided by the Behringer Communications Contact with respect to any
Covered Statement;
(iv)    provide the Behringer Communications Contact with advanced notice of the
identity of the persons who will be making any live Covered Statement, including
any interviews and other communications with the media;
(v)    provide the Behringer Communications Contact in advance of any live
Covered Statement, including any interviews and other communications with the
media, a written draft of the topics to be covered and the talking points, if
any, with respect to such live Covered Statement;
(vi)    respond to all inquiries from the Behringer Communications Contact with
respect to the timing, status, and substance of any Covered Statement; and
(vii)    respond to any other reasonable requests for information by the
Behringer Communications Contact in connection with such Covered Statement.
For the avoidance of doubt, this Agreement shall not be deemed to create an
affirmative obligation on MF REIT to make any particular Covered Statement.
(c)    MF REIT SEC Filings. From and after the date hereof until the earlier to
occur of a Change of Control of MF REIT or the five (5) year anniversary of the
Self-Management Closing Date, MF REIT shall not file with or furnish to the SEC
any MF REIT SEC Filing that includes disclosures related to this Agreement, any
Ancillary Agreement, or the Transactions, that has not previously been publicly
disclosed in an MF REIT SEC Filing, without first advising the Behringer
Communications Contact of such disclosure and giving the Behringer
Communications Contact a reasonable opportunity to review and comment upon the
sections thereof that describe or otherwise relate to this Agreement, any
Ancillary Agreement or the Transactions, in each case to the extent practicable
under the

55
 

--------------------------------------------------------------------------------




circumstances. Notwithstanding the foregoing, after the Self-Management Closing,
MF REIT shall not be required to provide an opportunity for the Behringer
Communications Contact to review and comment upon any MF REIT SEC Filing if, in
the reasonable judgment of counsel to MF REIT, allowing time for such prior
review and comment would prevent MF REIT from meeting an applicable SEC filing
deadline or otherwise complying with applicable Law.
(d)    Nothing in this Section 8.2 shall be deemed to limit any amounts payable
to Advisor or any other member of the Behringer Group (including any fees,
expenses, reimbursements or other amounts payable) from MF REIT or its
Affiliates for services provided by Advisor or any other member of the Behringer
Group with respect to media, shareholder communications, press releases, Covered
Statements, MF REIT SEC Filings, or other communications, including, for the
avoidance of doubt, any payments to Advisor or any other member of the Behringer
Group pursuant to the Advisory Agreement or the Administrative Services
Agreement.
SECTION 8.3    Confidentiality.
(a)    Subject to Section 8.3(b) below, the Confidential Material will be kept
confidential and will not, without the prior written consent of the Providing
Party, be disclosed by the Receiving Party or its Representatives, in whole or
in part, and will not be used by the Receiving Party or its Representatives,
directly or indirectly, for any purpose other than in connection with this
Agreement, any Ancillary Agreement or the Transactions, or evaluating,
negotiating or advising with respect to such matters. Moreover, the Receiving
Party agrees to transmit Confidential Material to its Representatives only if
and to the extent that the Representatives need to know the Confidential
Material for purposes of the transactions contemplated hereby and are informed
by the Receiving Party of the confidential nature of the Confidential Material
and of the terms of this Section 8.3. In any event, the Receiving Party will be
responsible for any actions by its Representatives which are not in accordance
with the provisions hereof.
(b)    Notwithstanding the foregoing, the Receiving Party may reveal
Confidential Material to any Governmental Authority if and only if such
information to be disclosed is (i) approved in writing by the Providing Party
for disclosure, (ii) in response to a request for information from the SEC,
provided that (A) the Receiving Party shall notify the Providing Party of the
existence, terms and circumstances surrounding the request and (B) any
Confidential Material so disclosed shall be disclosed on a confidential basis
and shall continue to be deemed Confidential Material for purposes of this
Agreement, or (iii) subject to Section 8.3(c), required by Law to be disclosed
by the Receiving Party.
(c)    In the event that the Receiving Party, any of its Representatives or
anyone to whom the Receiving Party or its Representatives supply the
Confidential Material is requested (by oral questions, interrogatories, requests
for information or documents, subpoena, civil or criminal investigative demand,
any informal or formal investigation by any Governmental Authority or otherwise
in connection with any legal process) or required by applicable Law or the rules
or regulations of any national securities exchange to disclose

56
 

--------------------------------------------------------------------------------




any Confidential Material, the Receiving Party agrees: (i) to promptly notify
the Providing Party of the existence, terms and circumstances surrounding a
request or requirement; (ii) to consult with the Providing Party on the
advisability of taking available legal steps to resist or narrow the request or
requirement; and (iii) if disclosure of the information nonetheless is required
by Law to be disclosed by the Receiving Party, then the Receiving Party shall
give prior written notice of such required disclosure to the Providing Party and
the Receiving Party shall cooperate with the Providing Party to limit the extent
of such disclosure, including by submission of a request for confidential
treatment with the SEC for Confidential Material contained in MF REIT SEC
Filings. For the avoidance of doubt, in connection with the filing of this
Agreement or any Ancillary Agreement as an exhibit to an MF REIT SEC Filing, MF
REIT shall submit a request for confidential treatment to the SEC with respect
to the Confidential Material included in such filing.
(d)    For any Confidential Material contained in any MF REIT SEC Filings for
which an order of confidential treatment under the Securities Act has been
granted by the SEC, the provisions of this Section 8.3 shall continue in full
force in effect until the expiration of the non-disclosure period set forth in
such order with respect to such Confidential Material. For Confidential Material
not covered by the immediately preceding sentence, the provisions of this
Section 8.3 shall expire and cease to have any further force and effect on the
third anniversary of the Self-Management Closing Date or the two year
anniversary of the date of the termination of this Agreement, as applicable.
SECTION 8.4    Behringer Nominees.
(a)    So long as the members of the Behringer Group and their respective
employees and any direct and indirect owners of Equity Interests in the LTIP
(including employees participating in the LTIP Program) of Behringer Harvard
Holdings, LLC hold, in the aggregate, at least 2,500 shares of Series A
Preferred Stock, at any time at which MF REIT’s stockholders shall have the
right to, or shall, vote for or consent in writing to the election of directors
of MF REIT (whether at an annual meeting of MF REIT’s stockholders, a special
meeting of MF REIT’s stockholders called for the purpose of electing directors
of MF REIT or at any adjournment or postponement thereof), then, and in each
such event, Services Holdings shall have the right to designate two (2) nominees
for election as directors of MF REIT (the “Behringer Nominees”); provided,
however, that if the Nominating Committee of the MF REIT Board (or any other
committee of the MF REIT Board serving such function) deems any such Behringer
Nominee not reasonably acceptable, the MF REIT Board may require that Services
Holdings designate an alternative director nominee; provided, further, that no
such designation may be made if, following such election, there would be more
than two (2) Behringer Nominees serving as directors on the MF REIT Board at any
given time.
(i)    MF REIT acknowledges and agrees that the individuals set forth in
Schedule 8.4 (the “Initial Nominees”) are deemed reasonably acceptable to MF
REIT and the Nominating Committee of the MF REIT Board as of the date hereof and
each Initial Nominee shall continue to be acceptable until such time as actions
(if

57
 

--------------------------------------------------------------------------------




any) by the applicable Initial Nominee would require disclosure pursuant to
Items 401(f)(2) through 401(f)(8) of Regulation S-K promulgated under the
Exchange Act.
(ii)    If a Behringer Nominee is not an Initial Nominee and if the Nominating
Committee of the MF REIT Board (or any other committee of the MF REIT Board
serving such function) reasonably determines that any such Behringer Nominee is
not reasonably acceptable, the MF REIT Board may require that Services Holdings
designate an alternative director nominee; otherwise, such Behringer Nominee
shall be deemed reasonably acceptable to MF REIT and the Nominating Committee of
the MF REIT Board.
(b)    At each annual meeting of MF REIT’s stockholders, special meeting of
MF REIT’s stockholders called for the purpose of electing directors of MF REIT,
and at any adjournment or postponement thereof, the MF REIT Board (or a duly
authorized committee thereof) shall, subject to Section 8.4(a) above, (i)
nominate each Behringer Nominee for election as a member of the MF REIT Board
and (ii) include each Behringer Nominee in any proxy statement and related
materials used by MF REIT in respect of the election to which such nomination
pertains. Subject to Section 8.4(a) above, MF REIT agrees to use its reasonable
best efforts (to the extent within the control of MF REIT) to cause each
Behringer Nominee to be elected to the MF REIT Board. Subject to the MF REIT
Organizational Documents, if a Behringer Nominee is not elected a member of the
MF REIT Board at a stockholders meeting, (i) Services Holdings may designate a
replacement Behringer Nominee to serve as director, subject to Section 8.4(a),
and (ii) the MF REIT Board shall appoint (as promptly as practicable) such
replacement Behringer Nominee to the MF REIT Board, including, if necessary, by
adding additional directorships to the MF REIT Board. Upon the death,
resignation or removal of a Behringer Nominee that is a member of the MF REIT
Board (or has been nominated), Services Holdings may designate a replacement
Behringer Nominee to fill such vacancy (or nomination), and MF REIT shall
appoint such replacement Behringer Nominee to the MF REIT Board as promptly as
practicable (or use the same reasonable best efforts to cause such Behringer
Nominee to be elected to the MF REIT Board as it was obligated to use with
respect to the original Behringer Nominee), subject to Section 8.4(a).
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (A) there shall not be more than two (2) Behringer Nominees serving as
directors on the MF REIT Board at any given time, and (B) MF REIT need not take
any action under this Section 8.4(b) if such would be the case.
(c)    From and after the termination of the Advisory Agreement, each Behringer
Nominee who (i) serves on the MF REIT Board and (ii) does not serve as an
officer of MF REIT shall be entitled to compensation equivalent to the
compensation generally provided to a non-employee director of the MF REIT Board
who is not a Behringer Nominee from time to time, whether in cash, equity, or
otherwise.
SECTION 8.5    Determination of Estimated Per Share Value.
(a)    From and after the date hereof until the earliest to occur of (i) a
Listing Event, (ii) a Change of Control or (iii) the conversion of all
outstanding shares of Series A Preferred

58
 

--------------------------------------------------------------------------------




Stock into shares of MF REIT Common Stock, the MF REIT Board shall in good faith
determine an estimated per share value of the MF REIT Common Stock (an
“Estimated Per Share Value”) in accordance with this Section 8.5 at least once
per calendar year.
(b)    Promptly after the final determination by the MF REIT Board of an
Estimated Per Share Value in accordance with this Section 8.5, MF REIT shall
(1) publicly disclose such Estimated Per Share Value in a Form 8-K, by press
release or otherwise and shall also disclose such Estimated Per Share Value in
its first subsequent periodic SEC Filing (whether an Annual Report on Form 10-K
or Quarterly Report on Form 10-Q) and each subsequent periodic SEC filing for
each year in which such Estimated Per Share Value is calculated pursuant to this
Section 8.5 and (2) disclose in writing to the holders of shares of Series A
Preferred Stock the value of the Series A Preferred Stock included in the
derivation of the Estimated Per Share Value, if such value is not disclosed in
the Form 8-K, press release or other communication that discloses the Estimated
Per Share Value.
(c)    Notwithstanding anything in this Agreement to the contrary, MF REIT shall
determine and disclose an annual Estimated Per Share Value in accordance with
the IPA Valuation Guidelines; provided, that the MF REIT Board may in good faith
determine to revise the method for calculating the Estimated Per Share Value.
For the avoidance of doubt, MF REIT shall not be required to determine a second
Estimated Per Share Value in fiscal year 2013.
SECTION 8.6    Support Services Agreements.
In the event that MF REIT desires services (including CEO services after the
Self-Management Closing) from any member of the Behringer Group in addition to
the services provided under the Administrative Services Agreement and the
Transition Services Agreement and such member of the Behringer Group desires to
provide such services, such member of the Behringer Group and MF REIT may enter
into one or more support service agreements (the “Support Services Agreements”)
whereby such member of the Behringer Group will provide such additional
services. The term of any Support Services Agreement, the consideration payable
for such additional services, and the other terms and conditions of such Support
Services Agreements shall be as MF REIT and such member of the Behringer Group
mutually agree.
SECTION 8.7    Tax Matters.
(a)    Tax Returns. MF REIT and Services Holdings shall prepare, and timely file
or cause to be filed their respective Tax Returns and any Tax Returns of their
respective Subsidiaries that are required to be filed, including as a result of
any extension of time to file, from and after the Initial Closing Date until the
filing of the last filed Tax Return for the period in which the Self-Management
Closing Date occurs, respectively.
(b)    Tax Matters Generally.
(i)    Cooperation. Each of MF REIT and its Affiliates, on the one hand, and
Services Holdings, the Service Providers, and BHMP GP, on the other hand,

59
 

--------------------------------------------------------------------------------




will provide the other with such assistance and non-privileged information
relating to their respective businesses as may reasonably be requested in
connection with the preparation of any Tax Return or the performance of any
audit, examination or any other proceeding by any Governmental Authority,
whether conducted in a judicial or administrative forum.
(ii)    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees (including any interest, penalty
or addition thereto) incurred in connection with this Agreement, the Ancillary
Agreements and the Transactions (the “Transfer Taxes”), shall be paid 50% by
Advisor and 50% by MF REIT when due, and the Party required by applicable Law
will file all necessary Tax Returns and other documentation with respect to all
such Transfer Taxes and, if required by applicable Law, the other Party or
Parties will join in the execution of any such Tax Returns and other
documentation. For the avoidance of doubt, Transfer Taxes shall not include
income or franchise Taxes or other Taxes based on the net or gross income of any
Party, nor shall it include any standard corporate business license or fees
required of any Party or its respective Affiliates incurred to carry out its
normal business.
SECTION 8.8    Requests for Information.
(a)    From and after the date hereof, MF REIT shall promptly respond to
requests from Services Holdings or any other members of the Behringer Group to
provide information to broker-dealers, investment advisors, home offices and
agents/representatives of the preceding (including, without limitation,
independent due diligence firms), and other offering participants (each, a
“Industry Participant”), who have entered into a confidentiality agreement with
respect to any confidential materials to be provided by MF REIT as of the date
hereof, or who otherwise owe a duty of trust or confidence to MF REIT, for
information and make employees reasonably available, including for periodic
conference calls, consistent with past practice, until the earliest to occur of
a Listing Event or a Change of Control. For any Industry Participant who has not
entered into a such a confidentiality agreement, or who otherwise owe a duty of
trust or confidence to MF REIT, MF REIT may require such Industry Participant to
enter into a confidentiality agreement with respect to any confidential
materials to be provided by MF REIT prior to Services Holdings or other members
of the Behringer Group providing confidential materials to such Industry
Participant. MF REIT hereby acknowledges and agrees that the form of
broker-dealer confidentiality agreement attached hereto as Exhibit N is
acceptable to MF REIT for use in connection with responses to requests of the
Industry Participants.
(b)    From and after the date hereof, MF REIT shall promptly respond to
requests of Services Holdings or any other member of the Behringer Group for
information and make employees reasonably available, and members of the
Behringer Group may use such information, consistent with past practice, until
the earliest to occur of a Listing Event or a Change of Control.

60
 

--------------------------------------------------------------------------------




(c)    From the date hereof until a Change of Control or a Listing Event, MF
REIT shall make the Initial Transferred Executives (and their successors) and
other employees available for in-person meetings pursuant to this Section 8.8
consistent with past practice; provided, that, notwithstanding anything else in
this Section 8.8 to the contrary, MF REIT shall not be required to make an
employee available for an in-person meeting to the extent that the volume of
in-person meetings becomes so great as to unreasonably interfere with the
performance of duties by such employee.
SECTION 8.9    Relocation of MF REIT Headquarters.
(a)    Prior to the earlier of the Self-Management Closing and August 1, 2014,
Advisor may not relocate the MF REIT Headquarters without the written consent of
MF REIT; provided, however, that in the event the MF REIT Headquarters cannot be
occupied due to events including damage or destruction of the property,
condemnation of the property or for any other reason outside of the control of
the Advisor, Advisor may relocate the MF REIT Headquarters to a comparably sized
space within the same building or within a comparable building (the “Relocation
Space”).
(b)    MF REIT shall be responsible for and shall advance to Advisor all costs
and expenses related to the physical relocation of the furnishings and equipment
of MF REIT and its Affiliates from the prior MF REIT Headquarters or Relocation
Space (including MF REIT’s respective share of the cost of installation of the
then-existing telephone system and telecommunications cabling and costs of
replacement stationery) to the location to which it relocates. For the avoidance
of doubt, MF REIT shall not be responsible for the costs and expenses of Advisor
related to the physical relocation of the furnishings and equipment of Advisor
and its Affiliates from Advisor’s headquarters to any location to which it
relocates.
SECTION 8.10    New Investment Funds.
(a)    Information with Respect to a New PGGM Investment Fund. From and after
the Initial Closing until the earlier of (i) such time as a New PGGM Investment
Fund is consummated and (ii) December 31, 2014, MF REIT shall keep the Advisor
reasonably informed as to the status of the negotiations with respect to the New
PGGM Investment Fund.
(b)    Information with Respect to New Platforms. From and after the Initial
Closing through the one (1) year anniversary of the Self-Management Closing, MF
REIT shall keep Advisor reasonably informed as to, and shall promptly respond to
reasonable requests for information by Advisor with respect to, the status of
the negotiations with respect to any New Platform.
SECTION 8.11    MF REIT Chief Executive Officer.
From and after the Initial Closing until the Self-Management Closing, the MF
REIT Board shall appoint and otherwise continue to maintain Robert S. Aisner as
MF REIT’s sole Chief Executive Officer; provided, however, that (i) the MF REIT
Board shall have the right to remove Mr. Aisner

61
 

--------------------------------------------------------------------------------




from his position as the Chief Executive Officer of MF REIT in the event that
any of the items set forth in Items 401(f)(2) through 401(f)(8) of Regulation
S-K promulgated under the Exchange Act become applicable to Mr. Aisner, and upon
such removal Service Holdings shall cause Mr. Aisner to resign as a member of
the Board of Directors of MF REIT, if applicable, and (ii) the MF REIT Board’s
obligation to appoint and maintain Mr. Aisner as MF REIT’s Chief Executive
Officer shall terminate immediately upon the termination of the Advisory
Agreement. Notwithstanding the foregoing, beginning on January 1, 2014, MF REIT
may commence a search process for a successor Chief Executive Officer and may
hire any individual the MF REIT Board desires to appoint as Chief Executive
Officer, provided that the employment of such individual, if he or she is not an
employee of MF REIT as of the Initial Closing, shall not commence with MF REIT
until the Self-Management Closing, and if such individual is an employee of MF
REIT as of the Initial Closing, his or her appointment as Chief Executive
Officer shall not commence until the Self-Management Closing.
SECTION 8.12    New Platform Schedule and New Platform Consideration.
(a)    Services Holdings may update the New Platform Schedule to add New
Platforms in good faith at any time between the date hereof and the
Self-Management Closing Date upon the consent of MF REIT, which consent shall
not be unreasonably withheld or delayed.
(b)    Through the six (6) month anniversary of the Self-Management Closing, in
consideration of the agreements, covenants and obligations of Services Holdings,
the Service Providers, BHMP GP and the other members of the Behringer Group in
this Agreement, including the significant value and opportunity that will inure
to MF REIT with respect to each New Platform, MF REIT shall pay to Services
Holdings the New Platform Consideration with respect to each New Platform as set
forth on the New Platform Schedule, in accordance with the terms set forth on
the New Platform Schedule. To the extent that MF REIT pays Services Holdings the
New Platform Consideration for a particular New Platform, Advisor shall not be
entitled to Acquisition and Advisory Fees or Development Fees on the portion of
an investment acquired with capital contributed by the New Platform, but Advisor
shall continue to be entitled to Acquisition and Advisory Fees or Development
Fees and Acquisition Expenses (under the Advisory Agreement or this Agreement,
as applicable) for (i) the portion of such investment acquired with capital
contributed by MF REIT or its Affiliates and (ii) the redeployment by MF REIT or
its Affiliates of capital made available as a result of contributions by a New
Platform.
SECTION 8.13    BHMP Information Requests.
To facilitate the transfer of the BHMP GP Interest in accordance with the terms
of the BHMP LP Agreement, MF REIT shall comply with all information or document
requests by BHMP or BHMP LP pursuant to Section 10.1 of the BHMP LP Agreement.
SECTION 8.14    Contracts Included in Transferred Assets.
The Parties acknowledge that, as of the date of this Agreement, the Service
Providers have provided to MF REIT for due diligence purposes a list of
Contracts that would be included on the

62
 

--------------------------------------------------------------------------------




Transferred Assets Schedule assuming the Self-Management Closing were to occur
as of the date hereof. Upon the reasonable request of MF REIT, the Service
Providers shall promptly update and provide such list to MF REIT based on the
then current Contracts that would be included on the Transferred Assets
Schedule.
SECTION 8.15    Subsequent Joint Ventures; Specified GT Projects
(a)    Subsequent Joint Ventures. The Parties acknowledge and agree that,
irrespective of any past practice or course of conduct to the contrary, from and
after the Initial Closing, in the event that any Acquisition and Advisory Fees
or Development Fees have been paid to or earned by Advisor with respect to any
acquisition or development/redevelopment project as contemplated by the Advisory
Agreement or any Approved Deal as contemplated by this Agreement (either before
or after the Initial Closing) and the investment of MF REIT or one or more of
its Subsidiaries in such project is structured or restructured as a joint
venture or co-investment or a third party is otherwise allowed to invest in such
project (a “Subsequent Joint Venture”), Advisor shall not refund to MF REIT or
otherwise reduce any Acquisition and Advisory Fees or Development Fees for such
project (under the Advisory Agreement, this Agreement or otherwise) as a result
of such Joint Venture, except as expressly set forth in Section 8.15(c);
provided, that such fees paid with respect to a development/redevelopment
project shall be subject to a true-up to the extent provided in Section 3.01 of
the Amended and Restated Advisory Agreement or this Agreement.
(b)    Prior Fees on Grandfathered Transactions. The Parties acknowledge and
agree that, irrespective of any past practice or course of conduct to the
contrary, any fees paid to or earned by Advisor with respect to any
Grandfathered Transaction (as defined in the Amended and Restated Advisory
Agreement) prior to the Initial Closing (including any fees paid at the Initial
Closing) shall be retained by Advisor and shall not be refunded to MF REIT for
any reason and that such fees shall not be subject to reduction through any
true-up or otherwise reduced, except as expressly set forth in Section 8.15(c);
provided, that such fees paid with respect to a development/redevelopment
project shall be subject to a true-up to the extent provided in Section 3.01 of
the Amended and Restated Advisory Agreement or this Agreement.
(c)    Subsequent Joint Venture Investments in Grandfathered Transactions. The
Parties acknowledge and agree that, from and after the Initial Closing, with
respect to any Grandfathered Transaction that is restructured as a Subsequent
Joint Venture (such projects, “Specified GT Projects”): (i) Advisor shall
continue to earn and be paid Acquisition and Advisory Fees, Development Fees,
Acquisition Expenses, and other reimbursements and fees pursuant to the Advisory
Agreement and this Agreement with respect to such Specified GT Project; and (ii)
upon the occurrence of any Specified GT Project, Advisor shall credit MF REIT
for Acquisition Fees, as defined in the Advisory Agreement (the “Acquisition Fee
Credit”) equal to the product of (A) the percentage of such Specified GT Project
acquired by such third party on or before March 31, 2014, which percentage shall
not exceed 45% (for the purposes of determining the Acquisition Fee Credit), and
(B) the total Acquisition Fees then paid to Advisor with respect to such
Specified GT Project. The Acquisition Fee

63
 

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
Credit shall be calculated each time a third party investor acquires an interest
in a Specified GT Project and shall be promptly reimbursed in cash to MF REIT
only when (if ever) the total accumulated Acquisition Fee Credit for all
Specified GT Projects exceeds $2,500,000 and then only to the extent that the
Acquisition Fee Credit exceeds $2,500,000. Following the acquisition of an
interest in any Specified GT Project by a third party investor, Advisor shall
continue to be paid Acquisition and Advisory Fees, Development Fees, Acquisition
Expenses and other fees and reimbursements in accordance with the Advisory
Agreement or this Agreement, as applicable, with respect to the percentage of
such Specified GT Project owned by MF REIT or its Affiliates, excluding the
third party investor. Notwithstanding the above, MF REIT shall pay Advisor all
Acquisition and Advisory Fees, Development Fees, Acquisition Expenses, and other
fees and reimbursements under this Agreement and the Advisory Agreement, as
applicable, for the Specified GT Projects known as *** and ***, at the time the
final budget for the respective project is approved, as if the *** and ***
properties were 100% owned by MF REIT, and Advisor shall thereafter provide MF
REIT with the Acquisition Fee Credit pursuant to this paragraph, irrespective of
whether the acquisition of an interest in such Specified GT Project by a third
party investor occurs before or after such final budget is approved.
(d)    Initially Structured Joint Ventures. For the avoidance of doubt, from and
after the Initial Closing, if any project in which PGGM plans to invest
alongside MF REIT and its Affiliates (and not any third party) is contemplated
to be structured, or if any other project is initially structured, as a joint
venture or co-investment or a third party is otherwise allowed to invest in such
project prior to the time that Advisor is paid or earns any Acquisition and
Advisory Fees or Development Fees (under this Agreement or the Advisory
Agreement, as applicable) with respect to such project, Advisor shall only earn
Acquisition and Advisor Fees or Development Fees with respect to such project on
the amount (i) actually paid and/or budgeted by MF REIT or its Subsidiaries in
respect of the purchase, development, construction or improvement of a property
with respect to its proportionate interest or (ii) actually paid and/or budgeted
by MF REIT or its Subsidiaries in respect to the purchase of other assets, in
each case as contemplated by the Advisory Agreement or this Agreement; provided,
however, that in the case of any such project in which PGGM (and not any other
third party) plans to invest alongside MF REIT or its Subsidiaries that is not
structured as a joint venture or co-investment within 120 days of the payment of
such fees, MF REIT shall promptly pay the remaining amount due to Advisor under
the Advisory Agreement or this Agreement, as applicable, as if the property or
project was not a joint venture or co-investment arrangement. For the avoidance
of doubt, an initially structured joint venture pursuant to this Section 8.15(d)
shall not include any Grandfathered Transaction (other than ***, which shall be
treated as an initially structured joint venture pursuant to this Section
8.15(d)) and any other property in which MF REIT or its Affiliates own as of the
Initial Closing an equity interest (in whole or in part, directly or
indirectly).
ARTICLE IX
SURVIVAL AND REMEDY; INDEMNIFICATION


 

--------------------------------------------------------------------------------






SECTION 9.1    Survival.
(a)    The covenants and agreements to be performed after the Initial Closing or
after the Self-Management Closing (including, without limitation, this Article
IX) shall not expire until all obligations have been fully discharged with
respect thereto.
(b)    The representations and warranties of MF REIT and MF OP contained in
Article III shall survive until the first anniversary of the Initial Closing
Date; provided, that the representations and warranties contained in Section 3.1
(Organization and Qualification), Section 3.2 (Capitalization), Section 3.3
(Issuance of Securities), Section 3.4(a) and (b) (Authority), and Section 3.6
(Brokers and Finders) shall survive until the expiration of the applicable
statute of limitations with respect to the matters addressed in such sections.
(c)    The representations and warranties of MF REIT contained in the MF REIT
Representation Letter shall survive until the first anniversary of the
Self-Management Closing Date; provided, that the representations and warranties
contained in Sections 1 and 2 of the MF REIT Representation Letter shall survive
until the expiration of the applicable statute of limitations with respect to
the matters addressed in such sections.
(d)    The representations and warranties of the Service Providers contained in
Article IV shall survive until the first anniversary of the Initial Closing
Date; provided, that the representations and warranties contained in Section 4.1
(Organization), Section 4.2(a) (Authority), Section 4.3 (Noncontravention), and
Section 4.7 (Brokers and Finders) shall survive until the expiration of the
applicable statute of limitations with respect to the matters addressed in such
sections.
(e)    The representations and warranties of the Service Providers contained in
the Service Provider Representation Letter shall survive until the first
anniversary of the Self-Management Closing Date; provided, that the
representations and warranties contained in Sections 1 and 2 of the Service
Provider Representation Letter shall survive until the expiration of the
applicable statute of limitations with respect to the matters addressed in such
sections.
(f)    The representations and warranties of BHMP GP contained in Article IV
shall survive until the first anniversary of the Initial Closing Date; provided,
that the representations and warranties contained in Section 4.8 (Organization),
Section 4.9(a) (Authority), Section 4.11 (Title to BHMP GP Interest) and Section
4.12 (Brokers and Finders) shall survive until the expiration of the applicable
statute of limitations with respect to the matters addressed in such sections.
(g)    If written notice of a bona fide claim for indemnification under Section
9.2 (an “Indemnity Claim”) has been given in accordance with this Agreement
prior to the expiration of the applicable representations, warranties, covenants
or agreements, then the

65
 

--------------------------------------------------------------------------------




applicable representations, warranties, covenants or agreements shall survive as
to such claim, until such claim has been finally resolved.
SECTION 9.2    Indemnification.
(a)    By MF REIT. From and after the Initial Closing with respect to
(i) through (vii) below, and from and after the Self-Management Closing with
respect to (viii) through (ix) below, and, in each case, subject to the
limitations set forth in this Article IX, Services Holdings, the Service
Providers, BHMP GP, and each member of the Behringer Group and (without
duplication) their Affiliates, successors and assigns and each of the respective
officers, directors, managers, employees and agents of the foregoing
(collectively, the “Behringer Indemnified Parties”) shall be indemnified by
MF REIT, to the maximum extent permitted by Maryland Law and, if applicable, the
MF REIT Charter, from and against any and all Damages (including through the
advancement of Expenses in advance of final disposition of any Claim) which
arise out of, result from or are incident to:
(i)    any Covered Claim;
(ii)    the breach or inaccuracy of any representation or warranty made by
MF REIT, MF OP, or REIT TRS under Article III of this Agreement
(iii)    the breach of any covenant or agreement contained in this Agreement by
MF REIT, MF OP, or REIT TRS;
(iv)    Assumed Executive Liabilities;
(v)    negotiation and/or execution of any New PGGM Investment Fund by MF REIT
or any of its Affiliates or Representatives;
(vi)    Assumed BHMP Liabilities;
(vii)    the Specified Tax Matters;
(viii)    the breach or inaccuracy of any representation or warranty made by MF
REIT in the MF REIT Representation Letter; and
(ix)    Self-Management Closing Assumed Liabilities.
Notwithstanding anything to the contrary herein, except to the extent that it
may be limited by the MF REIT Charter, there shall be a presumption that the MF
REIT Charter does not prohibit indemnification (or advancement of Expenses) to
the Behringer Indemnified Parties as contemplated by this Agreement, and MF REIT
shall indemnify (and advance Expenses to) the Behringer Indemnified Parties as
contemplated by this Agreement unless and until such time as there is a final,
non-appealable Judgment determining that such indemnification or advancement of
expenses is not permitted by the MF REIT Charter.

 

--------------------------------------------------------------------------------




(b)    By Services Holdings. From and after the Initial Closing with respect to
(i) through (iii) below and from and after the Self-Management Closing with
respect to (iv) and (v) below, and, in each case, subject to the limitations set
forth in this Article IX, each of Services Holdings and each Service Provider
shall indemnify MF REIT and its Affiliates, successors and assigns and each of
the respective officers, directors, managers, employees and agents of the
foregoing (collectively, the “MF REIT Indemnified Parties”), to the maximum
extent permitted by Maryland Law, from and against any and all Damages
(including through the advancement of Expenses in advance of final disposition
of any Claim), which Damages arise out of, result from or are incident to:
(i)    the breach or inaccuracy of any representation or warranty made by
Services Holdings or the Service Providers under Article IV of this Agreement;
(ii)    the breach of any covenant or agreement contained in this Agreement by
Services Holdings or such Service Provider;
(iii)    the Excluded Executive Liabilities; and
(iv)    the breach or inaccuracy of any representation or warranty made by
Services Holdings or the Service Providers in the Service Provider
Representation Letter; and
(v)    the Excluded Liabilities.
(c)    By BHMP GP. From and after the Initial Closing and subject to the
limitations set forth in this Article IX, BHMP GP and Services Holdings shall
jointly and severally indemnify the MF REIT Indemnified Parties, to the maximum
extent permitted by Maryland Law, from and against any and all Damages
(including through the advancement of Expenses in advance of final disposition
of any Claim), which Damages arise out of, result from or are incident to:
(i)    the breach or inaccuracy of any representation or warranty made by BHMP
GP under Article IV of this Agreement;
(ii)    the breach of any covenant or agreement contained in this Agreement by
BHMP GP; and
(iii)    Excluded BHMP Liabilities.
(d)    For purposes of determining the amount of any Damages related to a breach
or inaccuracy of any representation or warranty made by MF REIT under
Article III or the MF REIT Representation Letter, by Services Holdings or the
Service Providers under Article IV or the Service Provider Representation
Letter, or by BHMP GP under Article IV (but not whether any breach or
misrepresentation has occurred), such representations and warranties shall be
considered without regard to any “material”, “Material Adverse Effect” or
similar qualifications set forth therein.

67
 

--------------------------------------------------------------------------------




(e)    Procedures.
(i)    Any Person seeking any indemnification under this Section 9.2 (an
“Indemnified Party”) shall give the party from whom indemnification is being
sought (an “Indemnifying Party”) notice of any matter which such Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement as soon as reasonably practicable after the Person
potentially entitled to indemnification becomes aware of any fact, condition or
event which may give rise to Damages for which indemnification may be sought
under this Section 9.2. With respect to any Indemnity Claim by a Behringer
Indemnified Party, Services Holdings shall have sole and exclusive authority to
act for and in the name of the Indemnified Party. With respect to any Indemnity
Claim by an MF REIT Indemnified Party, MF REIT shall have sole and exclusive
authority to act for and in the name of the Indemnified Party. All notices given
pursuant to this Article IX shall describe with reasonable specificity the
nature of the Indemnity Claim and the amount of Damages sought pursuant to such
Indemnity Claim to the extent then known; provided, however, that the failure to
give such notice shall not affect the rights of the Indemnified Party to
indemnification under this Article IX, except to the extent that Indemnifying
Party shall have been actually prejudiced by reason of such failure.
(ii)    Upon a final determination (by agreement of the Indemnifying Party or a
final, non-appealable Judgment) that a payment is due to the Indemnified Party
under this Article IX, and the failure of the Indemnifying Party to pay such
obligation within thirty (30) days of receipt by the Indemnifying Party of the
respective written demand for indemnification, interest shall accrue at the
Federal Funds Rate plus eight percent (8%) per annum on the unpaid amount of the
indemnification obligation from the date of such written demand for
indemnification until the indemnification obligation is paid in full. All
amounts owing under this Article IX shall be paid by wire transfer of
immediately available funds to the account designated in writing by the
Indemnified Party entitled to such payment, promptly after receipt by the
Indemnifying Party of written notice from the Indemnified Party.
(iii)    In connection with any Indemnity Claim that results from or arises out
of a third-party Claim against an Indemnified Party, the following procedures in
this Section 9.2(e)(iii) shall apply. Subject to the further provisions of this
Section 9.2(e)(iii), the Indemnifying Party shall have the right to defend,
compromise and settle any third-party Claim in the name of the Indemnified Party
to the extent that the Indemnifying Party may be liable to the Indemnified Party
in connection therewith; provided, however, that the Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, which shall not
be unreasonably withheld or delayed, compromise or settle any Indemnity Claim
(w) to the extent the Indemnified Party would be required to make any payment in
connection with such settlement, (x) to the extent that the settlement includes
an admission of guilt or wrongdoing by the Indemnified Party, (y) to the extent
the settlement would provide relief consisting of anything other than money
damages, or (z) to the extent

68
 

--------------------------------------------------------------------------------




that the settlement does not include a provision where the plaintiff or claimant
in the matter fully releases the Indemnified Party from all liability; provided,
however, that if there exists a material conflict of interest that would make it
inappropriate for the Indemnifying Party to assume or control such defense, then
the Indemnified Party shall be entitled to retain its own counsel and control
the defense, at the expense of the Indemnifying Party, provided that the
Indemnifying Party shall not be obligated to pay the Expenses of more than one
separate counsel for all Indemnified Parties, taken together, except (A) to the
extent that local counsel are necessary or advisable for the conduct of such
action or proceeding, in which case the Indemnifying Party shall also pay the
Expenses of any such local counsel, or (B) to the extent that a conflict of
interest exists between or among the Indemnified Parties, in which case the
Indemnifying Party shall pay the Expenses of such additional counsels for the
Indemnified Parties as necessary to avoid such conflicts of interest; and
provided further, that defense of the Claim and the counsel selected by the
Indemnifying Party to undertake the defense of the Claim is approved without
reservation/qualification by all carriers under potentially available insurance
coverage secured by the Indemnified Party and such control of defense by the
Indemnifying Party would not adversely affect (in the reasonable judgment of the
Indemnified Party) the availability of any such insurance coverage. Subject to
the provisions of this Section 9.2(e)(iii), the Indemnifying Party shall be
entitled to assume and control the defense of such third-party Claim if it
notifies the Indemnified Party in writing within 30 days of delivery of the
respective Indemnity Claim to the Indemnifying Party pursuant to this Section
9.2. If the Indemnifying Party undertakes or assumes the defense of a
third-party Claim pursuant to this clause, the Indemnifying Party shall keep the
Indemnified Party (including as requested by any carriers under potentially
available liability insurance coverage secured by the Indemnified Party) fully
advised on an ongoing basis of matters material to the defense or settlement of
the Claim, including the drafting and filing of motions and responses, the
retention of expert witnesses, the taking and defending of depositions, and
matters of trial strategy. After notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such third-party
Claim and satisfaction of the conditions thereto, the Indemnifying Party shall
not be liable to the Indemnified Party under this Article IX for any Expenses of
other counsel or any other Expenses with respect to the defense of such
third-party Claim, in each case incurred by the Indemnified Party in connection
with the defense of such third-party Claim. If the Indemnifying Party controls
the defense of a third-party Claim, the Indemnified Party shall have the right
to participate in the defense of such third-party Claim and to employ its own
counsel, and the Expenses of the Indemnified Party (including Expenses of
counsel) with respect to such participation shall be at the sole expense of the
Indemnified Party. If the Indemnifying Party shall undertake to defend any
third-party Claim, the Indemnified Party shall cooperate reasonably with the
Indemnifying Party and its counsel in the defense against such third-party
Claim. If the Indemnifying Party receiving notice of such third-party Claim
cannot defend or does not elect to defend such third-party Claim (as allowed
hereunder) within the time period specified above, the Indemnified Party shall
have the right, at the expense of the Indemnifying Party,

69
 

--------------------------------------------------------------------------------




to defend such third-party Claim; provided, however, that in no event shall the
Indemnifying Party be responsible for the Expenses of more than one counsel for
all Indemnified Parties, except (i) to the extent that local counsel are
necessary or advisable for the conduct of such action or proceeding, in which
case the Indemnifying Party shall also pay the Expenses of any local counsel, or
(ii) to the extent that a conflict of interest exists between or among the
Indemnified Parties, in which case the Indemnifying Party shall pay the Expenses
of such additional counsels for the Indemnified Parties as necessary to avoid
any such conflicts of interest. The party controlling such defense shall keep
the other party advised of the status of such third-party Claim and the defense
thereof and shall consider recommendations made by the other party with respect
thereto. The Indemnified Party shall not agree to any settlement, compromise or
discharge of, or admit any Liability with respect to, such third-party Claim (to
the extent that such settlement, compromise or discharge obligates the
Indemnifying Party to make any payment) without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.
(iv)    The Indemnified Party may at any time notify the Indemnifying Party of
its intention to settle or compromise any Claim against the Indemnified Party
solely at the Expense of the Indemnified Party without the consent of the
Indemnifying Party; provided, however, that the Indemnifying Party shall have no
further Liability in respect thereof under this Article IX or otherwise.
(v)    The Indemnifying Party shall be subrogated to any claims or rights of the
Indemnified Party as against any other Persons with respect to any amount paid
by the Indemnifying Party under this Article IX, other than (x) any current or
former insurer of any Indemnified Party or (y) in the case of a Behringer
Indemnified Party, another Behringer Indemnified Party. The Indemnified Party
shall cooperate with the Indemnifying Party (as reasonably requested by the
Indemnifying Party) in the assertion by the Indemnifying Party of any such claim
(where subrogation has occurred) against such other Persons.
SECTION 9.3    Limitations.
Notwithstanding anything in this Agreement (including this Article IX) to the
contrary:
(a)    No amount of Damages shall be payable pursuant to Section 9.2(a)(i) to
any Behringer Indemnified Party unless the aggregate amount of all Damages that
are indemnifiable pursuant to Section 9.2(a)(i) exceeds $500,000 (the “Behringer
Deductible”), after which the aggregate amount in excess of the Behringer
Deductible shall thereafter be recoverable in accordance with the terms hereof.
For the avoidance of doubt, it is acknowledged and agreed that the Behringer
Deductible shall be calculated in the aggregate with respect to all Indemnity
Claims by the Behringer Indemnified Parties, respectively, pursuant to
Section 9.2(a)(i) and not separately.
(b)    In no event shall any Indemnifying Party be responsible and liable for
any Damages or other amounts under this Article IX that are consequential, in
the nature of lost

70
 

--------------------------------------------------------------------------------




profits, diminution in value, damage to reputation or the like, special or
punitive or otherwise not actual Damages.
(c)    In no event shall the Service Providers be responsible and liable for any
Damages or other amounts for which Services Holdings and/or BHMP GP has an
obligation of indemnification under Section 9.2(c).
(d)    In no event shall BHMP GP be responsible and liable for any Damages or
other amounts for which Services Holdings or the Service Providers have an
obligation of indemnification under Section 9.2(b).
(e)    No Behringer Indemnified Party shall have any right of contribution
against MF REIT or any of its Affiliates with respect to any breach by a member
of the Behringer Group of any of its representations, warranties, covenants or
agreements.
(f)    The amount of any Damages for which indemnification is provided under
this Article IX shall be reduced by any related recoveries actually recovered by
the Indemnified Party under insurance policies of the Indemnifying Party or
other related payments actually received from third parties other than, in the
case of a Behringer Indemnified Party, another Behringer Indemnified Party, and
in the case of a MF REIT Indemnified Party, another MF REIT Indemnified Party.
However, and notwithstanding anything else in this Agreement, it is agreed that
under no circumstances shall any Indemnified Party be required to prosecute any
claim or seek payment or coverage under any insurance policy of the Indemnified
Party.
(g)    Each Party agrees that to the extent any representation or warranty of
any other Party made in this Agreement is, to the Knowledge of such Party on or
prior to the Initial Closing Date or the Self-Management Closing Date, as
applicable, untrue or incorrect, such Party shall have no rights under this
Article IX by reason of such untruth or inaccuracy.
SECTION 9.4    Contribution.
If the indemnification provided for in this Article IX for any reason is held by
a court of competent jurisdiction or by an arbitrator to be unavailable to an
Indemnified Party in respect of any Damages arising from or relating to a Claim,
then the Indemnifying Party, in lieu of indemnifying an Indemnified Party
hereunder, shall, to the extent permitted by applicable Law and, if applicable,
the MF REIT Charter, contribute to the amount paid or payable by the Indemnified
Party as a result of such Damages (a) in such proportion as is appropriate to
reflect the relative benefits received by the Indemnifying Party (taking into
account all of the transactions and agreements contemplated by this Agreement,
which are intended to allow MF REIT to become self-managed and to allow the
Behringer Parties to continue to receive fees and other amounts pursuant to this
Agreement and the Ancillary Agreements) and the Indemnified Party from the
transactions contemplated by this Agreement, or (b) if the allocation provided
by clause (a) above is not permitted by applicable Law or, if applicable, the MF
REIT Charter, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but also the relative fault of
the Indemnifying Party and the Indemnified Party in connection with the action
or inaction which resulted in such Damages,

71
 

--------------------------------------------------------------------------------




as well as any other relevant equitable considerations. The Indemnifying Party
and the Indemnified Party agree that it would not be just and equitable if
contribution pursuant to this Section 9.4 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
sentence.
SECTION 9.5    Exclusivity.
Except with respect to claims based on actual fraud, the rights of the
Indemnified Parties under this Article IX shall be the sole and exclusive
remedies of the Indemnified Parties and their respective Affiliates with respect
to any and all Damages or Claims relating to or arising out of or resulting from
this Agreement; provided, however, that solely in the case of a Behringer
Indemnified Party who is a member of the Behringer Group, rights of
indemnification under Section 9.2(a)(i) and rights of indemnification under
other sources (including rights under any insurance policy, MF REIT
Organizational Document, indemnification agreement, or Contract) are not
mutually exclusive, and if and to the extent that such Person is entitled to
indemnification with respect to Damages both under this Agreement and such other
source, such Person may pursue such indemnification claims under this Agreement
or such other source or both; provided further, however, that any recovery with
respect to such indemnification claims shall be limited to the actual amount of
Damages of such Person, regardless of the number of sources on which
indemnification claims of such Person may be based; provided further, however,
that solely in the case of the Behringer Indemnified Parties, if any provision
of this Agreement relating to indemnification or advancement of expenses
pursuant to this Article IX is limited in any way by the MF REIT Charter,
irrespective of whether the subject right with respect to indemnification or
advancement of expenses is qualified by the MF REIT Charter, this Article IX
shall not be the sole and exclusive remedy of the respective Behringer
Indemnified Parties and the respective Behringer Indemnified Parties shall be
entitled to pursue all other legal and equitable remedies. For the avoidance of
doubt and notwithstanding the forgoing, (a) any Behringer Indemnified Party may
be subrogated to the rights of any other Behringer Indemnified Party with
respect to indemnification under this Agreement, including any rights of such
subrogating Behringer Indemnified Party to seek indemnification with respect to
Damages arising out of the advancement of expenses by such Behringer Indemnified
Party to the subrogated Behringer Indemnified Party with respect to Claims for
which the subrogated Behringer Indemnified Party is entitled to indemnification
under this Agreement, and (b) any MF REIT Indemnified Party may be subrogated to
the rights of any other MF REIT Indemnified Party with respect to
indemnification under this Agreement, including any rights of such subrogating
MF REIT Indemnified Party to seek indemnification with respect to Damages
arising out of the advancement of expenses by such MF REIT Indemnified Party to
the subrogated MF REIT Indemnified Party with respect to Claims for which the
subrogated MF REIT Indemnified Party is entitled to indemnification under this
Agreement.
SECTION 9.6    Insurance Coverage.
(a)    Maintenance. MF REIT shall maintain from the Initial Closing through the
Self-Management Closing an insurance policy having terms and conditions
providing equivalent or more favorable benefits (from the perspective of insured
persons other than MF REIT) as the liability insurance policies maintained by
MF REIT as of the Initial Closing

72
 

--------------------------------------------------------------------------------




for all Persons who are insured persons as of the Initial Closing under such
policies with respect to matters arising on or prior to the Initial Closing
Date.
(b)    Tail Policy. MF REIT shall purchase as of the Self-Management Closing a
six-year prepaid “tail” policy having terms and conditions providing equivalent
or more favorable benefits (from the perspective of insured persons other than
MF REIT) as the liability insurance policies maintained by MF REIT as of the
Self-Management Closing for all Persons who are insured persons as of such
Self-Management Closing under such policies with respect to matters arising on
or prior to the Self-Management Closing.
SECTION 9.7    Amendment of Articles of Amendment and Restatement; Certain
Effects.
(a)    If MF REIT submits for stockholder approval any amendments to the MF REIT
Charter or otherwise amends or amends and restates the MF REIT Charter (the MF
REIT Charter, as amended, the “Amended Charter”), such Amended Charter shall:
(i) expand the ability of MF REIT to indemnify and advance expenses to members
of the Behringer Group and the Behringer Indemnified Parties to the same extent
as it indemnifies and advances expenses to the independent directors and
officers of MF REIT and (ii) remove all provisions from the MF REIT Charter
required by the NASAA REIT Guidelines; provided, however, if MF REIT reasonably
expects to commence a public offering of securities that would require
registration in any state jurisdiction, it is acknowledged and understood that
MF REIT shall not be required to remove provisions required by the NASAA REIT
Guidelines if, in the reasonable judgment of counsel, such provisions must be
retained until the closing of such offering. If an Amended Charter is adopted
and approved by the MF REIT stockholders, MF REIT shall cause the Amended
Charter to be promptly filed with SDAT. In no event shall the Amended Charter
limit MF REIT’s ability to indemnify or advance expenses to members of the
Behringer Group or the Behringer Indemnified Parties more than the MF REIT
Charter as of the Initial Closing or provide fewer rights to indemnification and
advancement of expenses to members of the Behringer Group and the Behringer
Indemnified Parties than MF REIT provides to its own independent directors and
officers.
(b)    Notwithstanding the foregoing, the Parties acknowledge and agree that MF
REIT is not required to amend or restate the MF REIT Charter at any time, or at
all, following the Initial Closing, and that any amendment or restatement to the
MF REIT Charter shall be subject to the approval of such amendment or
restatement by the MF REIT Board, consistent with the exercise of its fiduciary
duties.
(c)    If MF REIT files an Amended Charter with SDAT, immediately upon filing of
the applicable amendment or articles of amendment and restatement with SDAT in
connection with such amendment of the MF REIT Charter, all references in this
Agreement, the Advisory Agreement, the Property Management Agreement, any other
Ancillary Agreement, or any other Contract between MF REIT and any member of the
Behringer Group with respect to indemnification by MF REIT of a member of the
Behringer Group or the Behringer Indemnified Parties “to the extent permitted
by” or “to the maximum extent permitted by” the MF REIT Charter (or similar
references) shall hereby be deemed to

73
 

--------------------------------------------------------------------------------




automatically refer to the MF REIT Charter as amended or amended and restated,
and such indemnification to the extent permitted by such amended MF REIT Charter
shall apply retroactively to all actions or omissions giving rise to
indemnification under such Contract that occurred prior to the amendment of the
MF REIT Charter.
(d)    The members of the Behringer Group and the Behringer Indemnified Parties
are intended third party beneficiaries of this Section 9.7.
ARTICLE X
GENERAL PROVISIONS

SECTION 10.1    Notices.
Any notice, report, approval, authorization, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; or (iii) when transmitted, if sent by electronic
mail, provided a read receipt is delivered to the sender, in each case provided
such communication is addressed to the intended recipient thereof as set forth
below:
If to MF REIT, to:
Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:
DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


and:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424

74
 

--------------------------------------------------------------------------------




Attention: Rosemarie A. Thurston
Email:    rosemarie.thurston@alston.com


If to Services Holdings, the Service Providers, or BHMP GP:
Behringer Harvard MF REIT Services Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Robert S. Aisner
Email: baisner@behringerharvard.com


with copies (which shall not constitute notice) to:
Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


and:
Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention:     Donald E. Batterson
Jeffrey R. Shuman
Email:    dbatterson@jenner.com
jshuman@jenner.com


Either party shall, as soon as reasonably practicable, give Notice in writing to
the other Party of a change in its address for the purposes of this Section
10.1. The failure of any Party to give notice shall not relieve any other Party
of its obligations under this Agreement except to the extent that such Party is
actually prejudiced by such failure to give notice.
SECTION 10.2    Interpretation.
(a)    For purposes of this Agreement, (i) the words “include,” “includes,” and
“including” and the words “such as” shall be deemed to be followed by the words
“without limitation,” and (ii) the words “herein”, “hereof”, “here by”,
“hereto,” and “hereunder” refer to this Agreement as a whole. Unless the context
otherwise requires, references herein: (x) to Articles, Sections, Exhibits,
Annexes, and Schedules mean the Articles and Sections of, and the Exhibits,
Annexes, and Schedules attached to, this Agreement; (y) to an agreement,
instrument, or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the

75
 

--------------------------------------------------------------------------------




provisions thereof and by this Agreement; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder as in effect from time to
time. A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s successors and permitted assigns. Words used
herein regardless of the gender specifically used, shall be deemed and construed
to include any other gender, masculine, feminine or neuter, as the context
requires. The meanings given to terms defined herein shall be equally applicable
to both singular and plural forms of such terms.
(b)    The Schedules, Annexes, and Exhibits referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein.
(c)    The table of contents, the titles to Articles, and the headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect the meaning or interpretation of this Agreement.
(d)    The MF REIT disclosure schedule (the “MF REIT Disclosure Schedule”) to
this Agreement shall be arranged in sections and subsections corresponding to
the numbered and lettered sections contained in Article III. The disclosures in
any section or subsection of the MF REIT Disclosure Schedule shall qualify other
sections and subsections in Article III only to the extent it is clear from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.
(e)    The disclosure schedule of the Service Providers (the “Service Provider
Disclosure Schedule”) to this Agreement shall be arranged in sections and
subsections corresponding to the numbered and lettered sections contained in
Article IV. The disclosures in any section or subsection of the Service Provider
Disclosure Schedule shall qualify other sections and subsections in Article IV
only to the extent it is clear from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections.
SECTION 10.3    Choice of Law; Venue.
The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of Texas, and venue for any action brought
with respect to any claims arising out of this Agreement shall be brought
exclusively in Dallas County, Texas.
SECTION 10.4    Disputes.
If there shall be a dispute between MF REIT and/or MF OP, on the one hand, and
any member of the Behringer Group, on the other, relating to this Agreement or
the Transactions resulting in litigation or arbitration, the prevailing party in
such litigation or arbitration shall be entitled to recover from the other party
to such proceeding such amount as the court or arbitrator shall fix as
reasonable attorneys’ fees.
SECTION 10.5    Entire Agreement.

76
 

--------------------------------------------------------------------------------




This Agreement and the Exhibits and Annexes referred to herein and the documents
delivered pursuant hereto and the Disclosure Schedules, contain the entire
understanding of the Parties with regard to the subject matter contained herein
or therein, and supersede all prior agreements, understandings or letters of
intent between or among the Parties, inducements and conditions, express or
implied, oral or written, of any nature whatsoever with respect to the subject
matter hereof.
SECTION 10.6    Amendment.
This Agreement may not be amended except by an instrument in writing signed on
behalf of MF REIT (as authorized by the MF REIT Board or an applicable committee
thereof) and each of Services Holdings, the Service Providers, and BHMP GP and
in compliance with applicable Law.
SECTION 10.7    Waiver.
(a)    MF REIT (as authorized by the MF REIT Board, including the Special
Committee) may (i) extend the time for the performance of any of the obligations
or other acts of Services Holdings, the Service Providers, or BHMP GP hereunder,
(ii) waive any inaccuracies in the representations and warranties of such
Persons contained herein or in any document delivered pursuant hereto and (iii)
waive compliance with any of the agreements or conditions contained herein to be
complied with or satisfied by such Persons. Any agreement on the part of MF REIT
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of MF REIT.
(b)    Services Holdings may (i) extend the time for the performance of any of
the obligations or other acts of MF REIT or MF OP hereunder, (ii) waive any
inaccuracies in the representations and warranties of MF REIT or MF OP contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein to be complied with or
satisfied by such Persons. Any agreement on the part of Services Holdings to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of Services Holdings.
(c)    Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
SECTION 10.8    Remedies.
Neither any failure nor any delay by any Party in exercising any right under
this Agreement will operate as a waiver of such right and no single or partial
exercise of any such right will preclude any other or further exercise of such,
or any other, right. Each Party acknowledges and agrees that

77
 

--------------------------------------------------------------------------------




the other Parties hereto will be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached. The Parties agree that money damages or other
remedy at law would not be sufficient or adequate remedy for any breach or
violation of, or default under, this Agreement by them and that in addition to
all other remedies available to them at law or in equity, each of them shall be
entitled to the fullest extent permitted by applicable Law to an injunction
restraining such breach, violation or default and to other equitable relief,
including, without limitation, specific performance, with a bond or other form
of security not being required and specifically waived by the Parties.
SECTION 10.9    Severability.
In case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, without invalidating or affecting
the remainder of such provision or provisions or the remaining provisions of
this Agreement. If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, illegal
or unenforceable, the Parties agree that the court making such determination
shall have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, illegal or unenforceable term or provision with a term or provision
that is valid, legal and enforceable and that comes closest to expressing the
intention of the invalid, illegal or unenforceable term or provision.
SECTION 10.10    Relationship of MF REIT and the Behringer Group.
Nothing in this Agreement shall be construed to make MF REIT or MF OP a partner
or joint venturer with any member of the Behringer Group or impose any Liability
as such on any of them. The obligations of the members of the Behringer Group
pursuant to the terms and provisions of this Agreement shall not be construed to
preclude any such Person from engaging in other activities or business ventures,
whether or not such other activities or ventures are in competition with MF REIT
or MF OP or the business of MF REIT or MF OP.
SECTION 10.11    Further Assurances.
The Parties shall use their commercially reasonable efforts to do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments or
documents as any other party may reasonably request in order to carry out the
intent and purposes of this Agreement, the Ancillary Agreements and the
consummation of the Transactions. Without the consent of Services Holdings,
MF REIT shall not and shall not allow any of its Affiliates to take any
voluntary action or actions, or fail to take any action or actions, in each
case, for the purpose of avoiding or seeking to avoid the observance or
performance of any of the terms to be observed or performed under this Agreement
or any Ancillary Agreement or with respect to the Transactions.
SECTION 10.12    LIMITATIONS ON REPRESENTATIONS AND WARRANTIES.

78
 

--------------------------------------------------------------------------------




(a)    MF REIT AND MF OP ACKNOWLEDGE THAT EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE IV, NONE OF SERVICES HOLDINGS, THE SERVICE PROVIDERS, BHMP GP OR ANY
MEMBER OF THE BEHRINGER GROUP MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT OR IN CONNECTION WITH OR WITH
RESPECT TO SERVICES HOLDINGS, THE SERVICE PROVIDERS, THE BEHRINGER GROUP, THEIR
RESPECTIVE EMPLOYEES, THE TRANSFERRED ASSETS, THE PROPERTY MANAGEMENT AGREEMENT,
THE ADVISORY AGREEMENT, ANY ANCILLARY AGREEMENT, OR ANY OTHER CONTRACT BETWEEN
ANY MEMBER OF THE BEHRINGER GROUP AND MF REIT OR ITS AFFILIATES OR THE SERVICES
PROVIDED THEREUNDER, OR WITH RESPECT TO ANY INFORMATION PROVIDED OR MADE
AVAILABLE TO MF REIT, MF OP, OR THE MF REIT SPECIAL COMMITTEE, INCLUDING WITH
RESPECT TO ANY REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE OR USE, TITLE, OR NON-INFRINGEMENT. ALL OTHER REPRESENTATIONS
OR WARRANTIES ARE HEREBY DISCLAIMED BY SERVICES HOLDINGS, THE SERVICE PROVIDERS,
AND BHMP GP. SERVICES HOLDINGS, THE SERVICE PROVIDERS, AND BHMP GP EACH
ACKNOWLEDGE THAT EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III, MF REIT AND MF OP
DO NOT MAKE ANY REPRESENTATION OR WARRANTY OF ANY KIND, WHATSOEVER, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SHALL NOT
AFFECT OR OTHERWISE LIMIT ANY EXPRESS REPRESENTATIONS OR WARRANTIES CONTAINED IN
ANY OF THE ANCILLARY AGREEMENTS, INCLUDING ANY EXPRESS REPRESENTATIONS AND
WARRANTIES MADE IN THE MF REIT REPRESENTATION LETTER, OR THE SERVICE PROVIDER
REPRESENTATION LETTER.
(b)    EACH OF SERVICES HOLDINGS, THE SERVICE PROVIDERS, AND BHMP GP
ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III, NONE OF MF REIT,
MF OP, OR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT OR IN CONNECTION WITH OR WITH
RESPECT TO MF REIT, MF OP, THEIR RESPECTIVE AFFILIATES AND EMPLOYEES, THE
TRANSFERRED ASSETS, THE PROPERTY MANAGEMENT AGREEMENT, THE ADVISORY AGREEMENT,
ANY ANCILLARY AGREEMENT, OR ANY OTHER AGREEMENT BETWEEN MF REIT, MF OP, OR THEIR
RESPECTIVE AFFILIATES AND ANY MEMBER OF THE BEHRINGER GROUP OR THE SERVICES
PROVIDED THEREUNDER, OR WITH RESPECT TO ANY INFORMATION PROVIDED OR MADE
AVAILABLE TO SERVICES HOLDINGS, THE SERVICE PROVIDERS, BHMP GP, AND ANY OTHER
MEMBER OF THE BEHRINGER GROUP, INCLUDING WITH RESPECT TO ANY REPRESENTATIONS OR
WARRANTIES OF

79
 

--------------------------------------------------------------------------------




MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OR USE, TITLE, OR
NON-INFRINGEMENT. ALL OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY DISCLAIMED
BY MF REIT AND MF OP. MF REIT AND MF OP ACKNOWLEDGE THAT EXCEPT AS EXPRESSLY SET
FORTH IN ARTICLE IV, NONE OF SERVICES HOLDINGS, THE SERVICE PROVIDERS, AND
BHMP GP MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND, WHATSOEVER, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SHALL NOT
AFFECT OR OTHERWISE LIMIT ANY EXPRESS REPRESENTATIONS OR WARRANTIES CONTAINED IN
ANY OF THE ANCILLARY AGREEMENTS, INCLUDING ANY EXPRESS REPRESENTATIONS AND
WARRANTIES MADE IN THE MF REIT REPRESENTATION LETTER, OR THE SERVICE PROVIDER
REPRESENTATION LETTER.
SECTION 10.13    Parties in Interest; No Third Party Beneficiaries.
Except as set forth in Article IX and Section 10.15, this Agreement is not
intended, and shall not be deemed, to (a) confer upon any Person other than the
Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, (b) create any agreement of employment with any Person, or
(c) otherwise create any third party beneficiary hereto.
SECTION 10.14    Joint and Several Obligations; Status of BHMP GP.
The obligations of MF REIT, MF OP, and REIT TRS under this Agreement are joint
and several. The obligations of Services Holdings and the Service Providers
under this Agreement are joint and several. BHMP GP is a Party to this Agreement
solely with respect to Articles I, IV, IX, and X and Sections 2.2, 8.3, and
8.7(b) and shall have no obligations with respect to any other provisions of
this Agreement. Other than the joint and several indemnification obligations of
BHMP GP and Services Holdings explicitly set forth in Section 9.2(c), the
obligations of BHMP GP (on the one hand) and Services Holdings and the Service
Providers (on the other hand) are several and not joint, and neither BHMP GP (on
the one hand) nor Services Holdings or the Service Providers (on the other hand)
shall be liable for any breach or violation of the terms of this Agreement, any
Ancillary Agreement, or any other documents delivered pursuant hereto or thereto
by such other Party.
SECTION 10.15    Concerning Harvard Property Trust, LLC and BHMF, Inc..
Notwithstanding anything contained herein to the contrary, this Agreement has
been executed by each of Harvard Property Trust, LLC and BHMF, Inc. not in its
individual capacity but solely in its capacity as general manager of BHMP GP and
BH OP, respectively, and in no event shall Harvard Property Trust, LLC or BHMF,
Inc., in its individual capacity or as the general manager of BHMP GP or BH OP,
respectively, have any liability for the representations, warranties, covenants,
agreements or other obligations of BHMP GP or BH OP, respectively, or any other
Person under this Agreement, under any Ancillary Agreement, under any other
documents delivered

80
 

--------------------------------------------------------------------------------




pursuant hereto or thereto, or with respect to the Self-Management Transactions,
the BHMP Acquisition, or any other Transaction. For all purposes of this
Agreement, in the performance of any duties or obligations of Harvard Property
Trust, LLC or BHMF, Inc., Harvard Property Trust or BHMF, Inc., as the case may
be, shall be entitled to the benefits of the terms and provisions of the
organizational documents of BHMP GP or BH OP, respectively. Harvard Property
Trust, LLC and BHMF, Inc. are intended third party beneficiaries of this Section
10.15.
SECTION 10.16    Successors and Assigns.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties hereto and their successors and permitted assigns,
but neither this Agreement nor any of the rights, interests and obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other Party and any assignment in violation of this Section 10.16
shall be void ab initio. Notwithstanding the foregoing and anything to the
contrary in this Agreement, REIT TRS may, without the prior consent of any other
Party, assign, transfer or delegate this Agreement or its rights, interests,
obligations or assets acquired hereunder to any Affiliate of MF REIT, in whole
or in part; provided that such Affiliate remains an Affiliate of MF REIT at all
times following such assignment, transfer or delegation and such Affiliate signs
a joinder agreement pursuant to which such Affiliate agrees to be bound by and
comply with all of the terms and conditions of this Agreement; provided,
however, that no such assignment, transfer, delegation or other disposition by
REIT TRS shall relieve REIT TRS of any of its obligations hereunder.
SECTION 10.17    No Presumption Against Drafter.
Each of the Parties has jointly participated in the negotiation and drafting of
this Agreement. In the event of an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by each of the Parties, and no presumptions or burdens of proof shall arise
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.
SECTION 10.18    Disclaimer.
The representations and warranties in this Agreement are the product of
negotiations among the Parties hereto and are for the sole benefit of such
Parties (and, as applicable, the Behringer Indemnified Parties and the
MF REIT Indemnified Parties). Any inaccuracies in such representations and
warranties are subject to waiver by the Parties hereto in accordance with
Section 10.7 without notice or liability to any other Person. In some instances,
the representations and warranties in this Agreement may represent an allocation
among the Parties hereto of risks associated with particular matters regardless
of the knowledge of any of such Parties. Consequently, Persons other than the
Parties hereto (and, as applicable, the Behringer Indemnified Parties and the
MF REIT Indemnified Parties) may not rely upon the representations and
warranties in this Agreement as characterizations of actual facts or
circumstances as of the date of this Agreement or as of any other date.
SECTION 10.19    Certain Sample Calculations.

81
 

--------------------------------------------------------------------------------




Attached hereto as Exhibit O are, for illustrative purposes only, sample
calculations with respect to the conversion of the Series A Preferred Stock into
MF REIT Common Stock according to the terms of the Articles Supplementary and
based upon the assumptions set forth therein. Attached hereto as Exhibit P are,
for illustrative purposes only, sample calculations with respect to the
Acquisition Fee Credit with respect to Specified GT Projects based upon the
assumptions set forth therein.
SECTION 10.20    Counterparts.
This Agreement may be executed with counterpart signature pages or in multiple
counterparts, each of which shall be deemed to be an original as against any
Party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the Parties reflected hereon as the signatories.
SECTION 10.21    Facsimile Signatures.
A facsimile or other electronic signature on the signature pages hereto shall
for all purposes be deemed an original and shall bind the signor as if such
facsimile or other electronic signature were an original.
[Signature Page Follows]





82
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Master Modification Agreement
be signed by their respective officers or agents thereunto duly authorized as of
the date first written above.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation




By:    /s/ Mark T. Alfieri    
Name: Mark T. Alfieri
Title: Chief Operating Officer


BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership




By:    BHMF, Inc., a Delaware corporation


By: /s/ Mark T. Alfieri    
Name: Mark T. Alfieri
Title: Chief Operating Officer




REIT TRS HOLDING, LLC, a Delaware limited liability company


By:    /s/ Mark T. Alfieri    
Name: Mark T. Alfieri
Title: Chief Operating Officer


    

[SIGNATURE PAGE TO MASTER MODIFICATION AGREEMENT]
 

--------------------------------------------------------------------------------




BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC


By:    /s/ M. Jason Mattox    
Name: M. Jason Mattox
Title: Executive Vice President


BEHRINGER HARVARD MULTIFAMILY
ADVISORS I, LLC


By:    /s/ M. Jason Mattox    
Name: M. Jason Mattox
Title: Executive Vice President


BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC


By:    /s/ M. Jason Mattox    
Name: M. Jason Mattox
Title: Executive Vice President


BEHRINGER HARVARD INSTITUTIONAL GP LP


By:    Harvard Property Trust, its General Partner


By: /s/ M. Jason Mattox    
Name: M. Jason Mattox
Title: Chief Executive Officer and Executive Vice President







[SIGNATURE PAGE TO MASTER MODIFICATION AGREEMENT]
 

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1.1(a)
Knowledge Persons of Services Holdings and the Service Providers

Schedule 1.1(b)
Knowledge Persons of BHMP GP

Schedule 1.1(c)
MF REIT Knowledge Persons

Schedule 2.3
Executed LPA Projects

Schedule 7.3(b)
Protected Employees

Schedule 7.8
Severance Obligations

Schedule 8.4
Acceptable Behringer Nominees




 

--------------------------------------------------------------------------------




Schedule 1.1(a)
Knowledge Persons of Services Holdings and the Service Providers


1.
Robert S. Aisner

2.
Robert J. Chapman

3.
M. Jason Mattox

4.
Stanton P. Eigenbrodt




 

--------------------------------------------------------------------------------




Schedule 1.1(b)
Knowledge Persons of BHMP GP


1.
Robert S. Aisner

2.
Robert J. Chapman

3.
M. Jason Mattox

4.
Stanton P. Eigenbrodt




 

--------------------------------------------------------------------------------




Schedule 1.1(c)
MF REIT Knowledge Persons


1.
Specified Employees

a.
Mark T. Alfieri

b.
Howard S. Garfield

c.
Daniel J. Rosenberg



2.
With respect to any representation or warranty given in the MF REIT
Representation Letter (or otherwise given as of the Self-Management Closing),
any Specified Employee who at the time of the Self-Management Closing is an
executive officer of MF REIT




 

--------------------------------------------------------------------------------




Schedule 2.3
Executed LPA Projects
1.
Brickell Lofts

2.
Shady Grove








 

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
Schedule 7.3(b)
Protected Employees


***







    
 

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.


Schedule 7.8
Severance Obligations


For the purposes of this Schedule 7.8, years of service refers to years of
service with respect to any member of the Behringer Group or their predecessors.


***


There is generally no severance available for Specified Employees who are
terminated for cause.









 

--------------------------------------------------------------------------------




Schedule 8.4
Acceptable Behringer Nominees


1.
Robert S. Aisner

2.
M. Jason Mattox

3.
Michael D. Cohen

4.
Andrew J. Bruce

5.
David F. Aisner

6.
Michael J. O’Hanlon




 

--------------------------------------------------------------------------------




ANNEX A
NEW PLATFORMS


New Platform Descriptions


As contemplated by the Master Modification Agreement, a “New Platform” shall
mean any new fund or program, additional investment or capital commitment to an
existing fund or program, new capital source, joint venture or other similar
arrangement pursuant to a definitive Contract, with respect to which MF REIT
will receive an asset management fee or any similar fee, and/or a promote
interest or similar security, with any Person (or an Affiliate of any such
Person) identified on the New Platform Schedule, as such schedule may be amended
or supplemented in accordance with the Master Modification Agreement (the “New
Platform Schedule”). For the avoidance of doubt, PGGM (and its Affiliates) shall
not be identified on the New Platform Schedule. All New Platforms shall have a
legal structure acceptable to MF REIT and the new investor, and MF REIT shall be
under no obligation to enter into or execute any New Platform.


New Platform Consideration


MF REIT shall pay Services Holdings the following consideration (the “New
Platform Consideration”) at the following time with respect to each New
Platform:


1.
Amount of Fee. For each New Platform with an investor listed under the heading
“New Investors” on the New Platform Schedule or with an Affiliate of such
investor, Services Holdings shall be entitled to a fee equal to 2.5% of the
total aggregate amount of capital committed by such investor or its Affiliates.
For the avoidance of doubt, the commitment amount shall be determined
irrespective of any conditions on funding by such investor.



2.
Timing of Payment. If MF REIT does not have discretion with respect to each
specific property or other asset (as opposed to an asset class or category) to
be acquired at the time the respective investor agrees to commit capital to a
New Platform, the New Platform Consideration with respect to such capital
commitment shall be paid in full to Services Holdings (by wire transfer of
immediately available funds) no later than one Business Day after the day on
which MF REIT first receives any funds from such investor with respect to such
investment. In all other circumstances, the New Platform Consideration shall be
paid in full to Services Holdings (by wire transfer of immediately available
funds) no later than one Business Day after the day on which the respective
investor agrees to commit capital to a New Platform. The foregoing
notwithstanding, with respect to any such payment obligation (pursuant to either
of the prior two sentences) that arises prior to the Self-Management Closing,
such payment shall instead be due and payable to Services Holdings upon the
Self-Management Closing. For the avoidance of doubt, no New Platform
Consideration shall be paid unless the Self-Management Closing occurs.








 

--------------------------------------------------------------------------------

[***] Confidential material redacted and filed separately with the Commission.

ANNEX B
CERTAIN ASSIGNABLE CONTRACTS




***

















































































 

--------------------------------------------------------------------------------

[***] Confidential material redacted and filed separately with the Commission.



ANNEX C
TITLES AND FUNCTIONS OF SPECIFIED EMPLOYEES


Non-On-site Employees


***


On-Site Employees


***





EAST\59082392.112220102.2

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF
ARTICLES SUPPLEMENTARY
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
SERIES A NON-PARTICIPATING, VOTING, CUMULATIVE, CONVERTIBLE 7.0% PREFERRED STOCK
($0.0001 PAR VALUE)
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation (the
“Company”), hereby certifies to the State Department of Assessments and Taxation
of Maryland pursuant to Section 2-208 of the Maryland General Corporation Law
that:


FIRST: Pursuant to authority expressly vested in the Board of Directors of the
Company (the “Board”) by Article V, Section 5.4 of the Articles of Restatement
of the Company (the “Charter”), the Board has classified 10,000 shares of the
authorized but unissued preferred stock of the Company, $0.0001 par value per
share (“Preferred Stock”), as Series A non-participating, voting, cumulative,
convertible 7.0% preferred stock (the “Series A Preferred Stock”) and the same
hereby are established, and the issuance of such shares authorized, such Series
A Preferred Stock to have the preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption, as follows, which, upon
any restatement of the Charter, shall become part of Article V of the Charter,
with any necessary or appropriate renumbering or relettering of the sections or
subsections hereof:


Series A non-participating, voting, cumulative, convertible 7.0% preferred
stock, $0.0001 par value per share
The defined terms used in the following sections, other than those specifically
defined therein, shall have the meanings set forth in Section 9. Unless
otherwise specifically stated herein, including without limitation in Section
4(c) and Section 8, the terms of the Series A Preferred Stock shall be subject
to the terms of the Charter if and to the extent applicable, as the same may be
amended or restated from time to time.
SECTION 1.    DESIGNATION AND NUMBER. A series of Preferred Stock designated as
the “Series A non-participating, voting, cumulative, convertible 7.0% preferred
stock” is hereby established and the number of shares constituting the series
shall be 10,000, which may be issued in fractions of a share.
SECTION 2.    DISTRIBUTION RIGHTS. The holders of Series A Preferred Stock shall
be entitled to receive, as and when declared by the Board or any duly authorized
committee of the Board, but only out of assets legally available therefor,
cumulative cash dividends equal to a rate of 7.0% per annum on (i) the
Liquidation Preference (as defined in Section 3) per share of Series A Preferred
Stock and (ii) the amount of accrued and any unpaid dividends for any prior
year. Such dividends shall accrue irrespective of whether the Board has declared
such dividends. Accrued and declared dividends on the Series A Preferred Stock
will be paid to the holders of record of Series A Preferred

A-1

--------------------------------------------------------------------------------




Stock at the close of business on each June 30 and December 31 (or next Business
Day if such June 30 and/or December 31 is not a Business Day). If the holders of
Series A Preferred Stock are treated as receiving any amount as a consent
dividend or as a deemed dividend, for federal income tax purposes, the Company
shall at such time also declare cash dividends to, and shall distribute to, the
holders of Series A Preferred Stock sufficient cash to pay tax (at an assumed
combined federal and state rate of 50%) on the total of all dividends subject to
tax to such holders (including any taxable amount of the cash dividend required
under this provision).
SECTION 3.    LIQUIDATION. In the event of any liquidation, dissolution or
winding up of the Company, whether voluntary or involuntary, the holders of
Series A Preferred Stock shall be entitled to receive out of the assets of the
Company available for distribution to its stockholders, or there shall be set
apart out of such assets of the Company for the holders of Series A Preferred
Stock, whether from capital, surplus or earnings, before any distribution is
made to holders of shares of Junior Stock, liquidating distributions in an
amount equal to $10.00 per share (the “Liquidation Preference”). The holders of
Series A Preferred Stock, upon liquidation, dissolution or winding up, shall not
be entitled to receive the Liquidation Preference until the liquidation
preference of all shares of Senior Stock shall have been paid in full or a sum
set apart sufficient to provide for such payment. If, upon any liquidation,
dissolution or winding up of the Company, the amounts payable with respect to
the shares of the Series A Preferred Stock and any Parity Stock are insufficient
for payment to be made in full, the holders of shares of the Series A Preferred
Stock and the Parity Stock shall share ratably in any such distribution of
assets in proportion to the full respective preferential amounts to which they
are entitled. After receipt of the full amount of the Liquidation Preference,
the holders of shares of the Series A Preferred Stock shall not be entitled to
any further participation in any distribution of assets by the Company upon
liquidation, dissolution or winding up. For the purposes hereof, neither a
consolidation, nor a merger of the Company with another person, nor a sale or
transfer of all or part of its assets for cash or securities, shall be
considered a liquidation, dissolution or winding up of the Company. In
determining whether a distribution (other than upon voluntary or involuntary
liquidation), by dividend, redemption or other acquisition of shares of stock of
the Company or otherwise, is permitted under the Maryland General Corporation
Law, amounts that would be needed, if the Company were to be dissolved at the
time of distribution, to satisfy the preferential rights upon dissolution of
holders of shares of the Series A Preferred Stock shall not be added to the
Company’s total liabilities.
SECTION 4.    VOTING RIGHTS. The holders of shares of Series A Preferred Stock
shall have only the following voting rights:
(a)    Each share of Series A Preferred Stock shall entitle the holder thereof
to one (1) vote on all matters submitted to a vote of the holders of the Series
A Preferred Stock or the Common Stock.
(b)    Except as otherwise provided herein, the holders of shares of Series A
Preferred Stock and the holders of shares of Common Stock shall vote together as
a single class on all matters submitted to a vote of the holders of Common
Stock.
(c)    The affirmative vote of the Required Holders, voting together as a single
class for such purposes, shall be required for (i) the adoption of any
amendment, alteration or repeal of these

A-2

--------------------------------------------------------------------------------




Articles Supplementary and the terms of the Series A Preferred Stock set forth
herein, that adversely changes or has the effect of adversely altering the
preferences, conversion or other rights, voting powers, restrictions,
limitations as to dividends or other distributions or qualifications of the
shares of Series A Preferred Stock, or (ii) the adoption of any amendment,
alteration or repeal of any other provisions of the Charter that materially
adversely changes or has the effect of materially adversely altering the
preferences, conversion or other rights, voting powers, restrictions,
limitations as to dividends or other distributions or qualifications of the
shares of Series A Preferred Stock, it being understood that an increase in the
number of directors on the Board is not, by itself, an adverse change referred
to in the foregoing clause (i) or (ii).
SECTION 5.    AUTHORIZATION AND ISSUANCE OF OTHER SECURITIES. Without the
affirmative vote of the Required Holders, the Board shall not have the right to
increase or decrease the number of shares that are classified as Series A
Preferred Stock or to authorize the issuance of or to classify or reclassify any
unissued shares of stock of the Company into, additional shares of Series A
Preferred Stock.
SECTION 6.
CONVERSION.

(a)    TRIGGERING EVENT. Subject to Section 6(c), all shares of Series A
Preferred Stock then outstanding will convert into Common Stock (i)
automatically, in connection with a Listing, (ii) automatically, upon a Change
of Control Transaction, or (iii) automatically, upon election by the Required
Holders during the period beginning on the Effective Date and ending at the
close of business on the fifth anniversary of the Effective Date (including as
may be delayed pursuant to Section 6(c), each a “Triggering Event”).
(b)    CONVERSION RATE. Upon a Triggering Event, each share of Series A
Preferred Stock shall convert into shares of Common Stock at a rate equal to (i)
the Conversion Value Per Share of Series A Preferred Stock, divided by (ii) the
Current Common Stock Value, in each case as applicable with respect to such
Triggering Event, except as otherwise provided in Section 6(c).
(c)    DELAYED CONVERSION.
(i)    If a Listing occurs prior to December 31, 2016, such Listing (and the
related Trigger Event) shall be deemed to occur on December 31, 2016 and the
respective Measurement Period shall begin upon the later to occur of (1) January
2, 2017 and (2) the 180th day following the later to occur of (X) the Listing
and (Y) the expiration of any applicable lock-up period entered into by any
existing holder or holders of Common Stock of not less than five (5) percent of
the then outstanding Common Stock to facilitate the orderly listing of the
Common Stock in public markets in connection with the Listing. The foregoing
notwithstanding, the Required Holders may elect to convert the Series A
Preferred Stock into Common Stock as contemplated by clause (iii) of Section
6(a) at any time prior to December 31, 2016 by delivering written notice to the
Company pursuant to Section 6(f), and the Measurement Period with respect to
such conversion shall begin on the Trading Day following the date of conversion,
unless the Required Holders designate a different date as the beginning of the
Measurement Period pursuant to Section 6(f)(ii); the Conversion Common Stock
Value shall be calculated as contemplated by clause (ii) of Section 9(d),

A-3

--------------------------------------------------------------------------------




rather than as contemplated by clause (i) of Section 9(d), except that the
beginning of the Measurement Period shall be the date contemplated by this
Section 6(c)(i). In the event that a Change of Control Transaction occurs after
such Listing but prior to the last trading day of the respective Measurement
Period, if the Requisite Holders have not converted the Series A Preferred Stock
into Common Stock and the last day of the respective Measurement Period has not
occurred as contemplated by the previous sentence, the Series A Preferred Stock
will be treated in accordance with Section 6(c)(ii) rather than this Section
6(c)(i).
(ii)    If a Change of Control Transaction occurs prior to December 31, 2016 or
after a Listing but prior to the last trading day of the respective Measurement
Period as contemplated by the final sentence of Section 6(c)(i), such Change of
Control Transaction shall be deemed a Fundamental Change and shall not result in
a Triggering Event for purposes of clause (ii) of Section 6(a). Section 6(i)
shall apply with respect to such deemed Fundamental Change.
(d)    ESTIMATED PER SHARE VALUE. Until the occurrence of the earlier of (i) a
Triggering Event or (ii) a Listing as contemplated by the first sentence of
Section 6(c)(i), the Company shall determine and disclose an annual Estimated
Per Share Value; provided, that the Company shall not be required to determine a
second Estimated Per Share Value in fiscal year 2013. The Company shall
determine and disclose an annual Estimated Per Share Value in accordance with
the IPA Valuation Guidelines; provided, that the Board may in good faith
determine to revise the method for calculating the Estimated Per Share Value.
The Company shall promptly publicly disclose each such Estimated Per Share Value
in a Form 8-K, by press release or otherwise and shall disclose in writing to
the holders of shares of Series A Preferred Stock the value of the Series A
Preferred Stock included in the derivation of the Estimated Per Share Value, if
such value is not disclosed in the Form 8-K, press release or other
communication that discloses the Estimated Per Share Value. The Required Holders
may request that the Company obtain an appraisal of the Estimated Per Share
Value or the Company may voluntarily obtain an appraisal of the Estimated Per
Share Value (1) with respect to any determination of the Estimated Per Share
Value, if the Company has not determined such Estimated Per Share Value using an
independent appraiser, and (2) if the Company has not determined the Estimated
Per Share Value using an independent appraiser during the six month period prior
to the Triggering Event. In such event, each of the Company, on the one hand,
and the Required Holders, on the other hand, shall name one appraiser and the
two named appraisers shall promptly agree in good faith to the appointment of
one other appraiser, whose determination of such Estimated Per Share Value shall
be final and binding. The cost of such appraisal shall be paid by the Company.
(e)    ACCRUED AND UNPAID DIVIDENDS. Upon conversion, holders of shares of
Series A Preferred Stock shall be entitled to receive payment of any accrued but
unpaid dividends with respect to the shares of Series A Preferred Stock being
converted, including with respect to any dividend contemplated by the final
sentence of Section 2.
(f)    CONVERSION PROCEDURE.
(i)    Conversion of the Series A Preferred Stock upon election of the Required
Holders pursuant to Section 6(a)(iii) or as contemplated by the second sentence
of Section

A-4

--------------------------------------------------------------------------------




6(c) shall be effected by delivery to the Company by the Required Holders of a
written notice stating the election of such holders to convert the Series A
Preferred Stock. In the event the notice shall specify any name other than that
of a record holder, the notice shall be accompanied by documents confirming
ownership, reflecting compliance with the securities laws and, if applicable,
payment of all transfer taxes payable upon issuance of the shares of Common
Stock in such name. Other than such taxes, the Company shall pay any and all
issuance and other taxes (excluding taxes based on income) that may be payable
with respect to the issuance and/or delivery of shares of Common Stock on
conversion of Series A Preferred Stock. As promptly as practicable, but in no
event more than 15 days, after receipt by the Company of the written notice of
conversion from the Required Holders, the Company shall deliver notice of
conversion of the Series A Preferred Stock to all holders thereof. As promptly
as practicable, but in no event more than 5 Business Days after receipt by the
Company of the written notice of conversion from the Required Holders or (as
applicable) within 5 Business Days after the completion of any required
appraisal or Measurement Period as contemplated by the second sentence of
Section 6(c), the Company shall deliver or cause to be delivered the number of
validly issued, fully paid and non-assessable whole shares (that is, any
fraction of a share a holder would otherwise be entitled to receive shall be
rounded up to the nearest whole share) of Common Stock to which each record
holder or other recipient shall be entitled pursuant to Section 6(b) or (as
applicable) the second sentence of Section 6(c)(i) hereof.
(ii)    A conversion upon election of the Required Holders pursuant to Section
6(a)(iii) shall be deemed effective immediately prior to the open of business on
the date of the respective written notice to the Company. However, the Required
Holders may specify conversion upon a future date or event, such as the fifth
anniversary of the Effective Date but in no event later than the fifth
anniversary of the Effective Date. In the case of an election by the Required
Holders following a Listing that is subject to Section 6(c)(i), the Required
Holders may specify any Trading Day on which the Measurement Period shall begin;
provided, however, that such Trading Day shall be (i) no later than January 2,
2017 and (ii) no earlier than the first Trading Day after such election to
convert has been made by the Required Holders. Upon conversion, the rights of
the converting holder with respect to the shares being converted shall
terminate, except for the right to receive the shares of Common Stock issuable
upon conversion, and the person entitled to receive the shares of Common Stock
so issuable shall be treated for all purposes as having become the record holder
of such shares of Common Stock at the time of issuance. In the event the written
notice for conversion is delivered on a day the transfer books of the Company
for its Common Stock are closed, the conversion shall be deemed to have occurred
upon the close of business on the first immediately succeeding date on which
such transfer books are open, except as otherwise provided above.
(iii)    In connection with any conversion of Series A Preferred Stock pursuant
to Section 6(a)(i) or the first sentence of Section 6(c)(i), the Company shall
deliver or cause to be delivered the number of validly issued, fully paid and
non-assessable whole shares (that is, any fraction of a share a holder would
otherwise be entitled to receive shall be rounded up to the nearest whole share)
of Common Stock to which each holder of Series A

A-5

--------------------------------------------------------------------------------




Preferred Stock shall be entitled pursuant to Section 6(a)(i) or the first
sentence of Section 6(c)(i) hereof, as promptly as practicable (but in no event
more than 5 Business Days after the earliest day upon which the number of whole
shares of Common Stock can be determined).
(iv)    In connection with any conversion of Series A Preferred Stock pursuant
to Section 6(a)(ii), but excluding (for the avoidance of doubt) any Change of
Control Transaction deemed a Fundamental Change as contemplated by the final
sentence of Section 6(c)(i) or by Section 6(c)(ii), the Company shall deliver or
cause to be delivered the number of validly issued, fully paid and
non-assessable whole shares (that is, any fraction of a share a holder would
otherwise be entitled to receive shall be rounded up to the nearest whole share)
of Common Stock to which each holder of Series A Preferred Stock shall be
entitled pursuant to Section 6(a)(ii) effective as of immediately prior to the
subject Change of Control Transaction. In connection with any such Change of
Control Transaction, the Company shall provide all of the holders of Series A
Preferred Stock advance notice (before the Change of Control Transaction occurs)
of the respective Conversion Common Stock Value, Conversion Value Per Share of
Series A Preferred Stock and Current Common Stock Value as soon as reasonably
practicable, but in no event less than 15 days prior to such Change of Control
Transaction.
(v)    The shares of Common Stock issuable upon conversion of shares of Series A
Preferred Stock, when issued in accordance with the terms hereof, are hereby
declared to be, and shall be, validly issued, fully paid and nonassessable
shares of Common Stock in the hands of the holders thereof.
(vi)    In connection with any Triggering Event, if the Conversion Value Per
Share of Series A Preferred Stock is zero, the Series A Preferred Stock will be
automatically deemed cancelled without further consideration and shall cease to
be outstanding.
(g)    PRESERVATION OF REIT STATUS.
(i)    If, based upon the advice of legal counsel, the Board reasonably
determines that the conversion of shares of Series A Preferred Stock owned by
any holder (based on the Beneficial Ownership and Constructive Ownership of
Common Stock of such holder, assuming conversion of all Series A Preferred Stock
by such holder) would create a substantial risk that the Company would no longer
qualify as a REIT under Section 856(a)(6) of the Code (an “Adverse REIT Status
Determination”), then only such number of shares of Series A Preferred Stock
owned by such holder shall be converted into shares of Common Stock such that
there is no substantial risk that the Company would no longer qualify as a REIT
under Section 856(a)(6) of the Code. At least three (3) Business Days prior to
the Board making any Adverse REIT Status Determination, the Company shall give
written notice to each such holder of Series A Preferred Stock, notifying such
holder that the full conversion of Series A Preferred Stock by such holder may
be subject to an Adverse REIT Status Determination, and shall thereafter consult
in good faith with each such holder as to such determination, including as to
the actual Beneficial Ownership and Constructive Ownership of such holder,
before the Board makes any Adverse REIT Status Determination.

A-6

--------------------------------------------------------------------------------




(ii)    In connection with any Adverse REIT Status Determination each holder of
any Series A Preferred Stock subject to an Adverse REIT Status Determination
shall retain the remaining shares of Series A Preferred Stock and delay
conversion pursuant to an Alternate Conversion (as defined below).
(iii)    At such time as the Board reasonably determines that conversion of such
shares of Series A Preferred Stock would not create a substantial risk that the
Company would no longer qualify as a REIT under Section 856(a)(6) of the Code,
each share of Series A Preferred Stock that remains outstanding pursuant to
Section 6(g)(ii) shall convert (“Alternate Conversion”) into a number of shares
of Common Stock (or successor security) equal to the greater of (A) the number
of shares of Common Stock (or successor security) that such share of Series A
Preferred Stock would have been entitled to receive absent an Adverse REIT
Status Determination and (B) the number of shares of Common Stock (or successor
security) that such share of Series A Preferred Stock would be entitled to
receive if the Triggering Event were to occur on the date of the Alternate
Conversion. Any such holder of shares of Series A Preferred Stock may request
(but no more than once per calendar quarter) that the Board reevaluate its
Adverse REIT Status Determination, and the Board shall reevaluate its
determination within thirty (30) days of such request. The Board shall promptly
notify in writing each such holder of Series A Preferred Stock of the results of
each reevaluation of the applicable Adverse REIT Status Determination. Prior to
the Alternate Conversion of all shares of Series A Preferred Stock that remain
outstanding pursuant to Section 6(g)(ii), the provisions hereof (including in
the event of any Change of Control or Fundamental Changes that occurs after a
Triggering Event but before Alternative Conversion) shall continue to apply.
(iv)    If the Company declares, pays or sets a record date for payment of any
dividend on the Common Stock (including any stock dividend payable in shares of
Common Stock) after a Triggering Event but before an Alternate Conversion (in
particular, the issuance date of the subject Common Stock), each holder of any
share of Series A Preferred Stock subject to an Alternate Conversion shall be
entitled to a payment equal to what would have been received by such holder if
an Adverse REIT Status Determination had not occurred. In connection with an
Alternate Conversion, such payment shall be made by the Company in the form of a
number of shares of Common Stock equal to the amount of all such dividends
divided by the Current Common Stock Value.
(v)    This Section 6(g) shall apply to all of Section 6.
(h)    NO FRACTIONAL SHARES. No fractional shares or scrip representing
fractional shares of Common Stock shall be issued upon conversion of shares of
the Series A Preferred Stock but, in lieu thereof, any fractional interest shall
be rounded up to the next whole share (on a holder by holder basis).
(i)    FUNDAMENTAL CHANGE. In the event of any Fundamental Change, including any
Change of Control Transaction that is deemed a Fundamental Change pursuant to
Section 6(c), the Company or the successor or purchasing business entity shall
provide that the holders of each share of Series A Preferred Stock then
outstanding shall, in connection with such Fundamental

A-7

--------------------------------------------------------------------------------




Change, receive shares, or fractions of shares, of capital stock that have at
least equivalent economic value and opportunity (for the avoidance of doubt, the
option value of the Series A Preferred Stock shall be taken into account, based
on the number of days remaining until the fifth anniversary of the Effective
Date) and other rights and terms as the Series A Preferred Stock following such
Fundamental Change, which shall in each case take into account any income tax
consequences resulting from such Fundamental Change and exchange of securities
to such holders at the highest combined federal and state rate, the value of the
replacement capital stock being higher in value in an amount equal to any such
income tax consequences. The provisions of this Section 6(i) shall similarly
apply to successive Fundamental Changes. In connection with any Fundamental
Change, including any Change of Control Transaction that is deemed a Fundamental
Change pursuant to Section 6(c), the Company shall provide all of the holders of
Series A Preferred Stock with advance notice of the type of (and rights and
terms associated with the) capital stock proposed to be issued to the holders of
Series A Preferred Stock as a result of such Fundamental Change as soon as
reasonably practicable, but in no event less than 15 days prior to such
Fundamental Change.
(j)    RESERVATION OF SHARES. The Company shall at all times reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Series A Preferred Stock, such number
of shares of Common Stock, free of preemptive rights, as shall be sufficient to
effect the conversion of all shares of Series A Preferred Stock from time to
time outstanding. The Company shall, from time to time, in accordance with the
laws of the State of Maryland, use its best efforts to increase the authorized
number of shares of Common Stock if, at any time, the number thereof shall not
be sufficient to permit the conversion of all the then outstanding shares of
Series A Preferred Stock. If any shares of Common Stock required to be reserved
for conversion of shares of Series A Preferred Stock need to be registered with,
or approved by, any governmental authority under any federal or state law before
such shares may be issued upon conversion, the Company shall, in good faith and
as expeditiously as possible, endeavor to cause such shares to be duly
registered or approved, as the case may be. If the Common Stock is listed on a
national securities exchange, the Company shall, in good faith and as
expeditiously as possible, if permitted by the rules of such exchange, endeavor
to list and keep listed on such exchange, upon official notice of issuance, all
shares of Common Stock issuable upon conversion of shares of the Series A
Preferred Stock.
SECTION 7.    REDEMPTION. At any time after the fifth anniversary of the
Effective Date, the Company may redeem all, and not less than all, of the then
outstanding shares of Series A Preferred Stock (excluding any shares of Series A
Preferred Stock for which a Triggering Event has occurred, regardless of whether
the consummation of conversion upon such Triggering Event has occurred or is
pending) at a price per share of Series A Preferred Stock equal to the
Liquidation Preference plus declared and unpaid dividends thereon (the
“Redemption Price”). At least 15 but not more than 35 days prior to the date
specified for redemption (the “Redemption Date”), the Company shall give written
notice to each holder of record of Series A Preferred Stock notifying such
holder of the redemption and specifying the Redemption Price and the Redemption
Date. Any shares of Series A Preferred Stock redeemed pursuant to this Section 7
or otherwise acquired by the Company in any manner whatsoever shall be canceled
and shall become authorized but unissued shares of Preferred Stock without
designation as to class or series.

A-8

--------------------------------------------------------------------------------




SECTION 8.    EXCEPTED HOLDERS.
(a)    COMMON SHARE OWNERSHIP LIMIT. For purposes of Section 5.10 of the
Charter, each holder of the Series A Preferred Stock shall have an Excepted
Holder Limit (as such term is defined in Section 5.10 of the Charter) of a 20%
interest (in value or number of as-converted shares, whichever is more
restrictive) of the aggregate of the outstanding Common Stock of the Company,
subject to adjustment pursuant to Section 5.10(ii)(g) of the Charter.
(b)    PREFERRED SHARE OWNERSHIP LIMIT. For purposes of Section 5.10 of the
Charter, there shall be no Preferred Share Ownership Limit (as such term is
defined in Section 5.10 of the Charter) with respect to holdings of Series A
Preferred Stock, and each holder of the Series A Preferred Stock shall be deemed
an Excepted Holder (as such term is defined in Section 5.10 of the Charter) for
the purposes of the Preferred Share Ownership Limit with respect to its holdings
of Series A Preferred Stock. For the avoidance of doubt, one Person can hold all
of the outstanding shares of Series A Preferred Stock
(c)    Notwithstanding the foregoing, any Excepted Holder shall be subject, in
all events, to the provisions of Section 6(g).
SECTION 9.    DEFINITIONS. For purposes hereof, the following terms shall have
the meanings indicated:
(a)    “Beneficial Ownership” shall mean ownership of Shares by a Person,
whether the interest in the Shares is held directly or indirectly (including by
a nominee), and shall include interests that would be treated as owned through
the application of Section 544 of the Code, as modified by Section 856(h)(1)(B)
of the Code. The terms “Beneficial Owner,” “Beneficially Owns” and “Beneficially
Owned” shall have the correlative meanings.
(b)    “Business Day” shall mean any day other than a Saturday, a Sunday, or a
day on which commercial banks in New York City are authorized or required by law
or executive order to close, or a day which is, or is declared to be, a national
or New York State holiday.
(c)    “Change of Control Transaction” shall mean, with respect to the Company,
any event or series of related events (including, without limitation, any
issuance, transfer or other disposition of shares of Equity Stock of the
Company, merger, share exchange or consolidation) after which (a) any person or
Group is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934), directly or indirectly, of Equity Stock
representing greater than 50% of the combined voting power of the then
outstanding Equity Stock of the Company and (b) the beneficial owners, directly
or indirectly, of Equity Stock of the Company immediately prior to such event or
series of related events have less than 50% of the combined voting power of the
surviving entity (or its parent company) after such event or series of events.
In addition, any event that causes, directly or indirectly, any person or Group
other than the Company to become the beneficial owner of greater than 50% of the
outstanding economic interests in the Operating Partnership shall be deemed a
Change of Control Transaction. At any time prior to December 31, 2016 or (as
applicable) the end of the applicable Measurement Period contemplated by the
third sentence of Section 6(c)(i), the sale of a majority of the assets of the
Company (on a consolidated

A-9

--------------------------------------------------------------------------------




basis) in a transaction or series of related transactions shall constitute a
Change of Control Transaction; following the later to occur of December 31, 2016
or (as applicable) the end of the applicable Measurement Period contemplated by
the third sentence of Section 6(c)(i), the sale of a majority of the assets of
the Company (on a consolidated basis) in a transaction or series of related
transactions shall not constitute a Change of Control Transaction.
(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)    “Common Stock” shall mean the common stock, $0.0001 par value per share,
of the Company.
(f)    “Constructive Ownership” means ownership of Shares by a Person, whether
the interest in the Shares is held directly or indirectly (including by a
nominee), and shall include interests that would be treated as owned through the
application of Section 318(a) of the Code, as modified by Section 856(d)(5) of
the Code. The terms “Constructive Owner,” “Constructively Owns” and
“Constructively Owned” shall have the correlative meanings.
(g)    “Conversion Common Stock Value” shall mean: (i) in the case of conversion
of Series A Preferred Stock upon election of the Required Holders pursuant to
Section 6(a)(iii), the then most recent Estimated Per Share Value as of the date
of such election, as adjusted: (A) for any stock dividends, combinations,
splits, recapitalizations and the like with respect to the Common Stock after
the date of determination of such Estimated Per Share Value and (B) so that the
Estimated Per Share Value is calculated on (1) a net asset value basis (i.e.,
net of liabilities and the aggregate Liquidation Preference that the then
outstanding Series A Preferred Stock would be entitled to receive in connection
with a liquidation of the Company) and (2) based on the assumption that the
Series A Preferred Stock is not outstanding, except that, to the extent the
Company (or one of its Affiliates) has sold any property included in the
determination of such Estimated Per Share Value, the gross sale price of each
such property shall be substituted for the estimated value of such property
included in such Estimated Per Share Value; (ii) in the case of a Listing, the
average daily closing price of the Common Stock for a 30 Trading Day period (the
“Measurement Period”) commencing on the first Trading Day after the date that is
the 180th day following the later to occur of (A) the Listing and (B) the
expiration of any applicable lock-up period entered into by any existing holder
or holders of Common Stock of not less than five (5) percent of the then
outstanding Common Stock to facilitate the orderly listing of the Common Stock
in public markets in connection with the Listing, provided, however, that, if a
Change of Control Transaction shall occur prior to the end of such Measurement
Period, the Conversion Common Stock Value shall be determined in accordance with
clause (iii) of this sentence; and (iii) in the case of a Change of Control
Transaction, the value per share of Common Stock established thereby or, if the
value per share of Common Stock is not established in connection with such
Change of Control Transaction, the value per share that the Board shall in good
faith determine in connection with such Change of Control Transaction, if
applicable, based on the value of the consideration paid for or with respect to
or by extension to the Common Stock in connection therewith.
(h)    “Conversion Company Value” shall mean (i) the Conversion Common Stock
Value multiplied by (ii) the Effective Date Outstanding Shares.

A-10

--------------------------------------------------------------------------------




(i)    “Conversion Value Per Share of Series A Preferred Stock” shall mean the
result of: (i) 15.0 percent (0.15) of the excess, if any, of (A) Conversion
Company Value over (B) the Threshold Value; divided by (ii) the number of shares
of Series A Preferred Stock outstanding on the date of the Triggering Event;
and, in the case of a Triggering Event based upon a Listing or Change of Control
Transaction (including any instance pursuant to Section 6(c) where a Measurement
Period is utilized) only, multiplied by (iii) 115 percent (1.15); provided,
however, that if a listing application or securities registration statement has
been filed in anticipation of a Listing, or a Change of Control Transaction has
been announced, in either case, prior to the fifth anniversary of the Effective
Date, and such Listing has not occurred or Change of Control Transaction has not
been closed, then the Conversion Value Per Share of Series A Preferred Stock, in
connection with an exercise or conversion on such date, will be determined in
connection with such subsequent Listing (and the subsequent Measurement Period)
or as of the date of closing of such Change of Control Transaction (or other
Change of Control Transaction that arises in response to such first Change of
Control Transaction); provided, further, however, that if such Listing or Change
of Control Transaction does not occur within 270 days following the fifth
anniversary of the Effective Date, then the Series A Preferred Stock shall be
converted on the same basis as if the holder had elected to convert the Series A
Preferred Stock on the fifth anniversary of the Effective Date. If the amount of
clause (A) above is equal to, or less than, the amount of clause (B) above, then
the Conversion Value Per Share of Series A Preferred Stock shall be equal to
zero.
(j)    “Current Common Stock Value” shall mean Conversion Common Stock Value,
provided, however, that, for purposes of determining Current Common Stock Value,
Estimated Per Share Value as referenced in clause (i) of Section 9(d) shall be
calculated assuming the conversion of all shares of Series A Preferred Stock
outstanding immediately prior to such Triggering Event and assuming the net
asset value is not decreased by the Liquidation Preference referred to in
Section 3.
(k)    “Effective Date” shall mean July 31, 2013.
(l)    “Effective Date Outstanding Shares” shall mean [_______________] shares
of Common Stock (as appropriately adjusted for any stock dividends,
combinations, splits, recapitalizations and the like with respect to the Common
Stock after the Effective Date). For the avoidance of doubt, shares of Common
Stock issuable upon the exercise or payment of stock options, warrants, rights
and other equity securities with respect to which shares of Common Stock have
not actually been issued prior to the Effective Date, including the Series A
Preferred Stock and any shares of Common Stock issuable upon conversion of the
Series A Preferred Stock, shall not be deemed outstanding for this purpose.
(m)    “Equity Stock” shall mean all classes or series of stock of the Company
that the Company shall have authority to issue.
(n)    “Estimated Per Share Value” shall mean the estimated per share value of
Common Stock calculated in accordance with Section 6(d).
(o)    “Fundamental Change” shall mean the occurrence of any transaction or
event or series of transactions or events resulting in the reclassification or
recapitalization of the outstanding

A-11

--------------------------------------------------------------------------------




Common Stock (except a change in par value, or from no par value to par value,
or subdivision or other split or combination of the shares of Common Stock), or
the occurrence of any consolidation, merger, share exchange or other such
transaction to which the Company is a party, except a consolidation or merger in
which the Company is the surviving corporation and which does not result in any
such reclassification or recapitalization, and in each case other than a Change
of Control Transaction other than as contemplated by Section 6(c).
(p)    “Group” means any person, or any two or more persons acting as a group
within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended, and all Affiliates of such person or persons.
(q)    “IPA Valuation Guidelines” shall mean the Investment Program Association
Practice Guideline 2013-01, Valuations of Publicly Registered Non-Listed REITs,
as such may be amended or restated from time to time, and including any
successor or replacement thereto.
(r)    “Junior Stock” means the Common Stock and any other class or series of
stock of the Company that by its terms is junior to the Series A Preferred Stock
with respect to liquidation, dissolution and winding up.
(s)    “Listing” shall mean the listing of any Equity Stock of the Company on a
national securities exchange. Upon such Listing, such shares of Equity Stock
shall be deemed “listed.”
(t)    “Operating Partnership” shall mean Behringer Harvard Multifamily OP I LP.
(u)    “Parity Stock” shall mean any class or series of shares entitled by the
terms thereof to amounts distributable upon liquidation, dissolution or winding
up, as the case may be, in proportion to their respective liquidation amounts,
without preference or priority of one over the other as between the holders of
such shares and the holders of shares of Series A Preferred Stock.
(v)    “REIT” shall mean a “real estate investment trust” pursuant to Sections
856-860 of the Code.
(w)    “Required Holders” shall mean the holders of a majority of the then
outstanding shares of Series A Preferred Stock.
(x)    “Senior Stock” shall mean any class or series of stock of the Company
entitled by the terms thereof to the receipt of amounts payable upon
liquidation, dissolution or winding up, as the case may be, in preference to the
Series A Preferred Stock.
(y)    “Threshold Value” shall mean the aggregate value of all Effective Date
Outstanding Shares, which shall be determined by multiplying: (i) (A) the price
paid for each share of Common Stock (as appropriately adjusted for any stock
dividends, combinations, splits, recapitalizations and the like with respect to
the Common Stock after the Effective Date and prior to the date the Estimated
Per Share Value is next publicly reported), plus (B) (1) a cumulative,
non-compounded, annual rate of return of 7% from the date of initial issuance of
the Common Stock until the date of determination (calculated like simple
interest on a daily basis based on a 365 day year) on a per share basis minus

A-12

--------------------------------------------------------------------------------




(2) the total amount of dividends (whether in securities, cash or other
property, with the value of any dividends paid in securities or other property
being reasonably determined by the Board) declared (on a per share basis) on the
Common Stock since the date of initial issuance of the Common Stock until the
date of determination (as appropriately adjusted for any stock dividends,
combinations, splits, recapitalizations and the like with respect to the Common
Stock after the Effective Date and prior to the date the Estimated Per Share
Value is next publicly reported) by (ii) [______________] (as appropriately
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like with respect to the Common Stock after the Effective Date and prior to
the date the Estimated Per Share Value is next publicly reported).
(z)    “Trading Day” shall mean any day on which the New York Stock Exchange is
open for trading whether or not the Common Stock is then listed on the New York
Stock Exchange and whether or not there is an actual trade of Common Stock on
any such day.
SECOND:  These Articles Supplementary have been approved by the Board in the
manner and by the vote required by law.


THIRD:  These Articles Supplementary shall be effective at the time the State
Department of Assessments and Taxation of Maryland accepts these Articles
Supplementary for record.


FOURTH:  The undersigned acknowledges these Articles Supplementary to be the
corporate act of the Company and, as to all matters or facts required to be
verified under oath, the undersigned acknowledges that to the best of his
knowledge, information and belief, these matters and facts are true in all
material respects and that this statement is made under the penalties for
perjury.
FIFTH:  The Board has adopted a resolution authorizing the Chief Operating
Officer to sign these Articles Supplementary.
[SIGNATURES ON FOLLOWING PAGE]



A-13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Behringer Harvard Multifamily REIT I, Inc. has caused these
Articles Supplementary to be executed under the seal in its name and on its
behalf by the Chief Operating Officer, and attested to by its Secretary, this
31st day of July, 2013.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.




By:             
Name: Mark T. Alfieri
Title:     Chief Operating Officer
 
Attest:







Secretary
 



A-14

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF MF REIT REPRESENTATION LETTER
_______________ ____, 20__


Behringer Harvard Multifamily
REIT I Service Holdings, LLC


Behringer Harvard Multifamily
Advisors I, LLC


Behringer Harvard Multifamily
Management Services, LLC


Behringer Harvard Institutional GP LP


Pursuant to Section 6.3(a)(iii) of that certain Master Modification Agreement,
dated as of July 31, 2013, by and among Behringer Harvard Multifamily REIT I,
Inc., a Maryland corporation (“MF REIT”), Behringer Harvard Multifamily OP I LP,
a Delaware limited partnership (“MF OP”), REIT TRS Holding, LLC, a Delaware
limited liability company (“REIT TRS”), Behringer Harvard Multifamily REIT I
Services Holdings, LLC, a Texas limited liability company (“Services Holdings”),
Behringer Harvard Multifamily Advisors I, LLC, a Texas limited liability company
(“Advisor”), Behringer Harvard Multifamily Management Services, LLC, a Texas
limited liability company (“Property Manager” and together with Advisor, the
“Service Providers”), and solely with respect to Articles I, IV, IX, and X and
Sections 2.2, 8.3, and 8.7(b) thereof, Behringer Harvard Institutional GP LP, a
Texas limited partnership (“BHMP GP”), as amended, supplemented or otherwise
modified from time to time (the “Modification Agreement”), MF REIT hereby
delivers this MF REIT Representation Letter (this “Letter”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Modification Agreement.
MF REIT represents and warrants to Services Holdings, the Service Providers, and
BHMP GP as of the Self-Management Closing, as follows:
1.
Organization.

a.    MF REIT is a corporation validly existing and in good standing under the
laws of the State of Maryland. MF REIT has the requisite corporate power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted except where the failure to have such
power and authority would not reasonably be expected to have a MF REIT Material
Adverse Effect.
b.    MF OP is a limited partnership validly existing and in good standing under
the laws of the State of Delaware. MF OP has the requisite partnership power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now

B-1

--------------------------------------------------------------------------------




being conducted except where the failure to have such power and authority would
not reasonably be expected to have a MF REIT Material Adverse Effect.
c.    REIT TRS is a limited liability company validly existing and in good
standing under the laws of the State of Delaware. REIT TRS is a direct,
wholly-owned Subsidiary of MF OP.
2.
Authority; Approvals.

a.    MF REIT has full corporate power and authority to consummate the
Self-Management Closing and execute and deliver each Ancillary Agreement to
which MF REIT is or will become a party. No provision of Law applicable to MF
REIT or the MF REIT Organizational Documents requires approval by the
stockholders of MF REIT of the Ancillary Agreements to which MF REIT is or will
become a party or the Transactions. The execution and delivery by MF REIT of
this Letter and each Ancillary Agreement to which MF REIT is or will become a
party, and the Transactions, have been duly authorized by all necessary
corporate action and no other proceedings on the part of MF REIT are necessary
to authorize the execution and delivery of this Letter, the Ancillary
Agreements, and the consummation of the Transactions. Each of the Modification
Agreement, this Letter, and each Ancillary Agreement to which MF REIT is or will
become a party, have been, or when executed and delivered by MF REIT will be, as
applicable, duly and validly executed and delivered by MF REIT and, assuming the
due authorization, execution and delivery hereof and thereof by the other
parties hereto or thereto, constitutes or will constitute, as applicable, a
legal, valid and binding agreement of MF REIT, enforceable against MF REIT in
accordance with its terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to enforcement of creditors’ rights generally, and (ii)
general equitable principles.
b.    REIT TRS has full limited liability company power and authority to
consummate the Self-Management Closing and execute and deliver each Ancillary
Closing Document to be executed or delivered by REIT TRS. The execution and
delivery by REIT TRS of this Letter and each Ancillary Agreement to which REIT
TRS is or will become a party, and the Transactions, have been duly authorized
by all necessary corporate action and no other proceedings on the part of REIT
TRS are necessary to authorize the execution and delivery of this Letter, the
Ancillary Agreements, and the consummation of the Transactions. Each of the
Modification Agreement, this Letter, and each Ancillary Agreement to which REIT
TRS is or will become a party, have been, or when executed and delivered by REIT
TRS will be, as applicable, duly and validly executed and delivered by REIT TRS
and, assuming the due authorization, execution and delivery hereof and thereof
by the other parties hereto or thereto, constitutes or will constitute, as
applicable, a legal, valid and binding agreement of REIT TRS, enforceable
against REIT TRS in accordance with its terms, except that such enforcement may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) general equitable principles.

B-2

--------------------------------------------------------------------------------




c.    To the Knowledge of MF REIT, no declaration, filing or registration with,
or notice to, or authorization, consent or approval of, any Governmental
Authority or any other Person is required to be made, obtained or given by or on
behalf of MF REIT, MF OP, REIT TRS, or their respective Affiliates the absence
of which would prevent the consummation by MF REIT, MF OP, REIT TRS, or their
respective Affiliates of the Transactions, or the performance by any of MF REIT,
MF OP, REIT TRS or their respective Affiliates of its obligations under the
Modification Agreement or the Ancillary Agreements to which such Person is or
will become a party, other than any such declarations, filings, registrations,
notices, authorizations, consents or approvals obtained prior to the date
hereof.
3.
No Proceedings.

To the Knowledge of MF REIT, no Judgment of any court or Governmental Authority
of competent jurisdiction nor any applicable Law is in effect which would (i)
prohibit the consummation of any of the Self-Management Transactions,
(ii) declare unlawful any of the Self-Management Transactions, or (iii) cause
any of the Self-Management Transactions to be rescinded.


4.
Satisfaction of Conditions to Closing.

To the Knowledge of MF REIT, all of the conditions set forth in Section 6.3(a)
of the Modification Agreement with respect to the consummation of the
Self-Management Closing have been satisfied or will be satisfied as of the
Self-Management Closing.


* * * * * *





B-3

--------------------------------------------------------------------------------




Sincerely,


BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
By:
 
 
 
Name:
 
 
Title:
 
 
 
 









CC (with attachments):


Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Robert S. Aisner


Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Chief Legal Officer


Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention:    Donald E. Batterson
Jeffrey R. Shuman





B-4

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT
This FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT (this
“Agreement”), is made and entered as of the 31st day of July, 2013 (the
“Effective Date”), by and between BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a
Maryland corporation (the “Company”), and BEHRINGER HARVARD MULTIFAMILY ADVISORS
I, LLC, a Texas limited liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company and the Advisor previously entered into that certain Fourth
Amended and Restated Advisory Management Agreement dated June 14, 2010 (as
amended, the “Original Agreement”);
WHEREAS, the Company has issued shares of its common stock, par value $0.0001,
to the public, which shares are registered with the Securities and Exchange
Commission and may subsequently issue additional securities;
WHEREAS, the Company has been formed to acquire and operate a diverse portfolio
of real estate assets at all stages of development with a focus on high quality
multifamily, student housing, age-restricted properties, commercial properties,
such as office buildings, shopping centers, business and industrial parks,
manufacturing facilities, warehouses and distribution facilities and motel and
hotel properties, to originate or invest in mortgage, bridge, mezzanine or other
loans and Section 1031 tenant-in-common interests, or in entities that make
investments similar to the foregoing, and to make investments with joint venture
partners;
WHEREAS, the Company currently qualifies as a real estate investment trust and
invests its funds in investments permitted by the terms of the Company’s
Articles of Incorporation and Sections 856 through 860 of the Internal Revenue
Code;
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision of, the Board, all as
provided herein;
WHEREAS, the Advisor is willing to undertake to provide these services, subject
to the supervision of the Board, on the terms and conditions hereinafter set
forth;
WHEREAS, the Board (based upon the recommendation of the Special Committee),
including a majority of the members of the Board not otherwise interested in the
transactions contemplated hereby directly or through an Affiliate, and Advisor
each have approved and declared advisable this Agreement;

C-1

--------------------------------------------------------------------------------




WHEREAS, the Board (based upon the recommendation of the Special Committee),
including a majority of the members of the Board not otherwise interested in the
transactions contemplated hereby directly or through an Affiliate, has
determined that this Agreement is in furtherance of and consistent with its
business strategy, is fair and reasonable to the Company, and is in the best
interests of its stockholders;
WHEREAS, concurrent with entry into this Agreement, the Company, Advisor,
Behringer Harvard Multifamily OP I LP, REIT TRS Holding, LLC, Behringer Harvard
Multifamily Management Services, LLC, Behringer Harvard Multifamily REIT I
Services Holdings, LLC, and Behringer Harvard Institutional GP LP are entering
into that certain Master Modification Agreement, dated as of the Effective Date
(the “Master Modification Agreement”), and certain related agreements; and
WHEREAS, the Company and the Advisor desire to amend and restate in its entirety
the Original Agreement as set forth herein to, among other things, modify the
asset management fees and certain other fees earned by the Advisor, including
the reduction of the fees contemplated by Section 3.01 to reflect the transfer
of the Initial Transferred Executives (as defined in the Master Modification
Agreement) from Advisor to the Company in connection with the execution and
delivery of the Master Modification Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
amend and restate the Original Agreement as follows:
ARTICLE I
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
Acquisition Expenses. A non-accountable acquisition expense reimbursement in the
amount of (i) 0.25% of the funds paid for purchasing an Asset, including any
debt attributable to the Asset, plus 0.25% of the funds budgeted for
development, construction or improvement in the case of Assets that the Company
acquires and intends to develop, construct or improve or (ii) 0.25% of the funds
advanced in respect of a loan or other investment. In addition, to the extent
the Advisor directly provides services formerly provided or usually provided by
third parties, including without limitation accounting services related to the
preparation of audits required by the Securities and Exchange Commission,
property condition reports, title services, title insurance, insurance brokerage
or environmental services related to the preparation of environmental
assessments in connection with a prospective or completed investment (the
“Additional Services”), the direct employee costs and burden to the Advisor of
providing the Additional Services shall be Acquisition Expenses. Acquisition
Expenses also include any investment-related expenses due to third parties in
the case of a completed investment, including, but not limited to legal fees and
expenses, travel and communications expenses, costs of appraisals,

C-2

--------------------------------------------------------------------------------




accounting fees and expenses, third-party brokerage or finder’s fees, title
insurance, premium expenses and other closing costs. Acquisition Expenses also
include any payments made to (i) a prospective seller of an asset, (ii) an agent
of a prospective seller of an asset, or (iii) a party that has the right to
control the sale of an asset intended for investment by the Company that are not
refundable and that are not ultimately applied against the purchase price for
such asset (“Non-Refundable Payments”).
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other duly qualified and licensed Person (including any fees or commissions
paid by or to any duly qualified and licensed Affiliate of the Company or the
Advisor) in connection with making or investing in Mortgages or other loans or
the purchase, development or construction of an Asset, including, without
limitation, real estate commissions, selection fees, investment banking fees,
third party seller’s fees (to the extent the Company agrees to pay any such fees
as part of an acquisition), Development Fees, Construction Fees, non-recurring
management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of any Property.
Acquisition and Advisory Fees. The fees payable to the Advisor pursuant to
Section 3.01(b).
Additional Services. Additional Services shall have the meaning ascribed to such
term in the definition of Acquisition Expenses.
Advisor. Behringer Harvard Multifamily Advisors I, LLC, a Texas limited
liability company, any successor advisor to the Company, or any Person to which
Behringer Harvard Multifamily Advisors I, LLC or any successor advisor
subcontracts all or substantially all of its functions.
Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling or holding, with the power to vote, 10% or more of the
outstanding voting securities of such other Person; (ii) any Person 10% or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner. For the
avoidance of doubt, for the purposes of Article V of this Agreement, the
Company, the Operating Partnership and their respective subsidiaries shall not
be considered Affiliates of the Advisor and vice versa.
Articles of Incorporation. The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended or restated from time to
time.
Assets. Properties, Mortgages, loans and other direct or indirect investments
(other than investments in bank accounts, money market funds or other current
assets) owned by the

C-3

--------------------------------------------------------------------------------




Company, directly or indirectly through one or more of its Affiliates or Joint
Ventures or through other investment interests.
Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in Assets
pursuant to Section 3.01(a) of this Agreement.
Automatic Extension. Automatic extension shall have the meaning ascribed to such
term in Section 4.01.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets before deduction for depreciation, bad debts or other
non-cash reserves, computed by taking the average of the values at the end of
each month during the period.
Base Fee Amount. Base Fee Amount shall have the meaning ascribed to such term in
Section 3.01(d).
Board. The Board of Directors of the Company.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Change of Control. Any (i) event (including, without limitation, issue, transfer
or other disposition of Common Shares of capital stock of the Company or equity
interests in the Operating Partnership, merger, share exchange or consolidation)
after which any “person” (as that term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company or
the Operating Partnership representing greater than 50% of the combined voting
power of the Company’s or the Operating Partnership’s then outstanding
securities, respectively; provided, that, a Change of Control shall not be
deemed to occur as a result of any widely distributed public offering of the
Common Shares or (ii) direct or indirect sale, transfer, conveyance or other
disposition (other than pursuant to clause (i)), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company or the Operating Partnership, taken as a whole, to any “person” (as that
term is used in Sections 13(d) and 14(d) of the Exchange Act).
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean the
provision as in effect from time to time, as the any successor provision
thereto, as interpreted by any applicable regulations as in effect from time to
time.
Common Shares. Any shares of the Company’s common stock, par value $0.0001 per
share.
Company. Behringer Harvard Multifamily REIT I, Inc., a corporation organized
under the laws of the State of Maryland. Unless the context clearly indicates
otherwise, references to the Company shall include its direct and indirect
subsidiaries, including the Operating Partnership.

C-4

--------------------------------------------------------------------------------




Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.
Contract Purchase Price. The amount (i) actually paid and/or budgeted by the
Company in respect of the purchase, development, construction or improvement of
a Property, (ii) of funds advanced by the Company with respect to a Mortgage or
other loan or (iii) actually paid and/or budgeted by the Company in respect to
the purchase of other Assets, in each case exclusive of Acquisition Fees and
Acquisition Expenses but including any debt obtained or entered into at or prior
to the purchase, development, construction or improvement of an Asset and used
to fund such transaction (and excluding, to the extent necessary to avoid double
counting, any debt financing obtained subsequent to the purchase, development,
construction or improvement of an Asset).
Convertible Preferred Shares. Any shares of the Company’s Series A
non-participating, voting, cumulative, convertible 7.0% preferred stock, par
value $0.0001 per share.
Cost of Investment. For each Asset, (i) with respect to an Asset wholly owned by
the Company or any wholly owned subsidiary, the Fully Loaded Cost, and (ii) in
the case of an Asset owned by any Joint Venture or in some other manner in which
the Company is a co-venturer or partner or otherwise a co-owner, (A) the Fully
Loaded Cost if the Company (or any subsidiary) controls the Asset; owns a
majority interest, directly or indirectly, in the Asset; or provides a
substantial amount of services in the acquisition, development, or management of
the Asset (as determined by a majority of the Independent Directors) or (B) the
portion of the Fully Loaded Cost that is attributable to the Company’s
investment in the Joint Venture or other interest in such Asset if the Company
does not control, own a majority of, or provide substantial services in the
acquisition, development, or management of, the Asset.
Dealer Manager. Behringer Securities LP, an Affiliate of the Advisor, or such
Person selected by the Board to act as the dealer manager for an Offering.
Debt Financing Fee. Debt Financing Fee shall have the meaning ascribed to such
term in Section 3.01(d).
Development Fee. A fee for the packaging of an Asset, including the negotiation
and approval of plans, and any assistance in obtaining zoning and necessary
variances and financing for a specific development Property, either initially or
at a later date.
Director. A member of the Board.
Distributions. Any dividends or other distributions of money or other property
by the Company to holders of Common Shares, including distributions that may
constitute a return of capital for federal income tax purposes but excluding
distributions that constitute the redemption of any Common Shares and excluding
distributions on any Common Shares before their redemption.
Excess Amount. Excess Amount shall have the meaning ascribed to such term in
Section 3.04.

C-5

--------------------------------------------------------------------------------




Exchange Act. The Securities Exchange Act of 1934, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Exchange Act
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
Existing Credit Facility. Credit Facility means that certain Credit Agreement,
dated as of March 26, 2010 among the Operating Partnership and Behringer Harvard
Orange, LLC (d/b/a Grand Reserve Orange) collectively as borrower, and Northmarq
Capital, LLC, as lender, which provides for a senior secured revolving credit
facility of $150,000,000.
Expense Year. Expense Year shall have the meaning ascribed to such term in
Section 3.04.
FINRA. The Financial Industry Regulatory Authority, Inc.
Fully Loaded Cost. The Contract Purchase Price of an Asset at the time of
acquisition (exclusive of closing costs), plus the amount actually paid and/or
budgeted for the development, construction or improvement of the Asset,
inclusive of expenses related thereto.
Grandfathered Transactions. Grandfathered Transactions shall have the meaning
ascribed to such term in Section 3.01(b).
Gross Proceeds. The aggregate purchase price of all Common Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement. For the purpose of computing Gross Proceeds, the purchase price
of any Common Share for which reduced Selling Commissions are paid to the Dealer
Manager or a Soliciting Dealer (where net proceeds to the Company are not
reduced) shall be deemed to be the full amount of the offering price per Common
Share pursuant to the Prospectus for the Offering without reduction.
Independent Director. A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Sponsor or the Advisor by virtue of (i)
ownership of an interest in the Sponsor, the Advisor or any of their Affiliates,
other than the Company, (ii) employment by the Sponsor, the Company, the Advisor
or any of their Affiliates, (iii) service as an officer or director of the
Sponsor, the Advisor or any of their Affiliates, other than as a Director of the
Company, (iv) performance of services for the Company, other than as a Director
of the Company, (v) service as a director or trustee of more than three real
estate investment trusts organized by the Sponsor or advised by the Advisor, or
(vi) maintenance of a material business or professional relationship with the
Sponsor, the Advisor or any of their Affiliates. Notwithstanding the foregoing,
and consistent with (v) above, serving as a director of or receiving director
fees from or owning an interest in a REIT or other real estate program organized
by the Sponsor or advised or managed by the Advisor or its Affiliates shall not,
by itself, cause a Director to be deemed associated with the Sponsor or the
Advisor. A business or professional relationship is considered material if the
aggregate annual gross revenue derived by the Director from the Sponsor, the
Advisor and their Affiliates (excluding fees for serving as a director of the
Company or other REIT or real estate program organized or advised or managed by
the Advisor or its Affiliates) exceeds five percent

C-6

--------------------------------------------------------------------------------




of either the Director’s annual gross income during either of the last two years
or the Director’s net worth on a fair market value basis. An indirect
association with the Sponsor or the Advisor shall include circumstances in which
a Director’s spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, or brother- or sister-in-law is or has been associated with the
Sponsor, the Advisor, any of their Affiliates, or the Company.
Initial Investment. Initial Investment shall have the meaning ascribed to such
term in Section 6.13.
Initial Transferred Executives. Initial Transferred Executives shall have the
meaning given to such term in the Master Modification Agreement.
Intellectual Property Rights. All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.
Joint Venture Financing. Joint Venture Financing shall have the meaning ascribed
to such term in Section 3.01(d).
Joint Ventures. A legal organization formed to provide for the sharing of the
risks and rewards in an enterprise co-owned and operated for mutual benefit by
two or more business partners and established to acquire or hold Assets.
Listing or Listed. The filing of a Form 8-A to register any class of the
Company’s securities on a national securities exchange and an original listing
application related thereto; provided, that the Shares shall not be deemed to be
Listed until trading in the Shares shall have commenced on the relevant national
securities exchange.
LPA. A limited partnership agreement (or other organizational agreement or other
contract) involving the Company or any of its Affiliates that is entered into or
made effective to memorialize a development/redevelopment project.
Master Modification Agreement. Master Modification Agreement shall have the
meaning ascribed to such term in the recitals.
Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidence of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidence of indebtedness or obligations.

C-7

--------------------------------------------------------------------------------




NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association on
May 7, 2007, and in effect on the date hereof.
Net Income. For any period, the Company’s total revenues applicable to that
period, less the total expenses applicable to the period other than additions to
reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets.
Non-Refundable Payments. Non-Refundable Payments shall have the meaning ascribed
to such term in the definition of Acquisition Expenses.
Offering. Any public offering of Shares pursuant to an effective registration
statement filed under the Securities Act, other than a public offering of Shares
under a distribution reinvestment plan.
Operating Partnership. Behringer Harvard Multifamily OP I LP, a Delaware limited
partnership, through which the Company may own Assets.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Preferred Shares. Any shares of the Company’s preferred stock, par value $0.0001
per share, including the Convertible Preferred Shares.
Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Ventures or other investment interests, regardless of
whether the Company consolidates the financial results of these entities).
Proprietary Property. All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to advice
regarding current and potential Assets, and all modifications, enhancements and
derivative works of the foregoing.
Prospectus. Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act, or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company.
Real Property or Real Estate. Land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land.
REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in interests in Real
Estate (including fee ownership and

C-8

--------------------------------------------------------------------------------




leasehold interests) or in loans secured by Real Estate or both in accordance
with Sections 856 through 860 of the Code.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Company or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Mortgage or other loan or
portion thereof (including with respect to any Mortgage or other loan, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments of amounts owed pursuant to the Mortgage or other loan) and
any event with respect to a Mortgage or other loan which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.
Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean the provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
Self-Management Closing Date. Self-Management Closing Date shall have the
meaning ascribed to such term in the Master Modification Agreement.
Selling Commissions. Any and all commissions payable to underwriters, dealer
managers or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to Behringer Securities LP.
Shares. Shares of stock of the Company of any class or series, including Common
Shares or Preferred Shares.

C-9

--------------------------------------------------------------------------------




Soliciting Dealers. Broker-dealers who are members of FINRA, or that are exempt
from broker-dealer registration, and who, in either case, have executed
participating broker or other agreements with the Dealer Manager to sell Shares.
Special Committee. The committee of the Board formed and authorized with respect
to certain self-management transactions, the members of which are, as of the
Effective Date, E. Alan Patton, Jonathan L. Kempner, Roger D. Bowler and Sami S.
Abbasi.
Sponsor. Sponsor has the meaning ascribed to such term in the Articles of
Incorporation.
Stockholders. The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.
Subsequent Transactions. Subsequent Transactions shall have the meaning ascribed
to such term in Section 3.01(b).
Termination Date. The date of termination of this Agreement.
Texas Tax Code. The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006). Reference to any provision of the Texas Tax Code Act shall mean the
provision as in effect from time to time, as the same may be amended, and any
successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.
Third Party Engagements. Third Party Engagements shall have the meaning ascribed
to such term in Section 3.01(d).
Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, which are
in any way related to the operation of the Company or to Company business,
including the Asset Management Fee, but excluding (i) the expenses of raising
capital such as organization and offering expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments, (iii)
taxes, (iv) non-cash expenditures such as depreciation, amortization and bad
debt reserves, (v) Acquisition Fees and Acquisition Expenses, (vi) real estate
commissions on the Sale of Assets, and (vii) other fees and expenses connected
with the acquisition, disposition, management and ownership of real estate
interests, mortgage loans or other property (including the costs of foreclosure,
insurance premiums, legal services, maintenance, repair and improvement of
property).
Value of Investment. For each Asset, if available, (i) with respect to an Asset
wholly owned by the Company or any wholly owned subsidiary, the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves), and (ii) in the case of
an Asset owned by any Joint Venture or in some other manner in which the Company
is a co-venturer or partner or otherwise a co-owner, (A) the Asset’s value
established by the most recent independent valuation report (without reduction
for depreciation, bad debts or other non-cash reserves) if the Company (or any
subsidiary) controls the Asset;

C-10

--------------------------------------------------------------------------------




owns a majority interest, directly or indirectly, in the Asset; or provides a
substantial amount of services in the acquisition, development, or management of
the Asset (as determined by a majority of the Independent Directors) or (B) the
portion of the Asset’s value established by the most recent independent
valuation report (without reduction for depreciation, bad debts or other
non-cash reserves) that is attributable to the Company’s investment in the Joint
Venture or other interest in such Asset if the Company does not control, own a
majority of, or provide substantial services in the acquisition, development, or
management of, the Asset. Nothing in this definition is intended to obligate the
Advisor to obtain independent valuations at any point in time beyond those
specified in the Prospectus most recently used prior to the date of this
Agreement.
ARTICLE II
THE ADVISOR
2.01    Appointment. The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.
2.02    Duties of the Advisor.
(a)    The Advisor shall be deemed to be in a fiduciary relationship to the
Company and its Stockholders. Subject to Section 2.08, the Advisor undertakes to
use its commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board. In
performing its duties, subject to the supervision of the Board and consistent
with the provisions of the Articles of Incorporation and Bylaws, the Advisor
shall, either directly or by engaging a duly qualified and licensed Affiliate of
the Advisor or other duly qualified and licensed Person:
(i)    provide the Company with research and economic and statistical data in
connection with the Assets and investment policies;
(ii)    manage the Company’s day-to-day operations and perform and supervise the
various administrative functions reasonably necessary for the management and
operations of the Company;
(iii)    maintain and preserve the books and records of the Company, including
stock books and records reflecting a record of the Stockholders and their
ownership of the Company’s Shares;
(iv)    investigate, select, and, on behalf of the Company, engage and conduct
business with the duly qualified and licensed Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to duly qualified and licensed consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for

C-11

--------------------------------------------------------------------------------




collection, insurers, insurance agents, banks, builders, developers, property
owners, mortgagors, property management companies, transfer agents and any and
all agents for any of the foregoing, including duly qualified and licensed
Affiliates of the Advisor, and duly qualified and licensed Persons acting in any
other capacity deemed by the Advisor necessary or desirable for the performance
of any of the foregoing services, including but not limited to entering into
contracts in the name of the Company with any of the foregoing;
(v)    consult with the officers and the Board and assist the Board in the
formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company;
(vi)    subject to the provisions of Sections 2.02(a)(viii) and 2.03 hereof, (i)
locate, analyze and select potential investments in Assets, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investment
in Assets will be made; (iii) make investments in Assets on behalf of the
Company or the Operating Partnership in compliance with the investment
objectives and policies of the Company; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Assets; and (v) enter into leases of Property and service
contracts for Assets with duly qualified and licensed Persons and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of the Assets, including the servicing of Mortgages;
(vii)    provide the Board with periodic reports regarding prospective
investments in Assets;
(viii)    obtain the prior approval of the Board (including a majority of all
Independent Directors) for any and all investments in Assets;
(ix)    negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company, negotiate on behalf of the Company with investment banking
firms and broker-dealers, and negotiate private sales of Shares and other
securities of the Company or obtain loans for the Company, as and when
appropriate, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company;
(x)    obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company in Assets;

C-12

--------------------------------------------------------------------------------




(xi)    from time to time, or at any time reasonably requested by the Board,
make reports to the Board of its performance of services to the Company under
this Agreement;
(xii)    assist the Company in arranging for all necessary cash management
services;
(xiii)    deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the investments in Assets;
(xiv)    upon request of the Company, act, or obtain the services of duly
qualified and licensed others to act, as attorney-in-fact or agent of the
Company in making, acquiring and disposing of Assets, disbursing, and collecting
the funds, paying the debts and fulfilling the obligations of the Company and
retaining counsel or other advisors to assist in handling, prosecuting and
settling any claims of the Company, including foreclosing and otherwise
enforcing mortgage and other liens and security interests comprising any of the
Assets;
(xv)    supervise the preparation and filing and distribution of returns and
reports to governmental agencies and to Stockholders and other investors and act
on behalf of the Company;
(xvi)    provide office space, equipment and duly qualified and licensed
personnel as required for the performance of the foregoing services as Advisor;
(xvii)    assist the Company in preparing all reports and returns required by
the Securities and Exchange Commission, Internal Revenue Service and other state
or federal governmental agencies; and
(xviii)    do all things necessary to assure its ability to render the services
described in this Agreement.
(b)    Following the hiring of the Initial Transferred Executives by the
Company, as contemplated by and permitted under Section 7.1 of the Master
Modification Agreement, (i) the Company shall cause such Initial Transferred
Executives and any other employees of the Company and its Affiliates to
cooperate with and assist the Advisor as is reasonably necessary or appropriate
in order to enable the Advisor to continue to perform the duties described in
Section 2.02(a), and (ii) the Advisor shall cause its employees to cooperate
with and assist the Initial Transferred Executives as is reasonably necessary or
appropriate, consistent with past practice. The Company acknowledges and agrees
that certain of the duties of Advisor provided hereunder were previously
performed (or performed in part) by the Initial Transferred Executives, who are
no longer employed by the Advisor or its Affiliates as a result of the
transactions to be consummated upon the execution and delivery of the Master
Modification Agreement but will perform such services for the Company as
employees of the Company. As a result, the Company acknowledges and agrees that
the duties of the Advisor (from and after the date hereof)

C-13

--------------------------------------------------------------------------------

 

shall be modified as is reasonably necessary to reflect the fact that the
Initial Transferred Executives are no longer employed by Advisor, irrespective
of whether such Initial Transferred Executive remains employed by the Company.
If any of the Initial Transferred Executives cease their employment with the
Company during the term of this Agreement, the Company shall use commercially
reasonable efforts to hire a replacement employee as promptly as is reasonably
practicable to perform the duties and functions of such Initial Transferred
Executive. If the Company has not hired such a replacement employee and the
Advisor reasonably determines that a replacement is necessary to perform the
duties of such Initial Transferred Executive prior to the Company hiring a
replacement employee, the Advisor may, at any time after the respective Initial
Transferred Executive ceases to be employed by the Company, in its discretion,
hire or assign an employee to perform the duties and functions of such Initial
Transferred Executive under this Agreement on a temporary basis; provided, that
such employee is reasonably acceptable to the Company. The Company shall be
responsible for the cost of any such temporary employee’s compensation and
benefits; provided, however, that if such temporary employee does not allocate
all of his or her business time to providing services to or for the Company,
then the Company shall only be responsible for a percentage of such costs equal
to the percentage of such temporary employee’s business time spent on providing
services to or for the Company. If the Company has not hired a replacement
employee (on a temporary or permanent basis) within 120 days of such Initial
Transferred Executive ceasing employment with the Company, the Advisor may, in
its discretion, hire a permanent employee (or make a temporary employee
permanent) upon notice to the Company, in which case (x) such permanent employee
shall be deemed to be a “Specified Employee” under the Master Modification
Agreement and (y) the Adjustment Amount specified in Section 3.01(a) shall be
reduced by an amount equal to the total annual compensation and benefits of such
permanent employee; provided that the Advisor may not hire such a permanent
employee (or make such a temporary employee permanent) after April 1, 2014
without the prior consent of the Company.
2.03    Authority of Advisor.
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 2.03 and in Section 2.06), and subject to the
continuing and exclusive authority of the Board over the management of the
Company, the Board hereby delegates to the Advisor the authority to (i) locate,
analyze and select investment opportunities, (ii) structure the terms and
conditions of transactions pursuant to which investments will be made or
acquired for the Company or the Operating Partnership, (iii) acquire Properties,
make and acquire Mortgages and other loans and invest in other Assets in
compliance with the investment objectives and policies of the Company, (iv)
arrange for financing or refinancing of Assets, (v) enter into leases for the
Properties and service contracts for the Assets with duly qualified and licensed
non-affiliated and Affiliated Persons, including oversight of non-affiliated and
Affiliated Persons that perform property management, acquisition, advisory,
disposition or other services for the Company, (vi) oversee duly qualified and
licensed property managers and other Persons who perform services for the

C-14

--------------------------------------------------------------------------------




Company, and (vii) arrange for, or provide, accounting and other record-keeping
functions at the Asset level.
(b)    Notwithstanding the foregoing, any investment in Assets by the Company or
the Operating Partnership (as well as any financing acquired by the Company or
the Operating Partnership in connection with the investment), will require the
prior approval of the Board (including a majority of the Independent Directors).
(c)    The prior approval of a majority of the Independent Directors and a
majority of the Board not otherwise interested in the transaction will be
required for each transaction with the Advisor or its Affiliates.
(d)    If a transaction requires approval by the Board, the Advisor will deliver
to the Directors all documents required by them to properly evaluate the
proposed transaction.
The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03. If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for prior approval the proposed transactions
involving investments in Assets as thereafter require prior approval, provided
however, that the modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
the notification.
2.04    Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any account or accounts, and disburse
from any account or accounts, any money on behalf of the Company, under the
terms and conditions as the Board may approve, provided that no funds of the
Company or the Operating Partnership shall be commingled nor shall any of such
funds be commingled with the funds of the Advisor; and the Advisor shall from
time to time render accountings of the collections and payments to the Board,
its Audit Committee and the auditors of the Company.
2.05    Records; Access. The Advisor shall maintain records of all its
activities hereunder and make the records available for inspection by the Board,
the Initial Transferred Executives and by counsel, auditors and authorized
agents of the Company, at any time or from time to time during normal business
hours, consistent with past practice. The Advisor shall at all reasonable times
have access to the books and records of the Company.
2.06    Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or any of the Company’s securities, or
otherwise not be permitted by the Articles of Incorporation or Bylaws, except if
the action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the

C-15

--------------------------------------------------------------------------------




Advisor’s judgment of the potential impact of the action and shall refrain from
taking the action until it receives further clarification or instructions from
the Board. In such event the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. The Advisor,
its directors, officers, employees and stockholders, and the directors,
officers, employees and stockholders of the Advisor’s Affiliates shall not be
liable to the Company or to the Board for any act or omission by the Advisor,
its directors, officers, employees or stockholders, or for any act or omission
of any Affiliate of the Advisor, its directors, officers or employees or
stockholders except as provided in Section 5.02 of this Agreement.
2.07    Relationship with Directors. Directors, officers and employees of the
Advisor or an Affiliate of the Advisor may serve as Directors, officers or
employees of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director shall receive any compensation
from the Company for serving as a Director other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board.
2.08    Other Activities of the Advisor. Nothing herein contained shall prevent
the Advisor or its Affiliates from engaging in other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates; nor shall this Agreement limit or restrict the
right of any director, officer, employee, or stockholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall report to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board
knowledge of such condition or circumstance. The Advisor shall inform the Board
at least quarterly of the investment opportunities that have been offered to
other programs with similar investment objectives sponsored by the Sponsor,
Advisor, Director or their Affiliates. If the Sponsor, Advisor, Director or
Affiliates thereof have sponsored other investment programs with similar
investment objectives which have investment funds available at the same time as
the Company, it shall be the duty of the Board (including the Independent
Directors) to adopt a reasonable method by which investments are to be allocated
to the competing investment entities and to use their best efforts to apply such
method fairly to the Company. Nothing contained in this Agreement shall prevent
the Advisor or its Affiliates from enforcing their rights under the Master
Modification Agreement.









C-16

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
ARTICLE III
COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS
3.01    Fees. The following fees are payable for services that, for the
avoidance of doubt, are other than Additional Services.
(a)    Asset Management Fee. The Company shall pay the Advisor a monthly Asset
Management Fee on the 15th day of each month in an amount equal to 1/12th of
0.50% of the sum of, for each and every Asset, the higher of the Cost of
Investment or the Value of Investment. Commencing with the Asset Management Fee
payable on August 15, 2013 and through the termination of this Agreement, in
recognition of the transfer of the Initial Transferred Executives to the Company
and the associated reduction in the duties of the Advisor as contemplated by
Section 2.02(b), the total amount of Asset Management Fees paid by the Company
to the Advisor each month shall be reduced by $150,000 (the “Adjustment
Amount”). The Advisor, in its sole discretion, may waive, reduce or defer all or
any portion of the Asset Management Fee to which it would otherwise be entitled.
(b)    Acquisition and Advisory Fees. The Company shall pay the Advisor a fee,
as Acquisition and Advisory Fees, in the amount of 1.75% of the Contract
Purchase Price of each Asset for which the subject transaction (i) was approved
prior to the Effective Date or (ii) is set forth on Exhibit A attached hereto
(collectively, the “Grandfathered Transactions”) and 1.575% of the Contract
Purchase Price of each other Asset for which a transaction was approved after
the Effective Date (the “Subsequent Transactions”). The total of all Acquisition
Fees and any Acquisition Expenses shall be limited in accordance with the
Articles of Incorporation. Acquisition and Advisory Fees and Acquisition
Expenses shall be paid as follows: (1) for real property (including properties
where development/redevelopment is expected), at the time of acquisition, (2)
for development/redevelopment projects (other than the initial acquisition of
the real property), at the time of entry into or effectiveness of the respective
LPA based on the estimated development costs for such transaction as set forth
in the applicable LPA or (if not set forth in the LPA) otherwise approved by the
Board, except that with respect to the current projects referred to as *** and
***, such Acquisition and Advisory Fees and Acquisition Expenses shall instead
be paid when the final budget with respect to such project has been approved,
and (3) for loans and similar assets (including without limitation mezzanine
loans), quarterly based on the value of loans made or acquired. In the case of a
development/redevelopment project subject to clause (2) above, upon completion
of the development/redevelopment project, the Company shall determine the actual
amounts paid with respect to such development/redevelopment project. To the
extent the amounts actually paid vary from the budgeted amounts on which the
Acquisition and Advisory Fee was initially based, the Advisor will pay or
invoice the Company for 1.75%, in the case of Grandfathered Transactions, or
1.575%, in the case of Subsequent Transactions, of the budget variance such that
the Acquisition and Advisory Fee is ultimately 1.75%, in the case of
Grandfathered Transactions, or 1.575%, in the

C-17

--------------------------------------------------------------------------------

 

case of Subsequent Transactions, of amounts expended on such
development/redevelopment project. The Advisor, in its sole discretion, may
waive, reduce or defer all or any portion of the Acquisition and Advisory Fees
to which it would otherwise be entitled. For the avoidance of doubt, this
Section 3.01(b) shall be subject to Section 8.15 of the Master Modification
Agreement.
(c)    [Intentionally Omitted]
(d)    Debt Financing Fee. In the event of any debt financing obtained by or for
the Company (including any refinancing of debt) directly or indirectly through
one or more of its Affiliates or any Joint Venture or through other investment
interests, the Company will pay to the Advisor a debt financing fee (the “Debt
Financing Fee”) in an amount equal to 1.0%, in the case of Grandfathered
Transactions, or 0.9%, in the case of Subsequent Transactions, of the amount
available under the financing (such amount, the “Base Fee Amount”); provided,
however, that from and after the Effective Date with respect to any debt
financing obtained directly or indirectly by or through a Joint Venture or other
co-investment arrangement with a third party (a “Joint Venture Financing”), (x)
the Debt Financing Fee payable by the Company to the Advisor shall be an amount
equal to the applicable Base Fee Amount multiplied by the percentage of the
Company’s ownership interest in the Joint Venture or other arrangement obtaining
the Joint Venture Financing and (y) the Company shall promptly reimburse the
Advisor for all third party costs incurred by the Advisor in connection with
such financing, including the cost of any third party engaged to assist with
sourcing debt financing (“Third Party Engagements”). With respect to any Joint
Venture Financing, the Advisor shall reasonably cooperate with the Company with
respect to the negotiation of any Third Party Engagements. With respect to any
debt financing other than a Joint Venture Financing, the Advisor shall pay all
costs of any Third Party Engagements. Nothing herein shall prevent the Advisor
from entering into fee-splitting arrangements with third parties with respect to
the Debt Financing Fee. Notwithstanding anything to the contrary, no Debt
Financing Fee shall be payable after the date of this Agreement with respect to
funds advanced under the Existing Credit Facility to the extent such financing
is obtained based on the amount committed under the Existing Credit Facility as
the date of this Agreement. The Advisor, in its sole discretion, may waive,
reduce or defer all or any portion of the Debt Financing Fee to which it would
otherwise be entitled.
(e)    Development Fee. If the Advisor or an Affiliate provides the development
services, the Company shall pay the Advisor Development Fees in amounts that are
usual and customary for comparable services rendered to similar projects in the
geographic market; provided, however, that a majority of the Independent
Directors must determine that such Development Fees are fair and reasonable and
on terms and conditions not less favorable than those available from
unaffiliated third parties. Development Fees will include the reimbursement of
the specified cost incurred by the Advisor of engaging third parties for such
services. The Company will not pay Advisor a Development Fee if the Advisor or
any of its Affiliates elects to receive an Acquisition and Advisory Fee with
respect to the subject project. The Advisor, in its sole discretion, may waive,
reduce or

C-18

--------------------------------------------------------------------------------

 

defer all or any portion of the Development Fee to which it would otherwise be
entitled. Notwithstanding the above, the Advisor may engage (on behalf of the
Company) third parties to provide development services pursuant to its authority
under Section 2.03 and pay such third parties all applicable Development Fees in
amounts that are usual and customary for comparable services rendered to similar
projects in the geographic market.
3.02    Expenses.
(a)    In addition to the compensation paid to the Advisor pursuant to Section
3.01 hereof, the Company shall pay directly or reimburse the Advisor for all of
the costs and expenses paid or incurred by the Advisor that are in any way
related to the operations of the Company or the business of the Company or the
services the Advisor provides to the Company pursuant to this Agreement,
including, but not limited to:
(i)    Acquisition Fees and Acquisition Expenses;
(ii)    the actual cost of goods, services and materials used by the Company and
obtained from Persons not affiliated with the Advisor, other than Acquisition
Expenses, including brokerage fees paid in connection with the purchase and sale
of Shares or other securities;
(iii)    interest and other costs for borrowed money, including discounts,
points and other similar fees;
(iv)    taxes and assessments on income or property and taxes as an expense of
doing business;
(v)    costs associated with insurance required in connection with the business
of the Company or by the Board;
(vi)    expenses of managing and operating Assets owned by the Company, whether
or not payable to an Affiliate of the Advisor;
(vii)    all expenses in connection with payments to the Board for attendance at
meetings of the Board and Stockholders;
(viii)    except as otherwise limited by the Articles of Incorporation, expenses
associated with Listing or with the issuance and distribution of Shares and
other securities of the Company, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees and Listing and
registration fees;
(ix)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;
(x)    expenses of organizing, reorganizing, liquidating or dissolving the
Company and the expenses of filing or amending the Articles of Incorporation;

C-19

--------------------------------------------------------------------------------




(xi)    expenses of any third party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;
(xii)    personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described herein, including but not
limited to reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, that no
reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee other than in connection with the Advisor
directly providing the Additional Services; and
(xiii)    administrative services costs, including but not limited to internal
audit, accounting, legal, information technology, shareholder services, human
resources, marketing support, real estate transactional support, risk management
and cash management services costs.
It is the intent of the parties that the Company pay directly the expenses
related to functions or services performed for the Company by the Initial
Transferred Executives. However, if the Advisor inadvertently (or by agreement
with the Company) incurs any such expenses, the Company shall promptly reimburse
Advisor for such costs. The Advisor and the Company shall use commercially
reasonable efforts to coordinate with each other to prevent the incurrence of
duplicative expenses with respect to the Initial Transferred Expenses.


(b)    Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 3.02 shall be reimbursed no less than quarterly to the
Advisor within 60 days after the end of each quarter. The Advisor shall prepare
a statement documenting the expenses of the Company during each quarter, and
shall deliver the statement to the Company within 45 days after the end of each
quarter.
(c)    Notwithstanding anything to the contrary in this Section 3.02, (i) the
Advisor will be responsible for paying all of the investment-related expenses
that the Company or the Advisor incurs that are due to third parties or in
connection with providing the Additional Services with respect to investments
the Company does not make other than Non-Refundable Payments and (ii) the
Company shall be responsible for paying directly or reimbursing the Advisor for
all Non-Refundable Payments.
3.03    Other Services. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, the services shall be separately compensated at the
rates and in the amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

C-20

--------------------------------------------------------------------------------




3.04    Reimbursement to the Advisor. The Company shall not reimburse the
Advisor for Total Operating Expenses to the extent that Total Operating Expenses
(including the Asset Management Fee), in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income for that period of four
consecutive fiscal quarters. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. Reimbursement of all or any
portion of the Total Operating Expenses that exceed the limitation set forth in
the preceding sentence may, at the option of the Advisor, be deferred without
interest and may be reimbursed in any subsequent Expense Year where such
limitation would permit such reimbursement if the Total Operating Expense were
incurred during such period. Notwithstanding the foregoing, if there is an
Excess Amount in any Expense Year and the Independent Directors determine that
all or a portion of such excess was justified, based on unusual and nonrecurring
factors which they deem sufficient, the Excess Amount may be reimbursed to the
Advisor. If the Independent Directors determine such excess was justified, then,
after the end of any fiscal quarter of the Company for which there is an Excess
Amount for the 12 months then ended paid to the Advisor, the Advisor, at the
direction of the Independent Directors, shall cause such fact to be disclosed in
the next quarterly report of the Company or in a separate writing and sent to
the Stockholders within 60 days of such quarter end, together with an
explanation of the factors the Independent Directors considered in determining
that such Excess Amount was justified. Such determination shall be reflected in
the minutes of the meetings of the Board. The Company will not reimburse the
Advisor or its Affiliates for services for which the Advisor or its Affiliates
are entitled to compensation in the form of a separate fee. All figures used in
any computation pursuant to this Section 3.04 shall be determined in accordance
with generally accepted accounting principles applied on a consistent basis.
ARTICLE IV
TERM AND TERMINATION
4.01    Term; Renewal. Subject to Section 4.02 hereof, this Agreement shall
continue in force until June 30, 2014. In the event the Self-Management Closing
Date (as defined in the Master Modification Agreement, the “Self-Management
Closing Date”) does not occur on June 30, 2014 and is extended pursuant to
Section 6.2(b) of the Master Modification Agreement, the term of this Agreement
shall automatically be extended through the Self-Management Closing Date
contemplated by such Section 6.2(b). In the event that the Master Modification
Agreement is terminated pursuant to Section 6.7 of the Master Modification
Agreement due to the Self-Management Closing (as defined in the Master
Modification Agreement) failing to occur by the Outside Date (as defined in the
Master Modification Agreement) for any reason other than the termination of this
Agreement by the Company, the term of this Agreement shall automatically be
extended until the last day of the month in which the six month anniversary of
such termination occurs. If any automatic extension of the term of this
Agreement would cause the then-current term of this Agreement (taking into
account such extension) to exceed one year in length, then such automatic
extension shall be conditioned upon the renewal of the term of this Agreement by
the Board, including the Independent Directors, in accordance with the
requirements of the Articles of Incorporation. Thereafter, this Agreement may be
renewed for an

C-21

--------------------------------------------------------------------------------




unlimited number of successive one year terms upon the mutual consent of the
parties. It is the duty of the Board to evaluate the performance of the Advisor
before renewing the Agreement.
4.02    Termination. This Agreement will automatically terminate upon Listing.
Notwithstanding the term of this Agreement set forth in Section 4.01, including
any automatic extension of its term pursuant to Section 4.01, this Agreement
also may be terminated at the option of either party upon 60 days written notice
without cause or penalty (if termination is by the Company, then the termination
shall be upon the approval of a majority of the Independent Directors).
Notwithstanding the foregoing, the provisions of Section 4.03, Article V,
Article VI and any other provision of this Agreement specified by the Master
Modification Agreement as surviving shall continue in full force and effect and
shall survive the termination or expiration of this Agreement, including during
any automatic extension as contemplated by Section 4.01.
4.03    Payments to and Duties of Advisor upon Termination.
(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company within 30 days after the effective date of the
termination all unpaid reimbursements of expenses, subject to the provisions of
Section 3.04 hereof and the Master Modification Agreement, and all contingent
liabilities related to fees payable to the Advisor prior to termination of this
Agreement.
(b)    The Advisor shall promptly upon termination:
(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after (unless this Agreement is
terminated upon and in connection with the Self-Management Closing Date)
deducting any accrued compensation and reimbursement for its expenses to which
it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including the Assets, and documents of
the Company then in the custody of the Advisor; and
(iv)    cooperate with the Company and take all reasonable actions requested by
the Company to provide an orderly management transition.
ARTICLE V
INDEMNIFICATION
5.01    Indemnification by the Company. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, from all liability, claims, damages or losses
arising in the performance of their duties hereunder,

C-22

--------------------------------------------------------------------------------




and related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the laws of the
State of Maryland, the Articles of Incorporation and the NASAA REIT Guidelines.
Notwithstanding the foregoing, the Company shall not indemnify or hold harmless
the Advisor or its Affiliates, including their respective officers, directors,
partners and employees, for any liability or loss suffered by the Advisor or its
Affiliates, including their respective officers, directors, partners and
employees, nor shall it provide that the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, be held harmless
for any loss or liability suffered by the Company, unless all of the following
conditions are met: (i) the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, have determined, in good
faith, that the course of conduct which caused the loss or liability was in the
best interests of the Company; (ii) the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, were acting on
behalf of or performing services of the Company; (iii) the liability or loss was
not the result of negligence or misconduct by the Advisor or its Affiliates,
including their respective officers, directors, partners and employees; and (iv)
the indemnification or agreement to hold harmless is recoverable only out of the
Company’s net assets and not from stockholders. Notwithstanding the foregoing,
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, shall not be indemnified by the Company for any losses,
liability or expenses arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; and (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.
(a)    The Company may advance funds to the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, for legal expenses
and other costs incurred as a result of any legal action for which
indemnification is being sought is permissible only if all of the following
conditions are satisfied: (i) the legal action relates to acts or omissions with
respect to the performance of duties or services on behalf of the Company; (ii)
the legal action is initiated by a third-party who is not a stockholder or the
legal action is initiated by a stockholder acting in his or her capacity as such
and a court of competent jurisdiction specifically approves such advancement;
and (iii) the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, undertake to repay the advanced funds to the
Company together with the applicable legal rate of interest thereon, in cases in
which the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, are found not to be entitled to
indemnification.

C-23

--------------------------------------------------------------------------------




(b)    Notwithstanding the provisions of this Section 5.01, the Advisor shall
not be entitled to indemnification or be held harmless pursuant to this Section
5.01 for any activity which the Advisor shall be required to indemnify or hold
harmless the Company pursuant to Section 5.02.
5.02    Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Company and the Company’s Affiliates and their respective
employees, directors, officers, agents and representatives from any and all
contract or other liability, claims, damages, taxes or losses and related
expenses including attorneys’ fees, to the extent that the liability, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Advisor’s bad faith, fraud,
misfeasance, misconduct, gross negligence or reckless disregard of its duties,
but the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.
ARTICLE VI
MISCELLANEOUS
6.01    Assignment to an Affiliate. This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and licensed Affiliate of the Advisor without obtaining the approval of the
Board. Any other assignment shall be made only with the approval of a majority
of the Board (including a majority of the Independent Directors). The Advisor
may assign any rights to receive fees or other payments under this Agreement
without obtaining the approval of the Board. This Agreement shall not be
assigned by the Company without the consent of the Advisor, except in the case
of an assignment by the Company to a corporation or other organization which is
a successor to all of the assets, rights and obligations of the Company, in
which case the successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company is bound by this Agreement.
This Agreement shall be binding on successors to the Company resulting from a
Change of Control or sale of all or substantially all the assets of the Company
or the Operating Partnership, and shall likewise be binding upon any successor
to the Advisor.
6.02    Non-Solicitation. During the period commencing on the Effective Date and
ending one year following the termination of this Agreement, the Company shall
not, without the Advisor’s prior written consent, directly or indirectly, (i)
solicit or encourage any person to leave the employment or other service of the
Advisor or any of its affiliates, or (ii) hire, on behalf of the Company or any
other person or entity, any person who has left the employment of the Advisor or
any of its affiliates within the one-year period following the termination of
that person’s employment with the Advisor or any of its affiliates. During the
period commencing on the Effective Date and ending one year following the
termination of this Agreement, the Company will not, whether for its own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the relationship of the Advisor or
any of its affiliates with, or endeavor to entice away from the Advisor or any
of its affiliates, any person who during the term of this Agreement is, or
during the preceding one-year period was, a tenant,

C-24

--------------------------------------------------------------------------------




co-investor, co-developer, joint venturer or other customer of the Advisor or
any of its affiliates. Notwithstanding anything in this Agreement to the
contrary, Approved Employee Communications by the Company or its representatives
pursuant to and in compliance with the terms and conditions of Section 7.4 of
the Master Modification Agreement shall not constitute a violation of this
Section 6.02.
6.03    Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
6.04    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication required or permitted to be given hereunder shall be in
writing and shall be deemed given or delivered: (i) when delivered personally;
(ii) one business day following deposit with a recognized overnight courier
service that obtains a receipt, provided such receipt is obtained, and provided
further that the deposit occurs prior to the deadline imposed by such service
for overnight delivery; (iii) when transmitted, if sent by electronic mail,
provided a read receipt is delivered to the sender, in each case provided such
communication is addressed to the intended recipient thereof as set forth below:
If to the Directors and to the Company:
Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:


DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


and:


Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email:    Rosemarie.Thurston@alston.com



C-25

--------------------------------------------------------------------------------




If to the Advisor:


Behringer Harvard Multifamily Advisors I, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Robert S. Aisner
Email: baisner@behringerharvard.com


with copies (which shall not constitute notice) to:


Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


and:


Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman
Email:    dbatterson@jenner.com
jshuman@jenner.com


Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this Section
6.04. The failure of a party to give notice shall not relieve the other party of
its obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.
6.05    Modification. This Agreement shall not be changed, modified, or amended,
in whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective successors or permitted assignees. Notwithstanding
anything in this Agreement to the contrary, if the Company amends or amends and
restates its Articles of Incorporation at any time following the Effective Date
of this Agreement, which amendment or amendment and restatement provides for or
allows broader indemnification of the Advisor, this Agreement shall thereupon be
deemed automatically amended such that the Advisor shall be entitled to
indemnification rights under this Agreement to the maximum extent permitted by
the amended Articles of Incorporation.
6.06    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of

C-26

--------------------------------------------------------------------------------




the fact that for any reason any other or others of them may be invalid or
unenforceable in whole or in part.
6.07    Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.
6.08    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
6.09    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of the right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted the waiver.
6.10    Gender, Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.11    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
6.12    Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
6.13    Initial Investment. The Advisor or one of its Affiliates has contributed
$200,001.69 (the “Initial Investment”) in exchange for Common Shares of the
Company. The Advisor or its Affiliates may not sell any of the Common Shares
purchased with the Initial Investment while the Advisor acts in an advisory
capacity to the Company. The restrictions included above shall not apply to any
Preferred Shares acquired by the Advisor or its Affiliates or any other Shares
acquired by the Advisor or its Affiliates other than the Common Shares acquired
through the Initial Investment. Before becoming a stockholder, Behringer Harvard
Holdings, an affiliate of the Advisor, the Advisor, the Company’s directors and
officers and their affiliates must agree not

C-27

--------------------------------------------------------------------------------




to vote their shares regarding (1) the removal of any of these affiliates and
(2) any transaction between any of them and the Company.
6.14    Ownership of Proprietary Property. Subject to any written agreement
between the Advisor and the Company regarding the transfer, sale or license of
any specific assets or property or rights or interests therein, the Advisor
retains ownership of and reserves all Intellectual Property Rights in the
Proprietary Property. To the extent that the Company has or obtains any claim to
any right, title or interest in the Proprietary Property, including without
limitation in any suggestions, enhancements or contributions that Company may
provide regarding the Proprietary Property, the Company hereby assigns and
transfers exclusively to the Advisor all right, title and interest, including
without limitation all Intellectual Property Rights, free and clear of any
liens, encumbrances or licenses in favor of the Company or any other party, in
and to the Proprietary Property. In addition, at the Advisor’s expense, the
Company will perform any acts that may be deemed desirable by the Advisor to
evidence more fully the transfer of ownership of right, title and interest in
the Proprietary Property to the Advisor, including but not limited to the
execution of any instruments or documents now or hereafter requested by the
Advisor to perfect, defend or confirm the assignment described herein, in a form
determined by the Advisor.
6.15    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Advisor’s performance of the services specified in this Agreement will cause
the Advisor to conduct part of the active trade or business of the Company, and
the compensation specified in Article III includes both the payment of
management fees and the reimbursement of specified costs incurred in the
Advisor’s conduct of the active trade or business of the Company. Therefore, the
Advisor and Company intend Advisor to be, and shall treat Advisor as, a
“management company within the meaning of Section 171.0001 (11) of the Texas Tax
Code. The Company and the Advisor will apply Sections 171.1011(m-1) and
171.1013(f)-(g) of the Texas Tax Code to the Company’s reimbursements paid to
the Advisor pursuant to this Agreement of specified costs and wages and
compensation. The Advisor and the Company further recognize and intend that (i)
as a result of the fiduciary relationship created by this Agreement and
acknowledged in Section 2.02, reimbursements paid to the Advisor pursuant to
this Agreement are “flow-though funds that the Advisor is mandated by law or
fiduciary duty to distribute, within the meaning of Section 171.1011(f) of the
Texas Tax Code, and (ii) as a result of Advisor’s contractual duties under this
Agreement, certain reimbursements under this Agreement are “flow-through funds
mandated by contract to be distributed within the meaning of Section 171.1011(g)
of the Texas Tax Code. The terms of this Agreement shall be interpreted in a
manner consistent with the characterization of the Advisor as a “management
company” as deemed in Section 171.0001(11), and with the characterization of the
reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
6.16    Savings Clause. If any provision of this Agreement is held
unenforceable, then such provision will be modified to reflect the parties’
intention. All remaining provisions of this Agreement shall remain in full force
and effect.
[The remainder of this page intentionally blank]

C-28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Advisory Management Agreement as of the date first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.


By: __________________            
   Name:
   Title:




BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC




By: __________________            
   Name: Robert S. Aisner
   Title: Chief Executive Officer








C-29

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.


EXHIBIT A
SPECIFIED GRANDFATHERED TRANSACTIONS


***









C-30

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
SECOND AMENDED AND RESTATED PROPERTY
MANAGEMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this
“Agreement”) is made and entered into as of the 31st day of July, 2013 (the
“Effective Date”), between BEHRINGER HARVARD MULTIFAMILY REIT I, INC. (the
“Company”), a Maryland corporation, BEHRINGER HARVARD MULTIFAMILY OP I LP (the
“OP”), a Delaware limited partnership, and BEHRINGER HARVARD MULTIFAMILY
MANAGEMENT SERVICES, LLC, a Texas limited liability company (“Manager”).
WHEREAS, OP was organized to acquire, own, operate, lease and manage real estate
properties on behalf of the Company; and
WHEREAS, the parties previously entered into that certain Amended and Restated
Property Management Agreement, dated September 2, 2008, as amended by letter
agreements dated May 12, 2011, August 11, 2011 and November 10, 2011 and as
amended by that First Amendment to Amended and Restated Property Management
Agreement, dated November 6, 2012 (as amended, the “Original Management
Agreement”);
WHEREAS, on March 17, 2008 the former manager, HPT MANAGEMENT SERVICES LP, a
Texas limited partnership, and with the consent of the Company and OP, assigned
any and all rights, duties and obligations to the Manager;
WHEREAS, Owner desires to continue retaining Manager to manage the Projects upon
the terms and subject to the conditions set forth in this Agreement;
WHEREAS, the Board of Directors (based upon the recommendation of the Special
Committee), including a majority of the members of the Board of Directors not
otherwise interested in the transactions contemplated hereby directly or through
an Affiliate, OP and Manager have each approved and declared advisable this
Agreement;
WHEREAS, the Board of Directors (based upon the recommendation of the Special
Committee), including a majority of the members of the Board of Directors not
otherwise interested in the transactions contemplated hereby, has determined
that this Agreement is in furtherance of and consistent with its business
strategy, is fair and reasonable to the Company, and is in the best interests of
its stockholders;
WHEREAS, concurrent with the entry into this Second Amended and Restated
Property Management Agreement, the Company, OP, REIT TRS Holding, LLC, Manager,
Behringer Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard
Multifamily Advisors I, LLC, and Behringer Harvard Institutional GP LP are
entering into that certain Master

D-1

--------------------------------------------------------------------------------




Modification Agreement, dated as of the Effective Date (the “Master Modification
Agreement”), and certain related agreements; and
WHEREAS, the parties hereto desire to amend and restate in its entirety the
Original Management Agreement as set forth herein.
NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:
ARTICLE I

Definitions
Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement, and the definitions of such terms are equally applicable both to
the singular and plural forms thereof:
1.1    “Affiliate” means, except as otherwise provided herein, with respect to
any Person, any other Person which, at the time of determination, directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, the Company, OP, and their respective Affiliates shall not be
considered Affiliates of Manager or any Affiliates of Manager, and vice versa.
1.2    “Annual Business Plan” has the meaning set forth in Section 3.12(a)
hereof.
1.3    “Approved Leasing Parameters” means parameters established by or
otherwise approved in writing by Owner specifying the manner of the Manager’s
performance of promotional, leasing and management activities required to lease
apartment units in a Project.
1.4    “Board of Directors” means the board of directors of the Company.
1.5    “Company Charter” means the Articles of Amendment and Restatement of the
Company, filed with the Maryland State Department of Assessments and Taxation in
accordance with the Maryland General Corporation Law, as may be amended or
amended and restated from time to time.
1.6    “Controlling Agreements” means articles of incorporation, agreements of
limited partnership, joint venture agreements, operating agreements, loan
agreements, deeds of trust or mortgages, each as may be amended from time to
time, of Owner, as applicable.
1.7    “Economic Interest Percentage” means the percentage of capital
contributed directly or indirectly to the Joint Venture as compared with the
total capital contributed to the

D-2

--------------------------------------------------------------------------------




Joint Venture by all of the owners of the Joint Venture as such percentage shall
be calculated in good faith by the Owner. For purposes of defining Economic
Interest Percentage, any in-kind contribution shall be considered in the
calculation and valued at the fair market value of the contribution on the date
of contribution as determined by the Owner.
1.8    “Governmental Requirements” means applicable ordinances, regulations,
rules, statutes, or laws of governmental entities having jurisdiction over a
Project or the requirements of the board of fire underwriters or other similar
bodies.
1.9    “Gross Revenues” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non-dwelling facilities in each Project and
concessionaires (if any) in respect of each Project, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at each Project; but shall exclude all
other receipts, including but not limited to, income derived from interest on
investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruption[s] insurance), abatement of taxes, and awards
arising out of eminent domain proceedings, discounts and dividends on insurance
policies.
1.10    “Initial Transferred Executives” shall have the meaning given to such
term in the Master Modification Agreement.
1.11    “Intellectual Property Rights” means all rights, titles and interests,
whether foreign or domestic, in and to any and all trade secrets, confidential
information rights, patents, invention rights, copyrights, service marks,
trademarks, know-how, or similar intellectual property rights and all
applications and rights to apply for such rights, as well as any and all moral
rights, rights of privacy, publicity and similar rights and license rights of
any type under the laws or regulations of any governmental, regulatory, or
judicial authority, foreign or domestic and all renewals and extensions thereof.
1.12    “Joint Venture” means an investment in a legal organization formed to
provide for the sharing of the risks and rewards in an enterprise co-owned and
operated for mutual benefit by two or more business partners and established to
acquire or hold properties.
1.13    “Licensing Claim” shall mean any claim that Manager or any of its
Affiliates does not possess a real estate brokerage or similar license required
by any law in connection with services provided with respect to any Project, or
any claim that arises from or relates to the foregoing.
1.14    “Losses” means any and all claims, causes of action, demands, suits,
proceedings, loss, judgments, damage, awards, liens, fines, costs, attorney’s
fees and expenses, of every kind and nature whatsoever.
1.15    “Management Fee” has the meaning set forth in Section 4.1 hereof.

D-3

--------------------------------------------------------------------------------




1.16    “Manager Indemnified Parties” has the meaning set forth in Section
2.6(a) hereof.
1.17    “Notice” has the meaning set forth in Section 6.3 hereof.
1.18    “Operating Budget” has the meaning set forth in Section 3.12(a) hereof.
1.19    “Oversight Fee” has the meaning set forth in Section 4.1 hereof.
1.20    “Owner” means (a) the Company, the OP or any Affiliate of the Company
(including any Joint Venture that is an Affiliate of the Company) that owns
directly or indirectly a majority equity interest or economic interest in any
Project and (b) the Company, if the Company or any Affiliate of the Company
directly or indirectly has the right to designate or hire the property manager
for a Project.
1.21    “Person” means an individual, corporation, association, business trust,
estate, trust, partnership, limited liability company or other legal entity.
1.22    “PGGM” means PGGM Private Real Estate Fund, a Dutch fund for the joint
account of the participants (fonds voor gemene rekening) with its principal
office at KroostwegNoord 149, P.O. Box 117,3700 AC Zeist, The Netherlands.
1.23    “Project” means, collectively, the apartment communities or other
properties (a) in which Owner now owns a direct or indirect equity interest or
hereafter acquires a direct or indirect equity interest or (b) for which the
Owner has the right to designate or hire the property manager.
1.24    “Proprietary Property” means all modeling algorithms, tools, computer
programs, know-how, methodologies, processes, technologies, ideas, concepts,
skills, routines, subroutines, operating instructions and other materials and
aides used by Manager in performing its duties set forth in this Agreement that
relate to management advice, services and techniques regarding current and
potential Projects, and all modifications, enhancements and derivative works of
the foregoing.
1.25    “Special Committee” means the committee of the Board of Directors formed
and authorized with respect to certain self-management transactions, the members
of which are, as of the Effective Date, E. Alan Patton, Jonathan L. Kempner,
Roger D. Bowler and Sami S. Abbasi.
1.26    “Submanager” has the meaning set forth in Section 6.1 hereof.
1.27    “Texas Tax Code” means the Texas Tax Code as amended by Texas H.B. 3,
79th Leg., 3rd C.S. (2006), and reference to any provision of the Texas Tax Code
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
administrative rules as in effect from time to time.

D-4

--------------------------------------------------------------------------------




ARTICLE II

Engagement of Manager and Rental Responsibility
2.1    Engagements. Subject to the restrictions of this Section 2.1, Owner
hereby engages Manager to manage the Project, and Manager accepts such
engagement and agrees to perform the services set forth herein. Such engagement
shall not commence with respect to any particular Project until Owner has the
ability to appoint or hire the Manager. For the duration of this Agreement and
any extensions hereto or renewals hereof, Manager shall have a right of first
refusal to manage, on the terms and subject to the conditions of this Agreement,
all Projects. Prior to the time Owner acquires such an interest in a Project or
at which Owner has the ability to appoint or hire the Manager, Owner shall
notify Manager of such acquisition or appointment and offer Manager the right to
manage such Project on the terms and subject to the conditions of this
Agreement, if the appropriate executives of the Manager, which shall include the
Behringer Nominees (as defined in the Master Modification Agreement), are not
then aware of such acquisition or appointment, and shall promptly provide the
Manager with all reasonably requested information with respect to such Project.
Manager shall then have the right, in its sole discretion, to accept or not
accept such offer. If Manager provides written notice to Owner that it does not
accept such offer, then Owner shall have the right to enter into an agreement
with a third party to provide such management services, on substantially the
same terms as this Agreement or any other terms that are not more favorable to
such third party. Owner has the right to appoint Manager to manage any Project
with respect to which Owner previously contracted for management services with a
third-party property manager upon ten (10) days written notice from Owner to
Manager. Manager shall be entitled to an Oversight Fee pursuant to Section 4.1
in the event that Owner, if and to the extent permitted by this Section 2.1,
contracts directly with a third-party property manager not affiliated with
Manager with respect to any Project for which Owner had the ability to appoint
or hire the Manager.
2.2    Status of Manager; Limitation on Authority. Manager shall act under this
Agreement as an independent contractor and not as Owner’s agent or employee.
Manager shall not have the right, power or authority to enter into agreements or
incur liability on behalf of Owner except as expressly set forth herein. Any
personnel hired by Manager to maintain, operate and/or lease each Project shall
be the employees or independent contractors of Manager and not of Owner. Manager
shall use due care in the selection and supervision of such employees or
independent contractors, who shall be duly qualified and licensed, as necessary.
Any action taken by Manager which is not expressly permitted by this Agreement
shall not bind Owner.
2.3    Leasing of Premises. Manager shall perform promotional, leasing and
management activities required to lease apartment units in the Project in
accordance with the Approved Leasing Parameters. Throughout the term of this
Agreement, Manager shall use its diligent efforts, consistent with past
practice, to lease apartment units in the Project. Subject to reimbursement by
Owner, Manager shall advertise the Project, or portions thereof, prepare and
secure advertising signs, space plans, circular matter, marketing brochures and
other forms of advertising. Manager is authorized to advertise the Project in
conjunction with general advertising campaigns and to allocate the cost of such
campaigns on a pro rata basis among the

D-5

--------------------------------------------------------------------------------




projects being advertised (to the extent authorized by the Annual Business
Plan). All inquiries for any leases or renewals or agreements for the rental of
the Project or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager in accordance with the parameters established by or
otherwise approved in writing by Owner. Manager is hereby authorized to execute,
deliver and renew leases on behalf of Owner including, but not limited to tenant
and commercial leases (such as laundry room leases) in accordance with the
Approved Leasing Parameters. Manager is authorized to utilize the services of
apartment locator services and pay compensation of duly qualified and licensed
leasing personnel responsible for the leasing of each Project; the fees for such
services shall be operating expenses of the Project and, to the extent paid by
Manager, reimbursable to Manager by Owner to the extent set forth in the
applicable Annual Business Plan.
2.4    Manager’s Standard of Care. In performing Manager’s duties under this
Agreement, Manager shall exercise the same degree of care, prudence, and skill
as other professional property managers of similar properties in the area. In no
event shall Manager be liable to Owner for any loss or damage, unless caused by
the misconduct and/or negligence of the Manager, its agents, servants, or
employees.
2.5    Initial Transferred Executives.
(a)    Following the hiring of the Initial Transferred Executives by the
Company, as contemplated by and permitted under Section 7.1 of the Master
Modification Agreement, (i) the Company shall cause such Initial Transferred
Executives, consistent with past practice, and its other employees to cooperate
with and assist the Manager as is reasonably necessary or appropriate in order
to enable the Manager to perform its duties hereunder, including, without
limitation, with respect to the Annual Business Plan contemplated by Section
3.12 and financial reports contemplated by Section 3.14, and (ii) the Manager
shall cause its employees to cooperate with and assist the Initial Transferred
Executives as is reasonably necessary or appropriate, consistent with past
practice.
(b)    The parties acknowledge and agree that certain of the duties and
functions of Manager provided hereunder were previously performed (or performed
in part) by the Initial Transferred Executives, who are no longer employed by
the Manager or its Affiliates as a result of the transactions consummated in
connection with the execution and delivery of the Master Modification Agreement.
As a result, the parties further acknowledge and agree that, in order to permit
the Manager to carry out its duties hereunder and to permit the satisfaction of
the purposes and intent of this Agreement, the Initial Transferred Executives
shall retain, to the extent necessary or appropriate based upon past practices,
all power and authority (including, but not limited to, as authorized
signatories for bank accounts of the Company and its subsidiaries and lease
agreements of the Company and its subsidiaries) previously held by such Initial
Transferred Executives with respect to the Manager and the duties to be
performed by the Manager hereunder.
2.6    Compliance With Laws; Environmental Matters.

D-6

--------------------------------------------------------------------------------




(a)    Owner assumes all responsibility as to the compliance of the Project with
all laws applicable to the Project. Owner agrees to defend and indemnify and
hold harmless Manager and its members, officers, directors, employees, managers,
successors and assigns (collectively, the “Manager Indemnified Parties”) from
and against any and all Losses arising out of any violation, breach or failure
of the Project to comply with any or all state or federal laws applicable to the
Project, except for any violations caused by the misconduct and/or negligence of
the Manager, its agents, servants, or employees.
(b)    Owner hereby warrants and represents to Manager that to the best of
Owner’s knowledge, no Project, upon acquisition of an interest therein by Owner,
nor any part thereof, will be used to treat, deposit, store, dispose of or place
any hazardous substance that may subject Manager to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance,
law, or regulation of any governmental body or of any order or ruling of any
public authority or official thereof, having or claiming to have jurisdiction
thereover. Furthermore, Owner agrees to indemnify, protect, defend, save and
hold harmless Manager and all of the other Manager Indemnified Parties from any
and all Losses involving, concerning or in any way related to any past, current
or future allegations regarding treatment, depositing, storage, disposal or
placement by any duly qualified and licensed Person other than Manager of
hazardous substances on any Project.
2.7    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
Manager’s performance of the services specified in this Agreement will cause
Manager to conduct part of the active trade or business of Owner, and Manager’s
compensation includes both the payment of fees due pursuant to Section 4.1 and
the reimbursement of specified costs incurred in Manager’s conduct of the active
trade or business of the Owner. Therefore, Owner and Manager intend Manager to
be, and shall treat Manager as, a “management company” within the meaning of
Section 171.0001(11) of the Texas Tax Code. Owner and Manager will apply
Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to Owner’s
reimbursements paid to Manager pursuant to this Agreement of specified costs and
allocable wages and compensation. Owner and Manager further recognize and intend
that as a result of the relationship created by this Agreement, reimbursements
paid to Manager pursuant to this Agreement include (i) “flow-through funds” that
Manager is mandated by law or fiduciary duty to distribute, within the meaning
of Section 171.1011(f) of the Texas Tax Code, and (ii) “flow-through funds” that
Manager is mandated by contract to distribute, within the meaning of Section
171.1011(g). The terms of this Agreement shall be interpreted in a manner
consistent with the characterization of the Manager as a “management company” as
defined in Section 171.0001(11), and with the characterization of the
reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
ARTICLE III

Services to be Performed by Manager
3.1    Expense of Owner. All acts performed by Manager in the performance of its
obligations under this Agreement shall be performed on behalf of Owner, and all
obligations or

D-7

--------------------------------------------------------------------------------




expenses incurred thereby, if included in the Annual Business Plan or otherwise
approved in writing by Owner, shall be for the account of, on behalf of, and at
the expense of Owner, except as otherwise specifically provided in this Article
III. Owner shall not be obligated to reimburse Manager for any expense allocable
to (i) time spent on projects other than the Project, or (ii) any personnel
other than personnel located at the Project site and personnel spending a
portion of their working hours (to be charged on a pro rata basis) at the
Project site or in specifically performing Manager’s obligations hereunder,
whether on or off the Project site. Manager may use employees normally assigned
to other work centers or part-time employees to properly staff the Project,
whose wages and related expenses shall be reimbursed on a pro rata basis for the
time actually spent at or for the Project to the extent set forth in the
applicable Annual Business Plan. Owner shall reimburse to Manager the costs and
expenses incurred by Manager on Owner’s behalf including the wages and salaries
and other employee-related expenses and benefits of all on-site and Affiliate
employees of Manager who are engaged in the operation, management, maintenance
and leasing or access of a Project, including taxes, insurance and benefits
relating to such employees, costs of technology related to the Projects,
including computers, telephone systems and property management and accounting
software and any upgrades or conversions thereof, and legal, travel and other
out-of-pocket expenses directly related to the management of a Project, provided
that such items are reflected in the Annual Business Plan. The foregoing
notwithstanding, the total amount of such reimbursement with respect to each
full calendar month following the Effective Date shall be reduced by an amount
equal to Fifty Thousand Dollars per month ($50,000.00). Owner acknowledges that
the following miscellaneous expenses, when incurred with respect to the
performance of Manager’s obligations under this Agreement, shall be reimbursable
to Manager by Owner (which list of expenses is not intended to be all-inclusive)
to the extent set forth in the applicable Annual Business Plan: courier
services, postage, photocopies, signage, check printing, marketing expenses,
bank charges, telephone and answering service (which may be allocated on a pro
rata basis among the Project and other projects managed by Manager). All
reimbursable payments made by Manager hereunder shall be reimbursed by Owner
from funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner or to pay any sums, except out of funds held in an account
maintained under Section 5.2, nor shall Manager be obligated to incur any
liability or obligation for the account of Owner without assurance that the
necessary funds for the discharge thereof will be provided by Owner. All debts
and liabilities to third persons incurred by Manager in the course of its
operation and management of the Project shall be the debts and liabilities of
the Owner only, and Manager shall not be liable for any such debt or
liabilities, except to the extent Manager has exceeded its authority hereunder.
Manager may sub-contract any or all of its responsibilities hereunder, but Owner
shall look to Manager for the performance of such responsibilities in accordance
with this Agreement and Manager shall be solely responsible for paying the fees
and expenses of any duly qualified and licensed Person to which it sub-contracts
its responsibilities hereunder, except as otherwise agreed in writing between
Owner and Manager.
3.2    Covenants Concerning Payment of Operating Expenses. Owner covenants to
pay all sums for operating expenses in excess of gross receipts required to
operate the Project in accordance with the Annual Business Plan upon written
notice and demand from Manager within

D-8

--------------------------------------------------------------------------------




ten (10) days after receipt of such written notice. Owner further recognizes
that the Project may be operated in conjunction with other properties, and costs
may be allocated or shared between such other properties on a more efficient or
less expensive basis. In such regard, Owner consents to the allocation of costs
and/or the sharing of any expenses in an effort to save costs or operate the
Project in a more efficient manner so long as such allocation is done on an
equitable basis and so long as the computations of such allocations are provided
to Owner for its approval pursuant to Section 3.12 hereof.
3.3    Employment of Personnel. Manager shall use its diligent efforts,
consistent with past practice, to investigate, hire, pay, supervise and
discharge duly qualified and licensed personnel necessary to be employed by it
to properly maintain, operate and lease the Project, including without
limitation, a property manager or business manager at the Project. Owner has no
right of supervision or direction of agents or employees of the Manager
whatsoever. All Owner directives shall be communicated to Manager’s senior level
management employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner’s monies shall be duly qualified and licensed,
bonded under a fidelity bond or a crime/employee dishonesty insurance policy or
equivalent in favor of Owner. Manager shall furnish such fidelity bond/insurance
policy at Manager’s sole expense and shall provide Owner Two Million Dollars
($2,000,000.00) per occurrence coverage with no more than a Ten Thousand Dollar
($10,000.00) deductible. Manager shall execute and file when due all forms,
reports, and returns required by law relating to the employment of its
personnel.
3.4    Utility and Service Contracts. Manager shall make, at Owner’s expense and
in Owner’s name or in Manager’s name, as an authorized representative for Owner,
contracts for water, electricity, gas, fuel, oil, telephone, vermin
extermination, trash removal, cable television, security protection and other
services deemed by Manager to be necessary or advisable for the operation of the
Project. Manager shall also place orders in the name of Owner for such
equipment, tools, appliances, materials, and supplies as are reasonable and
necessary to properly maintain the Project. Manager may make such contracts and
place such orders in Owner’s name or in its own name, as Owner’s authorized
representative. In addition, Owner agrees to specifically assume in writing all
obligations under all such contracts so entered into by Manager, on behalf of
Owner, upon the termination of this Agreement, and Owner shall indemnify,
protect, save, defend and hold harmless Manager and the other Manager
Indemnified Parties harmless from and against any and all Losses resulting from,
arising out of or in any way related to such contracts and that relate to or
concern matters occurring after termination of this Agreement, but excluding
matters arising out of the misconduct and/or negligence of the Manager, its
agents, servants, or employees. Owner agrees to pay or reimburse Manager for all
expenses and liabilities incurred in accordance with this Section 3.4.
3.5    Maintenance and Repair of a Project. Manager shall use its diligent
efforts, consistent with past practice, to maintain, at Owner’s expense, the
buildings, appurtenances and grounds of the Project in good condition and repair
and in accordance with standards established by Owner in writing from time to
time, including interior and exterior cleaning, painting and decorating,
plumbing, carpentry and such other normal maintenance and repair work as may be
reasonably desirable taking into consideration the amount allocated therefore in
the Annual

D-9

--------------------------------------------------------------------------------




Business Plan. With respect to any expenditure not contemplated by the Annual
Business Plan, Manager shall not incur any individual item for repair or
replacement in excess of Five Thousand Dollars ($5,000.00) unless authorized in
writing by Owner, excepting, however, that emergency repairs immediately
necessary for the preservation and safety of the Project or to avoid the
suspension of any service to the Project or danger of injury to persons or
damage to property may be made by Manager upon written notice to Owner, but
without the approval of Owner. Manager shall not be obligated by this Section to
perform any major capital improvements.
3.6    Supervision of Capital Improvements or Major Repairs. When requested by
the Owner or set forth in an Annual Business Plan, Manager, at Owner’s expense
and in Owner’s name, shall supervise the installation and construction of all
capital improvements or major repairs to the Project where such work constitutes
other than normal maintenance and repair, for additional compensation as set
forth in a separate agreement between Owner and Manager. In such events, Manager
may negotiate contracts with all contractors, subcontractors, materialmen,
suppliers, architects, and engineers approved by Owner, on behalf of, and in the
name of, Owner, and may compromise and settle any dispute or claim arising
therefrom on behalf of and in the name of Owner; provided only that the Manager
shall act in good faith and in the best interest of the Owner at all times.
Manager will furnish all personnel necessary for proper supervision of the work
and may assign personnel located at the Project to such supervisory work (and
such assignment shall not reduce or abate any other fees or compensation owed to
Manager under this Agreement).
3.7    Controlling Agreements. Manager has received copies of (and will be
provided with copies of future) Controlling Agreements and is and will be
familiar with the terms thereof. Manager shall use reasonable care to avoid any
act or omission that, in the performance of its duties hereunder, shall in any
way conflict with the terms of Controlling Agreements.
3.8    Insurance and Indemnification.
(a)    Insurance to be Carried.
(i)    Manager shall obtain and keep in full force and effect insurance on the
Project against such hazards as Owner and Manager shall deem appropriate, but in
any event insurance sufficient to comply with the leases and other agreements
with respect to the Project and the Controlling Agreements shall be maintained.
All liability policies shall provide sufficient insurance satisfactory to both
Owner and Manager and shall contain waivers of subrogation for the benefit of
Manager.
(ii)    Manager shall obtain and keep in full force and effect, in accordance
with the laws of the state in which such Project is located, workers’
compensation and employer’s liability insurance applicable to and covering all
employees of Manager at the Project and all persons engaged in the performance
of any work required hereunder, and Manager shall furnish Owner certificates of
insurance evidencing that such insurance is in effect. If any work under this
Agreement is subcontracted as permitted herein, Manager shall include in each
subcontract a provision that the subcontractor shall also furnish Owner with
such a certificate.

D-10

--------------------------------------------------------------------------------




(b)    Insurance Expenses. Premiums and other expenses of such insurance, as
well as any applicable payments in respect of deductibles, shall be borne by
Owner.
(c)    Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Project to representatives of insurance companies and
insurance brokers or agents with respect to insurance that is in effect or for
which application has been made. Manager shall use its best efforts to comply
with all requirements of insurers.
(d)    Accidents and Claims. Manager shall promptly investigate and shall report
in detail to Owner all accidents and claims for damage relating to the
ownership, operation or maintenance of the Project, and any damage or
destruction to the Project and the estimated costs of repair thereof, and shall
prepare for approval by Owner all reports required by an insurance company in
connection with any such accident, claim, damage, or destruction. Such reports
shall be given to Owner promptly, and shall be noted in the monthly reports
delivered to Owner pursuant to Section 3.14 below. Manager is authorized to
settle any claim against an insurance company arising out of any policy and, in
connection with such claim, to execute proofs of loss and adjustments of loss
and to collect and receipt for loss proceeds.
(e)    Indemnification.
(i)    On Termination. In the event this Agreement is terminated for any reason
prior to the expiration of its original term or any renewal term, Owner shall
indemnify, protect, defend, save and hold harmless Manager and all of the other
Manager Indemnified Parties from and against any and all Losses that may be
imposed on or incurred by any Manager Indemnified Party by reason of the willful
misconduct, gross negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of Owner, its agents, servants,
or employees.
(ii)    Property Damage and Injury to Person. Owner agrees to indemnify, defend,
protect, save and hold harmless Manager and all of the other Manager Indemnified
Parties from any and all Losses in connection with or in any way related to each
Project and from liability for damage to each Project and injuries to or death
of any person whomsoever, and damage to property; provided, however, that such
indemnification and exculpation shall not extend to any such Losses arising out
of the misconduct and/or negligence of Manager, its agents, servants, or
employees; provided, further, that such indemnification and exculpation shall be
limited to the extent that Manager recovers insurance proceeds with respect to
such matter. Manager shall not be liable for any error of judgment or for any
mistake of fact or law, or for any thing that it may do or refrain from doing,
except in cases of misconduct and/or negligence.
(iii)    Indemnification by Manager. Manager agrees to indemnify, defend,
protect, save and hold harmless Owner and its stockholders, officers, directors,
employees, managers, successors and assigns from any and all claims or liability
arising out of or related to any injury or death to any person or damage to any
property whatsoever for which Manager is responsible occurring in, on, or about
the Project when such injury or damage shall be caused by the willful
misconduct, gross negligence and/or unlawful acts (such unlawfulness

D-11

--------------------------------------------------------------------------------




having been adjudicated by a court of proper jurisdiction) of Manager, its
agents, servants, or employees, except to the extent that Owner recovers
insurance proceeds with respect to such matter.
(iv)    Limitations. Notwithstanding anything to the contrary in this Agreement,
any indemnification and exculpation by the Owner under this Agreement is subject
to any limitations imposed under the Company Charter.
3.9    Collection of Monies. Manager shall use its diligent efforts, consistent
with past practice, to collect all rents and other charges due from tenants,
users of garage spaces (if any), storage spaces, commercial lessees (if any) and
concessionaires (if any) in respect of the Project and otherwise due Owner with
respect to the Project in the ordinary course of business, provided that Manager
does not guarantee the creditworthiness of any tenants, users, lessees,
concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
provide a receipt for all such rent and other charges and to institute legal
proceedings in the name of Owner, and at Owner’s expense, for the collection
thereof, and for the dispossession of tenants and other persons from the Project
or to cancel or terminate any lease, license or concession agreement for breach
or default thereunder, and such expense may include the engaging of legal
counsel approved by Owner in writing for any such matter. All monies collected
by Manager shall be deposited in the separate bank account referred to in
Section 5.2 herein.
3.10    Manager Disbursements.
(a)    Manager shall, from the funds collected and deposited, cause to be
disbursed regularly and punctually (1) Manager’s compensation, together with all
sales or other taxes (other than income) which Manager is obligated, presently
or in the future, to collect and pay to any applicable governmental authority,
(2) the amounts reimbursable to Manager under this Agreement, (3) the amount of
all real estate taxes and other impositions levied by appropriate authorities
which, if not escrowed with any mortgagee, shall be paid upon specific written
direction of Owner before interest begins to accrue thereon, (4) debt service
related to any mortgages of the Project; and (5) amounts otherwise due and
payable as operating expenses of the Project authorized to be incurred under the
terms of this Agreement. After (i) making disbursements as herein specified and
(ii) establishing a cash reserve to pay taxes, insurance, and/or other costs and
expenses incidental to the operation of the Project, including nonrecurring
emergency repairs and capital expenditures which shall become due and payable
within the succeeding calendar month and for which the cash to make such
payments may not be generated by operations during such period, any balance
remaining at the end of each calendar month during the term of this Agreement
shall be disbursed or transferred as generally or specifically directed from
time to time by Owner.
(b)    All costs, expenses, debts and liabilities owed to third persons that are
incurred by Manager pursuant to the terms of this Agreement and in the course of
managing, leasing and operating the Project shall be the responsibility of Owner
and not Manager, subject to Section 6.1. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance

D-12

--------------------------------------------------------------------------------




any funds. As of the first day of each month during the term of this Agreement,
Manager will project the cash requirements for such month and (if it shall
reasonably determine that collections will be insufficient to meet such cash
requirements) request the necessary additional funds from the Owner, which funds
will be deposited with the Manager in the segregated bank account referred to in
Section 5.2 on or before ten (10) days following the receipt of such request. If
at any month end, the bank balance exceeds the projected cash requirements, such
excess shall be returned to the Owner within five days. If at any time there is
not sufficient cash in the account with which to promptly pay the bills due and
owing, the Manager will request that the necessary additional funds be deposited
in an amount sufficient to create an operating reserve pursuant to Section 5.4.
Owner will deposit the additional funds requested by the Manager within five (5)
days following the receipt of such request.
3.11    Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Project for any purpose which might void any
policy of insurance held by Owner or which might render any loss thereunder
uncollectible, or which would be in violation of any government restriction or
any covenant or restriction of any lease of the Project. Manager shall use its
good faith efforts to secure substantial compliance by the tenants with the
terms and conditions of their respective leases.
3.12    Annual Business Plan.
(a)    On or before November 1 of each calendar year during the term of this
Agreement, Manager shall prepare and submit to the Company for approval by the
Company, an “Annual Business Plan” for the Project for the promotion, leasing,
operations, repair and maintenance of the Project for each calendar year during
which this Agreement is in effect. The Annual Business Plan shall include a
detailed budget of projected income and expenses for the Project for such
calendar year (the “Operating Budget”) and a detailed budget of projected
capital improvements for the Project for such calendar year (the “Capital
Budget”). Within thirty (30) days following the purchase of a Project by Owner,
after the approval of the Annual Business Plan for such calendar year, Manager
shall prepare and submit to Owner a comparable business plan for such Project
and Manager and Owner must follow the procedure set forth in (b) below with
respect to approving any such additional business plan.
(b)    Manager shall meet with Owner to discuss the proposed Annual Business
Plan and Owner shall notify Manager with respect to the approval or disapproval
of the proposed Annual Business Plan within twenty (20) days following the
receipt of the Annual Business Plan. Any notice which disapproves a proposed
Annual Business Plan must contain specific objections in reasonable detail. If
Owner fails to provide approval of a proposed Annual Business Plan within such
twenty (20) day period, the proposed Annual Business Plan shall be deemed to be
disapproved and the Annual Business Plan in effect for the previous calendar
year shall remain in effect until Owner approves a new Annual Business Plan for
such Project. Owner acknowledges that the Operating Budget is intended only to
be a reasonable estimate of the Project’s income and expenses for the ensuing
calendar year. Manager shall not be deemed to have made any guarantee, warranty
or representation whatsoever in connection with the Operating Budget.

D-13

--------------------------------------------------------------------------------




(c)    Manager may revise the Operating Budget from time to time, as necessary,
to reflect any unpredicted significant changes, variables or events or to
include significant additional, unanticipated items of revenue and expense. Any
such revision shall be subject to the prior written approval of Owner.
(d)    Manager agrees to use diligence and to employ all reasonable efforts to
ensure that the actual costs of maintaining and operating the Project shall not
exceed the Operating Budget which is a part of the approved Annual Business Plan
either in total or in any one accounting category. Any expense causing or likely
to cause a variance of greater than ten percent (10%) or Two Thousand Dollars
($2,000.00), whichever is greater, in any one accounting category on a
cumulative year-to-date basis shall be promptly explained to Owner by Manager in
the next monthly report submitted by Manager to Owner under Section 3.14(a)
below. During the calendar year Manager shall inform Owner of any major
increases or decreases in costs, expenses, and income that were not reflected in
the Annual Business Plan.
3.13    Records. Manager shall maintain all office records and books of account
and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Project. Such records shall be maintained on a double entry
basis. Owner and persons designated by Owner (including but not limited to the
members of the Special Committee) shall at all reasonable times have access to
and the right to audit and make independent examinations of such records, books
and accounts and all vouchers, files and all other material pertaining to the
Project and this Agreement, all of which Manager agrees to keep safe, available
and separate from any records not pertaining to the Project, at a place
recommended by Manager and approved by Owner.
3.14    Financial Reports.
(a)    Monthly Reports. On or before the 10th day after the end of each month
during the term of this Agreement, Manager shall prepare and submit to Owner the
following reports and statements:
(i)    rental collection record;
(ii)    monthly operating and cash flow statement;
(iii)    copy of cash disbursements ledger entries for such period, if
requested;
(iv)    copy of cash receipts ledger entries for such period, if requested;
(v)    the original copies of all contracts entered into by Manager on behalf of
Owner during such period, if requested; and
(vi)    copy of ledger entries for such period relating to security deposits
maintained by Manager, if requested.

D-14

--------------------------------------------------------------------------------




In addition to the above, Manager shall deliver to Owner such other reports and
statements as are reasonably requested by Owner.
(b)    Annual Report. Within sixty (60) days after the end of each calendar year
of the Project, Manager shall deliver to Owner a statement showing the results
of operations for the calendar year or portion thereof during which the
provisions of this Agreement were in effect. Manager shall cooperate with and
submit to Owner at such times as may be required (monthly or annually, as
applicable) such other information, reports or statements requested by Owner
regarding the Project or as may be necessary to comply with any reporting
requirements of Owner or prepare any balance sheets, operating statements or
disclosure statements which may be required to be prepared or filed by Owner.
(c)    Returns Required by Law. Manager shall execute and file punctually when
due all forms, reports and returns required by law relating to the employment of
personnel.
3.15    Compliance with Legal Requirements. Manager shall execute and file when
due all forms, reports, and returns required by law relating to the employment
of its personnel. Manager shall promptly, and in no event later than seventy-two
(72) hours from the time of receipt, notify Owner in writing of all notices of
violation or other notices relating the Project from any governmental authority,
board of fire underwriters or insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.
Manager shall be responsible for notifying Owner in the event it receives notice
that any improvement on the Project or any equipment therein does not comply
with the requirements of any statute, ordinance, law or regulation of any
governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover. Manager shall promptly forward to Owner
any complaints, warnings, notices or summonses received by it relating to such
matters. Owner represents that to the best of its knowledge each of the Project
and any equipment thereon will upon acquisition by Owner comply with all such
requirements. Owner authorizes Manager to disclose the ownership of each Project
by Owner to any such officials. Owner agrees to indemnify, protect, defend, save
and hold harmless Manager and the other Manager Indemnified Parties from and
against any and all Losses that may be imposed on them or any or all of them by
reason of the failure of Owner to correct any present or future violation or
alleged violation of any and all present or future laws, ordinances, statutes,
or regulations of any public authority or official thereof, having or claiming
to have jurisdiction thereover, of which it has actual notice.
Owner acknowledges that Manager does not hold itself out to be an expert or
consultant with respect to, or represent that, the Project currently complies
with Governmental Requirements. Manager shall take such action as may be
reasonably necessary to comply with any Governmental Requirements applicable to
Manager, including the collection and payment of all sales and other taxes
(other than income taxes) which may be assessed or charged by any governmental
entities in the state in which the Project is located in connection with
Manager’s compensation (set forth in Article IV below). If Manager discovers the
Project does not comply with any Governmental Requirements, Manager shall take
such action as may be reasonably necessary to bring the Project into compliance
with such Governmental Requirements, subject to

D-15

--------------------------------------------------------------------------------




the limitation contained in Section 3.5 of this Agreement regarding the making
of alterations and repairs. Manager, however, shall not take any such action as
long as Owner is contesting or has affirmed its intention to contest and
promptly institute proceedings contesting any such order or requirement. If,
however, failure to comply promptly with any such order or requirement would or
might expose Manager to civil or criminal liability, Manager shall have the
right, but not the obligation, to cause the same to be complied with and Owner
agrees to indemnify and hold harmless Manager and the other Manager Indemnified
Parties from and against any and all Losses that may be imposed on them or any
or all for taking such actions and to promptly reimburse Manager for expenses
incurred thereby. The Manager also shall not be liable for any effort or
judgment or for any mistake of fact of law, or for anything which it may do or
refrain from doing hereinafter, except in cases of misconduct and/or negligence
of Manager, its agents, servants, or employees.
3.16    Dealings with Advisor. Unless Owner specifically informs Manager to the
contrary, Behringer Harvard Multifamily Advisors I, LLC, or its successor as
advisor to the Company, may perform any of the obligations or exercise any of
the rights of Owner under this Agreement at the property level consistent with
past practice, subject to the supervision of or as delegated by the Initial
Transferred Executives. Notwithstanding anything to the contrary, the actions
and functions under this Agreement performed by the Initial Transferred
Executives on behalf of Behringer Harvard Multifamily Advisors I, LLC or Manager
prior to the Effective Date will remain the responsibility of the Initial
Transferred Executives as employees of the Company (and not as employees of
Behringer Harvard Multifamily Advisors I, LLC or any of its Affiliates)
following the Effective Date.
3.17    Branding. Manager shall maintain and administer for Owner the standards
of branding established by Behringer Harvard Holdings, LLC with respect to all
billboards, signage and uniforms, unless otherwise directed by the Company or
persons designated by the Company (including the members of the Special
Committee).
3.18    Risk Management. Manager shall provide to Owner risk management
services, including, but not limited to, the following: assisting and providing
ways to mitigate, minimize, control, and transfer risk through the prudent use
of risk management, insurance programs and recommendations of safety and loss
control techniques; selecting and managing insurance brokers and service
products; preparing underwriting data for use in marketing insurance programs;
negotiating and placing insurance and related services; serving as liaison for
insurance brokers and monitoring insurance premium invoices for accuracy;
managing and settling loss control and insurance claims; consulting and
coordinating insurance requirements for financing properties; reviewing and
monitoring sub-contractor certificates of insurance; and consulting regarding
insurance verbiage requirements for leases and contracts.
3.19    Real Estate Tax Management. Manager shall provide to Owner tax
management services with respect to the Properties, including, but not limited
to, the following: coordinating payment of real estate taxes; contesting real
estate taxes, as Manager deems appropriate; accounting for all bills to be
processed at any given installment, and following up on missing bills; data
entry of tax amounts and equalized values when available; providing copies of

D-16

--------------------------------------------------------------------------------




documents as requested (including following up on cancelled checks, monitoring
payment by third parties, communicating with interested parties and forwarding
tax bills to purchasers and other parties as necessary).
3.20    Technology Use and Support. Manager shall utilize the software and
technology platforms that it believes are appropriate in connection with
fulfilling its duties under this Agreement. In addition, Manager shall provide
technical support and maintenance with respect to any technology used in the
maintenance, operation, management and leasing of properties.
ARTICLE IV

Manager’s Compensation, Term
4.1    Management Fee. Commencing on the date hereof, Owner shall pay Manager a
monthly management fee (“Management Fee”) equal to three and three-quarters
percent (3-3/4%) of Gross Revenues for each Project for such month payable
monthly in arrears. Certain of these Projects may be owned by Joint Ventures.
When the Manager is not paid by the Joint Venture directly in respect of its
services, the applicable Management Fee or Oversight Fee to be paid by the Owner
will be calculated by multiplying the Management Fee or Oversight Fee by the
Economic Interest Percentage owned directly or indirectly by the Owner in such
Project. In the event that Owner, if and to the extent permitted by Section 2.1,
contracts directly with a third-party property manager not affiliated with the
Manager in respect of a Project for which the Owner has the ability to appoint
or hire the Manager, Owner shall pay Manager an oversight fee (“Oversight Fee”)
equal to one-half of one percent (0.50%) of Gross Revenues of such Project. In
no event will Owner pay both a Management Fee and an Oversight Fee to Manager
with respect to any Project. If Manager subcontracts its responsibilities
hereunder to another Person, Manager shall be solely responsible for the payment
to such third party. The Management Fee includes the reimbursement of the
specified cost incurred by the Manager of engaging another Person to perform
Manager’s responsibilities hereunder; provided, however, that Manager shall be
responsible for payment of all such amounts to such third parties. Nothing
herein shall prevent Manager from entering fee-splitting arrangements with third
parties with respect to the Management Fee.
4.2    Term and Termination. This Agreement shall continue in force until June
30, 2015, unless otherwise terminated as provided herein. If no party gives
written notice to the other at least thirty (30) days prior to the expiration
date hereof that this Agreement is to terminate, then this Agreement shall
automatically continue thereafter for consecutive two year periods until
terminated by any party by written notice given at least thirty (30) days in
advance of the expiration of the then current term. In addition, and
notwithstanding the foregoing, Manager may terminate this Agreement at any time
upon delivery of written notice to the Company not less than sixty (60) days
prior to the effective date of termination. The Company may terminate this
Agreement (i) at any time upon delivery of written notice to Manager not less
than thirty (30) days prior to the effective date of termination, in the event
of (and only in the event of) a showing by Company of willful misconduct, gross
negligence or deliberate malfeasance of the Manager, its agents, servants or
employees in the performance of Manager’s duties hereunder and (ii) immediately
upon the occurrence of any of the following:

D-17

--------------------------------------------------------------------------------




(a)    A decree or order is rendered by a court having jurisdiction (i)
adjudging Manager as bankrupt or insolvent, or (ii) approving as properly filed
a petition seeking reorganization, readjustment, arrangement, composition or
similar relief for Manager under the federal bankruptcy laws or any similar
applicable law or practice, or (iii) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidating of its affairs;
or
(b)    Manager (i) institutes proceedings to be adjudicated a voluntary bankrupt
or an insolvent, (ii) consents to the filing of a bankruptcy proceeding against
it, (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (iv) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (v) makes an
assignment for the benefit of creditors, (vi) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of the other party, or (vii) takes corporate or
other action in furtherance of any of the aforesaid purposes; or
(c)    With respect to any particular Project, the sale of such Project.
If Owner shall materially breach its obligations hereunder, and such breach
remains uncured for a period of ten (10) days after written notification of such
breach, then Manager may terminate this Agreement by giving written notice to
Owner and Owner agrees to pay Manager the fees due to Manager pursuant to
Section 4.1 for the unexpired portion of the term.
4.3    Manager’s Obligations Upon Termination. Upon the termination of this
Agreement, Manager shall have the following duties:
(a)    Manager shall deliver to Owner or its designee, all books and records
with respect to the Project.
(b)    Manager shall transfer and assign to Owner, or its designee, all service
contracts and personal property used exclusively (provided that the words
“relating to or used” shall replace the words “used exclusively” in the event
the Master Modification Agreement is terminated) in the operation and
maintenance of the Project, except personal property paid for and owned by
Manager, except to the extent such service contracts and personal property are
described under the heading “Assets and Contracts of Property Manager” as
contemplated by the Master Modification Agreement if the Self-Management Closing
(as defined in the Master Modification Agreement) occurs. For the avoidance of
doubt, the prior sentence shall include all personal property that has been paid
for by Owner. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise Owner, or its designee, regarding the operation, maintenance and
leasing of the Project.
(c)    Manager shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of all fees and reimbursements
claimed to be

D-18

--------------------------------------------------------------------------------




due to Manager and shall cause funds of Owner held by Manager relating to the
Project to be paid to Owner or its designee.
(d)    Within sixty (60) days immediately following the date of such
termination, Manager shall deliver to Owner the report required by Section
3.14(a) for any period not covered by such a report at the time of termination,
and within sixty (60) days immediately following the date of such termination,
Manager shall deliver to Owner, as required by Section 3.14(b), the statement of
operations for the fiscal year or portion thereof ending on the date of
termination.
4.4    Owner’s Obligations Upon Termination. Upon any termination of this
Agreement by Owner other than under clause (i) of the introductory paragraph to
Section 4.2, Manager shall be entitled to receive all compensation and
reimbursements, if any, due to Manager through the date of termination. Such
amounts will be due Manager no later than thirty (30) days from the date of such
termination. All provisions of this Agreement that require Owner to have
insured, or to protect, defend, save, hold and indemnify or to reimburse Manager
shall survive any expiration or termination of this Agreement, but only to the
extent the applicable claim or cause of action is based on an event occurring
prior to the date of termination.
The parties understand and agree that Manager may withhold funds for sixty (60)
days after the end of the month in which this Agreement is terminated to pay
bills previously incurred but not yet invoiced and to close accounts. Should the
funds withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within ten (10)
days of receipt of notice and an itemization of such unpaid bills.
ARTICLE V

Procedures for Handling Receipts and Operating Capital
5.1    Security Deposits. Tenant security deposits shall be held by Manager in
accordance with the laws of the jurisdiction in which the Project is located.
Owner agrees to indemnify and hold harmless Manager and the other Manager
Indemnified Parties from and against any and all Losses with respect to any use
by Owner of the tenant security deposits that is inconsistent with the terms of
the lease and applicable laws.
5.2    Separation of Owner’s Monies. Manager shall establish and maintain, in a
bank of Manager’s choice whose deposits are insured by the Federal Deposit
Insurance Corporation, and in a manner to indicate the custodial nature thereof,
a separate bank account for the deposit of all monies of Owner. Manager shall
also establish such other special bank accounts as may be reasonably required by
Owner. All monies deposited from time to time in these accounts shall be deemed
trust funds and shall be and remain the property of Owner and shall be withdrawn
and dispersed by Manager for the account of Owner only as expressly permitted by
this Agreement for the purposes of performing the obligations of Manager
hereunder. No monies collected by Manager on Owner’s behalf shall be commingled
with the funds of Manager.

D-19

--------------------------------------------------------------------------------




5.3    Depository Accounts. Owner and Manager agree that Manager shall have no
liability for loss of funds of Owner contained in the bank accounts for the
Project maintained by Manager pursuant to this Agreement due to insolvency of
the bank or financial institution in which its accounts are kept, whether or not
the amounts in such accounts exceed the maximum amount of federal or other
deposit insurance applicable with respect to the financial institution in
question.
5.4    Working Capital. In addition to the funds derived from the operation of
the Project, Owner shall furnish and maintain in the operating accounts of the
Project such other funds as may be necessary to discharge financial commitments
required to efficiently operate the Project and to meet all payrolls and
satisfy, before delinquency, and to discharge all accounts payable. Manager
shall have no responsibility or obligation with respect to the furnishing of any
such funds. Nevertheless, Manager shall have the right, but not the obligation,
to advance funds or contribute property on behalf of Owner to satisfy
obligations of Owner in connection with this Agreement and the Project. Manager
shall keep appropriate records to document all reimbursable expenses paid by
Manager, which records shall be made available for inspection by Owner or its
agents (including the members of the Special Committee) on request. Owner agrees
to reimburse Manager upon demand for money paid or property contributed in
connection with the Project and this Agreement.
5.5    Authorized Signatures. Any persons from time to time designated by
Manager or Owner shall be authorized signatories on all bank accounts
established by Manager pursuant to this Agreement and shall have authority to
make disbursements from such accounts. Funds may be withdrawn from all bank
accounts established by Manager, in accordance with this Article V, only upon
the signature of an individual who has been granted that authority by Manager
and funds may not be withdrawn from such accounts by Owner unless Manager is in
default hereunder.
ARTICLE VI

Miscellaneous
6.1    Assignment. Manager may delegate partially or in full its duties and
rights under this Agreement only with the prior written consent of Owner;
provided, however, that Owner acknowledges and agrees that any or all of the
duties of Manager as contained herein may be delegated pursuant to this Section
6.1 by Manager and performed by a Person reasonably acceptable to Owner (a
“Submanager”) with whom Manager contracts for the purpose of performing such
duties. Subject to the foregoing, Owner specifically grants Manager the
authority to enter into such a contract with a Submanager; provided, however,
that, unless Owner otherwise agrees in writing with such Submanager, Owner shall
have no liability or responsibility to any such Submanager for the payment of
the Submanager’s fee or for reimbursement to the Submanager of its expenses or
to indemnify the Submanager in any manner for any matter. Manager shall require
such Submanager to agree, in the written agreement setting forth the duties and
obligations of such Submanager, to indemnify Owner for all Losses incurred by
Owner as a result of the willful misconduct or gross negligence of the
Submanager, except that such indemnity shall not be required to the extent that
Owner recovers

D-20

--------------------------------------------------------------------------------




insurance proceeds with respect to such matter, and if such indemnity is for any
reason not agreed to by any Submanager, then Manager shall remain fully liable
to Owner for the acts and commissions of such Submanager. Any contract entered
into between Manager and a Submanager pursuant to this Section 6.1 shall be
consistent with the provisions of this Agreement, except to the extent Owner
otherwise specifically agrees in writing. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
permitted successors and permitted assigns. Upon the consummation of the
Self-Management Transactions (as defined in the Master Modification Agreement),
this Agreement shall be assigned by Manager to the Company (or its designee) as
contemplated by the Master Modification Agreement, upon the terms and subject to
the conditions set forth therein.
6.2    Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company and OP shall not, without the Manager’s prior written
consent, directly or indirectly, (i) solicit or encourage any person to leave
the employment or other service of the Manager or any of its Affiliates, or (ii)
hire, on behalf of the Company or OP or any other person or entity, any person
who has left the employment of the Manager or any of its Affiliates within the
one-year period following the termination of that person’s employment with the
Manager or any of its Affiliates. During the period commencing on the date
hereof through and ending one year following the termination of this Agreement,
the Company and OP will not, whether for its or their own account or for the
account of any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of the Manager or any of its
Affiliates with, or endeavor to entice away from the Manager or any of its
Affiliates, any Person who during the term of this Agreement is, or during the
preceding one-year period was, a tenant, co-investor, co-developer, joint
venturer or other customer of the Manager or any of its Affiliates.
Notwithstanding anything in this Agreement to the contrary, Approved Employee
Communications with Specified Employees by the Company or its representatives
pursuant to and in compliance with the terms and conditions of Section 7.4 of
the Master Modification Agreement shall not constitute a violation of this
Section 6.2.
6.3    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication (each, a “Notice”) required or permitted to be given
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally; (ii) one business day following deposit with a recognized
overnight courier service that obtains a receipt, provided such receipt is
obtained, and provided further that the deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by electronic mail, provided a read receipt is delivered to the sender, in each
case provided such communication is addressed to the intended recipient thereof
as set forth below:
If to the Owner, to:


Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001

D-21

--------------------------------------------------------------------------------




Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:


Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email:    rosemarie.thurston@alston.com


and:


DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


If to Manager:


Behringer Harvard Multifamily Management Services, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Robert S. Aisner
Email: baisner@behringerharvard.com


with copies (which shall not constitute notice) to:


Behringer Harvard Holdings
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


and:


Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman

D-22

--------------------------------------------------------------------------------




Email: dbatterson@jenner.com
jshuman@jenner.com


Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section 6.3.
The failure of any Party to give notice shall not relieve any other Party of its
obligations under this Management Agreement except to the extent that such Party
is actually prejudiced by such failure to give notice.


6.4    Entire Agreement; Modification. This Agreement shall constitute the
entire agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Notwithstanding
anything in this Agreement to the contrary, if the Company amends or amends and
restates its Company Charter at any time following the Effective Date of this
Agreement, which amendment or amendment and restatement provides for broader
indemnification of the Manager, this Agreement shall thereupon be deemed
automatically amended such that the Manager shall be entitled to indemnification
rights under this Agreement to the maximum extent permitted by the amended
Company Charter.
6.5    No Partnership. Nothing contained in this Agreement shall constitute or
be construed to be or create a partnership or joint venture between the Owner,
its successors or assigns, on the one part, and Manager, its successors and
assigns, on the other part.
6.6    Severability. If any one or more of the provisions of this Agreement, or
the applicability of any such provision to a specific situation shall be held
invalid or unenforceable, such provision should be modified to the minimum
extent necessary to make it or its application valid and enforceable, and the
validity and enforceability of all other provisions of this Agreement and all
other applications of such provisions shall not be affected thereby.
6.7    No Third Party Beneficiary. Neither this Agreement nor any part hereof
nor any service relationship shall inure to the benefit of any third party, to
any trustee in bankruptcy, to any assignee for the benefit of creditors, to any
receiver by reason of insolvency, to any other fiduciary or officer representing
a bankrupt or insolvent estate of either party, or to the creditors or claimants
of such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that insolvency or bankruptcy of either
party hereto shall, at the option of the other party, void all rights of such
insolvent or bankrupt party hereunder (or so many of such rights as the other
party shall elect to void).
6.8    Captions, Plural Terms. Unless the context clearly requires otherwise,
the singular number herein shall include the plural, the plural number shall
include the singular and any gender shall include all genders. Titles and
captions herein shall not affect the construction of this Agreement.
6.9    Attorneys’ Fees. Should either party employ an attorney to enforce any of
the provisions of this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action agrees to pay to the
prevailing party all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith.

D-23

--------------------------------------------------------------------------------




6.10    Signs. Manager shall have the right to place signs on the Project in
accordance with applicable Governmental Requirements stating that Manager is the
manager and leasing agent for the Project.
6.11    Survival of Indemnities. The indemnification obligations of the parties
to this Agreement shall survive the termination of this Agreement to the extent
of any claim or cause of action based on an event occurring prior to the date of
termination.
6.12    Ownership of Proprietary Property. The Manager retains ownership of and
reserves all Intellectual Property Rights in the Proprietary Property. To the
extent that Owner has or obtains any claim to any right, title or interest in
the Proprietary Property, including without limitation in any suggestions,
enhancements or contributions that Owner may provide regarding the Proprietary
Property, Owner hereby assigns and transfers exclusively to the Manager all
right, title and interest, including without limitation all Intellectual
Property Rights, free and clear of any liens, encumbrances or licenses in favor
of Owner or any other party, in and to the Proprietary Property. In addition, at
the Manager’s expense, Owner will perform any acts that may be deemed desirable
by the Manager to evidence more fully the transfer of ownership of right, title
and interest in the Proprietary Property to the Manager, including but not
limited to the execution of any instruments or documents now or hereafter
requested by the Manager to perfect, defend or confirm the assignment described
herein, in a form determined by the Manager.
6.13    Licensing Claims. Owner shall not (i) bring or cause to be brought or
support any Licensing Claim or (ii) seek to avoid the observance or performance
of any of the terms to be observed or performed under this Agreement (including,
for the avoidance of doubt, Owner’s past or future payment to Manager of fees
and expenses under this Agreement) as result of or with respect to any Licensing
Claim. For the avoidance of doubt, Owner may respond to requests for information
from any governmental authority with respect to Licensing Claims. Owner shall
not have any indemnification obligations under Section 3.8(e) or otherwise with
respect to Licensing Claims or any Losses arising from Licensing Claims. Manager
shall indemnify Owner for any Licensing Claim arising after the date hereof;
provided, however, that this right of indemnification shall not apply in respect
of any Licensing Claim brought by or on behalf of the Company, Owner, any Joint
Venture, PGGM, or any Affiliate of the foregoing; provided further, however,
that no amount of damages shall be payable to Owner pursuant to this Section
6.13 unless the aggregate amount of all damages that are indemnifiable pursuant
to this Section 6.13 exceeds $250,000, after which the aggregate amount in
excess of this $250,000 shall thereafter be recoverable. The indemnification
procedures (and other relevant provisions) contemplated by Article IX of the
Master Modification Agreement (whether or not the Master Modification Agreement
is then in effect) shall be applicable to this indemnification obligation of the
Manager.
6.14    Governing Law, Venue. This Agreement shall be construed under and in
accordance with the laws of the State of Texas and is fully performable in
Dallas County, Texas.
6.15    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original.

D-24

--------------------------------------------------------------------------------




6.16    Savings Clause. If any provision of this Agreement is held
unenforceable, then such provision will be modified to reflect the parties’
intention. By way of example and without limitation, if any provision requiring
the reimbursement of certain of the Manager’s expenses should be deemed
unenforceable, the parties shall take such action as is necessary to reach an
agreement for Owner to pay such reimbursable expenses. All remaining provisions
of this Agreement shall remain in full force and effect.
[REST OF PAGE INTENTIONALLY LEFT BLANK]



D-25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed by their duly authorized representatives.
“OWNER”


BEHRINGER HARVARD MULTIFAMILY REIT I, INC.






By: ____________________         
   
 
“MANAGER”


BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC






By: _______________          
   Name: Robert S. Aisner
   Title: Chief Executive Officer




BEHRINGER HARVARD MULTIFAMILY OP I LP


By: BHMF, Inc., its General Partner


By: _______________          
   


 
 






D-26

--------------------------------------------------------------------------------





EXHIBIT E

FORM OF
REGISTRATION RIGHTS AGREEMENT

dated as of

July 31, 2013

among

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

and

THE SHAREHOLDERS FROM TIME TO TIME PARTY HERETO






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
PAGE


 
 
 
 
 
 
 
ARTICLE 1
 
 
 
 
DEFINITIONS
 
 
 
 
 
 
 
Section 1.01.
 
Definitions
 
1


Section 1.02.
 
Other Definitional and Interpretative Provisions
 
5


 
 
 
 
 
 
 
ARTICLE 2
 
 
 
 
REGISTRATION RIGHTS
 
 
 
 
 
 
 
Section 2.01.
 
Demand Registration
 
5


Section 2.02.
 
Piggyback Registration
 
8


Section 2.03.
 
Shelf Registration
 
9


Section 2.04.
 
Lock-Up Agreements
 
10


Section 2.05.
 
Registration Procedures
 
11


Section 2.06.
 
Participation In Public Offering
 
14


Section 2.07.
 
Rule 144 Sales; Cooperation By The Company
 
14


 
 
 
 
 
 
 
ARTICLE 3 
 
 
 
 
INDEMNIFICATION AND CONTRIBUTION
 
 
 
 
 
 
 
Section 3.01.
 
Indemnification by the Company
 
15


Section 3.02.
 
Indemnification by Participating Shareholders
 
16


Section 3.03.
 
Conduct of Indemnification Proceedings
 
16


Section 3.04.
 
Contribution
 
17


Section 3.05.
 
Other Indemnification
 
18


 
 
 
 
 
 
 
ARTICLE 4
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Section 4.01.
 
Binding Effect; Assignability
 
18


Section 4.02.
 
Notices
 
18


Section 4.03.
 
Waiver; Amendment; Termination
 
19


Section 4.04.
 
Governing Law
 
20


Section 4.05.
 
Jurisdiction
 
20


Section 4.06.
 
WAIVER OF JURY TRIAL
 
20


Section 4.07.
 
Specific Enforcement
 
20


Section 4.08.
 
Counterparts; Effectiveness
 
20


Section 4.09.
 
Entire Agreement
 
21


Section 4.10.
 
Severability
 
21


Section 4.11.
 
Independent Nature of Shareholders’ Obligations and Rights
 
21


 
 
 
 
 
Exhibit A
 
Joinder Agreement
 
 





--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT dated as of July 31, 2013 (this “Agreement”) among
Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation (the
“Company”), and the Shareholders from time to time party hereto (initially,
Behringer Harvard Multifamily REIT I Services Holdings, LLC as the sole holder
of Registrable Securities) as listed on the signature pages, including any
Permitted Transferees (collectively, the “Shareholders”).
In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
provided that no security holder of the Company shall be deemed an Affiliate of
any other security holder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise. For the avoidance of doubt, the Company, Behringer
Harvard Multifamily OP I LP, and their respective subsidiaries shall not be
considered Affiliates of Behringer Harvard Holdings, LLC and its subsidiaries,
and vice versa.
“Articles” means the Articles of Incorporation of the Company filed with the
Maryland State Department of Assessments and Taxation in accordance with the
Maryland General Corporation Law, as may be amended or restated from time to
time.
“Articles Supplementary” means the Articles Supplementary of the Company
establishing the Series A Non-Participating, Voting, Cumulative, Convertible
7.0% Preferred Stock ($0.0001 par value) filed with the State of Maryland in
accordance with the Master Modification Agreement, dated as of July 31, 2013,
among the Company, Behringer Harvard Multifamily OP I LP, REIT TRS Holding, LLC,
Behringer Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard
Multifamily Advisors I, LLC, Behringer Harvard Multifamily Management Services,
LLC and Behringer Harvard Institutional GP LP.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

E- 1

--------------------------------------------------------------------------------




“Common Shares” means shares of Common Stock, par value $0.0001 per share, of
the Company and any stock into which such Common Shares thereafter may be
converted or changed.
“Company” has the meaning set forth in the preamble hereto.
“Convertible Securities” means shares of Series A Non-Participating, Voting,
Cumulative, Convertible 7.0% Preferred Stock, par value $0.0001 per share, of
the Company.
“Damages” has the meaning set forth in Section 3.01.
“Demand Registration” has the meaning set forth in Section 2.01(a).
“Demand Requesting Shareholder” has the meaning set forth in Section 2.01(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FINRA” means the Financial Industry Regulatory Authority, Inc., and any
successor thereto.
“Indemnified Party” has the meaning set forth in Section 3.03.
“Indemnifying Party” has the meaning set forth in Section 3.03.
“Inspectors” has the meaning set forth in Section 2.05(f).
“Joinder Agreement” has the meaning set forth in Section 4.01(b).
“Lock-Up Period” has the meaning set forth in Section 2.04.
“Maximum Offering Size” has the meaning set forth in Section 2.01(e).
“Notice” has the meaning set forth in Section 4.02.
“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Registrable Securities are Transferred by such Shareholder; provided, however,
that (i) such Transfer is not made in a registered offering or pursuant to Rule
144, (ii) such Transfer does not violate Section 2.04 and (iii) such transferee
shall only be a Permitted Transferee if and to the extent the transferor
designates the transferee as a Permitted Transferee entitled to rights hereunder
pursuant to Section 4.01(b) or the transferee executes a Joinder Agreement as
contemplated by Section 4.01(b).
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Piggyback Registration” has the meaning set forth in Section 2.02(a).

E- 2


--------------------------------------------------------------------------------




“Public Offering” means an underwritten public offering of Common Shares of the
Company pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Form S-4 or Form S-8 or
any similar or successor form.
“Records” has the meaning set forth in Section 2.05(f).
“Registering Shareholders” has the meaning set forth in Section 2.01(a)(2).
“Registrable Securities” means, at any time, (i) any Common Shares issued or
issuable upon conversion of any Convertible Securities, and (ii) any additional
Common Shares issued or distributed by way of conversion, exchange, exercise,
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation, sale of assets, other reorganization or
other similar event in respect of the Common Shares referred to in clause (i)
above, in each case until (A) a registration statement covering such Common
Shares has been declared effective by the SEC and such Common Shares have been
disposed of pursuant to such effective registration statement, or (B) such
Common Shares are sold under circumstances in which all the applicable
conditions of Rule 144 are met or, if the Common Shares are then listed on a
national securities exchange and Rule 144 is available in connection with a sale
of Registrable Securities, which could be sold without restriction (on a single
day) under Rule 144(e).
“Registration Expenses” means any and all expenses incident to the performance
of, or compliance with, any registration or marketing of securities, including
all (i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.05(g)), (vii) reasonable fees and expenses of any special
experts retained by the Company in connection with such registration, (viii)
reasonable fees (not exceeding $35,000), plus reasonable out-of-pocket expenses,
of one counsel for all the Shareholders participating in the offering selected
by the Shareholders holding the majority of the Registrable Securities to be
sold for the account of all Shareholders in the offering, (ix) fees and expenses
in connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the fees and expenses of any counsel thereto, (x) fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters,

E- 3


--------------------------------------------------------------------------------




underwriting agreements, any “blue sky” or legal investment memoranda and any
selling agreements and other documents in connection with the offering, sale or
delivery of the Registrable Securities, (xii) transfer agents’ and registrars’
fees and expenses and the fees and expenses of any other agent or trustee
appointed in connection with such offering, (xiii) expenses relating to any
analyst or investor presentations or any “road shows” undertaken in connection
with the registration, marketing or selling of the Registrable Securities, and
(xiv) all out-of pocket costs and expenses incurred by the Company or its
appropriate officers in connection with their compliance with Section 2.05(k).
Except as set forth in clause (viii) above, Registration Expenses shall not
include any out-of-pocket expenses of the Shareholders (or the agents who manage
their accounts).
“Rule 144” means Rule 144 (or any successor provisions) under the Securities Act
“Rule 144A” has the meaning set forth in Section 2.07(b).
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Shareholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, including any Permitted
Transferees, so long as such Person shall be the holder of record of any
Registrable Securities.
“Shelf Registration” has the meaning set forth in Section 2.03(a).
“Shelf Requesting Shareholder” means, in connection with a Shelf Registration,
(i) all the Shareholders in the case of a Triggering Event of the type referred
to in clause (i) of the definition thereof, or (ii) those requesting
Shareholder(s) referred to in clause (ii) of the definition of Triggering Event.
“Transfer” means, with respect to any securities, (i) when used as a verb, to
sell, assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such securities or any participation or interest therein, whether
directly or indirectly, or agree or commit to do any of the foregoing and (ii)
when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation, or other transfer of such
securities or any participation or interest therein or any agreement or
commitment to do any of the foregoing.
“Triggering Event” means the earlier to occur of (i) the automatic conversion of
all the then outstanding Convertible Securities due to a Listing (as defined in
the Articles Supplementary), including where such Listing is deemed to occur on
December 31, 2016 pursuant to the Articles Supplementary and (ii) the request
from one Shareholder or a group of Shareholders holding not less than 20% of the
then Registrable Securities that the Company file a Shelf Registration, as the
case may be.
“Underwritten Takedown” has the meaning set forth in Section 2.03(a).

E- 4


--------------------------------------------------------------------------------




Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized term used in any
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.
ARTICLE 2
REGISTRATION RIGHTS
Section 2.01.    Demand Registration.
(a)    If one Shareholder or a group of Shareholders holding not less than 20%
of the then Registrable Securities (the “Demand Requesting Shareholders”)
request that the Company file a registration statement (a “Demand Registration”)
and the Company is not eligible to use Form S-3 (or a successor to Form S-3) in
connection with the resale of the Registrable Securities to be sold pursuant to
the registration statement, the Company: (i) shall promptly give notice thereof
at least ten Business Days prior to the anticipated filing date of the
registration statement relating to such Demand Registration to all Shareholders
(not including the Demand Requesting Shareholders); (ii) shall file such
registration statement under the Securities Act within 60 days after the
occurrence of such request; and (iii) thereupon shall use its reasonable best
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of:
(1)    subject to the restrictions set forth in Sections 2.01(e), all
Registrable Securities for which the Demand Requesting Shareholders have
requested registration under this Section 2.01; and
(2)    subject to the restrictions set forth in Sections 2.01(e), all other
Registrable Securities of the same class as those requested to be registered by
the Demand Requesting Shareholders that any Shareholders (all such Shareholders,
together with the Demand Requesting Shareholders, the “Registering
Shareholders”) have requested the Company to register by request received by

E- 5


--------------------------------------------------------------------------------




the Company within seven days after such Shareholders receive the Company’s
notice of the Demand Registration,
all to the extent necessary to permit the disposition (in accordance with the
intended method of disposition specified by the Registering Shareholders of the
Registrable Securities) so to be registered.
(b)    Promptly after the expiration of the seven-day period referred to in
clause (ii) of Section 2.01(a)(2), the Company will notify all Registering
Shareholders of the identities of the other Registering Shareholders and the
number of shares of Registrable Securities requested to be included therein. At
any time prior to the effective date of the registration statement relating to
such registration, the Demand Requesting Shareholders (by majority vote) may
revoke such request, without liability to any of the other Registering
Shareholders, by providing a notice to the Company revoking such request. A
request, so revoked, shall be considered to be a Demand Registration unless (i)
such revocation arose out of the fault of the Company (in which case the Company
shall be obligated to pay all Registration Expenses in connection with such
revoked request), or (ii) the Demand Requesting Shareholders or any other
Shareholder or Shareholders reimburse the Company within thirty (30) days of
such revocation for all Registration Expenses of such revoked request.
(c)    The Company shall be liable for and shall pay all Registration Expenses
in connection with any Demand Registration, regardless of whether such
Registration is effected, unless the Demand Requesting Shareholders elects to
pay such Registration Expenses as described in the last sentence of Section
2.01(b).
(d)    Except as provided in Section 2.01(b), a Demand Registration shall not be
deemed to have occurred:
(1)    unless the registration statement relating thereto (A) has become
effective under the Securities Act, and (B) has remained effective for a period
of at least 180 days (or such shorter period in which all Registrable Securities
of the Registering Shareholders included in such registration have actually been
sold thereunder), provided that a Demand Registration shall not be deemed to
have occurred if, after such registration statement becomes effective, (1) such
registration statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court, and
(2) less than 75% of the Registrable Securities included in such registration
statement have been sold thereunder; or
(2)    if the Maximum Offering Size is reduced in accordance with Section
2.01(e) such that less than a majority of the Registrable Securities of the
Requesting Shareholders sought to be included in such registration are included.
(e)    The Company shall not be obligated to effect any Demand Registration
within 90 days after the effective date of a previous Piggyback Registration in
which holders of Registrable Securities were permitted to register, and actually
sold, seventy-five percent (75%)

E- 6


--------------------------------------------------------------------------------




of the shares of Registrable Securities requested to be included therein. If a
Demand Registration involves an underwritten Public Offering, the holders of a
majority of the Registrable Securities to be sold in the Public Offering shall
select the investment banking firm or firms to act as the managing underwriter
or underwriters in connection with such Public Offering, subject to consent of
the Company, which consent will not be unreasonably withheld or delayed. If a
Demand Registration involves an underwritten Public Offering and the managing
underwriter advises the Company and the Registering Shareholders that, in its
view, the number of shares of Registrable Securities requested to be included in
such registration (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the largest number of
shares that can be sold without having an adverse effect on such offering,
including the price at which such shares can be sold (the “Maximum Offering
Size”), the Company shall include in such registration, in the priority listed
below, up to the Maximum Offering Size:
(1)    first, all Registrable Securities requested to be included in such
registration by all Registering Shareholders (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such
Shareholders on the basis of the relative number of Registrable Securities held
by each such Shareholder); and
(2)    second, any securities proposed to be registered by the Company
(including for the benefit of any other Persons not party to this Agreement).
(f)    Upon notice to the Registering Shareholders, the Company may postpone
effecting a Demand Registration (including an Underwritten Takedown) pursuant to
this Section 2.01 on one occasion during any period of six consecutive months
for a reasonable time specified in the notice but not exceeding 90 days (which
period may not be extended or renewed), if (i) the Company reasonably determines
that effecting the registration would materially and adversely affect an
offering of securities of the Company the preparation of which had then been
commenced, (ii) the Company reasonably believes that effecting the registration
would render the Company unable to comply with, or cause a violation of,
applicable securities laws, or (iii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company, including due to any proposed or pending material corporate
reorganization or other material corporate transaction involving the Company.
(g)    Notwithstanding anything that may be to the contrary in this Article 2,
if the Common Shares are then listed on a national securities exchange and Rule
144 is available in connection with a sale of Registrable Securities, then the
Company shall not be obligated to effect a Demand Registration unless the
aggregate proceeds expected to be received from the sale of the Registrable
Securities requested to be included in such Demand Registration equals or
exceeds $20,000,000 or such lesser amount that constitutes all the Registrable
Securities of the Demand Requesting Shareholders (provided that such lesser
amount is at least $10,000,000) or all of the Registrable Securities then
outstanding. Notwithstanding anything that may be to the contrary in this
Article 2, the Company shall not be required to effect (A) more than one

E- 7


--------------------------------------------------------------------------------




registration pursuant to Section 2.01 hereunder within any six-month period, or
(B) more than three Demand Registrations hereunder in the aggregate.
(h)    Notwithstanding anything that may be to the contrary in this Article 2,
the Company shall not be obligated to register any Registrable Securities unless
the holder thereof has notified the Company in writing of its intended method of
distribution in a timely manner.
Section 2.02.    Piggyback Registration.
(a)    If the Company proposes to register any Common Shares under the
Securities Act (other than (i) a Shelf Registration for Shareholders, which will
be subject to the provisions of Section 2.03, provided that any Underwritten
Takedown will be subject to this Section 2.02, or (ii) a registration on Form
S-8, S-4 or S-3D, or any successor forms, relating to Common Shares issuable
upon exercise of employee stock options or in connection with any employee
benefit or similar plan of the Company or in connection with a direct or
indirect acquisition by the Company of another Person), whether or not for sale
for its own account, the Company shall each such time give prompt notice at
least ten Business Days prior to the anticipated filing date of the registration
statement relating to such registration to each Shareholder, which notice shall
set forth such Shareholder’s rights under this Section 2.02 and shall offer such
Shareholder the opportunity to include in such registration statement the number
of Registrable Securities of the same class or series as those proposed to be
registered as each such Shareholder may request (a “Piggyback Registration”),
subject to the provisions of Section 2.02(b). Upon the request of any such
Shareholder made within seven days after the receipt of notice from the Company
(which request shall specify the number of Registrable Securities intended to be
registered by such Shareholder), the Company shall use all reasonable best
efforts to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by all such
Shareholders, to the extent required to permit the disposition of the
Registrable Securities so to be registered, provided that (A) if such
registration involves an underwritten Public Offering, all such Shareholders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters, on the same terms and conditions as
apply to the Company or the holders of Common Stock (other than the
Shareholders) that have demanded such Piggyback Registration, as applicable, and
(B) if, at any time after giving notice of its intention to register any Common
Shares pursuant to this Section 2.02 and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give notice to all such Shareholders and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration. No registration effected under this Section 2.02 shall relieve the
Company of its obligations to effect a Demand Registration to the extent
required by Section 2.01 or a Shelf Registration to the extent required by
Section 2.03. The Company shall pay all Registration Expenses in connection with
each Piggyback Registration.
(b)    If a Piggyback Registration involves an underwritten Public Offering
(other than any Demand Registration, in which case the provisions with respect
to priority of inclusion in such offering set forth in Section 2.01(e) shall
apply) and the managing underwriter advises

E- 8


--------------------------------------------------------------------------------




the Company that, in its view, the number of Common Shares that the Company and
such Shareholders intend to include in such registration exceeds the Maximum
Offering Size, the Company shall include in such registration, in the following
priority, up to the Maximum Offering Size:
(1)    first, so much of the Common Shares proposed to be registered for the
account of the Company (or, if such registration is pursuant to a demand by a
Person that is not a Shareholder, for the account of such other Person) as would
not cause the offering to exceed the Maximum Offering Size,
(2)    second, all Registrable Securities requested to be included in such
registration by any Shareholders pursuant to this Section 2.02 (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Shareholders on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration by
each), and
(3)    third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.
Section 2.03.    Shelf Registration.
(a)    If a Triggering Event occurs and the Company is eligible to use Form S-3,
the Company shall use its reasonable best efforts to file a registration
statement on Form S-3 pursuant to Rule 415 under the Securities Act (or any
successor rule) (a “Shelf Registration”) with respect to all of the Registrable
Securities that have been converted into Common Shares pursuant to the Articles
Supplementary and are contemplated to be included in such Shelf Registration
pursuant to Section 2.03(b), within 30 days after the occurrence of the
Triggering Event. The Company shall use its reasonable best efforts to cause
such Shelf Registration to become effective within 90 days of the filing date
(if not automatically effective upon filing). The Company only shall be required
to effectuate one Public Offering from such Shelf Registration (an “Underwritten
Takedown”) within any six-month period, which offering shall be deemed a Demand
Registration. The provisions of Section 2.01 shall apply mutatis mutandis to
each Underwritten Takedown, with references to “filing of the registration
statement” or “effective date” being deemed references to filing of a prospectus
or supplement for such offering and references to “registration” being deemed
references to the offering; provided, however, that Registering Shareholders
shall only include Shareholders whose Registrable Securities are included in
such Shelf Registration or may be included therein without the need for an
amendment to such Shelf Registration (other than an automatically effective
amendment). So long as the Shelf Registration is effective, no Shareholder
covered thereunder may request any Demand Registration pursuant to Section 2.01
with respect to Registrable Shares that are registered on such Shelf
Registration.
(b)    If a Triggering Event of the type referred to in either clause (i) or
(ii) of the definition thereof occurs, the Company promptly shall give notice of
the subject Shelf

E- 9


--------------------------------------------------------------------------------




Registration (but at least ten Business Days prior to the anticipated filing
date of the registration statement relating to such Shelf Registration) to all
the Shareholders in the event of a Trigger Event under such clause (i) and to
all the Shareholders (other than the Shelf Requesting Shareholders) in the event
of a Trigger Event under such clause (ii), and thereupon shall use its
reasonable best efforts to effect the registration under the Securities Act of:
(1)    all Registrable Securities for which the Shelf Requesting Shareholders
have requested registration under this Section 2.03 (which in the case of a
Triggering Event of the type specified in clause (i) of the definition thereof
shall be deemed to be all the then outstanding Registrable Securities), and
(2)    all other Registrable Securities of the same class as those requested to
be registered by the Shelf Requesting Shareholders that any Shareholders have
requested the Company to register by request received by the Company within
seven days after such Shareholders receive the Company’s notice of the Shelf
Registration,
all to the extent necessary to permit the registration of the Registrable
Securities so to be registered on such Shelf Registration.
(c)    At any time prior to the effective date of the registration statement
relating to such Shelf Registration, the Shelf Requesting Shareholder may revoke
such request, without liability to any of the other Registering Shareholders, by
providing a notice to the Company revoking such request.
(d)    The Company shall be liable for and pay all Registration Expenses in
connection with any Shelf Registration.
(e)    Upon notice to the Shelf Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this Section 2.03 on one occasion during
any period of six consecutive months for a reasonable time specified in the
notice but not exceeding 45 days (which period may not be extended or renewed),
if the Company determines that effecting the registration would materially and
adversely affect an offering of securities of the Company the preparation of
which had then been commenced, or the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company.
(f)    Notwithstanding anything that may be to the contrary in this Article 2,
the Company shall not be required to effect (A) more than one Shelf Registration
pursuant to Section 2.03 within any three-month period, or (B) more than three
Shelf Registrations (excluding any Underwritten Takedown, which shall instead be
counted as a Demand Registration) hereunder in the aggregate.
Section 2.04.    Lock-Up Agreements. If any registration of Registrable
Securities shall be effected in connection with a Public Offering, neither the
Company nor any Shareholder who (i) sold any Registrable Securities in such
Public Offering, (ii) is a director or executive

E- 10


--------------------------------------------------------------------------------




officer of the Company, or (iii) holds in excess of one half of one percent
(1/2%) of the then outstanding shares of Common Stock (nor, to the extent
requested by the lead managing underwriter or any governmental authority or
regulatory agency (including FINRA), any other Shareholder), shall effect any
public sale or distribution, including any sale pursuant to Rule 144, of any
Common Shares or other equity or equity-based security of the Company (except as
part of such Public Offering) during the period beginning 14 days prior to the
effective date of the applicable registration statement or, in the case of a
Shelf Registration, 14 days prior to launch of the offering or such later date
when the Shareholder receives notice thereof until the earlier of (i) such time
as the Company and the lead managing underwriter shall agree and (ii) 180 days
following the effective date of the applicable registration statement or, in the
case of a Shelf Registration, 90 days following the launch of the offering or
such later date when the Shareholder receives notice thereof (such period, the
“Lock-Up Period” for the applicable registration statement).
Section 2.05.    Registration Procedures. Whenever Shareholders request that any
Registrable Securities be registered pursuant to Section 2.01, 2.02 or 2.03,
subject to the provisions of such Sections, the Company shall use all reasonable
best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as practicable, and, in connection with any such request:
(a)    Subject to Sections 2.01, 2.02 and 2.03, the Company shall as
expeditiously as possible prepare and file with the SEC a registration statement
on any form for which the Company then qualifies and that counsel for the
Company shall deem appropriate and which form shall be available for the sale of
the Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use all reasonable best efforts to
cause such filed registration statement to become and remain effective for a
period of not less than 180 days, or in the case of a Shelf Registration, two
years (or such shorter period in which all of the Registrable Securities of the
Shareholders included in such registration statement shall have actually been
sold thereunder). Any such registration statement shall be an automatically
effective registration statement to the extent permitted by the SEC’s rules and
regulations.
(b)    Prior to filing a registration statement or prospectus or any amendment
or supplement thereto (other than any report filed pursuant to the Exchange Act
that is incorporated by reference therein), the Company shall, if requested,
furnish to each participating Shareholder and each underwriter, if any, of the
Registrable Securities covered by such registration statement copies of such
registration statement as proposed to be filed and provide each participating
Shareholder with a reasonable period of time to comment thereon; provided,
however, that the Company shall not have any obligation to modify any
information if the Company reasonably expects that so doing would cause the
registration statement or prospectus or any amendment or supplement thereto to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. Thereafter, the Company shall furnish to such Shareholder and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and any
summary

E- 11


--------------------------------------------------------------------------------




prospectus) and any other prospectus filed under Rule 424, Rule 430A, Rule 430B
or Rule 430C under the Securities Act and such other documents as such
Shareholder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Shareholder.
(c)    After the filing of the registration statement, the Company shall (i)
cause the related prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Shareholders thereof set forth in such
registration statement or supplement to such prospectus, and (iii) promptly
notify each Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.
(d)    The Company shall use all reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Shareholder to consummate the disposition of the Registrable Securities owned by
such Shareholder, provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.05(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.
(e)    The Company shall immediately notify each Shareholder holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Shareholder and file with the
SEC any such supplement or amendment. Each Shareholder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in the first sentence of this Section 2.05(e), such Shareholder shall
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such
Shareholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by this Section 2.05(e), and, if so directed by the Company, such
Shareholder shall deliver to the Company all copies, other than any permanent
file copies then in such Shareholder’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice. If
the Company shall

E- 12


--------------------------------------------------------------------------------




give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.05(a)) by the number of days during the period from and
including the date of the giving of such notice to the date when the Company
shall make available to such Shareholder a prospectus supplemented or amended to
conform with the requirements of the first sentence of this Section 2.05(e).
(f)    Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection upon reasonable notice and during normal business hours by any
Shareholder and any underwriter participating in any disposition pursuant to a
registration statement being filed by the Company pursuant to this Section 2.05
and any attorney, accountant or other professional retained by any such
Shareholder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable any of the Inspectors to exercise its due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such registration
statement. Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement, or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each Shareholder agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in any of the Company’s securities unless and until such
information is made generally available to the public. Each Shareholder further
agrees that, upon learning that disclosure of such Records is sought pursuant to
a subpoena or other order of a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential and
shall cooperate with the Company (at the expense of the Company) as reasonably
requested by the Company to prevent such disclosure.
(g)    The Company shall use reasonable best efforts to furnish to each
Registering Shareholder and to each such underwriter, if any, a signed
counterpart, addressed to such Shareholder or underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, as the Shareholders holding the majority of the
Registrable Securities to be sold for the account of all Shareholders in the
offering or the managing underwriter therefor reasonably requests.
(h)    The Company shall otherwise use all reasonable best efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of 12 months, beginning within three
months after the effective date of the registration statement, which earnings
statement satisfies the requirements of Rule 158 under the Securities Act.

E- 13


--------------------------------------------------------------------------------




(i)    The Company may require each Shareholder promptly to furnish in writing
to the Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.
(j)    If the Common Shares are listed on a national securities exchange, the
Company shall use reasonable best efforts to list all shares of Common Stock (or
other securities) issued upon conversion of the Convertible Securities on the
securities exchange or quotation system on which the Common Shares (or such
other securities) are then listed or traded, upon issuance thereof.
(k)    The Company shall select an underwriter or underwriters in connection
with any Public Offering, except as contemplated by Sections 2.01 and 2.03. In
connection with any Public Offering, the Company shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with FINRA.
(l)    The Company shall (i) make available appropriate senior executive
officers of the Company to prepare and make presentations at any “road shows”
and before analysts, and (ii) otherwise use its reasonable efforts to cooperate
as reasonably requested by the underwriters in the offering, marketing or
selling of the Registrable Securities.
Section 2.06.    Participation In Public Offering. No Shareholder may
participate in any Public Offering hereunder unless such Shareholder (a) agrees
to sell such Shareholder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements, and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.
Section 2.07.    Rule 144 Sales; Cooperation By The Company. If any holder of
Common Stock (or other securities) issued upon conversion of the Convertible
Shares or holder of Registrable Securities (but only if such holder is a
Shareholder or a Permitted Transferee thereof), shall Transfer or propose to
Transfer any shares of Common Stock (or other securities) issued upon conversion
of the Convertible Securities or any Registrable Securities pursuant to Rule 144
or Rule 144A, the Company shall cooperate, to the extent commercially
reasonable, with such holder and shall promptly provide to such holder such
information as such holder shall reasonably request. Without limiting the
foregoing, the Company shall:
(a)    at any time after any of the Company’s shares of capital stock are
registered under the Securities Act or the Exchange Act: (i) make and keep
available public information, as those terms are contemplated by Rule 144; (ii)
timely file with the SEC all reports and other documents required to be filed
under the Securities Act and the Exchange Act; and (iii) furnish to each such
holder forthwith upon request a written statement by the Company as to its
compliance

E- 14


--------------------------------------------------------------------------------




with the reporting requirements of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other information as such holder may reasonably request in order to avail itself
of any rule or regulation of the SEC allowing such holder to sell any
Registrable Securities without registration; and
(b)    each such holder and each prospective holder (but only if such
prospective holder is a Permitted Transferee) who may consider acquiring Common
Stock, other securities received upon conversion of the Convertible Securities
or Registrable Securities in reliance upon Rule 144A under the Securities Act
(or any successor rule then in force) (“Rule 144A”) shall have the right to
request from the Company, and the Company will provide upon such request, such
information regarding the Company and its business, assets and properties, if
any, as is at the time required to be made available by the Company under Rule
144A so as to enable such holder or prospective holder to transfer the
respective securities to such prospective holder in reliance upon Rule 144A.
(c)    In addition, the Company shall use reasonable best efforts to furnish
forthwith, but in any event within five (5) business days following the receipt
of a supportable request therefor, at the Company’s expense, to the Company’s
transfer agent an opinion of counsel that such unlegended stock certificates may
be issued and the requesting Shareholder shall furnish to the transfer agent any
representation letter requested by the transfer agent in connection therewith,
at such Stockholder’s expense.
ARTICLE 3
INDEMNIFICATION AND CONTRIBUTION
Section 3.01.    Indemnification by the Company. Subject to any limitations
imposed by the laws of the State of Maryland and the Articles, the Company
agrees to indemnify and hold harmless each Shareholder beneficially owning any
Registrable Securities covered by a registration statement, its officers,
directors, employees, partners and agents, and each Person, if any, who controls
such Shareholder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (collectively,
“Damages”) caused by or relating to (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or free-writing prospectus (as defined in Rule 405 under
the Securities Act), or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Damages are caused by or related
to any such untrue statement or omission or alleged untrue statement or omission
so made based upon information furnished in writing to the Company by such
Shareholder or on such Shareholder’s behalf expressly for use therein. The
Company also agrees to indemnify any underwriters of the Registrable Securities,
their officers and directors and each Person who controls such underwriters
within the meaning of Section 15 of the Securities Act or Section 20

E- 15


--------------------------------------------------------------------------------




of the Exchange Act on substantially the same basis as that of the
indemnification of the Shareholders provided in this Section 3.01.
Section 3.02.    Indemnification by Participating Shareholders. Each Shareholder
holding Registrable Securities included in any registration statement agrees,
severally but not jointly, to indemnify and hold harmless the Company, its
officers, directors and agents, and each underwriter of the Registrable
Securities, its officers and directors, and each Person, if any, who controls
the Company or such underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against all Damages
caused by or relating to (i) any untrue statement or alleged untrue statement of
a material fact contained in any registration statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus or free-writing prospectus (as defined in Rule 405 under the
Securities Act), or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only with respect to information furnished in
writing by such Shareholder or on such Shareholder’s behalf expressly for use in
any registration statement or prospectus relating to the Registrable Securities,
or any amendment or supplement thereto, or any preliminary prospectus or
free-writing prospectus. As a condition to including Registrable Securities in
any registration statement filed in accordance with Article 2, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold it harmless to the extent customarily
provided by underwriters with respect to similar securities. No Shareholder
shall be liable under this Section 3.02 for any Damages in excess of the net
proceeds realized by such Shareholder in the sale of Registrable Securities of
such Shareholder to which such Damages relate.
Section 3.03.    Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person from which
such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall be entitled to participate in and assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Party, and shall assume the payment of all fees and expenses,
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (a) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the retention of
such counsel, (b) in the reasonable judgment of such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them, including one or more
defenses or counterclaims that are different from or in addition to those
available to the Indemnifying Party, or (c) the Indemnifying Party shall have
failed to assume the defense within 30 days of notice pursuant to this Section
3.03. It is understood that, in connection with any proceeding or related
proceedings in the same jurisdiction, the Indemnifying Party shall not be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
(in

E- 16


--------------------------------------------------------------------------------




addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement (i) includes
an unconditional release of such Indemnified Party from all liability arising
out of such proceeding, and (ii) does not include any injunctive or other
equitable or non‑monetary relief applicable to or affecting such Indemnified
Person.
Section 3.04.    Contribution. If the indemnification provided for in this
Article 3 is unavailable to the Indemnified Parties in respect of any Damages,
then each Indemnifying Party, in lieu of indemnifying the Indemnified Parties,
shall contribute to the amount paid or payable by such Indemnified Party, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Damages as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 3 was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.04, no Shareholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Shareholder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, except
in the case of fraud by such Shareholder. Each Shareholder’s obligation to
contribute pursuant to this Section 3.03 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.

E- 17


--------------------------------------------------------------------------------




No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The indemnity and
contribution agreements contained in this Article 3 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.
Notwithstanding anything in this Agreement to the contrary, the contribution
agreements contained in this Section 3.04 are subject to any limitations or
conditions imposed by the Articles.
Section 3.05.    Other Indemnification. Indemnification similar to that provided
in this Article 3 (with appropriate modifications) shall be given by the Company
and each Shareholder participating therein with respect to any required
registration or other qualification of securities under any foreign, federal or
state law or regulation or governmental authority other than the Securities Act.
ARTICLE 4
MISCELLANEOUS
Section 4.01.    Binding Effect; Assignability.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns. Any Shareholder that ceases to own of record any Registrable
Securities shall cease to be bound by the terms hereof (other than (i) the
provisions of Article 3 applicable to such Shareholder with respect to any
offering of Registrable Securities completed before the date such Shareholder
ceased to own any Registrable Securities, and (ii) this Article 4).
(b)    Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Registrable Securities or otherwise, except that
each Shareholder may assign rights hereunder to any Permitted Transferee of such
Shareholder. Any such Permitted Transferee shall (unless already bound hereby)
execute and deliver to the Company an agreement to be bound by this Agreement in
the form of Exhibit A hereto (a “Joinder Agreement”) and shall thenceforth be a
“Shareholder”.
(c)    Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
Section 4.02.    Notices. Any notice, report, approval, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; (iii) when transmitted, if sent by electronic
mail,

E- 18


--------------------------------------------------------------------------------




provided a read receipt is delivered to the sender, in each case provided such
communication is addressed to the intended recipient thereof as set forth below:
if to the Company to:
Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


with copies (which shall not constitute notice) to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email:    rosemarie.thurston@alston.com


and:
DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


if to any Shareholder, at the address for such Shareholder listed on the
signature pages below or otherwise provided to the Company as set forth below.
A party shall, as soon as reasonably practicable, give Notice in writing to the
other party of a change in its address for the purposes of this Section 4.02.
The failure of any party to give notice shall not relieve any other party of its
obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.
Any Person who becomes a Shareholder after the date hereof shall provide its
address and fax number to the Company.
Section 4.03.    Waiver; Amendment; Termination. No provision of this Agreement
may be waived except by an instrument in writing executed by the party against
whom the waiver is to be effective. No provision of this Agreement may be
amended or otherwise modified except by an instrument in writing executed by the
Company and the holders of at least

E- 19


--------------------------------------------------------------------------------




75% of the Registrable Securities held by the parties hereto at the time of such
proposed amendment or modification.
Section 4.04.    Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Maryland, and any
action brought to enforce the agreements made hereunder or any action which
arises out of the relationship created hereunder shall be brought exclusively in
City of Dallas, State of Texas.
Section 4.05.    Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any state or federal court in the City of Dallas,
Texas, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of Texas, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient form. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 4.02
shall be deemed effective service of process on such party.
Section 4.06.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 4.07.    Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
Section 4.08.    Counterparts; Effectiveness. This Agreement may be executed
(including by facsimile or other electronic transmission) with counterpart
signature pages or in any number of counterparts, each of which shall be deemed
to be an original, and all of which shall, taken together, be considered one and
the same agreement, it being understood that each party need not sign the same
counterpart. This Agreement shall become effective when each party hereto shall
have executed and delivered this Agreement. Until and unless each party has
executed and delivered this Agreement, this Agreement shall have no effect and
no party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

E- 20


--------------------------------------------------------------------------------




Section 4.09.    Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter hereof.
Section 4.10.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
Section 4.11.    Independent Nature of Shareholders’ Obligations and Rights. The
obligations of each Shareholder hereunder are several and not joint with the
obligations of any other Shareholder hereunder, and no Shareholder shall be
responsible in any way for the performance of the obligations of any other
Shareholder hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Shareholder
pursuant hereto or thereto, shall be deemed to constitute the Shareholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Shareholders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Shareholder shall be entitled to protect and enforce its rights, including
the rights arising out of this Agreement, and it shall not be necessary for any
other Shareholder to be joined as an additional party in any proceeding for such
purpose.
[Signature Pages Follow]



E- 21


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
By:  

Name:
Title:








E- 22

--------------------------------------------------------------------------------




BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC


By:  

Name: M. Jason Mattox
Title: Executive Vice President





Address for Notices:
Behringer Harvard Multifamily REIT I Services Holdings, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
 

With Copies of Notices to:
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman









E- 23

--------------------------------------------------------------------------------




Exhibit A
JOINDER TO REGISTRATION RIGHTS AGREEMENT
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of July 31, 2013 (as the same may be
amended from time to time, the “Registration Rights Agreement”), among Behringer
Harvard Multifamily REIT I, Inc. and the Shareholders party thereto. Capitalized
terms used, but not defined, herein shall have the respective meanings ascribed
to such terms in the Registration Rights Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof as a “Permitted
Transferee” of a Shareholder thereto, and shall have all of the rights and
obligations of a “Shareholder” thereunder as if it had executed the Registration
Rights Agreement. The Joining Party hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Registration Rights Agreement (including without limitation Section 4.01
thereof).
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
Date: ___________ ___, ______
[NAME OF JOINING PARTY]
By:  

Name:
Title:

Address for Notices:
Behringer Harvard Multifamily Advisors I, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
With Copies of Notices to:
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
Jeffrey R. Shuman

E- 24

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF
AMENDED AND RESTATED LICENSE AGREEMENT
This AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is made and
entered into this 31st day of July, 2013 (the “Effective Date”), by and between
BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company (the
“Licensor”), and BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland
corporation (the “Licensee”).
RECITALS
WHEREAS, Licensee and Licensor previously entered into that certain Service Mark
License Agreement, dated September 2, 2008, which is replaced in its entirety by
this Agreement; and
WHEREAS, Licensor owns all right, title and interest in and to the names and
marks “BEHRINGER HARVARD” (U.S. Registration No. 2,947,624), the “BEHRINGER
HARVARD MISCELLANEOUS CIRCULAR DESIGN LOGO” (U.S. Registration No. 3,200,214),
“BH RESIDENTIAL” and “BEHRINGER HARVARD RESIDENTIAL” (referred to herein
collectively as the “Licensed Mark”); and
WHEREAS, Licensee, Behringer Harvard Multifamily REIT I Services Holdings, LLC
(“Services Holdings”), Behringer Harvard Multifamily Advisors I, LLC
(“Advisor”), Behringer Harvard Multifamily Management Services, LLC (“Property
Manager”), Behringer Harvard Multifamily OP I LP (“MF OP”), REIT TRS Holding,
LLC, and Behringer Harvard Institutional GP LP (“BHMP GP”) have entered into
that certain Master Modification Agreement of even date herewith (the
“Modification Agreement”); and
WHEREAS, Advisor and Licensee have entered into that certain Fifth Amended and
Restated Advisory Management Agreement of even date herewith, pursuant to the
terms of which Advisor provides certain services, including advice regarding
potential investment opportunities, to Licensee in accordance with the terms and
conditions thereof (the “Advisory Agreement”); and
WHEREAS, Property Manager and Licensee have entered into that certain Second
Amended and Restated Property Management Agreement of even date herewith,
pursuant to the terms of which Property Manager provides certain property
management and other services to Licensee in accordance with the terms and
conditions thereof (the “Property Management Agreement”); and
WHEREAS, Licensor desires to permit Licensee to continue to utilize the Licensed
Mark solely in connection with the operation and promotion of Licensee’s real
estate business in substantially the same manner as conducted immediately prior
to the Effective Date (the “REIT Operations”) and as part of Licensee’s
corporate name, in each case on the terms and subject to the conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and the Modification Agreement and the transactions
contemplated thereby, and other good and valuable consideration, the receipt and
sufficiency of which are hereby

F-1

--------------------------------------------------------------------------------




acknowledged and accepted by the parties to this Agreement, Licensor and
Licensee mutually agree as follows:
AGREEMENTS
1.
Grant of License; Territory.

a.    On the terms and subject to the conditions of this Agreement, Licensor
hereby grants to Licensee, for the period specified in Section 5 hereof, a
non-exclusive, royalty-free, limited and nontransferable license to use the
Licensed Mark in the United States solely for the purpose of identifying and
promoting the REIT Operations and as a part of Licensee’s corporate name
(provided that such name has been approved by Licensor in writing in advance).
Notwithstanding the immediately preceding sentence, it is acknowledged and
agreed by the parties hereto, that (i) use of the Licensed Mark on websites and
otherwise in connection with the Internet will not be a breach or other
violation of this Agreement on the basis that such website or use is accessible
or visible from outside the United States; and (ii) no approval by Licensor in
advance shall be required of any use of the Licensed Mark made after the
Effective Date that is consistent with the Licensee’s use of the Licensed Mark
prior to the Effective Date. In addition, each person or entity directly or
indirectly controlled by Licensee on or after the Effective Date, either through
the ownership of voting securities or otherwise (each such person or entity a
“Licensee Subsidiary”), shall have all of the rights granted to Licensee in this
Section 1(a), but only during such period that such person or entity is directly
or indirectly controlled by Licensee, either through the ownership of voting
securities or otherwise. Any reference in this Agreement to use of the Licensed
Mark by or other actions of Licensee shall be deemed to include use of the
Licensed Mark by or other actions of any Licensee Subsidiary during such period
that such Licensee Subsidiary is directly or indirectly controlled by Licensee,
either through the ownership of voting securities or otherwise. Licensee shall
be responsible and liable for ensuring that each Licensee Subsidiary complies
with the terms and conditions of this Agreement. All restrictions and
obligations of Licensee hereunder shall also apply to each Licensee Subsidiary,
and Licensee shall cause each Licensee Subsidiary to comply with the foregoing.
b.    Licensor expressly reserves all rights with respect to the Licensed Mark
not expressly granted herein. Except as provided in Section 1(a) with respect to
a Licensee Subsidiary, Licensee shall have no right to sublicense the use of the
Licensed Mark to any other person or entity without the prior written consent of
Licensor, which may be withheld or granted in Licensor’s sole and absolute
discretion.
2.
Acknowledgement of Ownership

a.    Licensee acknowledges the great value of the goodwill associated with the
Licensed Mark and the ownership of the Licensed Mark by Licensor. Licensee
agrees that nothing in this Agreement shall give Licensee any right, title, or
interest in or to the Licensed Mark other than the license rights granted in
this Agreement. Licensee further acknowledges that all goodwill arising from use
of the Licensed Mark (as distinguished from any enhancement of value to
Licensee’s business arising from the license granted hereunder) by Licensee and
any Licensee Subsidiary shall inure exclusively to the benefit of Licensor. All
artwork, designs, stylized logotypes or other presentation materials whatsoever
including the Licensed Mark or any elements thereof, and all copies and extracts
thereof shall, notwithstanding their invention or use by Licensee, be and remain
the sole property of Licensor. Nothing in this Agreement shall be

F-2

--------------------------------------------------------------------------------




construed to prevent Licensor from granting any other licenses for the use of
the Licensed Mark or from utilizing the Licensed Mark, or any variation thereof,
in any manner whatsoever.
b.    Licensee agrees that it shall not attack the title of Licensor to the
Licensed Mark, the validity of the Licensed Mark, or the validity of this
Agreement. Licensee further agrees that it shall not at any time (i) commence
any opposition or cancellation proceeding regarding the Licensed Mark, or any
other similar mark of Licensor, with the U.S. Patent and Trademark Office or any
other agency that registers trademarks or (ii) commence any civil proceeding for
damages or injunctive relief or make any other legal claim regarding the
Licensed Mark, or any other similar mark of Licensor, that would, directly or
indirectly, hinder the value of or the Licensor’s ownership or use of the
Licensed Mark or prevent the U.S. Patent and Trademark Office or any other
agency that registers trademarks from issuing a trademark registration to
Licensor for the Licensed Mark, or any variations thereof, or from renewing any
trademark registration for the Licensed Mark, or any variations thereof.
c.    Licensee shall not register or attempt to register the Licensed Mark alone
or as part of its own trademark, service mark, Internet domain name, copyright,
assumed name or trade name (except as may be otherwise required by applicable
law in connection with Licensee’s REIT Operations during the term of this
Agreement), nor shall Licensee use in such manner or attempt to register any
name or designation confusingly similar to the Licensed Mark as determined in
Licensor’s sole and absolute discretion.
d.    Licensee may not use the Licensed Mark in any manner that disparages
Licensor, the Licensed Mark, Licensor’s products or services, or in any manner
which, in Licensor’s reasonable judgment, may diminish or otherwise damage
Licensor’s goodwill in the Licensed Mark or Licensor’s business reputation.
e.    The provisions of this Section 2 shall survive the expiration or
termination of this Agreement for any reason.
3.
Quality Control.

a.    Licensee shall use the Licensed Mark solely as permitted in Section 1(a)
above in a manner that will reasonably protect Licensor’s rights and goodwill
therein, and will comply with all reasonable and customary trademark usage
guidelines delivered to Licensee by Licensor from time to time, including those
regarding the use of notices, legends, or markings that may be required by
Licensor in order to give customary notice of ownership, including those
provided in Section 4 hereof.
b.    Licensee shall: (i) at reasonable times and after reasonable notice from
Licensor, permit Licensor to inspect the manner in which the Licensee exercises
the rights granted hereunder to use the Licensed Mark, and (ii) make available
for Licensor’s inspection, at reasonable times and after reasonable notice from
Licensor, all of Licensee’s materials relating to or displaying the Licensed
Mark or any elements thereof.
c.    Licensee agrees that the products and/or services offered in connection
with the Licensed Mark shall be sold and/or distributed in accordance with all
Federal, State and local laws.

F-3

--------------------------------------------------------------------------------




d.    If at any time the Licensee’s promotional materials, documents or signage
bearing the Licensed Mark do not meet the quality standards described in this
Section 3, Licensor shall have the right to require the Licensee to discontinue
any and all such nonconforming uses of the Licensed Mark immediately upon notice
whereupon Licensee agrees to use its best efforts to cease all such
nonconforming uses immediately.
4.
Protection of Licensed Mark.

a.    Each time the Licensed Mark is used on any product, document, signage,
exterior display or other printed or tangible material or on the Internet,
Licensee shall legibly include either the trademark or service mark notice “TM”
or “SM”, as appropriate, or the Federal registration notice ®, if applicable, if
directed to do so by Licensor, adjacent to the first prominent use of the
Licensed Mark therein or thereon.
b.    When directed by Licensor to do so, Licensee shall include the following
notice on any packaging, product, advertising, or promotional materials
incorporating the Licensed Mark presented in any medium now known or hereafter
created:
“BEHRINGER HARVARD” is a service mark of Behringer Harvard Holdings, LLC.
c.    Licensee agrees to provide Licensor with such assistance as Licensor may
reasonably require, at Licensor’s cost and expense, in the procurement or
maintenance of any protection, or the enforcement, of Licensor’s rights to the
Licensed Mark or any similar mark.
d.    Licensee agrees that at all times during the term of this Agreement it
will diligently and continuously cause to be promoted and rendered the REIT
Operations as set forth in Section 1 hereof. Licensor shall not be under any
obligation whatsoever to utilize the Licensed Mark or any variation thereof.
5.
Term.

This Agreement shall continue in force and effect from and after the Effective
Date, and shall automatically terminate upon the earlier to occur of (i) the
expiration or termination for any reason of either the Property Management
Agreement or Advisory Management Agreement or (ii) the Self-Management Closing
(as defined in the Modification Agreement), unless terminated earlier as
provided for herein.
6.
Termination.

a.    If Licensee breaches in any material respect or otherwise fails to perform
in any material respect any of its obligations hereunder, or under any agreement
that may exist from time to time between Licensee and Services Holdings or any
of its affiliates, Licensor shall have the right to terminate this Agreement
upon thirty (30) days prior written notice to Licensee, but only in the event
such failure of performance is not cured to Licensor’s satisfaction within such
thirty (30) day period. Such termination of this Agreement shall be without
prejudice to any rights or remedies that Licensor may otherwise have against
Licensee, which rights and remedies shall survive any such termination.
b.    If at any time during the term of this Agreement Licensee (i) ceases to
conduct the REIT Operations under the Licensed Mark or (ii) fails to perform its
obligation to nominate or elect/appoint two directors designated by Services
Holdings to the board of directors of

F-4

--------------------------------------------------------------------------------




Licensee pursuant to Section 8.4 of the Modification Agreement, Licensor, in
addition to all other remedies available to it hereunder, may immediately
terminate this Agreement by giving written notice of termination to Licensee.
c.    If Licensee files a petition in bankruptcy or is adjudicated bankrupt or
if a petition in bankruptcy is filed against Licensee or if it becomes
insolvent, or makes an assignment for the benefit of its creditors or an
arrangement pursuant to any bankruptcy law, or if Licensee liquidates or
discontinues its business or if a receiver is appointed for it or its business,
or if the shares of Licensee are listed on a national securities exchange, or in
the event of a Change of Control (as defined below) of Licensee, the license
hereby granted and this Agreement shall automatically terminate forthwith
without any notice whatsoever being necessary. In the event this Agreement is
terminated by Licensor pursuant to this Section 6(c), Licensee, its receivers,
representatives, trustees, agents, administrators, successors and/or assigns
shall have no right to sublicense, sell, exploit or in any way deal with or in
or use the Licensed Mark or any variation thereof, except with and under the
special consent and instructions of Licensor in writing, which they shall be
obligated to follow. “Change of Control” shall mean, with respect to the
Licensee, any event or series of related events (including, without limitation,
issue, transfer or other disposition of shares of Equity Interests (as defined
below) of the Licensee, merger, share exchange or consolidation) after which (a)
any person is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Equity
Interests representing greater than 50% of the combined voting power of the then
outstanding Equity Interests of the Licensee and (b) the beneficial owners,
directly or indirectly, of Equity Interests of the Licensee immediately prior to
such event or series of related events have less than 50% of the combined voting
power of the surviving entity after such event or series of events; in addition,
any event that causes, directly or indirectly, any person other than the
Licensee to become the beneficial owner of greater than 50% of the Equity
Interests of Behringer Harvard Multifamily Operating Partnership OP I LP, a
Delaware limited partnership, shall be deemed a Change of Control of the
Licensee. “Equity Interests” shall mean (i) with respect to a corporation, as
determined under the laws of the jurisdiction of organization of such entity,
shares of capital stock (whether common, preferred or treasury), (ii) with
respect to a partnership, limited liability company, limited liability
partnership or similar person, as determined under the laws of the jurisdiction
of organization of such entity, units, interests, or other partnership or
limited liability company interests, or (ii) any other equity ownership.
d.    Upon expiration or termination of this Agreement for any reason, Licensee
agrees: (i) to, within a reasonable time but not to exceed ninety (90) days,
discontinue all use of the Licensed Mark and any name confusingly similar
thereto; (ii) to, within a reasonable time but not to exceed ninety (90) days,
delete, remove or cover-over all references to the Licensed Mark, or any
confusingly similar variation thereof, in all of Licensee’s printed materials,
signage or other exterior displays, and on the Internet; (iii) to not
thereafter, directly or indirectly, identify itself in any manner as a licensee
of Licensor or publicly identify itself as a former licensee of Licensor; (iv)
to cooperate reasonably with Licensor to ensure that all rights in the Licensed
Mark and the related goodwill remain the property of Licensor and to execute any
instruments requested by Licensor to accomplish or confirm the foregoing; (v)
that all rights granted to Licensee hereunder shall forthwith revert to Licensor
without consideration other than the mutual covenants and considerations of this
Agreement, and without notice; (vi) to cease immediately upon expiration or as
soon as reasonably practicable (but in no event more than ninety (90) days)
after termination, to conduct any business, including, without limitation, the
REIT Operations, under or to otherwise use the names “HARVARD”, “BEHRINGER”,
“BH” or any confusingly

F-5

--------------------------------------------------------------------------------




similar terms and to use its best efforts to change the corporate name of
Licensee to a name that does not contain the terms “HARVARD”, “BEHRINGER”, “BH”
or any confusingly similar terms which may, directly or indirectly in the sole
discretion of Licensor, indicate a continuing relationship between, or
sponsorship of, Licensee by Licensor or any of Licensor’s Affiliates; and (vii)
to deliver to Licensor or destroy within ninety (90) days from the date of
termination any and all artwork, designs, stylized logotypes or other electronic
or intangible presentation materials whatsoever including the Licensed Mark or
any elements thereof prepared by or for Licensee, and all copies and extracts
thereof.
e.    Licensee acknowledges that its failure to cease the use and display of the
Licensed Mark, or any variation thereof, after the applicable period during
which such use or display is permitted hereunder following the termination or
expiration of this Agreement will result in immediate and irremediable damage to
Licensor and to the rights of any current or subsequent licensee. Licensee
acknowledges and admits that there is no adequate remedy at law for such failure
to cease such use, and Licensee agrees that in the event of such failure
Licensor shall be entitled to equitable relief by way of temporary and permanent
injunction and temporary restraining order and such other further relief as any
court with jurisdiction may deem just and proper. Resort to any remedies
referred to herein shall not be construed as a waiver of any other rights and
remedies to which Licensor is entitled under this Agreement or otherwise.
7.
Third-Party Infringement Proceedings.

Licensee agrees to promptly notify Licensor of any unauthorized use of the
Licensed Mark or any confusingly similar variation thereof by third parties of
which Licensee becomes aware. Licensor shall have the sole right but not the
obligation to pursue through negotiations, litigation, or other dispute
resolution procedure (“Litigation Rights”) any and all of its rights in the
Licensed Mark against any third party. Licensor’s exercise of such Litigation
Rights shall be in its sole discretion and shall be at its sole cost and
expense. Provided that Licensor meets its obligations under Section 9.b below,
Licensor shall have no other duty to defend Licensee or itself or pursue any
actual infringement arising out of any actions by a third party. All recoveries
received by Licensor in pursuing its Litigation Rights, if any, shall be the
sole property of Licensor. Licensee will cooperate with Licensor with respect to
any Litigation Rights, as reasonably requested by Licensor and at Licensor’s
cost and expense.
8.
Representations and Warranties.

a.    Licensor represents and warrants that this Agreement will not violate any
prior licenses or rights to use the Licensed Mark granted by Licensor to any
third party.
b.    Each party hereto hereby represents and warrants to the other that such
party has the corporate, company or partnership power and authority, as
applicable, to execute and deliver this Agreement and to perform its obligations
hereunder, and that the execution, delivery and performance of this Agreement by
it have been duly authorized by all necessary corporate, company or partnership
action.
c.    LICENSEEE ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8(A)
AND 8(B) ABOVE, LICENSOR DOES NOT MAKE ANY REPRESENTATION OR WARRANTY OF ANY
KIND WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT OR IN CONNECTION WITH OR
WITH

F-6

--------------------------------------------------------------------------------




RESPECT TO LICENSE, THE LICENSED MARK, THIS AGREEMENT, OR ANY OTHER CONTRACT
BETWEEN LICENSOR AND ITS AFFILIATES (ON THE ONE HAND) AND LICENSEE AND ITS
AFFILIATES (ON THE OTHER HAND), OR WITH RESPECT TO ANY INFORMATION PROVIDED OR
MADE AVAILABLE TO LICENSEE OR THE SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF
LICENSEE, INCLUDING WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OR USE, TITLE, OR
NON-INFRINGEMENT. ALL OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY DISCLAIMED
BY LICENSOR.
9.
Indemnification.

a.    Licensee hereby agrees to indemnify and hold Licensor harmless from and
against any and all claims, suits, liabilities, judgments, and expenses, arising
at law or in equity, attributable, in whole or in part, to: (i) the Licensee’s
use of the Licensed Mark in violation of this Agreement or of any trademark
usage guidelines provided to Licensee by Licensor or (ii) the marketing,
promotion, advertisement, distribution, or sale by Licensee of any product or
service under the Licensed Mark. Moreover, Licensee hereby further agrees to
tender to Licensor the defense of any and all such claims, actions and lawsuits
that may be brought against Licensor arising out of, or related to, the wrongful
use of the Licensed Mark by the Licensee and the Licensee shall pay all fees and
expenses (including all reasonable attorneys’ and expert witnesses’ fees and
costs of suit) incurred in connection with defending all of these claims,
actions and lawsuits; provided that payment of fees and expenses with respect to
Third-Party Infringement Claims shall be governed by Section 9(b) below.
Licensor shall control such defense with counsel of its choice, however,
Licensee shall have the right to participate in such defense at its own cost and
expense and Licensee shall provide reasonable cooperation to Licensor and its
counsel with respect thereto; provided that in no event may Licensor settle any
claim, action or lawsuit in which the Licensee or a Licensee Subsidiary is a
named defendant without the consent of the Licensee, which consent shall not be
unreasonably withheld, conditioned or delayed. Licensor shall also have the
independent right to take any action it may deem necessary, in its sole
discretion, to protect and defend itself against any threatened action arising
out of the business of Licensee or any actions or activity by Licensee,
including Licensee’s use of the Licensed Mark or any goods or services
distributed or sold under the Licensed Mark. Indemnification by Licensee
pursuant to this Agreement shall be to the maximum extent permitted by the
Articles of Amendment and Restatement of Licensee; provided that Licensor and
Licensee acknowledge and agree that nothing in the Articles of Amendment and
Restatement of Licensee limits or shall be deemed to limit in any way the rights
of Licensor to terminate this Agreement according to its terms or otherwise
affect the ability of Licensor to limit, condition, restrict, or prohibit
Licensee from use of the Licensed Mark or derivatives thereof.
b.    Licensor hereby agrees to indemnify and hold Licensee harmless from and
against any and all claims, suits, liabilities, judgments, and expenses, arising
at law or in equity, arising out of or in connection with any claims that the
Licensee’s use of the Licensed Mark as permitted hereunder infringes the United
States trademark rights of a third party (“Third-Party Infringement Claims”);
provided that (i) Licensee’s use of the Licensed Mark is in material compliance
with this Agreement, (ii) Licensee notifies Licensor of such Third-Party
Infringement Claim promptly after Licensee learns of such Third-Party
Infringement Claim, (iii) Licensor has exclusive control over the defense or
settlement of any proceedings related to such Third-Party Infringement Claim,
(iv) Licensee provides Licensor such assistance in relation to such

F-7

--------------------------------------------------------------------------------




proceedings as Licensor may reasonably request, and (v) Licensee complies with
any settlement or court order arising from such proceedings, including any
settlement or order that requires a change to Licensee’s use of the Licensed
Mark. Licensor shall have the right to terminate Licensee’s right to use the
Licensed Mark, without further liability to Licensee, if Licensor determines, in
good faith, that it may not prevail with respect to such Third-Party
Infringement Claim. Licensee shall have the right to participate in the defense
and settlement negotiations relating to any Third-Party Infringement Claim at
its own cost and expense.
c.    The provisions of this Section 9 shall survive any expiration or
termination of this Agreement for any reason.
10.
Limitation of Liability.

Neither party to this Agreement shall be liable to the other party to this
Agreement for lost profits, lost business opportunities, or any other indirect,
special, punitive, incidental or consequential damages arising out of or related
to this Agreement, even if such party has been advised of the possibility of
such damages. The provisions of this Section 10 shall survive the expiration or
termination of this Agreement for any reason.
11.
Miscellaneous.

a.    Assignment. Licensee shall have no right to assign any of its rights under
this Agreement or delegate any of its duties hereunder to another person or
legal entity without the prior written consent of Licensor, which may be
withheld in Licensor’s sole discretion. Any attempt to assign or delegate this
Agreement, or any of the rights, licenses or duties set forth herein, shall be
void ab initio and convey no rights or interests in the Licensed Mark. Licensor
shall have the right, in its sole discretion, to assign any of its rights or
duties under this Agreement, and all of its right, title, and interest in the
Licensed Mark to another person or legal entity provided that such other person
or legal entity agrees to be bound in writing to the terms and conditions of
this Agreement and Licensee is made a third party beneficiary to such writing in
order to permit Licensee to enforce this Agreement against such other person or
legal entity. Notwithstanding anything to the contrary herein, this Section
11(a) shall not limit the rights granted in Section 1(a) with respect to a
Licensee Subsidiary.
b.    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication (each, a “Notice”) required or permitted to be given
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally; (ii) one business day following deposit with a recognized
overnight courier service that obtains a receipt, provided such receipt is
obtained, and provided further, that the deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by electronic mail, provided a read receipt is delivered to the sender, in each
case provided such communication is addressed to the intended recipient thereof
as set forth below:

F-8

--------------------------------------------------------------------------------




 
(i) to Licensee:
 
Behringer Harvard Multifamily REIT I, Inc. 
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


 
With a copy to (which shall not constitute notice):
 
 
 
Alston & Bird LLP 
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email: rosemarie.thurston@alston.com


 
     and:
 
 
 
 
 
DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com
 
(ii) to Licensor:
 
Behringer Harvard Holdings, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention:Robert S. Aisner
Email: baisner@behringerharvard.com
 
With a copy to (which shall not constitute notice):
 
 
 
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


 
     and:
 
 
 
 
 
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
                  Jeffery R Shuman
Email: dbatterson@jenner.com Email: jshuman@jenner.com

Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section
11(b). The failure of any party to give notice shall not relieve any other party
of its obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.
c.    Independent Contractors. The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors. Nothing contained
in this Agreement shall be interpreted as constituting either party the joint
venturer or partner of the other party or as

F-9

--------------------------------------------------------------------------------




conferring upon either party the power or authority to bind the other party in
any transaction with third parties.
d.    Attorneys’ Fees. In the event of any action, suit, or proceeding brought
by either party to enforce the terms of this Agreement, the prevailing party
shall be entitled to receive its costs, expert witness fees, and reasonable
attorneys’ fees and expenses, including costs and fees on appeal.
e.    Waivers, Cumulative Remedies and Amendments. This Agreement may be
amended, modified, superseded, or canceled, and the terms and conditions hereof
may be waived only by a written instrument signed by each of the parties hereto
or, in the case of a waiver, by the party waiving compliance. No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right hereunder, nor any single or partial exercise of any rights hereunder,
preclude any other or further exercise thereof or the exercise of any other
right hereunder. Unless expressly set forth herein to the contrary, either
party’s election of any remedies provided for in this Agreement shall not be
exclusive of any other remedies available hereunder or otherwise and all such
remedies shall be deemed to be cumulative.
f.    Approval. Any approval given by Licensor to Licensee under the terms of
this Agreement shall not constitute a waiver of any of Licensor’s rights or
Licensee’s duties under any provision of this Agreement, other than with respect
to the provision for which such specific approval was provided, subject to the
other provisions hereof.
g.    Survival. Upon the termination of this Agreement for any reason, those
Sections that by their express terms or which by their nature should be deemed
to survive the termination of this Agreement shall survive the termination of
this Agreement.
h.    Governing Law and Validity. The parties agree that the laws of the State
of Texas shall govern the interpretation and enforcement of this Agreement,
without giving effect to choice of law rules. If any provision of this Agreement
is held to be void, invalid or inoperative, such event shall not affect any
other provisions herein, which shall continue and remain in full force and
effect as though such void, invalid or inoperative provision had not been a part
hereof.
i.    No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties, and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.
j.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the Licensed Mark and related subject matter
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to such matters.
[SIGNATURE PAGE FOLLOWS]





F-10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.




LICENSOR:


BEHRINGER HARVARD HOLDINGS, LLC






    
By:
 
 
Name:
 
Title:





LICENSEE:


BEHRINGER HARVARD MULTIFAMILY REIT I, INC.






    
By:
 
 
Name:
 
Title:





































[SIGNATURE PAGE TO LICENSE AGREEMENT]

F-11

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into on this
31st day of July, 2013 (the “Effective Date”), by and between BEHRINGER HARVARD
MULTIFAMILY REIT I, INC., a Maryland corporation (the “Company”), REIT TRS
Holding, LLC, a Delaware limited liability company (“REIT TRS”), and BEHRINGER
HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC, a Texas limited liability
company (the “Service Provider”).
WITNESSETH
WHEREAS, the Service Provider serves as the external advisor to the Company
pursuant to that certain Fifth Amended and Restated Advisory Management
Agreement, dated as of the Effective Date (the “Existing Advisory Agreement”);
WHEREAS, on the Effective Date, the Company, Behringer Harvard Multifamily OP I
LP, REIT TRS, Behringer Harvard Multifamily REIT I Services Holdings, LLC, the
Service Provider, Behringer Harvard Multifamily Management Services, LLC, and
Behringer Harvard Institutional GP LP entered into that certain Master
Modification Agreement (the “Modification Agreement”), and certain related
agreements;
WHEREAS, upon the execution and delivery of the Modification Agreement, the
Company desires to engage the Service Provider to provide certain services to
the Company, REIT TRS and their respective Affiliates to prepare the Company for
a successful transition from being externally advised to being self-managed and
provide related operational support to the Company during the transition
process, except as otherwise provided under the Existing Advisory Agreement; and
WHEREAS, the Service Provider is willing to provide such services on the terms
and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:
ARTICLE I.
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
Affiliate. Except as otherwise provided herein, with respect to any Person, any
other Person which, at the time of determination, directly or indirectly
controls, is controlled by or is under common control with, such Person. For the
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of

G-1

--------------------------------------------------------------------------------




management and policies of such Person through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, the Company,
Behringer Harvard Multifamily OP I LP, and their respective Subsidiaries shall
not be considered Affiliates of any of the Service Provider, Behringer Harvard
Multifamily REIT I Services Holdings, LLC, Behringer Harvard Multifamily
Management Services, LLC, Behringer Harvard Institutional GP LP, Behringer
Harvard Holdings, LLC, or their respective Affiliates and vice versa.
Board. The Board of Directors of the Company.
Change of Control shall occur, with respect to any specified person, if (a) any
Group, who prior to such time beneficially owned (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) less than 50%
of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests), shall acquire (including by merger, consolidation or otherwise)
voting shares or other equity interests of such specified person, in one or more
transactions or series of transactions, and after such transaction or
transactions such Group beneficially owns 50% or more of voting shares or other
equity interests of such specified person (measured by voting power rather than
the number of shares or other equity interests), or (b) such specified person
shall sell all or substantially all of its assets to any Group which, prior to
the time of such transaction, beneficially, directly or indirectly, owned less
than 50% of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests).
Charter. The Articles of Incorporation of the Company filed with the Maryland
State Department of Assessments and Taxation in accordance with the Maryland
General Corporation Law, as amended or restated from time to time.
Group. Any person, or any two or more persons acting as a group within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and
all Affiliates of such person or persons.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Other Service Recipients. Any other Person with respect to which the Service
Provider or any of its Affiliates provide any services substantially similar to
the Transition Services.
Special Committee. The committee of the Board formed and authorized with respect
to certain self-management transactions, the members of which are, as of the
Effective Date, E. Alan Patton, Jonathan L. Kempner, Roger D. Bowler and Sami S.
Abbasi.
Subsidiary or Subsidiaries of any Person shall mean any corporation,
partnership, limited liability company, association, trust, joint venture or
other entity or organization of which such Person, either alone or through or
together with any other Subsidiary, owns, directly or indirectly, more than 50%
of the stock or other equity interests, the holder of which is generally
entitled to vote for the election of the board of directors, managers or other
governing body of the entity or

G-2

--------------------------------------------------------------------------------




organization which such Person so owns. For the avoidance of doubt, the Company
and its Subsidiaries shall not be considered Subsidiaries of the Service
Provider and its Affiliates.
Texas Tax Code. The Texas Tax Code as amended. Reference to any provision of the
Texas Tax Code Act shall mean such provision as in effect from time to time, as
the same may be amended, and any successor provision thereto, as interpreted by
any applicable administrative rules as in effect from time to time.
ARTICLE II.
SERVICES AND TERMS
2.01    Services to be Provided by the Service Provider.
(a)    During the period commencing on the Effective Date and continuing until
the expiration of this Agreement or the earlier expiration of the respective
Transition Service (as defined below), the Service Provider will provide the
Company and its Subsidiaries with such services as are required to enable the
Company to become self-managed upon the closing of the Self-Management
Transactions (as defined in the Modification Agreement) as are reasonably
requested by the Company, including the specific services set forth on Schedule
A hereto (collectively, the “Transition Services”). The Transition Services
shall only be made available for, and the Company shall only be entitled to
utilize the Transition Services for, the benefit of the operation of its
business. The Service Provider shall provide the Transition Services in
accordance with industry custom and in a professional and workmanlike manner.
(b)    Unless otherwise specifically set forth in this Agreement, the Service
Provider will perform for the Company, or cause one or more of its Affiliates or
third Persons to provide to the Company, the Transition Services. In connection
with providing the Transition Services, the Service Provider shall at all times
during the term of this Agreement remain in compliance with all applicable
federal, state and local laws, rules and regulations. Notwithstanding the
foregoing, to the extent there is a change to such laws, rules or regulations
relating to the Transition Services (whether identified by the Service Provider
or the Company), all required changes to the Transition Services resulting from
such change in law will be considered as within the scope of the Transition
Services.
(c)    In addition to such employees of the Service Provider and its Affiliates
that may be used to perform any of the Transition Services, the Service Provider
may retain any reputable third Person (that is, a Person who is not an Affiliate
of the Service Provider) and qualified to perform such Transition Services or
portion thereof (each, a “Subcontractor”) to assist the Service Provider in the
performance of the Transition Services; provided, however, that the Company must
give its prior written consent to any such Subcontractor (which consent shall
not be unreasonably withheld). The Service Provider shall remain ultimately
responsible for ensuring that the obligations set forth in this Agreement are
satisfied with respect to any Transition Service provided by any Subcontractor.
The Service Provider shall remain fully liable for all of the acts and omissions
of each Subcontractor and shall indemnify, defend and hold harmless the Company
and its Affiliates for any claims

G-3

--------------------------------------------------------------------------------




arising out of or in connection with such acts or omissions, in each case
pursuant to Article V of this Agreement and as if the Service Provider itself
were providing the subject Transition Service or portion thereof. Unless the
Company otherwise agrees in writing with a Subcontractor, the Company shall have
no liability or responsibility to any Subcontractor for the payment of the
Subcontractor’s fee or for reimbursement to any Subcontractor of its expenses or
to indemnify any Subcontractor in any manner. For the avoidance of doubt, the
Service Provider shall not be obligated to engage any Subcontractor or incur any
other third party costs in connection with providing Transition Services.
(d)    The Service Provider shall not have any obligation to acquire, upgrade or
enhance any proprietary systems, processes, or assets used in its business. The
Service Provider shall not be required to provide any additional support or
maintenance services for any proprietary systems, processes, or assets to be
acquired, upgraded or enhanced at the request of the Company pursuant to this
Agreement.
2.02    Company’s Obligations. The Company shall, as reasonably necessary or
appropriate to enable and facilitate the provision of the Transition Services by
the Service Provider and its Affiliates and designees, use commercially
reasonable efforts to: (a) provide timely responses to any information
reasonably requested by the Service Provider and its Affiliates and designees;
(b) at reasonable times and upon reasonable advance notice by Service Provider,
provide access to the Company’s facilities, employees, assets and information
and records; and (c) obtain and maintain all hardware and other equipment
(ordinary wear and tear excepted), leases and contracts. Notwithstanding the
foregoing, this Section 2.02 shall only obligate the Company to provide such
information and access to the extent such information and access relates to any
Transition Services. The Service Provider and its Affiliates and designees, when
on the property of the Company or when given access to any equipment, computer,
software, network or files owned or controlled by the Company, will conform to,
and abide by, the reasonable policies and procedures of the Company concerning
health, safety and security which have been made known to the Service Provider
or its applicable Affiliates or designees in advance or which were applicable to
the provision of such Transition Service prior to the Effective Date. The
Service Provider and its Affiliates and designees shall be entitled to rely on
any instructions or other information provided by authorized personnel
designated by the Company, which shall initially be the Initial Transferred
Executives (as defined in the Modification Agreement), and the Service Provider
shall not be in breach of or in default under this Agreement as a result of any
such reliance and shall not have any liability for acting in accordance with
such instructions.
2.03    Other Activities of the Service Provider.
(a)    Nothing herein contained shall, consistent with past practice, (a)
prevent the Service Provider or its Affiliates from engaging in other
activities, including the rendering of advice or services to Other Service
Recipients; (b) limit or restrict the right of any director, manager, officer,
employee, or stockholder of the Service Provider or its Affiliates to engage in
any other business or to render advice or services of any kind to any other
Person; or (c) with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein.

G-4

--------------------------------------------------------------------------------




(b)    The Service Provider shall have the right and sole discretion to
establish priorities, as between the Service Provider (and its Affiliates) and
the Other Service Recipients, on the one hand, and the Company on the other
hand, as to the provision of the Transition Services; provided, however, that
the Service Provider shall, and shall cause its Affiliates to, use commercially
reasonable efforts to, maintain sufficient resources to perform the Transition
Services in accordance with this Agreement.
2.04    Warranties. The Service Provider represents, warrants, and covenants to,
and agrees with, the Company that: (a) it has the full and unencumbered right
and authority to enter into this Agreement; (b) nothing in this Agreement
conflicts with or violates any other agreement to which the Service Provider is
bound; and (c) it has and will maintain all approvals, rights, consents,
licenses, leases, permits and authorizations necessary to execute, deliver and
perform its obligations under this Agreement and grant the Company the right to
access and use the Transition Services.
2.05    DISCLAIMER. THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO
IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE III.
SERVICE CHARGES AND REIMBURSEMENT OF SPECIFIED EXPENSES.
3.01    Service Charges. In consideration for the Transition Services to be
provided by the Service Provider hereunder, REIT TRS shall pay, and the Company
shall cause REIT TRS to pay, to the Service Provider (i) the sum of $428,571.00
per month during the period beginning on the Effective Date and ending on
September 30, 2014, with the first payment being due on the Effective Date and
the next thirteen (13) payments being due on the first business day of each
successive month, beginning in September 2013; provided that the payment due on
July 1, 2014 shall instead be due on June 30, 2014 (the “Services Charges”) and
(ii) an amount equal to $1,250,000.00 (in addition to any Service Charges that
may be due on the same date) on the Self-Management Closing Date (as defined in
the Modification Agreement).
ARTICLE IV.
TERM AND TERMINATION
4.01    Term; Survival. The term of this Agreement shall commence on the
Effective Date and shall continue until September 30, 2014. This Agreement may
be terminated prior to September 30, 2014 only by mutual written consent of the
parties. In the event the Service Provider fails to perform the Transition
Services in accordance with this Agreement, then Service Provider shall use
commercially reasonable efforts to correct such failure, including by
re-performing or performing such Transition Service. The terms and conditions of
Articles V and VI shall survive any termination or expiration of this Agreement.

G-5

--------------------------------------------------------------------------------




ARTICLE V.
INDEMNIFICATION; LIMITATION ON LIABILITY
5.01    Indemnification by the Company. The Company shall indemnify and hold
harmless the Service Provider and its Affiliates, including their respective
officers, directors, managers, partners and employees, from all liability,
claims, damages, taxes or losses and related expenses, including reasonable
attorneys’ fees and costs (collectively, “Losses”), arising in the performance
of their duties hereunder, to the extent such Losses are not fully reimbursed by
insurance, subject to any limitations imposed by the laws of the State of
Maryland and the Charter. Notwithstanding the foregoing, the Service Provider
shall not be entitled to indemnification or be held harmless pursuant to this
Section 5.01 for any activity which the Service Provider shall be required to
indemnify or hold harmless the Company pursuant to Section 5.02. Any
indemnification of the Service Provider may be made only out of the net assets
of the Company and not from stockholders of the Company.
5.02    Indemnification by Service Provider. The Service Provider shall
indemnify and hold harmless the Company and its Affiliates, including their
respective officers, directors, managers, partners and employees, from all
Losses to the extent that such Losses are not fully reimbursed by insurance and
are incurred by reason of the Service Provider’s bad faith, fraud, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.
5.03    Limitation on Liability. Notwithstanding any other provision contained
in this Agreement, the Company and Service Provider agree that neither the
Service Provider nor the Company will be liable to the other party, whether
based on contract, tort (including negligence), warranty or any other legal or
equitable grounds, for any special, indirect, punitive, incidental or
consequential losses, damages or expenses of such party.
ARTICLE VI.
MISCELLANEOUS
6.01    Assignment to an Affiliate. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, transferred,
delegated or otherwise disposed of (whether voluntarily or involuntarily,
directly or indirectly, by operation of law, merger, sale of stock, sale of
assets or otherwise), by the Service Provider without the prior written consent
of the Company. Notwithstanding the foregoing or any other provision of this
Agreement, (a) the Service Provider may, without the prior consent of the
Company, assign, transfer, delegate or otherwise dispose of, this Agreement, or
any of its rights, interests or obligations hereunder to any Affiliate of
Behringer Harvard Holdings, LLC, in whole or in part; provided, however, that
such Affiliate remains an Affiliate of Behringer Harvard Holdings, LLC at all
times following such assignment, transfer, delegation or other disposition and,
if this Agreement is in whole assigned, transferred, delegated or disposed to
such an Affiliate, signs a joinder agreement and is bound hereunder, but no such
assignment, transfer, delegation or other disposition shall relieve the Service
Provider of any of its obligations hereunder, (b) the Service Provider may
assign any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Company, (c) this Section 6.01 shall not restrict
and shall continue to be binding upon the successor in a Change of Control of
Behringer Harvard Holdings, LLC, and (d) REIT TRS may, without the prior consent
of the

G-6

--------------------------------------------------------------------------------




Service Provider, assign, transfer or delegate this Agreement or its rights,
interests, obligations or assets acquired hereunder to any Affiliate of the
Company, in whole or in part; provided that such Affiliate remains an Affiliate
of the Company at all times following such assignment, transfer or delegation
and such Affiliate signs a joinder agreement pursuant to which such Affiliate
agrees to be bound by and comply with all of the terms and conditions of this
Agreement; provided, however, that no such assignment, transfer, delegation or
other disposition by REIT TRS shall relieve REIT TRS of any of its obligations
hereunder. Any purported assignment, transfer, delegation or disposition by the
Service Provider or REIT TRS in violation of this Section 6.01 shall be null and
void ab initio.
6.02    Relationship of Service Provider and Company. The Company and the
Service Provider are not partners or joint venturers with each other, and
nothing in this Agreement shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.
6.03    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Service Provider’s performance of the services specified in this Agreement
will cause the Service Provider to conduct part of the active trade or business
of the Company, and the compensation specified in Article III includes both the
payment of management fees and the reimbursement of specified costs incurred in
the Service Provider’s conduct of the active trade or business of the Company.
Therefore, the Service Provider and Company intend the Service Provider to be,
and shall treat the Service Provider as, a “management company” within the
meaning of Section 171.0001(11) of the Texas Tax Code. The Company and the
Service Provider will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the
Texas Tax Code to the Company’s reimbursements paid to the Service Provider
pursuant to this Agreement of specified costs and wages and compensation. The
Service Provider and the Company further recognize and intend that (i) as a
result of the relationship created by this Agreement, reimbursements paid to the
Service Provider pursuant to this Agreement are “flow-through funds” that the
Service Provider is mandated by law or fiduciary duty to distribute, within the
meaning of Section 171.1011(f) of the Texas Tax Code, and (ii) as a result of
the Service Provider’s contractual duties under this Agreement, certain
reimbursements under this Agreement are “flow-through funds” mandated by
contract to be distributed within the meaning of Section 171.1011(g) of the
Texas Tax Code. The terms of this Agreement shall be interpreted in a manner
consistent with the characterization of the Service Provider as a “management
company” as defined in Section 171.0001(11), and with the characterization of
the reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
6.04    Notices. Any notice, report, approval, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; (iii) when transmitted, if sent by electronic
mail, provided a read receipt is delivered to the sender, in each case provided
such communication is addressed to the intended recipient thereof as set forth
below:

G-7

--------------------------------------------------------------------------------




To the Company:










 
With a copy (which shall not constitute notice) to:


Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: General Counsel
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com




Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Suite 4200
Atlanta, GA 30309-3424
Attention: Rosemarie A. Thurston
Email: rosemarie.thurston@alston.com


DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


To the Service Provider:














With a copy (which shall not constitute notice) to:


Behringer Harvard Multifamily REIT I Services Holdings, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: M. Jason Mattox
Stanton P. Eigenbrodt
Email: jmattox@behringerharvard.com
            seigenbrodt@behringerharvard.com
 

Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
                 Jeffrey R. Shuman
Email: dbatterson@jenner.com
            jshuman@jenner.com


 
 



Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section
6.04. The failure of any Party to give notice shall not relieve any other Party
of its obligations under this Agreement except to the extent that such Party is
actually prejudiced by such failure to give notice.



G-8

--------------------------------------------------------------------------------




6.05    Modification. This Agreement shall not be changed, modified, or amended,
in whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective permitted successors or permitted assignees.
6.06    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
6.07    Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.
6.08    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
6.09    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
6.10    Interpretation. The words “include” and “including,” and variations
thereof, and the words “such as”, shall not be deemed to be terms of limitation,
but rather shall be deemed to be followed by the words “without limitation.” The
terms “hereof,” “hereunder,” “herein” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties,
and consequently this Agreement shall be interpreted without reference to any
rule or precept of law to the effect that any ambiguity in a document be
construed against the drafter.
6.11    Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.12    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

G-9

--------------------------------------------------------------------------------




6.13    Execution in Counterparts. This Agreement may be executed with
counterpart signature pages or in multiple counterparts, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.
6.14    Facsimile Signatures. A facsimile or other electronic signature on the
signature pages hereto shall for all purposes be deemed an original and shall
bind the signor as if such facsimile or other electronic signature were an
original.
6.15    No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties, and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.




[Signature Page Follows]



G-10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.




                        
By:
 
 
Name:
 
Title





BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC




                        
By:
 
 
Name:
 
Title







REIT TRS HOLDING, LLC




                        
By:
 
 
Name:
 
Title





























[Signature Page to the Transition Services Agreement]

G-11

--------------------------------------------------------------------------------




Schedule A
HUMAN RESOURCES IMPLEMENTATION SERVICES
The following implementation services will be provided as reasonably directed by
the Company in order to assist the Company’s on-boarded HR department employees
(including those designated as Specified Employees in the Modification
Agreement) through the one month anniversary of the Self-Management Closing
Date:
•
Employee Onboarding Activities

•
Policy/Document Development

•
Benefits Implementation

•
Systems Revision/Implementation (HRIS)

Refer to Exhibit A for additional details with respect to Human Resources
Implementation Services to be provided under this Agreement.
INFORMATION TECHNOLOGY INFRASTRUCTURE
The Service Provider will cooperate with and assist the Company with the wind
down of the provision of IT services, including the transfer of data to the
Company, by the Service Provider and its Affiliates (and oversee the termination
thereof) prior to the Self Management Closing Date. Service Provider will make
its IT employees available to the Company in connection therewith as reasonably
requested by the Company.







G-12

--------------------------------------------------------------------------------




EXHIBIT A – HUMAN RESOURCES IMPLEMENTATION SERVICES


Employee Onboarding
Policy/Document Development & Branding
Benefits Implementation
Systems (HRIS) –
EzLabor, HRB, Payex
Other
Term from HPT and file closure process (draft and distribute notice/term letters
to all employees and prepare internal term paperwork)
Company Policies (drafting/rebranding)
Broker discussions and evaluation of benefits
ADP – (Company set up, Data Transfer/upload, state tax registration) (1. Create
all business unit, department, location, class within HRB & PayEx. 2. Add all
custom fields that will appear in HRB and set-up auto flow into PayEx when
necessary. 3. Define all Time Off policies and create them within the portal and
set-up flow into EZLabor Manager system. 4. Detailed benefit/billing and create
all plans within the portal (including all side bar content and related forms)
5. Enter all job titles and associated pay structure in HRB & PayEx. 6. Create
e-Access profiles for all life events within HRB. 7. Customize manager and
employee access within HRB. 8. Customize the Portal home page. 9. Enter
employees and establish manager relationships in HRB & PayEx.
AAP development
Offer letters/JD’s (JD’s will need to be reviewed and approved by the Company).
Drug Free Workplace
Training and enrollment
Build Connection files with benefit providers
Applicant Tracking System (Balancetrak)
Background checks (coordination of distribution, submission, data review)
Anti-Harassment
Certificate of Prior Insurance
Test all systems for data audit
Recruiting sites (Monster, etc.)
Benefits Enrollment
Code of Business Conduct
Medical/Dental/Vision
Applicant Tracking (see Other)
Sharepoint
New personnel files and benefit files (file space)
Confidentiality Policy
Basic and Voluntary Life
Weekly calls with ADP implementation team
Banking set-up (Payroll)
OFAC, Credit Check, e-verify (if necessary)
Handbook
401(k)/Profit Sharing (Loans, Distributions)
Research state requirements (payroll, overtime, etc.)
Labor Law/Workers’ Comp postings
 
Education Assistance/Professional Development
STD/LTD
Set up custom management Reports
Termination documents from advisor
 
Employee Referral Bonus
Long Term Care
Timesheet implementation – set up payroll and holiday schedule
 


G-13

--------------------------------------------------------------------------------




Employee Onboarding
Policy/Document Development & Branding
Benefits Implementation
Systems (HRIS) –
EzLabor, HRB, Payex
Other
 
 
Cafeteria Plan and Flex Plans (address unused FSA matter)
 
 
 
 
Section 529 College Savings Plan
 
 
 
 
Financial Planning
 
 
 
 
COBRA Administration (Conexis)
 
 
 
 
Workers’ Compensation
 
 
 
 
State disability (if applicable)
 
 
 
 
Unemployment
 
 
 
 
AAP – engagement of administrator and program implementation
 
 






G-14

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF
BHMP BILL OF SALE
This BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”)
is entered into as of July 31, 2013 by and between Behringer Harvard
Institutional GP LP, a Texas limited partnership (the “Seller”), and REIT TRS
Holding, LLC, a Delaware limited liability company (the “Buyer”). This Bill of
Sale is being entered into pursuant to that certain Master Modification
Agreement, dated as of July 31, 2013, by and among the Seller, the Buyer,
Behringer Harvard Multifamily REIT I, Inc., Behringer Harvard Multifamily OP I
LP, Behringer Harvard Multifamily REIT I Services Holdings, LLC, and Behringer
Harvard Multifamily Management Services, LLC, as amended, supplemented or
otherwise modified from time to time (the “Master Modification Agreement”). All
capitalized terms used and not otherwise defined herein have the respective
meanings given to such terms in the Master Modification Agreement.
FOR GOOD AND VALUABLE CONSIDERATION as recited in the Master Modification
Agreement, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, effective as of the Initial Closing, the Seller
hereby sells, transfers, assigns, conveys and delivers to the Buyer all right,
title and interest that the Seller possesses and has the right to transfer in
and to the BHMP GP Interest, and hereby assigns and transfers to the Buyer all
of the Assumed BHMP Liabilities. The Buyer hereby acquires from the Seller all
right, title and interest that the Seller possesses and has the right to
transfer in and to such BHMP GP Interest, and hereby assumes and agrees to pay,
discharge and perform in accordance with their terms and when due all of the
Assumed BHMP Liabilities. The Buyer shall neither assume nor become liable for
any Excluded BHMP Liabilities.
This Bill of Sale is subject to all of the terms, conditions and limitations set
forth in the Master Modification Agreement. In the event of any conflict or
inconsistency between the terms of this Bill of Sale and the terms of the Master
Modification Agreement, the terms of the Master Modification Agreement will
prevail. Nothing contained herein will be deemed to alter, modify, expand or
diminish the terms of the Master Modification Agreement.
This Bill of Sale will be governed by and construed in accordance with the Laws
of the State of Texas, without giving effect to any Law or rule that would cause
the Laws of any jurisdiction other than the State of Texas to be applied.
This Bill of Sale may be executed with counterpart signature pages or in
multiple counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Bill of Sale shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the Parties reflected hereon as the
signatories.
[SIGNATURE PAGE FOLLOWS]



H-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Bill
of Sale on the date first written above.
BEHRINGER HARVARD INSTITUTIONAL GP LP


By: Harvard Property Trust, its General Partner




    
By:
 
 
Name:
 
Title







REIT TRS HOLDING, LLC




By:
 
 
Name:
 
Title













































[Signature Page to BHMP Bill of Sale]



H-2

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF
ADMINISTRATIVE SERVICES AGREEMENT
This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is entered into on
this __ day of ___________, 2014, and effective as of the Effective Date, by and
between BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation (the
“Company”), REIT TRS HOLDING, LLC, a Delaware limited liability company (“REIT
TRS”), and BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC, a Texas limited
liability company (the “Service Provider”). Defined terms used and not otherwise
defined herein shall have the meaning given to such terms in the Modification
Agreement.
WITNESSETH
WHEREAS, the Company, the Service Provider, Behringer Harvard Multifamily OP I
LP, REIT TRS, Behringer Harvard Multifamily REIT I Services Holdings, LLC,
Behringer Harvard Multifamily Management Services, LLC, and Behringer Harvard
Institutional GP LP are parties to that certain Master Modification Agreement
dated as of July 31, 2013 (the “Modification Agreement”);
WHEREAS, after the Self-Management Closing pursuant to the terms of the
Modification Agreement, the Company desires to continue to avail itself of the
experience, sources of information, advice and assistance available to or
possessed by the Service Provider and to have the Service Provider continue to
undertake the duties and responsibilities hereinafter set forth, all as provided
herein; and
WHEREAS, the Service Provider is willing to agree to continue to provide such
services on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
Advisory Agreement. The Fifth Amended and Restated Advisory Management Agreement
by and between the Company and the Service Provider, as amended or restated from
time to time.
Affiliate. Except as otherwise provided herein, with respect to any Person, any
other Person which, at the time of determination, directly or indirectly
controls, is controlled by or is under common control with, such Person. For the
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of

I-1

--------------------------------------------------------------------------------




management and policies of such Person through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, the Company,
Behringer Harvard Multifamily OP I LP, REIT TRS and their respective
Subsidiaries shall not be considered Affiliates of any of the Service Provider,
Behringer Harvard Multifamily REIT I Services Holdings, LLC, HPT Management
Services, LLC, Behringer Harvard Multifamily REIT I LTIP, LLC, Behringer Harvard
Institutional GP LP, Behringer Harvard Holdings, LLC, or any other member of the
Behringer Group, and vice versa.
Board. The board of directors of the Company.
Capital Markets Services. The Capital Markets services as described on Annex A
attached hereto.
Change of Control shall occur, with respect to any specified person, if (a) any
Group, who prior to such time beneficially owned (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) less than 50%
of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests), shall acquire (including by merger, consolidation or otherwise)
voting shares or other equity interests of such specified person, in one or more
transactions or series of transactions, and after such transaction or
transactions such Group beneficially owns 50% or more of voting shares or other
equity interests of such specified person (measured by voting power rather than
the number of shares or other equity interests), or (b) such specified person
shall sell all or substantially all of its assets to any Group which, prior to
the time of such transaction, beneficially, directly or indirectly, owned less
than 50% of the voting shares or other equity interests of such specified person
(measured by voting power rather than the number of shares or other equity
interests).
Effective Date. The Self-Management Closing Date, as defined in the Modification
Agreement.
Exit Costs. Any out-of-pocket fees, charges and costs incurred by the Service
Provider and its Affiliates at the request of or for the exclusive benefit of
the Company arising from or as a result of the cessation of any Administrative
Service (as defined in Section 2.01(a)) upon the termination of this Agreement
or any particular Administrative Service, including (i) early termination
charges, penalties and costs payable by the Service Provider and its Affiliates
to third parties performing part or all of (or supporting) an Administrative
Service; (ii) transition fees, charges and costs, including with respect to data
conversion or conveyance to the Company or a new service provider to the
Company; and (iii) fees, charges and costs resulting from any ongoing failure to
meet any minimum purchase commitments.
Facilities Management Services. The Facilities Management standard services as
described on Annex A hereto.
Group. Any person, or any two or more persons acting as a group within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended, and
all Affiliates of such person or persons.

I-2

--------------------------------------------------------------------------------




Listing Event. The listing of any equity stock of the Company on a national
securities exchange.
Other Administrative Services. The Shareholder Services non-standard services,
Information Technology, Risk Management, Legal Services, Marketing, Internal
Audit, Facilities Management non-standard services, Real Estate Transactional
Support, Information Management or Cash Management services, in each case as
described on Annex A attached hereto.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Other Service Recipients. Any other Person with respect to which the Service
Provider or any of its Affiliates provide any services substantially similar to
the Administrative Services.
Shareholder Services. The Shareholder Services standard services as described on
Annex A attached hereto.
Subsidiary or Subsidiaries of any Person shall mean any corporation,
partnership, limited liability company, association, trust, joint venture or
other entity or organization of which such Person, either alone or through or
together with any other Subsidiary, owns, directly or indirectly, more than 50%
of the stock or other equity interests, the holder of which is generally
entitled to vote for the election of the board of directors, managers or other
governing body of the entity or organization which such Person so owns. For the
avoidance of doubt, the Company and its Subsidiaries shall not be considered
Subsidiaries of the Service Provider and its Affiliates.
Texas Tax Code. The Texas Tax Code, as amended. Reference to any provision of
the Texas Tax Code Act shall mean such provision as in effect from time to time,
as the same may be amended, and any successor provision thereto, as interpreted
by any applicable administrative rules as in effect from time to time.
ARTICLE II
SERVICES AND TERMS
2.01    Services to be Provided by the Service Provider.
(a)    During the period commencing on the Effective Date and continuing until
the earliest to occur of (i) with respect to this Agreement as a whole, the
termination of this Agreement, and (ii) with respect to each individual
Administrative Service (as defined below), the termination of such
Administrative Service pursuant to Section 4.02, subject to the terms and
conditions set forth in this Agreement, the Service Provider will provide, or
will cause to be provided in accordance with Section 2.01(b) to the Company and
REIT TRS, (x) the Shareholder Services, the Facilities Management standard
services and the Capital Markets Services and (y) as requested by the Company,
the Other Administrative Services, in each case as described on Annex A attached
hereto (collectively, the “Administrative Services”). For the avoidance of
doubt, Service Provider shall have no obligation to provide, and the Company and
REIT TRS shall have no payment obligation

I-3

--------------------------------------------------------------------------------




with respect to, any Other Administrative Service until the Company and Service
Provider have agreed in writing to the terms (including pricing) of such Other
Administrative Service.
(b)    Unless otherwise specifically set forth in this Agreement or in Annex A
attached hereto, the Service Provider will perform for the Company and REIT TRS
and their Affiliates, or cause one or more of its Affiliates or, to the extent
permitted pursuant to Section 2.01(c), third Persons to provide to the Company,
REIT TRS and their Affiliates, the Administrative Services in the manner and at
the locations and level of service (including with respect to timing and
priority) consistent with past practice and with the same standard of care as
historically provided (for the respective Administrative Service) under the
Advisory Agreement for the twelve months ended July 31, 2013. In connection with
providing the Administrative Services, the Service Provider shall at all times
during the term of this Agreement remain in compliance with all applicable
federal, state and local laws, rules and regulations. Notwithstanding the
foregoing, to the extent there is a change to such laws, rules or regulations
relating to the Administrative Services (whether identified by the Service
Provider or the Company), all required changes to the Administrative Services
resulting from such change in law will be considered as within the scope of the
Administrative Services.
(c)    In addition to such employees of the Service Provider and its Affiliates
that may be used to perform any of the Administrative Services, the Service
Provider may retain any reputable third Person qualified to perform such
Administrative Service or portion thereof (each, a “Subcontractor”) to assist
the Service Provider in the performance of any of the Administrative Services,
or to perform a particular Administrative Service or portion thereof, (i)
without obtaining the consent of the Company, if the Service Provider pays the
costs and reimbursable expenses of such Subcontractor and does not seek
reimbursement from REIT TRS or the Company for the costs and reimbursable
expenses of such Subcontractor, and (ii) after obtaining the prior written
consent of the Company, if the costs and reimbursable expenses of such
Subcontractor are to be paid directly by REIT TRS or if the Service Provider is
to be reimbursed by REIT TRS for the costs and reimbursable expenses of such
Subcontractor pursuant to Section 3.01(a). Notwithstanding the foregoing, the
Service Provider may retain The Depository Trust & Clearing Corporation or its
Affiliates or any Subcontractor whose total costs and expenses were less than
$10,000 during the twelve months preceding June 30, 2012 (each, an “Existing
Subcontractor”) without obtaining the consent of the Company, and REIT TRS shall
bear the respective costs and expenses or reimburse the Service Provider for
such in accordance with Section 3.01(a); provided, that the total costs and
expenses that REIT TRS shall be obligated to reimburse the Service Provider for
with respect to each Existing Subcontractor shall not exceed $10,000, or
$100,000 in the aggregate with respect to all Existing Subcontractors (excluding
any amounts paid or reimbursed with respect to The Depository Trust & Clearing
Corporation or its Affiliates), during any subsequent twelve (12) month period
without the Company’s prior written consent. Notwithstanding the above, the
costs of DST Systems, Inc. or its Affiliates shall not be included in the
limitations set forth in the immediately preceding sentence and the parties
hereto agree that no costs shall be reimbursable by REIT TRS or the Company once
the Company has entered into a separate agreement with DST

I-4

--------------------------------------------------------------------------------




Systems Inc. or such Affiliate, except for any costs incurred prior to the date
the Company enters into such separate agreement. The Service Provider shall
remain fully liable for all of the acts and omissions of each Subcontractor and
shall indemnify, defend and hold harmless the Company and its Affiliates for any
claims arising out of or in connection with such acts or omissions, in each case
pursuant to Article VI of this Agreement and as if the Service Provider itself
were providing the subject Administrative Service or portion thereof. For the
avoidance of doubt, no consent of the Company will be required prior to the
Service Provider causing any of its Affiliates or any of its or its Affiliates
employed or contract personnel to perform any of the Administrative Services.
(d)    Service Provider and its Affiliates shall use commercially reasonable
efforts to minimize periods of unscheduled shutdown, to schedule each shutdown
so as to minimize the disruption to the business operations of the Company and
to give the Company reasonable advance written notice of any shutdown with
respect to an Administrative Service. The Service Provider will reschedule any
temporary shutdown upon the reasonable request of the Company, if practicable.
With respect to the Administrative Services dependent on the operation of the
facilities or systems of a third party vendor, including DST Systems, Inc., the
Service Provider shall be relieved of its obligations hereunder to provide such
Administrative Services during any period that the third party vendor fails to
make such facilities or systems available to the Service Provider, but only to
the extent that the failure to make such facilities or systems available impacts
the ability of Service Provider to provide the Administrative Service. Service
Provider shall use commercially reasonable efforts to restore the facilities or
systems or replace such third party vendor, if practicable.
(e)    The Service Provider may not materially modify an Administrative Service
without the prior written consent of the Company, such consent not to be
unreasonably withheld. If the Company requests that the Service Provider make a
custom modification in connection with any Administrative Service, or otherwise
alter the manner or level of service from past practice under the Advisory
Agreement, and the Service Provider agrees to make such modification, the
Company will be responsible for all costs and expenses incurred by the Service
Provider and its Affiliates with respect thereto.
(f)    The Service Provider shall provide the Company with any information
reasonably requested by the Company relating to the provision of the
Administrative Services by the Service Provider and its Affiliates and
designees.
2.02    Company’s Obligations. The Company shall, as reasonably necessary or
appropriate to enable and facilitate the provision of the Administrative
Services by the Service Provider and its Affiliates and designees, use
commercially reasonable efforts to: (a) provide timely responses to any
information requested by the Service Provider and its Affiliates and designees;
(b) at reasonable times and upon reasonable advance notice by Service Provider,
provide access to the Company’s facilities, employees, assets and information
and records, and (c) obtain and maintain all hardware and other equipment
(ordinary wear and tear excepted), leases and contracts. Notwithstanding the
foregoing, this Section 2.02 shall only obligate the Company to provide such
information and access to the extent such information and access relates to any
Administrative

I-5

--------------------------------------------------------------------------------




Services. The Service Provider and its Affiliates and designees, when on the
property of the Company or when given access to any equipment, computer,
software, network or files owned or controlled by the Company, will conform to,
and abide by, the reasonable policies and procedures of the Company concerning
health, safety and security which have been made known to the Service Provider
or its applicable Affiliates or designees in advance or which were applicable to
the provision of such Administrative Service prior to the Effective Date. The
Service Provider and its Affiliates and designees shall be entitled to rely on
any instructions or other information provided by authorized personnel
designated by the Company, and the Service Provider shall not be in breach of or
in default under this Agreement as a result of any such reliance and shall not
have any liability for acting in accordance with such instructions.
2.03    Exclusivity. Neither the Company nor any of its subsidiaries shall enter
into an arrangement with any Person that would be expected to perform any
Shareholder Services or Facilities Management Services prior to the date of
termination of the respective Administrative Service, each such Administrative
Service then being provided under this Agreement on an exclusive basis. If the
Company hires any personnel to perform Shareholder Services, the Company shall
promptly notify the Service Provider of the employment of such person. If the
Service Provider determines that the functions performed by such employee
increase the costs of the Service Provider to provide Shareholder Services, the
Service Provider shall provide the Company with prompt written notice setting
forth the amount of such additional costs, with reasonable supporting
documentation, and the Company shall pay such increased costs.
2.04    Other Activities of the Service Provider.
(a)    Nothing herein contained shall, consistent with past practice, (i)
prevent the Service Provider or its Affiliates from engaging in other
activities, including, the rendering of advice or services to Other Service
Recipients; (ii) limit or restrict the right of any director, manager, officer,
employee, or stockholder of the Service Provider or its Affiliates to engage in
any other business or to render advice or services of any kind to any other
Person; or (iii), with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein.
(b)    The Service Provider shall have the right and sole discretion to
establish priorities, as between the Service Provider (and its Affiliates) and
the Other Service Recipients, on the one hand, and the Company on the other
hand, as to the provision of the Administrative Services; provided, however,
that the Service Provider shall, and shall cause its Affiliates to, use
commercially reasonable efforts to, maintain sufficient resources to perform the
Administrative Services in accordance with this Agreement; and provided further
that such prioritization shall be consistent with past practice (for the
respective Administrative Service) under the Advisory Agreement.
2.05    Warranties. The Service Provider represents, warrants, and covenants to,
and agrees with, the Company that: (a) it has the full and unencumbered right
and authority to enter into this Agreement; (b) nothing in this Agreement
conflicts with or violates any other agreement to which the Service Provider is
bound; and (c) it has and will maintain all approvals, rights, consents,
licenses,

I-6

--------------------------------------------------------------------------------




leases, permits and authorizations necessary to execute, deliver and perform its
obligations under this Agreement and grant the Company the right to access and
use the Administrative Services.
2.06    DISCLAIMER. THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO
IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE III
SERVICE CHARGES AND REIMBURSEMENT OF SPECIFIED EXPENSES.


3.01    Service Charges. Annex A attached hereto sets forth with respect to each
of the Administrative Services a description of the charges for such
Administrative Service or the basis for the determination thereof (the “Service
Charges”). The Company shall cause REIT TRS to pay such Service Charges as they
become due under this Agreement. In addition to the Service Charges, in
connection with performance of each Administrative Service, the Company shall
cause REIT TRS to reimburse the Service Provider with respect to (i) costs of
Subcontractors retained on behalf of or for the benefit of the Company as
contemplated by and subject to the terms of Section 2.01(d) and paid by the
Service Provider or one of its Affiliates, including their products, services,
materials and expenses, (ii) cost of materials, including without limitation,
cost of software, provided, however, that in no event shall such reimbursement,
after consideration of reimbursement payments received or due with respect to
such materials from Other Service Recipients, exceed the cost of such materials,
and (iii) out-of-pocket travel and other expenses, in each case consistent with
past practice under the Advisory Agreement or otherwise contemplated hereby
(collectively, the “Other Costs”). All Other Costs will be reimbursed to the
Service Provider by the REIT TRS; provided, however, that any Other Costs will
only be payable after the Company has received from the Service Provider
reasonably detailed documentation to support the calculation of such amounts due
to the Service Provider.
3.02    Invoices.
(a)    The Service Provider will deliver an invoice (including line items for
each category of Administrative Services provided) to the Company not less
frequently than on a quarterly basis (or at such other frequency as is set forth
in Annex A attached hereto) for all Service Charges and any Other Costs for the
respective period. Following the termination of this Agreement, the Service
Provider will promptly deliver an invoice to the Company for all Service Charges
up to and including the date of termination and any Other Costs payable by the
Company.
(b)    The REIT TRS will pay the undisputed amount of any invoice to the Service
Provider in U.S. dollars within 30 days of the date of such invoice and provide
written notice to the Service Provider of the amount of the invoice that the
Company, in good faith, disputes at or before the time of payment. If REIT TRS
fails to pay such invoice amount, or provide such notice, by such date, REIT TRS
will be obligated to pay to the Service Provider, in addition to the amount due,
interest on the unpaid and undisputed invoice amount at the

I-7

--------------------------------------------------------------------------------




lesser of (i) one percent (1%) per month and (ii) the maximum rate of interest
allowed by applicable law, from the date the payment was due through the date of
payment. The Company and the Service Provider will make a good faith effort to
resolve billing disputes as expeditiously as possible.
(c)    The Company and persons designated by the Company shall at reasonable
times and upon reasonable advance notice have reasonable access to the Service
Provider’s records, books and accounts in respect to payments made with respect
to the provision of the Administrative Services in accordance with Annex A.
ARTICLE IV
TERM AND TERMINATION
4.01    Term. The term of this Agreement shall commence on the Effective Date
and shall continue in effect until each and all of the Administrative Services
has been terminated in accordance with this Agreement. Each Administrative
Service specified herein may be terminated (on an Administrative Service by
Administrative Service basis) in accordance with the provisions of this Article
IV or as otherwise provided on Annex A.
4.02    Termination.
(a)    The Administrative Services will be terminated, separately or
collectively, at the following times and, in the case of the Shareholder
Services, upon payment of the following amounts, and subject to any notice
requirements set forth in Section 4.03(e). Any such termination shall be by
written notice, which written notice shall be accompanied or preceded by payment
of the entire termination fee, if any, due in connection with such termination.
(i)    Shareholder Services. The Shareholder Services will terminate
automatically upon the second anniversary of the Effective Date, provided,
however, that the Company may elect to extend the term of the Shareholder
Services for an additional term of one year by providing no less than 6 months
written notice to the Service Provider prior to the second anniversary of the
Effective Date. The Company may terminate the Shareholder Services (in full, not
in part) during the period beginning on the Effective Date through the second
anniversary of the Effective Date for an amount (in cash) equal to the result
of: (A) $7.75 multiplied by (B) the number of shareholder accounts of the
Company as of the end of the immediately preceding fiscal quarter, multiplied by
(C) 8 minus the number of full three month periods that have elapsed since the
Effective Date; and following the second anniversary of the Effective Date,
without payment of any termination compensation amount.
(ii)    Facilities Management Services. The Facilities Management Services will
terminate upon the principal executive offices of the Company and the Service
Provider ceasing to be co-located in the same building and the Company vacating
such premises in their entirety.

I-8

--------------------------------------------------------------------------------




(iii)    Capital Markets Services. The Capital Markets Services will terminate
automatically on June 30, 2015.
(iv)    All Other Administrative Services. The Company may terminate any of the
Other Administrative Services at any time without payment of any termination
compensation amount.
(b)    Notwithstanding Section 4.02(a):
(i)    Either party may terminate any category of Administrative Services due to
a material breach of this Agreement (subject to the following notice and cure
provisions) with respect to such category of Administrative Services by the
other party; provided, however, that the Company shall not be entitled to
terminate the Shareholder Services due to a material breach of this Agreement
primarily resulting from the actions or omissions of any personnel hired by the
Company to perform Shareholder Services in accordance with Section 2.03.  The
non-breaching party shall provide written notice to the breaching party of the
alleged breach, and the breaching party shall have thirty (30) days to cure the
breach. If the breach has not been cured within this thirty (30) day period,
then the non-breaching party may terminate the respective category of
Administrative Services upon fifteen (15) days’ written notice.
(ii)    If any category of Administrative Services is terminated pursuant to
Section 4.02(b), no other category of Administrative Services shall be affected
by such termination.
(c)    Termination of this Agreement or an Administrative Service shall not
impact rights accrued by or obligations to the Service Provider prior to such
termination, such as the right of the Service Provider to receive payment of
Service Charges for Administrative Services rendered before termination and the
right to reimbursement for any Other Costs associated with the provision of the
Administrative Services or the respective Administrative Service, whether
payable before or following such termination, including amounts payable by the
Service Provider or its Affiliates under any contract with a third party related
to the provision of Administrative Services or the respective terminated
Administrative Service, which third party contract is not then terminable;
provided, however, that the Service Provider shall terminate such third party
contract as soon as such contract is terminable and does not otherwise incur
optional costs or expenses in connection with such third party contract. Service
Provider shall only be entitled to reimbursement for the costs of any
Subcontractor engaged by the Service Provider pursuant to the terms of Section
2.01(d). Termination of this Agreement or an Administrative Service shall not
impact rights accrued or obligations incurred by the Company prior to such
termination, such as the obligation of the Service Provider to provide
Administrative Services in accordance with the applicable standards set forth
herein prior to such termination. Notwithstanding anything in this Section
4.02(c), in the event of the termination of an Administrative Service by the
Company pursuant to Section 4.02(b)(i), the Company shall only have the
obligation to pay any Other Costs or Service Charges incurred prior to the date
of termination.

I-9

--------------------------------------------------------------------------------




(d)    In connection with the termination of this Agreement or any
Administrative Service, in addition to any Other Costs, the Company shall
reimburse the Service Provider for all Exit Costs; provided, however, that the
Exit Costs for the Administrative Services (taken as a whole) shall not exceed
$250,000. Notwithstanding the foregoing, the Service Provider shall not be
responsible for, and the Company shall reimburse the Service Provider for, and
such will not be taken into account for purposes of such $250,000 limitation,
all Exit Costs with respect to arrangements or contracts the entry into which
the Company has previously consented in writing after the date of this Agreement
(other than arrangements or contracts or amendments or modifications thereto in
existence as of the date of this Agreement that are renewed or replaced on the
same terms and conditions with respect to Exit Costs), which consent may be
withheld or granted in the Company’s sole discretion.
(e)    The Company will give the Service Provider not less than 90 days’ advance
written notice of its intention to terminate any of the Other Administrative
Services or the Shareholder Services; provided, however, that, in the case of
Shareholder Services, such termination shall only occur as of the end of a
calendar quarter. For the avoidance of doubt, with respect to the termination of
any Administrative Service by either the Company or the Service Provider, while
notice of termination may be delivered prior to the date such Administrative
Service may be terminated, termination shall not be effective until on or after
the date such Administrative Service may be terminated as contemplated by this
Agreement.
(f)    Notwithstanding the foregoing, in the event of expiration or termination
of this Agreement for any reason, the Company may, at its option, request
transition services, which may reasonably be needed by the Company in connection
with the orderly and expeditious transition of the services provided by the
Service Provider to a third-party provider (“Post-Termination Services”). The
Company shall provide to the Service Provider at least thirty (30) days advance
written notice specifying in reasonable detail the Post-Termination Services
required, and the Service Provider and the Company shall cooperate in
negotiating an agreement as to the scope of such Post-Termination Services and
the other pricing, terms and conditions under which they will be provided.
(g)    The terms and conditions of Articles V, VI and VII shall survive any
termination or expiration of this Agreement. In addition, Section 3.01 shall
continue in full force and effect following the date of termination until all
amounts payable thereunder to the Service Provider are paid in full.
ARTICLE V
INFORMATION SECURITY, CONFIDENTIALITY AND DISASTER RECOVERY


5.01    Company Materials.
(a)    The Service Provider will take commercially reasonable measures designed
to maintain the security of Company Materials consistent with past practice and
agrees to comply in all material respects with all federal, state and local laws
and regulations governing the privacy and security of stored or transmitted
(whether electronically or otherwise)

I-10

--------------------------------------------------------------------------------




personal information to the extent such laws are applicable to such party in
connection with this Agreement.
(b)    For purposes of this Agreement, “Company Materials” shall mean all data,
information, images, text, content or materials (in whatever form or media)
that: (i) is supplied to the Service Provider by, or on behalf of, the Company
hereunder, or (ii) the Company makes accessible to the Service Provider in
connection with the Administrative Services, including: (A) the Company’s
standard materials and derivations thereof and other material related thereto;
(B) the Company’s methodologies, techniques, templates, flowcharts, architecture
designs, tools, specifications, standard materials, practices, processes,
inventions, formulae, models, samples, records and documentation, concepts and
know-how (including, but not limited to, lease terms and conditions, tenant
information, materials related to title of the Company’s property, analyses
provided in connection with underwriting of the Company’s property and diligence
materials related to the acquisition or disposition of the Company’s property);
(C) all other materials or information in which the Company has intellectual or
proprietary property rights; and (D) any derivatives, modifications or
improvements of any of the foregoing.
5.02    Confidentiality.
(a)    For purposes of this Agreement, the term “Confidential Information” means
all non-public business information disclosed by one party to the other in
connection with this Agreement, and includes the terms of this Agreement. Each
party’s Confidential Information may include trade secrets and proprietary
property of, and may have great commercial value to, such party. Without
limiting the generality of the foregoing, the Company’s Confidential Information
includes the Company Materials and any information relating to the Company’s use
of the Administrative Services. Confidential Information does not include
information the receiving party can document: (i) becomes generally available to
the public other than as a result of a disclosure by the receiving party, (ii)
becomes available to the receiving party on a non-confidential basis from a
source other than the providing party, provided that such source is not known by
the receiving party to be bound by a confidentiality agreement with or other
obligation of secrecy to the providing party, or (iii) is independently
developed by the receiving party without use of or reference to information from
the providing party.
(b)    By virtue of this Agreement, either party may have access to Confidential
Information of the other party. The parties agree to hold each other’s
Confidential Information in confidence and be bound by the obligations set forth
in this Article V during the term of this Agreement and for a period of 2 years
thereafter and in perpetuity in respect of Personal Information; provided,
however, each party may disclose Confidential Information to its employees,
Affiliates, agents, accountants, advisors or other representatives as is
reasonably necessary (“Representatives”) and such Representatives are bound by
an obligation to keep such Confidential Information confidential The receiving
party agrees not to make the disclosing party’s Confidential Information
available in any form to any third party (other than Representatives) or
directly or indirectly, communicate,

I-11

--------------------------------------------------------------------------------




publish, display, loan, give or otherwise disclose any Confidential Information,
or permit access to or possession of such Confidential Information, other than
as necessary for its performance under this Agreement, unless, and only to the
minimum extent, required by law or to satisfy governmental regulatory
requirements (in which case the party seeking to make such disclosure shall
notify the other party of its intent to make such disclosure, and, to the
maximum extent available, the parties shall reasonably cooperate to seek
protective treatment for such disclosed Confidential Information), or to use the
disclosing party’s Confidential Information for any purpose beyond the scope of
this Agreement. In addition to the requirements set forth in Section 5.01 and
Annex B, each party agrees to take all reasonable steps to ensure that the other
party’s Confidential Information is not disclosed or distributed by its
Representatives in violation of the terms of this Agreement.
(c)    In the event of any breach of these confidentiality terms by a receiving
party, the parties acknowledge that money damages may not be a sufficient remedy
for damages suffered by the disclosing party, and the disclosing party may be
entitled to seek equitable relief, including injunctions or orders for specific
performance, in an action instituted in any court having subject matter
jurisdiction, in addition to all other remedies available to the disclosing
party with respect thereto at law. A party’s pursuit of or obtaining equitable
relief in the event of a breach of this Agreement shall not preclude that party
from recovering damages from the breaching party subject to the terms of this
Agreement.
5.03    Return and Destruction of Information. Promptly after the expiration or
termination of this Agreement, or, if applicable, the Post-Termination Services:
(a) all the Company’s Confidential Information (including any Company Materials)
in the Service Provider’s possession or control shall be returned to the Company
by the Service Provider or, at the Company’s request, be destroyed; provided,
however, that, subject to the confidentiality obligations set forth herein, the
Service Provider may retain (and will not be obliged to erase, or destroy) one
electronic copy of any Confidential Information created as a result of automatic
electronic back-up procedures; (b) all electronic copies of the Company’s
Confidential Information (including any Company Materials) in the Service
Provider’s possession or control shall be deleted in a manner that makes the
Confidential Information non-readable and non-retrievable; and (c) the Service
Provider will certify to the Company, in writing, that the Service Provider has
complied with its obligations under this Section 5.03; provided, however, that
in each case the return, destruction or deletion of such Company Materials other
than Personal Information (except Personal Information that must be retained by
the Service Provider in accordance with applicable laws) shall be subject to the
Service Provider’s document retention policy as in effect on the date hereof,
and that the Service Provider may retain one copy of the Company Materials
solely to the extent required to support the Service Charges and for tax and
accounting purposes. Notwithstanding any such return, destruction, deletion or
retention of the Company’s Confidential Information, the agreements and
obligations of the Service Provider under Section 5.02 shall remain unaffected
thereby.

I-12

--------------------------------------------------------------------------------




ARTICLE VI
INDEMNIFICATION; LIMITATION ON LIABILITY


6.01    Indemnification by the Company. The Company shall indemnify and hold
harmless the Service Provider and its Affiliates, including their respective
officers, directors, managers, partners and employees, from all liability,
claims, damages or losses arising from or related to the performance of their
duties hereunder, and related expenses, including reasonable attorneys’ fees, to
the extent such liability, claims, damages or losses and related expenses are
not fully reimbursed by insurance, subject to any limitations imposed by the
laws of the State of Maryland or the Company’s Articles of Amendment and
Restatement, as may be amended from time to time. Notwithstanding the foregoing,
the Service Provider shall not be entitled to indemnification or be held
harmless pursuant to this Section 6.01 for any activity which the Service
Provider shall be required to indemnify or hold harmless the Company pursuant to
Section 6.02. Any indemnification of the Service Provider may be made only out
of the net assets of the Company and not from stockholders of the Company.
6.02    Indemnification by Service Provider. The Service Provider shall
indemnify and hold harmless the Company and its Affiliates, including their
respective officers, directors, managers, partners and employees, from contract
or other liability, claims, damages, taxes or losses and related expenses
including attorneys’ fees, to the extent that such liability, claims, damages,
taxes or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Service Provider’s bad faith, fraud, misfeasance,
willful misconduct, gross negligence or reckless disregard of its duties under
this Agreement.
6.03    Limitation on Liability. Notwithstanding any other provision contained
in this Agreement, the parties hereto agree that no party will be liable to any
other party, whether based on contract, tort (including negligence), warranty or
any other legal or equitable grounds, for any special, indirect, punitive,
incidental or consequential losses, damages or expenses of such party.
ARTICLE VII
MISCELLANEOUS


7.01    Assignment. Except as set forth in this Agreement, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, transferred, delegated or otherwise disposed of (whether voluntarily
or involuntarily, directly or indirectly, by operation of law, merger, sale of
stock, sale of assets or otherwise), by either party without the prior written
consent of the other party. Notwithstanding the foregoing, (a) the Service
Provider may, without the prior consent of the Company, assign, transfer,
delegate or otherwise dispose of, this Agreement, or any of its rights,
interests or obligations hereunder to any Affiliate of Behringer Harvard
Holdings, LLC, in whole or in part; provided, however, that (i) such Affiliate
remains an Affiliate of Behringer Harvard Holdings, LLC at all times following
such assignment, transfer, delegation or other disposition, (ii) if this
Agreement is in whole assigned, transferred, delegated or disposed to such an
Affiliate, signs a joinder agreement and is bound hereunder, and (iii) no such
assignment, transfer, delegation or other disposition shall relieve the Service
Provider of any of its obligations hereunder, (b) the Service Provider may
assign any rights to receive fees or other payments under this Agreement without

I-13

--------------------------------------------------------------------------------




obtaining the approval of the Company, (c) this Section 7.01 shall not restrict
a Change of Control of Behringer Harvard Holdings, LLC and (d) REIT TRS may,
without the prior consent of the Service Provider, assign, transfer or delegate
this Agreement or its rights, interests, obligations or assets acquired
hereunder to any Affiliate of the Company, in whole or in part; provided that
such Affiliate remains an Affiliate of the Company at all times following such
assignment, transfer or delegation and such Affiliate signs a joinder agreement
pursuant to which such Affiliate agrees to be bound by and comply with all of
the terms and conditions of this Agreement; provided, however, that no such
assignment, transfer, delegation or other disposition by REIT TRS shall relieve
REIT TRS of any of its obligations hereunder. Any purported assignment,
transfer, delegation or disposition by the Service Provider or REIT TRS in
violation of this Section 7.01 shall be null and void ab initio.
7.02    Relationship of Service Provider and Company. The Company and the
Service Provider are not partners or joint venturers with each other, and
nothing in this Agreement shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.
7.03    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Service Provider’s performance of the services specified in this Agreement
will cause the Service Provider to conduct part of the active trade or business
of the Company, and the compensation specified in Article III includes both the
payment of management fees and the reimbursement of specified costs incurred in
the Service Provider’s conduct of the active trade or business of the Company.
Therefore, the Service Provider and Company intend the Service Provider to be,
and shall treat the Service Provider as, a “management company” within the
meaning of Section 171.0001(11) of the Texas Tax Code. The Company and the
Service Provider will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the
Texas Tax Code to the Company’s reimbursements paid to the Service Provider
pursuant to this Agreement of specified costs and wages and compensation. The
Service Provider and the Company further recognize and intend that (i) as a
result of the relationship created by this Agreement, reimbursements paid to the
Service Provider pursuant to this Agreement are “flow-through funds” that the
Service Provider is mandated by law or fiduciary duty to distribute, within the
meaning of Section 171.1011(f) of the Texas Tax Code, and (ii) as a result of
the Service Provider’s contractual duties under this Agreement, certain
reimbursements under this Agreement are “flow-through funds” mandated by
contract to be distributed within the meaning of Section 171.1011(g) of the
Texas Tax Code. The terms of this Agreement shall be interpreted in a manner
consistent with the characterization of the Service Provider as a “management
company” as defined in Section 171.0001(11), and with the characterization of
the reimbursements as “flow-through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
7.04    Notices. Any notice, report, approval, waiver, consent or other
communication (each, a “Notice”) required or permitted to be given hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally; (ii) one business day following deposit with a recognized overnight
courier service that obtains a receipt, provided such receipt is obtained, and
provided further that the deposit occurs prior to the deadline imposed by such
service for overnight delivery; (iii) when transmitted, if sent by electronic
mail, provided a read receipt is

I-14

--------------------------------------------------------------------------------




delivered to the sender, in each case provided such communication is addressed
to the intended recipient thereof as set forth below:
To the Company:








With a copy (which shall not constitute notice) to:


Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite
Addison, Texas 75248
Attention: Daniel J. Rosenberg
Email: drosenberg@behringer.com


Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email: rosemarie.thurston@alston.com


and:


DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


To the Service Provider:










With a copy (which shall not constitute notice) to:


Behringer Harvard Multifamily Advisors I, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: M. Jason Mattox 
                 Stanton P. Eigenbrodt
 
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
                  Jeffrey R. Shuman
Email: dbatterson@jenner.com
            jshuman@jenner.com





Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section
7.04. The failure of any Party to give notice shall not relieve any other Party
of its obligations under this Agreement except to the extent that such Party is
actually prejudiced by such failure to give notice.
7.05    Modification. This Agreement shall not be changed, modified, or amended,
in whole or in part, except by an instrument in writing signed by both parties
hereto, or their respective permitted successors or permitted assignees.

I-15

--------------------------------------------------------------------------------




7.06    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
7.07    Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.
7.08    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
7.09    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
7.10    Interpretation. The words “include” and “including,” and variations
thereof, and the words “such as”, shall not be deemed to be terms of limitation,
but rather shall be deemed to be followed by the words “without limitation.” The
terms “hereof,” “hereunder,” “herein” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties,
and consequently this Agreement shall be interpreted without reference to any
rule or precept of law to the effect that any ambiguity in a document be
construed against the drafter.
7.11    Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
7.12    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
7.13    Execution in Counterparts. This Agreement may be executed with
counterpart signature pages or in multiple counterparts, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts

I-16

--------------------------------------------------------------------------------




hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.
7.14    Facsimile Signatures. A facsimile or other electronic signature on the
signature pages hereto shall for all purposes be deemed an original and shall
bind the signor as if such facsimile or other electronic signature were an
original.
7.15    Non-Solicitation.
(a)    During the period commencing on the Effective Date and ending one year
following the termination of this Agreement, the Company shall not, without the
Service Provider’s prior written consent, directly or indirectly, (i) solicit or
encourage any person to leave the employment or other service of the Service
Provider or its Affiliates or (ii) hire, on behalf of the Company or any other
person or entity, any person who has left the employment or service within the
one year period following the termination of that person’s employment or service
with the Service Provider or its Affiliates. During the period commencing on the
Effective Date through and ending one year following the termination of this
Agreement, the Company shall not, whether for its own account or for the account
of any other Person, intentionally interfere with the relationship of the
Service Provider or its Affiliates, or endeavor to entice away from the Service
Provider or its Affiliates, any person who during the term of the Agreement is,
or during the preceding one-year period was, a customer of the Service Provider
or its Affiliates. Upon the termination of any Administrative Service pursuant
to Section 4.02(a), Service Provider shall waive the non-solicitation and
non-hire provisions of this Section 7.15 with respect to any employee of Service
Provider or any of its Affiliates providing such Administrative Service solely
to the Company during the 2 month period ending on the date of termination of
such Administrative Service to allow such employee to work for the Company.
(b)    During the period commencing on the Effective Date and ending one year
following the termination of this Agreement, Service Provider and its Affiliates
shall not, without the Company’s prior written consent, directly or indirectly,
(i) solicit or encourage any person to leave the employment or other service of
the Company or its Affiliates or (ii) hire, on behalf of the Service Provider or
any other person or entity, any person who has left the employment or service
within the one year period following the termination of that person’s employment
or service with the Company or its Affiliates. During the period commencing on
the Effective Date through and ending one year following the termination of this
Agreement, the Service Provider shall not, whether for its own account or for
the account of any other Person, intentionally interfere with the relationship
of the Company or its Affiliates, or endeavor to entice away from the Company or
its Affiliates, any person who during the term of the Agreement is, or during
the preceding one-year period was, a customer of the Company or its Affiliates.
7.16    No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties,

I-17

--------------------------------------------------------------------------------




and no presumptions or burdens of proof shall arise favoring any party by virtue
of the authorship of any of the provisions of this Agreement.
[Signature Page Follows]



I-18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.




    
By:
 
 
Name:
 
Title:







BEHRINGER HARVARD MULTIFAMILY ADVISORS I LLC




    
By:
 
 
Name:
 
Title:








[Signature Page to the Administrative Services Agreement]
I-19
 

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
ANNEX A
Any Service Charges that are billed hourly and incurred with respect to
performance of Other Administrative Services as set forth on this Annex A shall
be listed on an invoice that includes line items for each category of Other
Administrative Services provided and each fee and cost incurred, including
specific amounts of time expended or mutually agreed, and such invoice shall be
delivered pursuant to Section 3.02(a). Amounts due for services payable at an
annual rate shall be payable pro rata for any partial year.
For the avoidance of doubt, these services are not intended to include, and
shall not be deemed to include, any transition services provided pursuant to the
Transition Services Agreement dated as of July 31, 2013 between the Company and
the Service Provider (the “Transition Services Agreement”), or any other
transition or separation services, which, if provided, shall be assigned a
separate charge.
SHAREHOLDER SERVICES
Standard Services
Through the second anniversary of the Effective Date, the following standard
services will be provided at an annual rate of *** per shareholder account;
provided, however, that in the event of any Change of Control of the Company or
a Listing Event during such period, the Company shall promptly pay (after such
Change of Control or Listing Event) to the Service Provider an amount equal to
the total amount the Service Provider would have been entitled to receive for
the period between such Change of Control or Listing Event and the second
anniversary of the Effective Date, based on the number of shareholder accounts
as of the last business day of the calendar quarter preceding such Change of
Control or Listing Event, plus any amount payable with respect to the period
before such Change of Control of the Company or Listing Event. If the
Shareholder Services are extended for an additional year in accordance with the
provisions of Section 4.02(a)(i), the following standard services will be
provided at an annual rate of *** per shareholder account during the period
beginning on the second anniversary of the Effective Date and ending on the
third anniversary of the Effective Date. In each case other than in the event of
a Change of Control of the Company or Listing Event, the amount payable shall be
determined and payable on a monthly basis based on the number of shareholder
accounts as of the last day of each month for which Shareholder Services are
provided.
Account Maintenance & Ongoing Program Operations
•
Investor account maintenance

o
Stockholder mailing address changes

o
Stockholder distribution address changes (one-time and ongoing)

o
Supplemental (third-Person) address changes




I-20

--------------------------------------------------------------------------------




•
Custodian changes

o
Investment transfers to new custodian



•
Distribution issues (standard, no more than monthly)

o
IRS withholding

o
Foreign withholding

o
Print/Mail investor checks and statements, custodian reports, financial advisor
reports

o
Escheatment

o
Adjustments to calculations required as a result of redemptions/liquidations

o
Investor requests to change distribution type (check / ACH)

o
Investor request to change distributions – reinvest / cash

o
Resolve lost distribution check issues

o
Regular check void / reissues

o
Stale dated check void / reissues



•
Distribution issues (Special or more frequent than monthly)

o
Support calculation and payment of appropriate distributions

o
Regular, special (preferred return), return of capital, fractional shares, etc.

o
IRS withholding

o
Foreign withholding

o
Print/Mail investor checks and statements, custodian reports, financial advisor
reports

o
Escheatment

o
Adjustments to calculations required as a result of redemptions/liquidations

o
Investor requests to change distribution type (check / ACH)

o
Investor request to change distributions – reinvest / cash

o
Resolve lost distribution check issues

o
Regular check void / reissues

o
Stale dated check void / reissues



•
Transfers of ownership/Secondary market/Resales/Matching service

o
Verify documents are properly completed

o
Effect transfers of ownership in accordance with investor instructions

o
Secondary market/resale transactions

o
Matching service



•
Transfer Processing

•
Change in Beneficiary requests

•
Transfers on death

o
Review for receipt of appropriate documentation

o
Effect transfer of ownership in accordance with written instructions received




I-21

--------------------------------------------------------------------------------




•
Redemptions/Liquidations

•
Reconciliation and balancing

•
IRS tax identification number (annual process)

o
Receive correspondence from IRS

o
Send letters to investors to verify tax identification numbers



•
Lost shareholder searches

•
Return mail

o
Research return mail

o
Determine new addresses

o
Update database

o
Research and resolve returned distribution checks and statements

o
Research and resolve returned financial advisor distribution statements

o
Research and resolve returned custodian distribution statements

o
Research and resolve returned commission checks

o
Research and resolve returned mail for regulation mailings



•
Corporate action communications

o
Estimated valuations

o
Special distributions

o
Distribution rate changes

o
Redemptions

o
Other material events



•
Custodian issues/cleanup

o
Consolidation of firms under one name (e.g., Fiserv)

o
Ongoing changes to custodian



Shareholder Communication
•
Confirmations

o
Generate various confirmations

o
Changes

o
Transfers



•
DRP Participation Agreement Mailings

•
FINRA estimated valuations

•
ERISA estimated valuations

•
Board requests

o
Data for board books

o
Special Requests


I-22

--------------------------------------------------------------------------------




¤
Basic demographics/profile for investors

¤
Historical data or trends based on client/rep

¤
One-off requests from shareholders for special consideration



•
Tax reporting

o
1099s

o
Cost basis inquiries and changes

o
Creation print/mail



•
Correspondence (email and mail) from Investors

o
Handling of complaints (executive and regular)

o
Handling of escalated calls and letters



General Tasks
•
Printing/mailing of investor confirms and statements (monthly/quarterly)

•
File transmissions (inbound and outbound) to broker/dealer back offices and
custodians

•
Position reports/issues and other requests for custodians

•
Position reports/issues and other requests for broker/dealers

•
Position reports/issues and other requests for financial advisors

•
Manage document and record retention (using 3rd Person system billed separately)

•
Maintain all investor, financial advisor and broker/dealer records

•
Oversight of process to Print / Mail of broker/dealer copies of investor
confirms and statements (3rd Person billed)

•
Manage forms, including:

o
ACH/Direct Deposit

o
Financial Advisor

o
Custodian Change

o
Transfers

o
Home Address/Distribution Address

o
Dividend Reinvestment Program (“DRP”)

o
DRP Participation Agreements

o
Redemptions



•
Document retention and retrieval

•
Housing of 1099s


I-23

--------------------------------------------------------------------------------




•
Routine quality control checks using standard sampling

•
Respond to special requests

o
Reports

¤
Validation of distribution options (such as special distribution instructions or
ongoing monitoring of drip to cash reports)

¤
State of Sale for shares (ie. Blue Sky report)



o
Projects

¤
Tax form updates/corrections – multiple-year amendments and delivery to
client/rep



o
Corrections for processing errors (such as a qualified account set up as
non-qualified in error)



o
Position reconciliation



o
Custodian special needs



•
Tender Offers statistics/research/reporting

•
Lawsuits research/reporting

•
Routine compliance – FINRA / SEC / Internal Controls Audit

•
Collaborate with the Company’s management team:

o
in the preparation, review, editing and completion of the list of appropriate
topics, scripts, and the overall content for investor, broker-dealer, or home
office conference calls (routine/quarterly or special event driven)

o
in the preparation, review, editing and completion of “talking points” or other
documents including “frequently asked questions (and answers)” that support the
messaging of important Company events to be used with investors, broker-dealer
home office personnel, financial advisors, or other audiences

o
in the coordination of logistics and overall planning for conference calls with
management team and various investor or investor-related constituencies for
routine updates or special event communications

o
in the development of content and overall creation of annual financial report
and quarterly overviews for investors that supplement financial or event filings

o
in the preparation, review, editing, and completion of the list of appropriate
topics, scripts, and the overall content for annual meetings of shareholders as
well as in-person meetings with securities-related due diligence or
broker-dealer home office personnel

o
to facilitate information flow between the Company and the Service Provider to
ensure efficient dissemination of messages to the Company’s


I-24

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.


constituencies, including extensive interaction with the Company’s executive,
financial, and legal leadership at mutually agreeable times regarding the
Company’s operations, including the Company’s monthly management meetings,
provided that access to highly confidential proprietary information need not be
provided


Shareholder “touchpoints”
•
Inbound and Outbound call center

o
7am – 6pm Central Time (business days)



•
Investor/Shareholder inquires

o
Research and respond to inquiries

o
Correspondence



•
Investor, Attorney, Financial Advisor and Broker/Dealer Correspondence (except
those associated with events such as listing, Change of Control transactions, or
others of significance)

o
Estimated value letters

o
Position confirmation requests

o
Control number confirmation requests

o
Response letters

o
Complaint letters

o
Position requests



•
Assisting the Company employees in development of scripts for call center
dissemination

•
Legal issues involving individual requests that tie to one account that require
no more than minor research and do not require copying of most account documents
and history (that the Service Provider has access to) and do not require DST,
State Street or any other third party to pull information. To add clarity on
standard service legal issues: for a service to be standard, the Service
Provider would be able to “straight-through” process an item after a review by
the Company’s legal department (consistent with past practice with respect to
similar items reviewed by the Service Provider’s shareholder services function).

Non-Standard Services
Non-standard services may include any of the following services, in addition to
any other non-standard services as may be mutually agreed to from time to time,
and will be provided based on an aggregate department hourly personnel rate of
***. Non-standard services will be billed as incurred but not less frequently
than quarterly in arrears.

I-25

--------------------------------------------------------------------------------




Shareholder Communication
•
Regulatory mailings

o
8-Ks

o
Supplements

o
New York letters

o
Post-Effective Amendments

o
S-3s (information for REITs)

o
Label – for mailings

General Tasks
•
Proxies

o
Manage vendors

o
Provide alternatives or augmentation for solicitation

o
Verify record date shares

o
Return mail

o
Field questions on processes and other informational requests

o
Attest to results and report to Boards



•
Oversight and/or implementation of Imaging system

o
Workflow changes

o
Image retention per new legal instructions (WORM)



•
MIS (reporting of process, backlogs, system downtime, etc.)

Shareholder “touchpoints”
•
Investor, attorney, financial advisor and broker/dealer correspondence
(associated with events such as listing, Change of Control transactions, or
others of significance)

o
Estimated value letters

o
Position confirmation requests

o
Control number confirmation requests

o
Response letters

o
Complaint letters

o
Position requests

•
Legal issues to the extent not included in standard services.

•
Regulatory inquiries

o
Research and respond to inquiries

Extraordinary Events Not Yet Contemplated (non-exclusive)
•
Listing event

•
Change of Control

•
Sale of multiple assets simultaneously or entire portfolio


I-26

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
•
Transition of information and materials for service separation

CAPITAL MARKETS
The Service Provider will provide capital markets services, including assistance
with financing transactions, consistent with past practice under the Advisory
Agreement as requested by the Company; provided that the Company shall use the
Capital Markets Services with respect to each Approved Deal notwithstanding any
termination of the Capital Markets Services as set forth below.
In the event of any debt financing obtained by or for the Company (including any
refinancing of debt) directly or indirectly through one or more of its
Affiliates or Joint Venture or through other investment interests, the Company
will pay to the Service Provider a debt financing fee (the “Debt Financing Fee”)
in an amount equal to ***, in the case of Grandfathered Transactions, or ***, in
the case of Subsequent Transactions, of the amount available under the financing
(such amount the “Base Fee Amount”); provided, however, that with respect to any
debt financing obtained directly or indirectly by or through a Joint Venture or
other co-investment arrangement (a “Joint Venture Financing”), the Debt
Financing Fee payable by the Company to the Service Provider shall be an amount
equal to the applicable Base Fee Amount multiplied by the percentage of the
Company’s ownership interest in the Joint Venture or other arrangement obtaining
the Joint Venture Financing and the Company shall pay or reimburse Service
Provider for the payment of all costs incurred by the Service Provider in
connection with the engagement of third parties to source debt financing (“Third
Party Engagements”) payable in connection with any debt financing. With respect
to any Joint Venture Financing, Service Provider shall reasonably cooperate with
the Company with respect to Third Party Engagements. With respect to any debt
financing other than a Joint Venture Financing, Service Provider shall be
responsible for the cost of all Third Party Engagements. Nothing herein shall
prevent Service Provider from entering into fee-splitting arrangements with
third parties with respect to the Debt Financing Fee. Notwithstanding anything
to the contrary, no Debt Financing Fee shall be payable after the date of this
Agreement with respect to funds advanced under the Existing Credit Facility to
the extent such financing is obtained based on the amount committed under the
Existing Credit Facility as the date of this Agreement. The Service Provider, in
its sole discretion, may waive, reduce or defer all or any portion of the Debt
Financing Fee to which it would otherwise be entitled.
INFORMATION TECHNOLOGY
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Information Technology department may assist in the
performance of information technology services, at such times and prices as may
be agreed to by the parties.

I-27

--------------------------------------------------------------------------------




RISK MANAGEMENT
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Risk Management department may assist in the performance of
risk management services. Services will be billed as incurred but not less
frequently than quarterly.
LEGAL SERVICES
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Legal department may assist in the performance of legal
services, oversight of risk management services and assistance with D&O
insurance matters. Services will be billed as incurred but not less frequently
than quarterly.
MARKETING
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Marketing department may provide services to the Company
either directly as requested, or in support of certain initiatives previously
approved by the Company that are undertaken by other Service Provider
departments. Services will be billed as incurred but not less frequently than
quarterly in arrears.
INTERNAL AUDIT
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider will provide internal audit services.
Internal audit services will include the following services and will be billed
as incurred but not less frequently than quarterly in arrears:
•
Review and evaluate the effectiveness of the existing systems of internal
controls

•
Review and evaluate operational effectiveness and efficiency

•
Review and evaluate the reliability of controls over financial reporting

•
Verify compliance with applicable laws and regulations

•
Review and evaluate the Company’s processes for assessing and managing business
risk

•
Provide audit coverage for areas deemed appropriate as identified through a risk
assessment process in conjunction with the judgment of management and the audit
committee of the Board

•
Provide written audit reports and other communications to senior management of
the Company and to the audit committee of the Board


I-28

--------------------------------------------------------------------------------






[***] Confidential material redacted and filed separately with the Commission.
FACILITIES MANAGEMENT
Standard Services
The Company shall make payments to the Service Provider at the end of each three
month period at an annual rate equal to *** with respect to the following
facilities management services:
•
Occasional receptionist/phone transfer/hospitality services

•
Stocking of food services

•
Overseeing specialized cleaning services

•
Office copier use and servicing

•
Routine postage, courier, and shipping costs and associated postage meters (does
not include large marketing-related mailings)

•
Office supplies and vending

•
Mail delivery to floor or office suite

•
Conference room organization, cleaning, and stocking

•
Access to the Service Provider’s business center and its services

Non-Standard Services
Non-standard services will include the following:
•
Relocation of employees to new locations

•
Researching business supplies, equipment and other office services specifically
for client

•
Facilitation of large mailings

•
Other facilities related activities agreed to from time to time

REAL ESTATE TRANSACTIONAL SUPPORT
To the extent agreed to by the Company and the Service Provider in advance, Real
Estate Transactional Support personnel will provide transactional support
services to the Company in connection with an acquisition, disposition or
financing of the Company’s assets

I-29

--------------------------------------------------------------------------------




(including, without limitation, due diligence services and other activities that
support real estate-related investment-level transactions such as the
contracting and review of third Person structural and environmental reports,
review of targeted acquisition historical budget and financial data, historical
utility information, retrieval and review of zoning and use data and review of
leases and third Person contracts), the scope of which will be mutually agreed
by the Company and the Service Provider at the time.
INFORMATION MANAGEMENT
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Information Management department may assist in the
transition of information and data to the Company or a third party designated by
the Company. Services will be billed as incurred but not less frequently than
quarterly.
CASH MANAGEMENT
To the extent agreed to by the Company and the Service Provider in advance, the
Service Provider’s Cash Management department may assist in the performance of
cash management services. Services will be billed as incurred, but not less
frequently than quarterly.



I-30

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.


EXHIBIT J


FORM OF
LIMITED RIGHT TO USE AGREEMENT
THIS LIMITED RIGHT TO USE AGREEMENT (this “Agreement”) is made to be effective
as of the ___ day of _______________ 2014, by and between BEHRINGER HARVARD
HOLDINGS, LLC, a Delaware limited liability company (“BHH”), BEHRINGER HARVARD
MULTIFAMILY REIT I, INC., a Maryland corporation (“MF REIT”), and REIT TRS
HOLDING, LLC, a Delaware limited liability company (“REIT TRS” and together with
MF REIT, the “MF REIT Parties”) (collectively the “Parties,” and each
individually a “Party”).
RECITALS
A.    BHH, as occupant, and FSP Addison Circle Limited Partnership, a Texas
limited partnership, as landlord (“Landlord”), have entered into that certain
Office Lease Agreement dated December 20, 2012 (the “Primary Lease”), a complete
copy of which has been provided to MF REIT, demising premises (the “Premises”)
comprised of approximately *** square feet of Rentable Area (as defined in the
Primary Lease) located in a building commonly known as Addison Circle One, 15601
Dallas Parkway, Addison, Texas 75001 (the “Building”).
B.    BHH and REIT TRS have agreed that REIT TRS will license from BHH
approximately *** square feet of Rentable Area as depicted on Exhibit A attached
hereto and made a part hereof (the “Applicable Space”) ***, together with the
non-exclusive right to use conference rooms, break rooms and other common areas
within the Premises to the extent consistent with past practice and not included
in the Applicable Space, and desire to set forth the terms and conditions of the
license of the Applicable Space.
C.    MF REIT, REIT TRS, Behringer Harvard Multifamily OP I LP, Behringer
Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard Multifamily
Advisors I, LLC, Behringer Multifamily Management Services, LLC, and Behringer
Harvard Institutional GP LP are party to that certain Master Modification
Agreement, dated as of July 31, 2013 (the “Master Modification Agreement”).
NOW, THEREFORE, in consideration of the premises and the following mutual
covenants, the Parties hereby agree:
1.    Recitals; Defined Terms. The above recitals are incorporated herein as
terms of this Agreement. Capitalized terms not defined in this Agreement shall
have the meanings attributed to such terms in the Primary Lease. The MF REIT
Parties represent and warrant that they have received and reviewed a copy of the
Primary Lease.



J-1

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
2.    Limited Right to Use. BHH hereby agrees to license to REIT TRS, and REIT
TRS hereby agrees to license from BHH for the benefit of MF REIT, the Applicable
Space, together with all rights appurtenant to the Applicable Space enjoyed by
BHH as occupant under the Primary Lease, subject to the terms and provisions of
this Agreement. The exact configuration of the Applicable Space shall be the
configuration as of June 30, 2013 as set forth on Exhibit A or as otherwise as
agreed upon by BHH and MF REIT; if mutually agreed otherwise, Exhibit A shall be
amended to reflect the final agreed configuration of the Applicable Space.
3.    Term. The term of this Agreement (the “Term”) shall commence on the
Self-Management Closing Date (as such term is defined in the Master Modification
Agreement)(the “Commencement Date”) and shall terminate on July 31, 2015 (the
“Termination Date”), unless sooner terminated as provided herein.
4.    Service Charges. REIT TRS shall pay to BHH, and MF REIT shall cause REIT
TRS to pay to BHH, a base service charge for the Applicable Space at an annual
rate equal to the then-current annual rate under the Primary Lease per rentable
square foot of the Applicable Space (“Base Service Charge”). REIT TRS shall
reimburse BHH, and MF REIT shall cause REIT TRS to reimburse BHH, for (i) MF
REIT’s Proportionate Share (as hereinafter defined) of the cost of electricity
due and payable by BHH to Landlord under the Primary Lease, (ii) all amounts due
and payable by BHH to Landlord under clause (B) of Section 6 of the Primary
Lease incurred at the request of MF REIT, and (iii) any costs incurred by BHH
for services provided by BHH at the request of MF REIT with respect to the
Applicable Space (excluding any services contemplated by a separate agreement
between BHH and MF REIT or their respective affiliates, such as the
administrative services agreement or any other ancillary agreement or support
services agreement contemplated by the Master Modification Agreement. REIT TRS
shall pay, and MF REIT shall cause REIT TRS to pay, the Base Service Charge to
BHH in advance on the first day of each calendar month, at the following
address: Behringer Harvard Holdings, LLC, 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001, Attn: Chief Financial Officer. MF REIT’s Proportionate
Share of the cost of electricity and any other amounts payable by REIT TRS to
BHH under this Agreement shall be payable by REIT TRS to BHH within ten (10)
days following delivery of an invoice therefor, together with reasonable
supporting documentation, by BHH to MF REIT. If the cost of electricity paid by
REIT TRS to BHH is thereafter adjusted pursuant to an adjustment provided in the
Primary Lease to the extent that the occupation of the Premises by MF REIT has
contributed to such an adjustment, REIT TRS shall pay to BHH, and MF REIT shall
cause REIT TRS to pay to BHH, the additional amount required, or receive a
credit for overpayments, on the same terms as set forth in the Primary Lease for
such adjustment, such that the result is that REIT TRS has paid MF REIT’s
Proportionate Share of the cost of electricity payable by BHH to Landlord under
the Primary Lease with respect to the entire Premises. As used herein, the term
“MF REIT’s Proportionate Share” means that certain fraction, the numerator of
which is the number of square feet comprising the Rentable Area of the
Applicable Space (at the applicable time during the Term of this Agreement) and
the denominator of which is the total number of square feet comprising the
Rentable Area of the Premises (at the applicable time during the Term of this
Agreement). As of the date of this Agreement, the Applicable Space consists of
*** square feet of Rentable Area and the Premises consists of *** square feet of
Rentable Area, and, accordingly, MF REIT’s Proportionate Share as

J-2

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.
of the date hereof is ***; however, MF REIT’s Proportionate Share shall be
subject to adjustment pursuant to Section 6.3(b) or if the area of the
Applicable Space or the area of the Premises is hereafter modified upon mutual
agreement.


5.    Payments Due on the Commencement Date. On the Commencement Date, REIT TRS
shall pay to BHH, and MF REIT shall cause REIT TRS to pay to BHH, the Base
Service Charge due under Section 4 above for the month in which the Commencement
Date occurs. If the Commencement Date falls on a day other than the first day of
a calendar month, then the Base Service Charge payable by REIT TRS shall be
appropriately prorated.
6.    Use and Return of Applicable Space.
6.1    The Applicable Space is to be used only for the purposes permitted by the
Primary Lease, and is licensed in “as is” condition with all faults as of the
Commencement Date. BHH has made no representation or warranty, express or
implied, with respect to the condition of the Applicable Space, or with respect
to its suitability for the conduct of the business of MF REIT.
6.2    Notwithstanding anything to the contrary contained or implied in the
Primary Lease or in this Agreement, MF REIT shall be under no obligation to
continuously occupy or operate any business within the Applicable Space. MF REIT
shall have the right to vacate all or any portion of the Applicable Space at any
time during the Term (including on the Commencement Date) and said vacation of
all or any portion of the Applicable Space shall not constitute a default
hereunder provided that MF REIT continues to pay Base Service Charge and all
other amounts due to BHH pursuant to this Agreement.
6.3    Vacating the Applicable Space.
(a)    In the event MF REIT vacates all or any portion of the Applicable Space,
MF REIT shall not retain any rights with respect to the vacated portion of the
Applicable Space, including, without limitation, the right to re-occupy the
vacated portion of the Applicable Space, subject to Section 6.3(c) below.
(b)    When MF REIT vacates all or any portion of the Applicable Space, BHH
shall thereupon have the right to use, occupy or recapture possession of the
vacated portion of the Applicable Space (or any portion thereof) until the
expiration or earlier termination of the Term; provided that if BHH occupies and
uses any such vacated portion or any portion thereof, (i) MF REIT’s
Proportionate Share shall be adjusted downward and (ii) the Base Service Charge
shall be adjusted downward, in each case based on the square feet of Rentable
Area of the Applicable Space so occupied and used by BHH.
(c)    Upon thirty (30) days prior notice to BHH, MF REIT may re-occupy the
vacated portion of the Applicable Space if and only if: (i) BHH has not used,

J-3

--------------------------------------------------------------------------------




occupied or recaptured possession of such vacated space prior to the date of
such notice, (ii) within such thirty (30) day notice period, BHH does not
provide MF REIT notice of BHH’s intent to use, occupy, or recapture possession
of such vacated space, (iii) MF REIT bears all costs of such re-occupation,
including costs incurred by BHH, and (iv) the re-occupation of such vacated
space will not, in the reasonable opinion of BHH, interfere with the ability of
BHH or any of its affiliates to perform services for MF REIT or any other fund.
6.4    Upon the vacation of the entire Applicable Space by MF REIT as
contemplated by Section 6.2, MF REIT shall return the Applicable Space to BHH in
as good condition as at the Commencement Date, ordinary wear and tear excepted.
MF REIT shall also promptly reimburse BHH for the reasonable costs incurred by
BHH to return the Applicable Space to Landlord in the condition required for
delivery to the Landlord under Section 13 of the Primary Lease upon the
expiration or termination of the Primary Lease, based on the MF REIT’s
Proportionate Share, including as such may be adjusted pursuant to Section
6.3(b).
7.    Graphics; Signage. MF REIT shall be entitled during the Term to the rights
to graphics and signage with respect to the Applicable Space as are set forth on
Exhibit B attached hereto.
8.    Assignment and Sublicensing. The MF REIT Parties shall not assign or
sublicense all or any portion of the Applicable Space to any other party without
obtaining BHH’s prior written consent, which consent may be given, withheld or
conditioned in the sole discretion of BHH.
9.    Alterations. MF REIT shall not make any alteration, change, improvement,
replacement or addition to the Applicable Space other than as provided in this
Section 9. If MF REIT has continuously occupied the entire Applicable Space, MF
REIT may make an alternation, change, improvement, replacement or addition to a
contiguous area of the Applicable Space used exclusively by MF REIT; provided
that MF REIT has obtained the prior written approval of BHH, which approval
shall not be unreasonably withheld. The MF REIT Parties shall bear all of the
costs of any such alternation, change, improvement, replacement or addition to
the Applicable Space. For the avoidance of doubt, MF REIT shall not have the
right to make any alteration, change, improvement, replacement or addition to
any of the common areas, including any conference room, hallway, or bathroom.
10.    Parking. With respect to the parking rights conferred upon BHH pursuant
to the Primary Lease, BHH shall allocate an appropriate portion of such parking
rights to MF REIT as reasonably determined by BHH, taking into account MF REIT’s
Proportionate Share and the number of employees of MF REIT that occupy the
Applicable Space, consistent with past practice. However, MF REIT acknowledges
and agrees that BHH may allocate such parking rights based on considerations
other than MF REIT’s Proportionate Share.
11.    Insurance. The MF REIT Parties agree, at their sole cost and expense,
during the Term to maintain in full force and effect insurance coverages in form
and substance as required of BHH under the Primary Lease, and shall name
Landlord and BHH as an additional insured. All such policies shall waive
subrogation against Landlord and BHH. Upon request MF REIT shall furnish
certificates of coverage evidencing such coverage.

J-4

--------------------------------------------------------------------------------




12.    Incorporation of Lease.
12.1    MF REIT shall perform and comply with all of the terms, covenants and
conditions of the Primary Lease on the part of the occupant therein named to be
performed, except for payment of rent, additional rent, and security payable to
Landlord, insofar as the terms are not inconsistent herewith. To the extent that
BHH has rights under the Primary Lease as occupant, the MF REIT Parties shall
have the same rights in respect of the Applicable Space, excepting the rights
set forth in Sections 10, 11, 15, 18, 24, 25, and 28, and Exhibit D, Exhibit E,
Exhibit F, Exhibit G, and Exhibit H of the Primary Lease, as amended.
12.2    All provisions of the Primary Lease which inure to the benefit of the
Landlord therein shall inure to the benefit of and be enforceable by BHH herein
as against the MF REIT Parties, including Section 22(a) thereof as such Section
22(a) relates to the Applicable Space or the action or inaction of the MF REIT
Parties or any of their affiliates or their respective directors, officers,
employees, agents, representatives, or guests. This Agreement shall not increase
any obligation of BHH beyond its obligations as an occupant under the Primary
Lease. BHH, with respect to the obligations of Landlord under the Primary Lease,
shall use reasonable efforts to cause Landlord to perform such obligations for
the benefit of the MF REIT Parties, but shall not be required to commence legal
action against Landlord, or to pursue any audit of expenses, unless in BHH’s
sole discretion it deems such action appropriate and has obtained from MF REIT
or REIT TRS a written agreement that MF REIT will pay the costs of same,
including the costs of any adverse judgment.
12.3    With respect to any consent or approval required to be obtained from the
Landlord under the Primary Lease, such consent must be obtained from both
Landlord and BHH, and the approval of BHH may be given or withheld in BHH’s sole
discretion and in all events will be withheld in any case in which Landlord’s
consent is required but not obtained.
13.    Indemnification. The following indemnification provisions shall apply.
13.1    BHH will indemnify, defend and hold each MF REIT Party and its
respective officers, directors, employees, and agents (collectively, the “MF
REIT Indemnitees”) harmless from and against any and all demands, actions or
causes of action, assessments, judgments, damages, obligations, liabilities and
claims (collectively, “Claims”) of every type and nature whatsoever (including,
without limitation, injury to or death of any person or persons, or damage to or
loss of any property) and shall reimburse the MF REIT Indemnitees for any and
all financial expenditures, costs and expenses (including, without limitation,
interest, penalties and reasonable attorney’s fees, reasonable consultant’s
fees, expenses and court costs incurred in connection therewith and all
reasonable costs and expenses of investigating and defending any claim or any
order, directive, final judgment, compromise, settlement, fine, penalty, court
costs or proceeding) incurred or suffered by the MF REIT Indemnitees to the
extent such Claims arise from or are the result of:
(a)    the gross negligence or willful misconduct of BHH or its employees,
agents or contractors;

J-5

--------------------------------------------------------------------------------




(b)    any inaccuracy in or breach by BHH of any representation or warranty made
by it herein; or
(c)    any event of default or breach by BHH under the Primary Lease or this
Agreement.
13.2    MF REIT will indemnify, defend and hold BHH and Landlord, their
respective officers, directors, stockholders, managers, members, employees, and
agents (the “BHH Indemnitees”) harmless from and against any and all demands,
actions or causes of action, assessments, judgments, damages, obligations,
liabilities and claims (collectively, “Claims”) of every type and nature
whatsoever (including, without limitation, injury to or death of any person or
persons, or damage to or loss of any property) and shall reimburse the BHH
Indemnitees for any and all financial expenditures, costs and expenses
(including, without limitation, interest, penalties and reasonable attorney’s
fees, reasonable consultant’s fees, expenses and court costs incurred in
connection therewith and all reasonable costs and expenses of investigating and
defending any claim or any order, directive, final judgment, compromise,
settlement, fine, penalty, court costs or proceeding) incurred or suffered by
BHH or the BHH Indemnitees to the extent such Claims arise from or are the
result of:
(a)    the gross negligence or willful misconduct of an MF REIT Party or its
employees, agents or contractors;
(b)    any inaccuracy in or breach by an MF REIT Party of any representation or
warranty made by it herein; or
(c)    any event of default or breach by an MF REIT Party under this Agreement.
13.3    Neither BHH nor MF REIT or REIT TRS, nor any MF REIT Indemnitees or BHH
Indemnitees, shall be liable under any theory of liability to the other for
indirect, special, incidental, consequential, punitive or reliance damages
arising under or in connection with this Agreement, except as to indemnification
for third party claims.
14.    Notices. All notices required or permitted under this Agreement shall be
given in the manner provided in the Primary Lease and shall be addressed as
follows:
BHH:

Behringer Harvard Holdings, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attn: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com



J-6

--------------------------------------------------------------------------------




MF REIT PARTIES:

Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attn: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com

Promptly upon its receipt of same, BHH shall deliver to the MF REIT Parties
copies of any and all written notices and/or correspondence or communications
from or on behalf of the Landlord and from or on behalf of BHH which reasonably
and materially relate to the MF REIT Parties or the Applicable Space, including,
but not limited to, any notices relating to an event of default under the
Primary Lease.
15.    Termination of Lease. The Parties agree that in the event the Primary
Lease terminates prior to the Termination Date, then this Agreement shall also
automatically terminate without the action of any Party. If as a result of such
termination BHH no longer has payment obligations under the Primary Lease with
respect to the period following such termination, the MF REIT Parties shall have
no obligation to make payments under Section 4 hereof with respect to any period
following such termination. Subject to Section 19 below, if BHH continues to
have payment obligations under the Primary Lease with respect to the period
following such termination, the MF REIT Parties shall continue to have an
obligation to make payments under Section 4 hereof. This Agreement may also be
terminated by either BHH or the MF REIT Parties pursuant to Section 19 hereof.
16.    Authority. Each Party represents and warrants to the others that it has
authority to enter into this Agreement, and that this Agreement evidences a
valid and binding contractual obligation of such Party, enforceable in
accordance with its terms.
17.    Brokers. Each of BHH, on the one hand, and the MF REIT Parties, on the
other hand, hereby represents and warrants to the other that it has not engaged
any other broker or similar person in connection with this Agreement.
18.    Quiet Enjoyment. Provided that the MF REIT Parties have committed no
event of default that remains uncured, the MF REIT Parties may peaceably and
quietly enjoy the Applicable Space without hindrance by BHH or anyone lawfully
claiming through or under BHH.
19.    Cooperation. If BHH requests consent from the Landlord under the Primary
Lease, and Landlord fails to so consent within forty-five (45) days following
the date that the consent of Landlord is requested, either BHH or the MF REIT
Parties shall have the right to terminate this Agreement by delivering written
notice thereof to the other Party, and the MF REIT Parties shall have no
obligation to make payments under Section 4 hereof with respect to any period
following such termination. Notwithstanding any termination of this Agreement,
Sections 6.4, 12.2 and 13 shall survive any termination of this Agreement.
20.    Entire Agreement. This Agreement represents the entire agreement between
the Parties and no modification hereof shall be effective unless first reduced
to writing and signed by all Parties.

J-7

--------------------------------------------------------------------------------




21.    Applicable Law. This Agreement shall be construed according to the laws
of Texas.
22.    Headings. The headings in this Agreement are for reference only and do
not expand or limit the terms agreed to by the Parties.
[SIGNATURES FOLLOW ON NEXT PAGE]

J-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and sealed by their respective representatives, thereunto duly authorized, as of
the date first above written.
BEHRINGER HARVARD HOLDINGS, LLC,
a Delaware limited liability company
By:
 
Name:
 
Title:
 



BEHRINGER HARVARD MULTIFAMILY REIT I, INC.,
a Maryland corporation
By:
 
Name:
 
Title:
 





REIT TRS HOLDINGS, LLC,
A Delaware limited liability company


        
By:
 
Name:
 
Title:
 

        



J-9

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.


EXHIBIT A


APPLICABLE SPACE


***







J-10

--------------------------------------------------------------------------------




[***] Confidential material redacted and filed separately with the Commission.


EXHIBIT B


GRAPHICS AND SIGNAGE


***









J-11

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF
BILL OF SALE FOR TRANSFERRED ASSETS
This BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of Sale”)
is entered into as of [________], 201[_] by and between Behringer Harvard
Multifamily Advisors I, LLC, a Texas limited liability company (the “Seller”),
and REIT TRS Holding, LLC, a Delaware limited liability company (the “Buyer”).
This Bill of Sale is being entered into pursuant to that certain Master
Modification Agreement, dated as of July 31, 2013, by and among the Seller, the
Buyer, Behringer Harvard Multifamily REIT I, Inc., Behringer Harvard Multifamily
OP I LP, Behringer Harvard Multifamily REIT I Services Holdings, LLC, Behringer
Harvard Multifamily Management Services, LLC, and solely with respect to
Articles I, IV, IX, and X and Sections 2.2, 8.3, and 8.7(b) thereof, Behringer
Harvard Institutional GP LP, as amended, supplemented or otherwise modified from
time to time (the “Master Modification Agreement”). All capitalized terms used
and not otherwise defined herein have the respective meanings given to such
terms in the Master Modification Agreement.
FOR GOOD AND VALUABLE CONSIDERATION as recited in the Master Modification
Agreement, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, effective as of the Self-Management Closing, the
Seller hereby sells, transfers, assigns, conveys and delivers to the Buyer all
right, title and interest that the Seller possesses and has the right to
transfer in and to the Transferred Assets, and hereby assigns and transfers to
the Buyer all of the Self-Management Closing Assumed Liabilities. The Buyer
hereby acquires from the Seller all right, title and interest that the Seller
possesses and has the right to transfer in and to such Transferred Assets, and
hereby assumes and agrees to pay, discharge and perform in accordance with their
terms and when due all of the Self-Management Closing Assumed Liabilities. The
Buyer shall neither assume nor become liable for any Excluded Liabilities.
This Bill of Sale is subject to all of the terms, conditions and limitations set
forth in the Master Modification Agreement. In the event of any conflict or
inconsistency between the terms of this Bill of Sale and the terms of the Master
Modification Agreement, the terms of the Master Modification Agreement will
prevail. Nothing contained herein will be deemed to alter, modify, expand or
diminish the terms of the Master Modification Agreement.
This Bill of Sale will be governed by and construed in accordance with the Laws
of the State of Texas, without giving effect to any Law or rule that would cause
the Laws of any jurisdiction other than the State of Texas to be applied.
This Bill of Sale may be executed with counterpart signature pages or in
multiple counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Bill of Sale shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the Parties reflected hereon as the
signatories.

K-1



--------------------------------------------------------------------------------






[SIGNATURE PAGE FOLLOWS]

K-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Bill
of Sale on the date first written above.
BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC




By:
 
 
Name:
 
Title:







REIT TRS HOLDING, LLC




By:
 
 
Name:
 
Title:















































[Signature Page to Bill of Sale for Transferred Assets]

K-3

--------------------------------------------------------------------------------




EXHIBIT L


FORM OF
PROPERTY MANAGEMENT ASSIGNMENT AND ASSUMPTION AGREEMENT
This PROPERTY MANAGEMENT ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”)
is entered into as of [________], 201[_] by and between Behringer Harvard
Multifamily Management Services, LLC, a Texas limited liability company (the
“Assignor”), and REIT TRS Holding, LLC (the “Assignee”). This Agreement is being
entered into pursuant to that certain Master Modification Agreement, dated as of
July 31, 2013, by and among the Assignor, the Assignee, Behringer Harvard
Multifamily REIT I, Inc., Behringer Harvard Multifamily OP I LP, Behringer
Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard Multifamily
Advisors I, LLC, and solely with respect to Articles I, IV, IX, and X and
Sections 2.2, 8.3, and 8.7(b) thereof, Behringer Harvard Institutional GP LP, as
amended, supplemented or otherwise modified from time to time (the “Master
Modification Agreement”). All capitalized terms used and not otherwise defined
herein have the respective meanings given to such terms in the Master
Modification Agreement.
FOR GOOD AND VALUABLE CONSIDERATION as recited in the Master Modification
Agreement, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, effective as of the Self-Management Closing, the
Assignor hereby assigns and transfers to the Assignee the Property Management
Agreement, upon the terms and subject to the conditions of the Master
Modification Agreement. The Assignee hereby assumes the Property Management
Agreement, upon the terms and subject to the conditions of the Master
Modification Agreement.
This Agreement is subject to all of the terms, conditions and limitations set
forth in the Master Modification Agreement. In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of the Master
Modification Agreement, the terms of the Master Modification Agreement will
prevail. Nothing contained herein will be deemed to alter, modify, expand or
diminish the terms of the Master Modification Agreement.
This Agreement will be governed by and construed in accordance with the Laws of
the State of Texas, without giving effect to any Law or rule that would cause
the Laws of any jurisdiction other than the State of Texas to be applied.
This Agreement may be executed with counterpart signature pages or in multiple
counterparts, each of which shall be deemed to be an original as against any
Party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the Parties reflected hereon as the signatories.
[SIGNATURE PAGE FOLLOWS]



L-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement on the date first written above.
BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC




By:
 
 
Name:
 
Title:







REIT TRS HOLDING, LLC




By:
 
 
Name:
 
Title:















































[Signature Page to Property Management Assignment and Assumption Agreement]

L-2

--------------------------------------------------------------------------------




EXHIBIT M
FORM OF SERVICE PROVIDER REPRESENTATION LETTER




_______________ ____, 20__


Behringer Harvard Multifamily REIT I, Inc.
[______________]
[______________]
[______________]
Attention: [______________]




Pursuant to Section 6.3(b)(i) of that certain Master Modification Agreement,
dated as of July 31, 2013, by and among Behringer Harvard Multifamily REIT I,
Inc., a Maryland corporation (“MF REIT”), Behringer Harvard Multifamily OP I LP,
a Delaware limited partnership, REIT TRS Holding, LLC, a Delaware limited
liability company, Behringer Harvard Multifamily REIT I Services Holdings, LLC,
a Texas limited liability company (“Services Holdings”), Behringer Harvard
Multifamily Advisors I, LLC, a Texas limited liability company (“Advisor”),
Behringer Harvard Multifamily Management Services, LLC, a Texas limited
liability company (together with Advisor, the “Service Providers”), and solely
with respect to Articles I, IV, IX, and X and Sections 2.2, 8.3, and 8.7(b)
thereof, Behringer Harvard Institutional GP LP, a Texas limited partnership, as
amended, supplemented or otherwise modified from time to time (the “Modification
Agreement”), the Service Providers hereby deliver this Service Provider
Representation Letter (this “Letter”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the
Modification Agreement.
Each of Services Holdings and the Service Providers hereby represents and
warrants to MF REIT, as of the Self-Management Closing, as follows:
Section 1. Organization.
It is a limited liability company validly existing and in good standing under
the laws of its jurisdiction of organization.
Section 2. Authority; No Conflicts; Approvals.
a.    It has full limited liability company power and authority to consummate
the Self-Management Closing and execute and deliver each Ancillary Closing
Document to be executed or delivered by it. The execution and delivery by it of
this Letter, each Ancillary Agreement to which it is or will become a party, and
the Transactions, have been duly authorized by all necessary corporate action
and no other proceedings on the part of it are necessary to authorize the
execution and delivery of this Letter, the Ancillary Agreements, and the
consummation of the Transactions. Each of the Modification Agreement, this
Letter,

M-1

--------------------------------------------------------------------------------




and each Ancillary Agreement to which it is or will become a party, have been,
or when executed and delivered by it will be, as applicable, duly and validly
executed and delivered by it and, assuming the due authorization, execution and
delivery hereof and thereof by the other parties hereto or thereto, constitutes
or will constitute, as applicable, a legal, valid and binding agreement of it,
enforceable against it in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to enforcement of
creditors’ rights generally, and (ii) general equitable principles.
b.    To its Knowledge, no declaration, filing or registration with, or notice
to, or authorization, consent or approval of, any Governmental Authority or any
other Person is required to be made, obtained or given by or on behalf of it or
its Affiliates the absence of which would prevent the consummation by it or its
Affiliates of the Transactions, or the performance by it or its Affiliates of
its obligations under the Modification Agreement or the Ancillary Agreements to
which it is or will become a party, other than any such declarations, filings,
registrations, notices, authorizations, consents or approvals obtained prior to
the date hereof.
Section 3. No Proceedings.
To its Knowledge, no Judgment of any court or Governmental Authority of
competent jurisdiction nor any applicable Law is in effect which would (i)
prohibit the consummation of any of the Transactions, (ii) declare unlawful any
of the Transactions, or (iii) cause any of the Transactions to be rescinded.
Section 4. Satisfaction of Conditions to Closing.
To its Knowledge, all of the conditions set forth in Section 6.3(b) of the
Modification Agreement with respect to the consummation of the Self-Management
Closing have been satisfied or will be satisfied as of the Self-Management
Closing.


* * * * * *



M-2

--------------------------------------------------------------------------------






Sincerely,




BEHRINGER HARVARD MULTIFAMILY
ADVISORS I, LLC


By:
 
 
 
Name:
 
 
Title:
 

    
BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC


By:
 
 
 
Name:
 
 
Title:
 



BEHRINGER HARVARD MULTIFAMILY REIT I SERVICES HOLDINGS, LLC


By:
 
 
 
Name:
 
 
Title:
 

    


CC:


Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention:     Donald E. Batterson
Jeffrey R. Shuman


Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston


M-3

--------------------------------------------------------------------------------




EXHIBIT N


FORM OF
DUE DILIGENCE CONFIDENTIALITY AGREEMENT


This Due Diligence Confidentiality Agreement (this “Agreement”) is entered into
by the undersigned financial institution or due diligence firm or professional
(referred to herein as “you”) in connection with its performance of a due
diligence review (“Due Diligence Review”) of Behringer Harvard Holdings, LLC and
its subsidiaries and affiliates (“BHH”), as well as investment programs
(“Programs”) currently or previously sponsored by BHH, or for which Behringer
Securities LP is serving (or served) as dealer manager or placement agent. The
Programs include, but are not limited to, the Programs listed on Annex A
attached hereto, which may be updated in writing from time to time by BHH.


In consideration of BHH and the Programs and their respective subsidiaries and
affiliates facilitating your Due Diligence Review, including the disclosure of
information regarding BHH, any Program and any of their respective subsidiaries
and affiliates, whether furnished before or after the date of this Agreement,
whether tangible or intangible and in whatever form or medium provided,
including without limitation all information, in whatever form or medium,
generated by you or your Representatives (as defined below) that contains,
reflects or is derived from the furnished information; including without
limitation, all notes, analyses, compilations, studies, interpretations,
reports, projections, records, memoranda, audio and other types of recordings,
or summaries (collectively, the “Confidential Information”), you hereby agree as
follows:


You shall maintain and cause your affiliates, directors, officers, agents,
employees and other representatives (collectively, your “Representatives”) to
keep all Confidential Information that has been or may hereafter be delivered to
you or your Representatives on your behalf strictly confidential. You agree to
obtain from any Representative who receives Confidential Information a
commitment to maintain the confidentiality of such information and to abide by
the terms of this Agreement. You shall be responsible for any breach of your
obligations set forth in this Agreement by any of your Representatives.


Confidential Information does not include information that (A) is generally
available to the public, (B) was known to you prior to the disclosure to you in
connection with your Due Diligence Review, (C) is independently disclosed to you
by a third party having a bona fide right to do so and which is not subject to
any obligation to keep such information confidential, or (D) is developed by you
completely independent of any information disclosed to you in connection with
your Due Diligence Review.


By executing below, you agree that you and your Representatives shall only use
Confidential Information in connection with your Due Diligence Review and
otherwise shall not use, release, disseminate, reproduce, misuse or
misappropriate (for your benefit

N-1

--------------------------------------------------------------------------------




or for the benefit of any other person or entity) or transfer, either verbally
or by any other means, any part of the Confidential Information to any other
person or entity whatsoever; provided, however, that you may have communications
regarding Confidential Information with other broker-dealers that you have
confirmed have also entered into and are subject to an agreement substantially
similar this Agreement relating to such Confidential Information, in order to
facilitate a collective Due Diligence Review. For the avoidance of doubt, the
Confidential Information shall not to be used in any way in connection with
communications to prospective or actual purchasers of securities for any
Programs.


In the event that you or any of your Representatives receives a request to
disclose all or any part of the Confidential Information by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process, you agree to
notify BHH and the Program or Programs who provided such Confidential
Information immediately, in writing, of the existence, terms and circumstances
surrounding such request, to cooperate with such BHH and the Programs in taking
steps to resist or narrow such request, and if disclosure of such Confidential
Information is required to prevent you from being subject to legal penalties, to
furnish only such portion of the Confidential Information as, in the opinion of
your legal counsel, you are legally compelled to disclose and to exercise all
commercially reasonable best efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to the disclosed
Confidential Information.


You may retain Confidential Information as part of your due diligence files. You
acknowledge that you are aware, and will advise your Representatives, of the
restrictions imposed by the United States securities laws on the purchase and
sale of securities by any person who has received in trust and in confidence,
such as pursuant to this Agreement, material non-public information from the
issuer of the securities when it is reasonably foreseeable that the recipient of
the information is likely to purchase or sell securities in reliance on the
information.


You agree that the obligations hereunder are necessary and reasonable in order
to protect BHH, the Programs and their respective businesses, and expressly
agree that monetary damages would not be a sufficient remedy for any violation
of the terms of this Agreement and, accordingly, each of BHH and any of the
Programs shall be entitled to seek specific performance and injunctive relief as
remedies for any violation, without the necessity of posting a bond or proving
actual damages. These remedies shall not be deemed to be exclusive remedies for
a violation of the terms of this Agreement, but shall be in addition to all
other remedies available to BHH or the Programs at law or equity. For avoidance
of doubt, BHH and each Program, are direct beneficiaries of this Agreement and
may enforce this Agreement.


No delay or failure in exercising any rights hereunder shall be construed to be
a waiver of such rights, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right
hereunder.

N-2

--------------------------------------------------------------------------------






This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without regard to conflict of laws
principles.


If for any reason any provision of this Agreement shall be declared void or
invalid, such declaration shall not affect the validity of the remainder of this
Agreement which shall remain in full force and effect as if executed with the
void or invalid provision eliminated.


This Agreement, and the rights and obligations hereby created, may not be
assigned by you without the express written consent of BHH, which consent shall
not be unreasonably withheld.




Firm:                             


By:                             


Name:         


Title:                             


Date:                             



N-3

--------------------------------------------------------------------------------




Annex A


Programs


Behringer Harvard Mid-Term Value Enhancement Liquidating Trust
Behringer Harvard Multifamily REIT I, Inc.
Behringer Harvard Opportunity REIT I, Inc.
Behringer Harvard Opportunity REIT II, Inc.
Behringer Harvard Short-Term Opportunity Liquidating Trust
Behringer Harvard Strategic Opportunity Fund I LP
Behringer Harvard Strategic Opportunity Fund II LP
BH Capital LLC and Programs sponsored by BH Capital LLC
Corbita Maritime Investments LLC and Programs sponsored by Corbita Maritime
Investments LLC
Priority Senior Secured Income Fund, Inc.
TIER REIT, Inc.





N-4

--------------------------------------------------------------------------------




EXHIBIT O
SAMPLE SERIES A STOCK CALCULATIONS
See attached.

    

--------------------------------------------------------------------------------




Set forth below are, for illustrative purposes only, sample calculations with
respect to the conversion of the Series A Preferred Stock into Multifamily REIT
I Common Stock according to the terms of the Articles Supplementary based upon
the assumptions set forth therein.
 
 
 
 
 
 
 
 
 
Upon Election
 
Listing
 
Change of Control
Base Amount
 


$10.00


 


$10.00


 


$10.00


Cumulative Rate of Return
 
3.50


 
3.50


 
3.50


Dividends Paid
 
(3.000
)
 
(3.000
)
 
(3.000
)
Threshold Value Per Share
 


$10.50


 


$10.50


 


$10.50


Effective Date Shares Outstanding
 
166,986,836


 
166,986,836


 
166,986,836


Threshold Value
 


$1,753,361,778


 


$1,753,361,778


 


$1,753,361,778


 
 
 
 
 
 
 
Conversion Common Stock Value
 


$11.65


 


$11.60


 


$11.60


Effective Date Shares Outstanding
 
166,986,836


 
166,986,836


 
166,986,836


Conversion Company Value
 


$1,945,396,639


 


$1,920,348,614


 


$1,920,348,614


 
 
 
 
 
 
 
Conversion Company Value
 


$1,945,396,639


 


$1,920,348,614


 


$1,920,348,614


Threshold Value
 
(1,753,361,778
)
 
(1,753,361,778
)
 
(1,753,361,778
)
Excess of Conversion Company Value Over Threshold Value
 
192,034,861


 
166,986,836


 
166,986,836


Percentage
 
15.0
%
 
15.0
%
 
15.0
%
 
 
28,805,229


 
25,048,025


 
25,048,025


Adjustment Factor
 
 
 
1.15


 
1.15


Adjusted Amount
 
28,805,229


 
28,805,229


 
28,805,229


Series A Shares Outstanding
 
10,000


 
10,000


 
10,000


Conversion Value Per Share of Series A Preferred Stock
 


$2,880.52


 


$2,880.52


 


$2,880.52


Current Common Stock Value
 


$11.50


 


$11.50


 


$11.50


Conversion Rate
 
250.48


 
250.48


 
250.48








O-1

--------------------------------------------------------------------------------




EXHIBIT P
SAMPLE ACQUISITION FEE CREDIT CALCULATIONS
See attached.

P-1



--------------------------------------------------------------------------------




Set forth below are, for illustrative purposes only, sample calculations with
respect to the Acquisition Fee Credit according to the terms of Section 8.15(c)
of the Master Modification Agreement based upon the assumptions set forth
herein.
 
 
 
 
 
Remaining Fee
 
 
Property
Budgeted Cost
Acquisition Fee
Fee Paid to
New
on Project 8 and
Credit on Fees
Credit on Fees
 
 
1.75%
Date
Investment Fund %
Project 9
Paid
to be Paid
 
 
 
 
 
 
 
 
Project 1
56,009,855
980,172
980,172
45.00%
 
441,077
 
Project 2
47,508,637
831,401
831,401
45.00%
 
374,130
 
Project 3
181,227,782
3,171,486
3,171,486
45.00%
 
1,427,169
 
Project 4
47,908,914
838,406
838,406
45.00%
 
377,283
 
Project 5
43,803,646
766,564
766,564
45.00%
 
344,954
 
Project 6
32,170,721
562,988
562,988
45.00%
 
253,345
 
Project 7
47,265,467
827,146
827,146
45.00%
 
372,216
 
Project 8
63,363,498
1,108,861
165,701
45.00%
943,160
74,565
424,422
Project 9
194,232,693
3,399,072
527,718
45.00%
2,871,354
237,473
1,292,109
Project 10
56,900,617
995,761
995,761
45.00%
 
448,092
 
Project 11
39,832,459
697,068
697,068
45.00%
 
313,681
 
 
 
 
 
 
 
 
 
TOTAL
810,224,289
14,178,925
10,364,411
 
3,814,514
4,663,985
1,716,531
 
 
 
 
 
 
 
 


Example: Assume the following:
 
 
 
 
 
 
 
1. LPAs are signed for Project 8 and Project 9
 
 
 
 
2. The New Investment Fund acquires a 45% interest
 
 
 
 
     in each of the Specified GT Projects noted above
 
 
 
 
 
 
 
 
 
 
 
The cumulative calculation of Fees due and the Acquisition Fee Credit would be
as Follows:
 
 
(All amounts are included for illustrative purposes only based on the numbers
set forth above)
 
 
 
 
 
 
Remaining Fees Due on Project 8 and Project 9
 
3,814,514
 
 
 
Acquisition Fee Credit
 
 
 
 
 
 
 
On Amounts Paid to Date
 
 
(4,663,985)
 
 
 
 
On Project 8 and Project 9 Remaining Fees
(1,716,531)
 
 
 
Subtotal
 
 
 
(2,566,002)
 
 
 
Excess Acquisition Fee Threshold
 
2,500,000
 
 
 
Amount Due to/ (From) Advisor
 
 
(66,002)
 
 


P-2